Exhibit 10.1
 
EXECUTION VERSION
 


 
 
AGREEMENT AND PLAN OF MERGER
 
 
BY AND AMONG
 
 
SKYBITZ, INC.,
 
 
TELULAR CORPORATION,
 
 
BLUEBIRD ACQUISITION CORP.
 
 
AND
 
 
THE STOCKHOLDER REPRESENTATIVE
 
 
DECEMBER 3, 2011
 


 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

  Page     ARTICLE I DEFINITIONS 4
Section 1
Definitions.
4       ARTICLE II The Merger, The Merger Consideration and Payments to Company
Stockholders 12
Section 2
The Merger, the Merger Consideration and Payments to Company Stockholders
12 (a) Merger. 12 (b) Closing. 12 (c) Actions at Closing. 12 (d) Closing of
Transfer Records. 12 (e) Effect of Merger. 12 (f) Dissenting Shares. 14 (g)
Merger Consideration. 15 (h) Estimated Closing Statement. 15 (i) Purchase Price
Adjustments. 15 (j) Procedure for Payment. 18 (k) The Escrow Fund. 19 (l) No
Liability. 20 (m) Lost, Stolen or Destroyed Certificates. 21 (n) Required
Withholding. 21       ARTICLE III Company Representations and Warranties 21
Section 3
Company Representations and Warranties
21 (a) Organization, Qualification, and Corporate Power. 21 (b) Authorization of
Transaction. 21 (c) Non-contravention. 22 (d) Capitalization. 22 (e)
Subsidiaries. 23 (f) Financial Statements. 23 (g) Events Subsequent to the date
of the Most Recent Balance Sheet. 24 (h) Undisclosed Liabilities. 25 (i) Legal
Compliance. 25 (j) Assets. 25 (k) Tax Matters. 25 (l) Real Property. 26 (m)
Intellectual Property. 27 (n) Contracts. 28 (o) Litigation. 30 (p) Employees. 30
(q) Employee Benefits. 31 (r) Environmental Matters. 32 (s) Powers of Attorney.
32 (t) Insurance. 32 (u) Brokers’ Fees. 32 (v) Communications Matters. 32 (w)
Permits. 33 (x) Customers and Suppliers. 33 (y) Certain Business Relationships
with the Company. 33 (z) Product Warranties. 33 (aa) Unregistered Securities. 33
(bb) Disclaimer of Other Representations and Warranties. 34

 
 
 

--------------------------------------------------------------------------------

 
 

    Page             ARTICLE IV Parent’s and Merger Sub’s Representations and
Warranties 34
Section 4
Parent’s and Merger Sub’s Representations and Warranties
34 (a) Organization. 34 (b) Authorization of Transaction. 34 (c)
Non-contravention. 34 (d) Litigation. 34 (e) No Prior Merger Sub Operations. 35
(f) Ownership of Shares. 35 (g) Solvency; Adequacy of Funds. 35 (h) Debt
Financing. 35 (i) Parent Capitalization. 35 (j) SEC Filings; Financial
Statements. 36 (k) Legal Compliance; NASDAQ Requirements. 36 (l) Brokers’ Fees.
37       ARTICLE V Covenants 37
Section 5
Covenants
37 (a) General. 37 (b) Notices and Consents. 37 (c) Regulatory Matters and
Approvals. 37 (d) Debt Financing. 37 (e) Operation of Business. 38 (f) Full
Access. 40 (g) Notice of Developments 40 (h) No Solicitation 41 (i) Insurance
and Indemnification of Directors and Officers. 41 (j) Employee Matters. 42 (k)
FIRPTA Certificate. 43 (l) Section 280G Approval. 43 (m) Preparation and Filing
of Tax Returns. 43 (n) Bonuses. 43 (o) Financial Statements 44 (p) Registration
Statement 45 (q) Accredited Investors 45       ARTICLE VI - Conditions to
Obligation to Close 45 Section 6
Conditions to Obligation to Close
45 (a) Conditions to Parent’s and Merger Sub’s Obligation. 45 (b) Conditions to
the Company’s Obligation. 47       ARTICLE VII Termination 48 Section 7
Termination.
48 (a) Termination of Agreement 48 (b) Effect of Termination. 49 (c) Termination
Fee. 49       ARTICLE VIII Remedies for Breaches of this Agreement 49 Section 8
Remedies for Breaches of This Agreement
49 (a) Survival of Representations and Warranties. 49 (b) Indemnification
Provisions. 50 (c) Limitation on Liability; Disposition of Escrow Funds. 50 (d)
Stockholder Representative. 51 (e) Notice of Claim 52 (f) Defense of Third Party
Claims 53

 
 
 

--------------------------------------------------------------------------------

 
 

    Page       (g) Determination of Losses. 54 (h) Exclusive Remedy. 54 (i)
Other Limits on Damages. 54       ARTICLE IX Miscellaneous 54 Section 9
Miscellaneous
54 (a) Press Releases and Public Announcements. 54 (b) No Third-Party
Beneficiaries. 54 (c) Entire Agreement. 55 (d) Succession and Assignment. 55 (e)
Counterparts. 55 (f) Headings. 55 (g) Notices. 55 (h) Governing Law. 56 (i)
Consent to Jurisdiction. 56 (j) Amendments and Waivers. 57 (k) Severability. 57
(l) Expenses. 57 (m) Non-Recourse 57 (n) Specific Performance. 57 (o) Waiver of
Jury Trial. 58 (p) Interpretation; Rules of Construction. 58 (q) Incorporation
of Exhibits and Schedules. 58

 
 
Exhibits and Schedules


Exhibit A—Certificate of Merger
Exhibit B—Financial Statements
Exhibit C—Escrow Agreement
Exhibit D—Management Minimum Bonus Plan
Exhibit E—Working Capital Provisions
Exhibit F—Debt Commitment Letter
Exhibit G—Registration Rights Agreement
Exhibit H—Accredited Investor Questionnaire
Exhibit I—Form of Legend for Merger Shares


Disclosure Schedules
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT AND PLAN OF MERGER
 
This Agreement and Plan of Merger (this “Agreement”) is entered into as of
December 3, 2011, by and among Telular Corporation, a Delaware corporation
(“Parent”), Bluebird Acquisition Corp., a Delaware corporation and a
wholly-owned Subsidiary of Parent (“Merger Sub”), SkyBitz, Inc., a Delaware
corporation (the “Company”), and Shareholder Representative Services, LLC, a
Colorado limited liability company, solely in its capacity as the
representatives of the Company’s securityholders (the “Stockholder
Representative”).  Parent, Merger Sub, the Company and the Stockholder
Representative are sometimes each referred to herein as a “Party” and
collectively as the “Parties.”  Capitalized terms used herein have the meanings
set forth in Article I below.
 
This Agreement contemplates a transaction in which Parent will acquire all of
the Company’s outstanding stock for cash and stock through a reverse merger of
Merger Sub with and into the Company.
 
Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 
ARTICLE I
DEFINITIONS
 
Section 1 Definitions.
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
mediation, inquiry, audit, notice of violation, proceeding, litigation, hearing,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.
 
“Adjusted Current Assets” means the current assets of the Company together with
its Subsidiaries (excluding Cash) as of 12:01 a.m. on the Closing Date, as
determined in accordance with GAAP applied using the same accounting methods,
practices, principles, policies and procedures, with consistent classifications,
judgments and valuation and estimation methodologies that were used in the
preparation of the Most Recent Balance Sheet.
 
“Adjusted Current Liabilities” means the current liabilities of the Company
together with its Subsidiaries (excluding the current portion of Senior Debt,
the CEO Payment, the Pre-Closing 2012 Bonus Accrual Amount and the Bonus
Payments) as of 12:01 a.m. on the Closing Date, as determined in accordance with
GAAP applied using the same accounting methods, practices, principles, policies
and procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Most Recent
Balance Sheet.
 
“Adjusted Merger Consideration” has the meaning set forth in Section 2(h) below.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.
 
“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local,
or non-U.S. law.
 
“Aggregate Parent Share Consideration” means the number of shares equal to
1,000,000; provided, however, that if the Closing Per Share Price is lower than
the Execution Per Share Price, the number of shares shall be equal to (i)
$7,000,000, divided by (ii) the greater of the Closing Per Share Price or $5.95.
 
 
 

--------------------------------------------------------------------------------

 
 
“Allocation Certificate” has the meaning set forth in Section 2(e)(v) below.
 
“Assets of the Business” means all of the assets of the Company used by the
Company in connection with the operation of the Business or otherwise owned by
the Company.
 
“Bankruptcy and Equity Exceptions” has the meaning set forth in Section
3(b) below.
 
“Benefit Plans” has the meaning set forth in Section 3(n)(i)(D) below.
 
“Bonus Payments” has the meaning set forth in Section 5(n) below.
 
“Business” means the business currently conducted by the Company as of the date
hereof.
 
“Business Day” means any day other than a Saturday, Sunday or any day on which
banks located in the State of New York are authorized or required to be closed
for the conduct of regular banking business.
 
“Cash” means all cash and cash equivalents of the Company together with its
Subsidiaries as of 12:01 a.m. on the Closing Date, as determined in accordance
with GAAP applied using the same accounting methods, practices, principles,
policies and procedures, with consistent classifications, judgments and
valuation and estimation methodologies that were used in the preparation of the
Most Recent Balance Sheet, minus the Pre-Closing 2012 Bonus Accrual Amount.
 
“CEO Employment Agreement” means the Employment Agreement dated September 28,
2007, as amended, between Dr. Homaira Akbari and the Company.
 
“CEO Payment” has the meaning set forth in Section 2(g) below.
 
“Certificate of Merger” has the meaning set forth in Section 2(c) below.
 
“Charter Documents” means the certificate of incorporation, as amended and/or
restated (including any certificate of designations), bylaws or like
organizational documents, each as amended to date, of the Company and each
Subsidiary of the Company.
 
“Claim Notice” has the meaning set forth in Section 8(e) below.
 
“Closing” has the meaning set forth in Section 2(b) below.
 
“Closing Balance Sheet” has the meaning set forth in Section 2(i)(i) below.
 
“Closing Cash” has the meaning set forth in Section 2(i)(i) below.
 
“Closing Date” has the meaning set forth in Section 2(b) below.
 
“Closing Per Share Price” means the weighted average closing stock price of
Parent Common Stock (under the ticker symbol WRLS) on the Nasdaq stock exchange
for the ten (10) trading days prior to the Closing Date, as proportionately
adjusted for stock splits, subdivisions, reverse stock splits, combinations,
recapitalizations, dividends, distributions and the like following the date of
this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Closing Statement” has the meaning set forth in Section 2(i)(i) below.
 
“Closing Working Capital” has the meaning set forth in Section 2(i)(i) below.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collective Bargaining Agreement” has the meaning set forth in Section
3(p)(i) below.
 
“Common Stock” means any share of the common stock, $0.0001 par value per share,
of the Company.
 
“Communications Laws” means the Communications Act of 1934, as amended, the
Telecommunications Act of 1996, any rule, regulation or policy of the FCC,
and/or any statute, rule, regulation or policy of any other Governmental
Authority, with respect to the operation of channels of radio communication
and/or the provision of communications services, as in effect from time to time.
 
“Communications Licenses” has the meaning set forth in Section 3(v) below.
 
“Company” has the meaning set forth in the preface above.
 
“Company D&O Indemnified Party” has the meaning set forth in Section
5(i)(ii) below.
 
“Company Disclosure Supplement” has the meaning set forth in Section 5(g) below.
 
“Company Options” shall mean all outstanding options to purchase Common Stock
pursuant to the Company Stock Plans.
 
“Company Post-Signing Supplement” has the meaning set forth in Section
5(g) below.
 
“Company Securityholders” means the holders of outstanding Company Shares and
Company Warrants, as of the Effective Time.
 
“Company Securityholder Indemnified Parties” has the meaning set forth in
Section 8(b)(ii) below.
 
“Company Shares” means any share of Common Stock or Preferred Stock.
 
“Company Stockholder” means any Person who holds any Company Shares.
 
“Company Stock Plans” shall mean all stock option plans or other equity-related
plans of the Company including the Company’s 2000 Stock Incentive Plan, each as
may be amended from time to time.
 
“Company Termination Fee” has the meaning set forth in Section 7(c) below.
 
“Company Warrants” shall mean all warrants to purchase Company Shares.
 
“Confidential Information” means any information or materials, in any and all
forms, including written, electronic and oral form, concerning the business,
technology, financials, personnel, customers, Intellectual Property and/or
affairs of the Company or its Subsidiaries that is not already generally
available to the public.  The term Confidential Information shall not include
any Confidential Information that (a) is or becomes generally available to the
public on a non-confidential basis through no fault of or action by Parent, so
long as Parent is unaware that such portions became generally available from a
source prohibited from disclosing such portions by a contractual, legal or
fiduciary obligation to the Company (a “Restricted Source”), (b) become
available to Parent on a non-confidential basis from a source other than the
Company or its representatives or agents, which source is not a Restricted
Source, (c) was known, or was available, to Parent prior to, or at the time of,
disclosure by the Company, (d) was hereafter independently developed or compiled
by Parent, as evidenced by Parent’s records, without the use of the Confidential
Information or (e) has been authorized by the Company to be disseminated.
 
 
3

--------------------------------------------------------------------------------

 
 
“Continuing Employee” and “Continuing Employees” have the meaning set forth in
Section 5(j)(i) below.
 
“Contracts” means all written or oral contracts, agreements, license agreements,
sublicenses, assignments, purchase agreements, indentures, mortgages,
instruments of indebtedness, security agreements, guaranties, purchase orders,
sales orders, offers to sell, distribution agreements, rights to discounts,
maintenance agreements and rights under any of the foregoing.
 
“Controlling Party” has the meaning set forth in Section 8(f) below.
 
“Debt” means, with respect to any Person, all obligations (including all
obligations in respect of principal, accrued interest, penalties, fees and
premiums) of such Person (a) for borrowed money (including overdraft
facilities), (b) evidenced by notes, bonds, debentures or similar contractual
obligations, (c) for the deferred purchase price of property, goods or services
(other than trade payables or accruals incurred in the Ordinary Course of
Business), (d) under capital leases (in accordance with GAAP), (e) in respect of
letters of credit and bankers’ acceptances, (f) relating to interest rate
protection, swap agreements and collar agreements and (g) in the nature of
guarantees of the obligations described in clauses (a) through (f) above of any
other Person.
 
“Debt Commitment Letter” has the meaning set forth in Section 4(h) below.
 
“Debt Financing” has the meaning set forth in Section 4(h) below.
 
“DGCL” means the General Corporation Law of the State of Delaware, as amended.
 
“Disclosure Schedule” has the meaning set forth in Section 3 below.
 
“Dispute Notice” has the meaning set forth in Section 2(i)(ii) below.
 
“Dissenting Share” means any Company Share held of record by any stockholder who
or that has properly exercised his, her or its appraisal rights under the DGCL.
 
“Effective Time” has the meaning set forth in Section 2(e)(i) below.
 
“Eligible Holder” means a Company Securityholder who (i) is an “accredited
investor” as defined in Rule 501 promulgated under the Securities Act and (ii)
has completed the Accredited Investor Questionnaire in substantially the form
attached as Exhibit H hereto.
 
“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA Section 3(3)) and any other material employee benefit plan,
program or arrangement.
 
“Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of
ERISA.
 
 
4

--------------------------------------------------------------------------------

 
 
“Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1) of
ERISA.
 
“Engagement Agreement” means that certain engagement agreement dated August 20,
2010 by and between Oppenheimer and the Company.
 
“Environmental Requirements” means all federal, state, local, and non-U.S.
statutes, regulations, and ordinances concerning pollution or protection of the
environment, including all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances, or wastes,
as such requirements are enacted and in effect on or prior to the Closing Date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means each entity that is treated as a single employer with
the Company or its Subsidiaries for purposes of Code Section 414 or Section 4001
of ERISA.
 
“Escrow Agent” shall mean U.S. Bank, N.A. or another escrow agent acceptable to
Parent and the Company.
 
“Escrow Agreement” shall mean an Escrow Agreement substantially in the form of
Exhibit C hereto, executed and delivered at the Closing.
 
“Escrow Fund” has the meaning set forth in Section 2(k)(i) below.
 
“Escrow Indemnity Period” has the meaning set forth in Section 8(a) below.
 
“Estimated Balance Sheet” has the meaning set forth in Section 2(h) below.
 
“Estimated Cash” has the meaning set forth in Section 2(h) below.
 
“Estimated Closing Statement” has the meaning set forth in Section 2(h) below.
 
“Estimated Working Capital” has the meaning set forth Section 2(h) below.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Agent” has the meaning set forth in Section 2(j)(i) below.
 
“Exchange Agent Agreement” has the meaning set forth in Section 2(j)(i) below.
 
“Execution Per Share Price” means $7.00.
 
“FCC” means the Federal Communications Commission.
 
“FCC Grant” has the meaning set forth in Section 5(c) below.
 
“Financial Statements” has the meaning set forth in Section 3(f) below.
 
“Financing” has the meaning set forth in Section 4(h) below.
 
 
5

--------------------------------------------------------------------------------

 
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to income Taxes, including any schedule
or attachment thereto, and including any amendment thereof.
 
“Indemnified Party” has the meaning set forth in Section 8(f) below.
 
“Indemnifying Party” has the meaning set forth in Section 8(f) below.
 
“Initial Management Payment Amount” has the meaning set forth in Section
2(e)(v) below.
 
“Insurance Policy” and “Insurance Policies” means each insurance policy
(including policies providing property, casualty, liability, and workers’
compensation coverage and bond and surety arrangements) with respect to which
the Company or any of its Subsidiaries is a party, a named insured, or is
otherwise the beneficiary of coverage.
 
“Intellectual Property” means all of the following in any jurisdiction
throughout the world, regardless of whether the following is registered, and all
applicable common law rights in and to the following: (a) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations, divisions,
continuations-in-part, revisions, extensions, and reexaminations thereof, (b)
all trademarks, service marks, trade dress, logos, slogans, trade names,
corporate names, Internet domain names, other source identifiers, and rights in
telephone numbers, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, (c) all
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection therewith, (d) all mask works and all applications,
registrations, and renewals in connection therewith, (e) all trade secrets and
confidential, technical, and business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all other proprietary rights, and (g) all
copies and tangible embodiments thereof (in whatever form or medium).
 
“Knowledge” means, with respect to the Company or any of its Subsidiaries, the
actual knowledge, after reasonable inquiry, of Homaira Akbari, George Mercuro,
Craig Montgomery and Henry Popplewell, and, with respect to Parent or Merger
Sub, actual knowledge, after reasonable inquiry, of any director or officer of
Parent or Merger Sub.
 
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, or other
interest in real property held by the Company or any of its Subsidiaries.
 
 
6

--------------------------------------------------------------------------------

 
 
“Leases” means all leases, subleases, licenses and other agreements, including
all amendments, extensions, renewals and other agreements with respect thereto,
pursuant to which the Company or any of its Subsidiaries holds any Leased Real
Property.
 
“Legal Requirements” has the meaning set forth in Section 3(i) below.
 
“Lender” has the meaning set forth in Section 4(h) below.
 
“Liability” means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether incurred or
consequential, whether due or to become due and whether or not required under
GAAP to be accrued on the financial statements of such Person.
 
“Lien” means any mortgage, pledge, lien, encumbrance, charge or other security
interest, other than (a) liens for Taxes not yet due and payable or for Taxes
that the taxpayer is contesting in good faith through appropriate proceedings,
if any, (b) purchase money liens and liens securing rental payments under
capital lease arrangements, and (c) other liens arising in the Ordinary Course
of Business and not incurred in connection with the borrowing of money.
 
“Loss” or “Losses” means all Actions, hearings, charges, complaints, claims,
demands, injunctions, judgments, orders, decrees, rulings, damages, dues,
penalties, fines, costs, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.  Notwithstanding the foregoing, any Loss in respect of Taxes shall be
limited to Taxes attributable to taxable periods ending on or before the Closing
Date (or portions thereof).
 
“Management Carve Out Plan” means the Management Carve Out Plan of the Company,
effective as of November 17, 2006, as amended.
 
“Management Minimum Bonus Plan” means the Management Minimum Bonus Plan of the
Company, executed as of October 29, 2010, as amended.
 
“Management Plans” means the Management Carve Out Plan and the Management
Minimum Bonus Plan.
 
“Material Adverse Effect” or “Material Adverse Change” means any effect or
change when considered either individually or in the aggregate together with all
other changes or effects that would be or would be reasonably likely to be
materially adverse to the Assets of the Business, the Business or condition
(financial or otherwise) of the Company and its Subsidiaries or to the ability
of any Party to consummate timely the Transactions contemplated hereby; provided
that none of the following shall be deemed to constitute, and none of the
following shall be taken into account in determining whether there has been, a
Material Adverse Effect or Material Adverse Change: (a) any adverse change,
event, development, or effect (whether short-term or long-term) arising from or
relating to (1) general business or economic conditions, (2) national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States, (3) changes in financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (4) changes in GAAP, (5) changes in laws, rules,
regulations, orders, or other binding directives issued by any Governmental
Authority or (6) the entering into, announcing that the Parties have entered
into, or the taking of any action contemplated by, this Agreement and the other
agreements contemplated hereby, (b) any failure to meet a forecast (whether
internal or published) of revenue, earnings, cash flow, or other data for any
period or any change in such a forecast, and (c) any adverse change in or effect
on the business of the Company and its Subsidiaries that is cured by the Company
before the earlier of (1) the Closing Date and (2) the date on which this
Agreement is terminated pursuant to Section 7 below.
 
 
7

--------------------------------------------------------------------------------

 
 
“Material Contracts” has the meaning set forth in Section 3(n)(i) below.
 
“Merger” has the meaning set forth in Section 2(a) below.
 
“Merger Consideration” has the meaning set forth in Section 2(g) below.
 
“Merger Shares” has the meaning set forth in Section 3(aa) below.
 
“Merger Sub” has the meaning set forth in the preface above.
 
“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.
 
“Most Recent Financial Statements” has the meaning set forth in Section
3(f) below.
 
“NLRB” has the meaning set for in Section 3(p)(i) below.
 
“Non-controlling Party” has the meaning set forth in Section 8(f) below.
 
“Oppenheimer” means Oppenheimer & Co., Inc.
 
“Ordinary Course of Business” means the ordinary course of business of the
Company consistent with past custom and practice (including with respect to
quantity and frequency).
 
“Parent” has the meaning set forth in the preface above.
 
“Parent Common Stock” has the meaning set forth in Section 4(i) below.
 
“Parent Disclosure Supplement” has the meaning set forth in Section 5(g) below.
 
“Parent Employee Plan” has the meaning set forth in Section 5(j)(i) below.
 
“Parent Indemnified Parties” has the meaning set forth in Section 8(b)(i) below.
 
“Parent-owned Share” means any Company Share that Parent or any Subsidiary of
Parent owns beneficially.
 
“Parent Per Share Value” means the dollar amount equal to $7,000,000, divided by
the Aggregate Parent Share Consideration.
 
“Parent Post-Signing Supplement” has the meaning set forth in Section
5(g) below.
 
“Parent SEC Documents” has the meaning set forth in Section 4(j) below.
 
“Parent Termination Fee” has the meaning set forth in Section 7(c) below.
 
 
8

--------------------------------------------------------------------------------

 
 
“Party” and “Parties” have the meaning set forth in the preface above.
 
“Payment Fund” has the meaning set forth in Section 2(j)(ii) below.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Permits” means all franchises, approvals, permits, licenses, orders,
registrations, certificates, variances and similar rights obtained from
Governmental Authorities.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).
 
“Personal Property” means the manufacturing equipment owned or leased by, in the
possession of, or used by the Company and each other tangible asset owned or
leased by, in the possession of, or used by the Company.
 
“Pre-Closing 2012 Bonus Accrual Amount” means the portion of the target year-end
bonus amount for 2012 for the period beginning on January 1, 2012 and ending on
the Closing Date that has been accrued for on the balance sheet of the Company
as of the Closing Date determined in accordance with GAAP applied using the same
accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the Most Recent Balance Sheet.
 
“Preferred Stock” means, collectively, the Series A Preferred Stock, the Series
B-1 Preferred Stock, the Series BB Preferred Stock, the Series C Preferred
Stock, the Series C-1 Preferred Stock, and the Series D Preferred Stock.
 
“Registration Rights Agreement” shall mean the Registration Rights Agreement
substantially in the form of Exhibit G hereto, executed and delivered at the
Closing.
 
“Registrable Securities” has the meaning set forth in Section 5(g) below.
 
“Registration Statement” has the meaning set forth in Section 5(g) below.
 
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
“Requisite Stockholder Approval” means the affirmative vote or written consent
in favor of this Agreement and the Merger by the holders of (i) a majority of
the Company Shares (other than the Series C-1 Preferred Stock), on an as if
converted to Common Stock basis with respect to the Preferred Stock and (ii) (A)
at least (1) a majority of the outstanding Series D Preferred Stock and (2) a
majority of the outstanding Series C Preferred Stock or (B) at least sixty
percent (60%) of the outstanding shares of the Senior Preferred voting together
on an as if converted to Common Stock basis.
 
“Reserve Fund” has the meaning set forth in Section 8(d)(v) below.
 
“Restricted Source” has the meaning set forth in the definition of Confidential
Information above.
 
“Reviewing Accountant” has the meaning set forth in Section 2(i)(iii) below.
 
“SEC” means the United States Securities Exchange Commission.
 
 
9

--------------------------------------------------------------------------------

 
 
“Section 280G Payments” has the meaning set forth in Section 5(l) below.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Senior Debt” means, without duplication: (a) the aggregate principal amount and
accrued interest of the Company owed at the Effective Time pursuant to the Loan
and Security Agreement, dated as of August 26, 2008, as amended, by and between
the Company, as borrower, and ORIX Venture Finance LLC, as lender, and (b) the
Debt of the Company as of the Closing Date.
 
“Senior Preferred” means, collectively, the Series C Preferred Stock, $0.001 par
value per share, of the Company and the Series D Preferred Stock, $0.001 par
value per share, of the Company.
 
“Series A Preferred Stock” means the Series A Preferred Stock, $0.001 par value
per share, of the Company.
 
“Series B-1 Preferred Stock” means the Series B-1 Preferred Stock, $0.001 par
value per share, of the Company.
 
“Series BB Preferred Stock” means the Series BB Preferred Stock, $0.001 par
value per share, of the Company.
 
“Series C Preferred Stock” means the Series C Preferred Stock, $0.001 par value
per share, of the Company.
 
“Series C-1 Preferred Stock” means the Series C-1 Non-Voting Preferred Stock,
$0.001 par value per share, of the Company.
 
“Series D Preferred Stock” means the Series D Preferred Stock, $0.001 par value
per share, of the Company.
 
“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair saleable value” of the assets of such
Person will, as of such date, exceed (i) the value of all “liabilities of such
Person, including contingent and other liabilities,” as of such date, as such
quoted terms are generally determined in accordance with applicable laws
governing determinations of the insolvency of debtors, and (ii) the amount that
will be required to pay the probable liabilities of such Person on its existing
debts (including contingent and other liabilities) as such debts become absolute
and mature, (b) such Person will not have, as of such date, an unreasonably
small amount of capital for the operation of the businesses in which it is
engaged or proposed to be engaged following such date, and (c) such Person will
be able to pay its liabilities, including contingent and other liabilities, as
they mature. For purposes of this definition, “not have an unreasonably small
amount of capital for the operation of the businesses in which it is engaged or
proposed to be engaged” and “able to pay its liabilities, including contingent
and other liabilities, as they mature” means that such Person will be able to
generate enough cash from operations, asset dispositions or refinancing, or a
combination thereof, to meet its obligations as they become due.
 
“Stockholder Representative” has the meaning set forth in the preface above.
 
 
10

--------------------------------------------------------------------------------

 
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons owns a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation).  The term “Subsidiary” shall include all
Subsidiaries of such Subsidiary.  For avoidance of doubt, the Company’s joint
venture in Mexico shall not be deemed to be a Subsidiary of the Company for any
purposes under this Agreement.
 
“Surviving Corporation” has the meaning set forth in Section 2(a) below.
 
“Tail Period” has the meaning set forth in Section 5(i)(i) below.
 
“Target Maximum Working Capital” has the meaning set forth in Section
2(h) below.
 
“Target Minimum Working Capital” has the meaning set forth in Section
2(h) below.
 
“Tax” or “Taxes” means any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental taxes under Code §59A, customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Termination Date” has the meaning set forth in Section 7(a)(ii) below.
 
“Threshold” has the meaning set forth in Section 8(c)(i) below.
 
“Third Party Claim” has the meaning set forth in Section 8(f) below.
 
“Transaction Documents” means this Agreement, the Escrow Agreement, the Exchange
Agent Agreement, the Registration Rights Agreement and any other document or
instrument to be entered into by the parties in connection with the
Transactions.
 
“Transactions” means the Merger and the other transactions contemplated by this
Agreement and the other Transaction Documents.
 
“Working Capital” means the Adjusted Current Assets, minus the Adjusted Current
Liabilities.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE II
THE MERGER, THE MERGER CONSIDERATION
AND PAYMENTS TO COMPANY STOCKHOLDERS
 
Section 2 The Merger, the Merger Consideration and Payments to Company
Stockholders.
 
(a) Merger.  On and subject to the terms and conditions of this Agreement,
Merger Sub will merge with and into the Company (the “Merger”) at the Effective
Time.  The Company shall be the corporation surviving the Merger (the “Surviving
Corporation”).
 
(b) Closing.  The closing of the Transactions (the “Closing”) shall take place
at the offices of Goodwin Procter LLP, located at 901 New York Avenue, N.W.,
Washington, DC 20001, commencing at 10:00 a.m. local time on the second Business
Day following the satisfaction or waiver of all conditions to the obligations of
the Parties to consummate the Transactions contemplated hereby (other than
conditions with respect to actions the respective Parties will take at the
Closing itself) or such other date and place as the Parties may mutually
determine (the “Closing Date”).
 
(c) Actions at Closing.  At the Closing, (i) the Company will deliver to Parent
and Merger Sub the various certificates, instruments, and documents referred to
in Section 6(a) below, (ii) Parent and Merger Sub will deliver to the Company
the various certificates, instruments, and documents referred to in Section
6(b) below, (iii) the Company and Merger Sub will file with the Secretary of
State of the State of Delaware a Certificate of Merger in the form attached
hereto as Exhibit A (the “Certificate of Merger”) and (iv) Parent will provide
the Merger Consideration to the Surviving Corporation, and cause the Surviving
Corporation to (A) deliver the Payment Fund to the Exchange Agent, (B) deposit
funds in an amount equal to the Escrow Fund with the Escrow Agent, to be held
and disbursed in accordance with the provisions of this Agreement and the Escrow
Agreement, (C) deposit funds in an amount equal to the Reserve Fund to an
account directed by the Company and (D) deliver the Initial Management Payment
Amount to the Company, all in the manner provided below in this Section 2 or as
otherwise provided in this Agreement.
 
(d) Closing of Transfer Records.  After the close of business on the Closing
Date, transfers of Company Shares outstanding prior to the Effective Time shall
not be made on the stock transfer books of Surviving Corporation.
 
(e) Effect of Merger.
 
(i) General.  The Merger shall become effective at such time as the Certificate
of Merger is duly filed with and accepted by the Secretary of State of the State
of Delaware, or at such later time as Parent and the Company shall agree and
specify in the Certificate of Merger (such time being referred to herein as the
“Effective Time”).  The Merger shall have the effect set forth in the
DGCL.  Surviving Corporation may, at any time after the Effective Time, take any
action (including executing and delivering any document) in the name and on
behalf of either the Company or Merger Sub in order to carry out and effectuate
the Transactions.
 
(ii) Certificate of Incorporation.  The certificate of incorporation of
Surviving Corporation shall be amended and restated at and as of the Effective
Time to read as did the certificate of incorporation of Merger Sub immediately
prior to the Effective Time (except that the name of Surviving Corporation will
remain unchanged).
 
(iii) Bylaws.  The bylaws of Surviving Corporation shall be amended and restated
at and as of the Effective Time to read as did the bylaws of Merger Sub
immediately prior to the Effective Time (except that the name of Surviving
Corporation will remain unchanged).
 
 
12

--------------------------------------------------------------------------------

 
 
(iv) Directors and Officers.  The directors and officers of Merger Sub shall
become the directors and officers of Surviving Corporation at and as of the
Effective Time (retaining their respective positions and terms of office).
 
(v) Allocation Certificate.  Prior to the Closing, the Company shall deliver to
Parent and the Stockholder Representative a certificate (the “Allocation
Certificate”) setting forth, in each case expected as of the Closing: (A) the
name of each record holder of Company Shares and the number of Company Shares
held by each such Company Stockholder; (B) the name of each holder of Company
Warrants and the number and type of Company Shares subject to each Company
Warrant, and the exercise price of each Company Warrant; (C) the portion and
form of the Merger Consideration payable to each Company Securityholder pursuant
to this Section 2(e); (D) the name of each participant in the Management Plans
and the portion of the Merger Consideration to be paid to such participant (the
aggregate amount set forth in this clause (D), the “Initial Management Payment
Amount”); (E) the portion and form of the Merger Consideration to be withheld
from each Company Securityholder and each participant in the Management Plans in
establishing the Escrow Fund; (F) the portion of the Merger Consideration to be
withheld from each Company Securityholder and each participant in the Management
Plans in establishing the Reserve Fund; (G) the portion and form of the Merger
Consideration (after taking into account the aggregate exercise price of the
Company Warrants) to be paid to each Company Securityholder at Closing after
deduction for the Escrow Fund, the Reserve Fund, the CEO Payment and the Initial
Management Payment Amount; (H) the percentage of the Escrow Fund and Reserve
Fund payable to each Company Securityholder and each participant in the
Management Plans following the Closing and (I) the portion of the Merger
Consideration that would otherwise be payable to certain Company Securityholders
to be payable to certain other Company Securityholders, pursuant to that certain
Junior Securities Allocation Agreement entered into as of the date hereof by and
among the Company and the Company Securityholders named therein.  The Allocation
Certificate shall (1) be in accordance with the Charter Documents as reasonably
determined by the board of directors of the Company; (2) allocate the applicable
cash portion of the Merger Consideration to the applicable Company
Securityholders who are not Eligible Holders and, thereafter, allocate the
remaining cash portion of the Merger Consideration and Aggregate Parent Share
Consideration to the applicable Company Securityholders who are Eligible Holders
and participants in the Management Plans and (3) be deemed the definitive
allocation of the Merger Consideration payable to the Company Securityholders
and participants in the Management Plans (except with respect to changes
resulting from adjustments to the Merger Consideration under Sections 2(h) and
2(i)).  Prior to the Closing, the Company may provide Parent and the Stockholder
Representative with one or more updates to the Allocation Certificate as
necessary to reflect (x) changes in the ownership of the Company Shares during
such time, (y) changes in the allocation resulting from the terms of any
underlying security or plan and (z) any adjustments to the amount or form of
Merger Consideration in accordance with the terms and provisions of this
Agreement.
 
(vi) Conversion of Company Shares.  At and as of the Effective Time, (A) each
Company Share (other than any Dissenting Shares, as set forth in Section 2(f),
and any Parent-owned Shares) shall be converted into the right to receive an
amount equal to the respective amounts set forth on the Allocation Certificate
in cash (without interest) as adjusted pursuant to Section 2(h) and Section
2(i) and (B) each Parent-owned Share shall be cancelled; provided, however, that
such payments shall be subject to equitable adjustment in the event of any stock
split, stock dividend, reverse stock split, or other change in the number of
Company Shares outstanding. After the Effective Time, no Company Share shall be
deemed to be outstanding or to have any rights other than those set forth in the
Allocation Certificate and in Section 2(f) with respect to Dissenting Shares.
 
 
13

--------------------------------------------------------------------------------

 
 
(vii) Conversion of Merger Sub’s Capital Stock.  At and as of the Effective
Time, each share of Merger Sub’s common stock, $0.001 par value per share, shall
be converted into one (1) share of Surviving Corporation’s Common Stock.
 
(viii) Treatment of Company Options and Warrants.
 
(A) Company Options.  Company Options that are vested and unvested and that are
outstanding immediately prior to the Effective Time shall be terminated without
any cash payment being made with respect thereto and no holder of Company
Options shall be entitled to any consideration for his or her Company Options in
connection with the Merger.
 
(B) Company Warrants.  Company Warrants that are outstanding immediately prior
to the Effective Time shall be terminated and shall represent only the right,
upon the surrender of the certificate or instrument representing such Company
Warrant, to receive, as promptly as practicable after the Effective Time and
subject to the terms and conditions of this Agreement, for each Company Share
issuable upon the exercise of such Company Warrant, an amount in cash equal to
the positive difference, if applicable (without dividends or interest), of (i)
the amount of the Merger Consideration payable with respect to each such Company
Share, as applicable, and (ii) the exercise price of each such Company Warrant,
as set forth on the Allocation Certificate.
 
(C) At or prior to the Effective Time, the Company, the Company’s board of
directors and the compensation committee of the Company’s board of directors
shall adopt such resolutions and take such actions, which may include obtaining
consents of the employees, officers, directors and any other holders of Company
Options and Company Warrants, as may be necessary to effectuate the provisions
of this Section 2(e)(viii).
 
(ix) Notwithstanding the foregoing, a portion of the Merger Consideration
payable pursuant to this Section 2(e) with respect to shares of Company Shares
and Company Warrants and to participants in the Management Carve Out Plan and
Management Minimum Bonus Plan, as set forth on the Allocation Certificate, shall
be (i) withheld and placed in escrow pursuant to the provisions of Section
2(j)(i) and (ii) withheld and placed in the Reserve Fund in accordance with
Section 8(d)(v).
 
(x) Payment of Senior Debt at Closing.  At the Closing, Parent shall provide
sufficient funds to the Surviving Corporation to enable it to repay the Senior
Debt and the Surviving Corporation shall repay the Senior Debt.  For the
avoidance of doubt, the amount of Senior Debt is deducted from the Merger
Consideration in accordance with Section 2(h) below.
 
(f) Dissenting Shares.  Notwithstanding anything in this Agreement to the
contrary, Company Shares which are issued and outstanding immediately prior to
the Effective Time and which are held by holders of such Company Shares who have
properly exercised appraisal rights with respect thereto in accordance with
Section 262 of the DGCL, shall not be convertible into the right to receive cash
pursuant to Section 2(e)(vi) and holders of such Dissenting Shares shall be
entitled to receive payment of the fair value of such shares in accordance with
the provisions of Section 262 of the DGCL unless and until such holders fail to
perfect or effectively withdraw or otherwise lose their rights to demand payment
under the DGCL.  If, after the Effective Time, any such holder fails to perfect
or effectively withdraws or loses such right, then such Dissenting Shares shall
thereupon be treated as if they had been converted into and have become
exchangeable for, at the Effective Time, the right to receive the applicable
amounts payable pursuant to this Agreement, without any interest
thereon.  Notwithstanding anything to the contrary contained in this Section
2(f), if the Merger is rescinded or abandoned, then the right of any stockholder
to be paid the fair value of such stockholder’s Dissenting Shares pursuant to
Section 262 of the DGCL shall cease.
 
 
14

--------------------------------------------------------------------------------

 
 
(g) Merger Consideration.  The aggregate consideration to be paid by Parent in
connection with the Merger shall be (A) $35,000,000 in cash, as adjusted
pursuant to Sections 2(h) and 2(i) below, plus (B) the Aggregate Parent Share
Consideration (clauses (A) and (B) collectively, the “Merger
Consideration”).  The portion and form of the Merger Consideration payable to
each Company Stockholder (other than with respect to any Dissenting Shares and
Parent-owned Shares), and each holder of Company Warrants, are set forth on the
Allocation Certificate.  A portion of the Merger Consideration (i) equal to the
Escrow Fund shall be deposited with the Escrow Agent and disbursed as provided
in Section 2(c) and Section 8, (ii) shall be deposited into an account
designated by the Company to fund the Reserve Fund, (iii) shall be paid in
accordance with the terms of the Management Plans, (iv) shall be paid to
Oppenheimer pursuant to the Engagement Agreement, (v) shall be paid to the
Company’s legal counsel for outstanding fees in connection with the Transactions
(including all matters related to the potential sale of the Company prior to
this Agreement), and (vi) shall be paid to Dr. Homaira Akbari in connection with
any fee owed in terminating the CEO Employment Agreement (the “CEO Payment”).
 
(h) Estimated Closing Statement.  At least two (2) Business Days prior to the
Closing, the Company will deliver to Parent an estimated closing statement
prepared in good faith (“Estimated Closing Statement”), which shall include (i)
an estimated balance sheet of the Company together with its Subsidiaries as of
12:01 a.m. on the Closing Date prepared in accordance with GAAP applied on a
basis consistent with the basis used in the preparation of the Most Recent
Balance Sheet (the “Estimated Balance Sheet”), (ii) the estimated Cash (the
“Estimated Cash”) and (iii) the estimated Working Capital (the “Estimated
Working Capital”), consistent with the example set forth on Exhibit E
hereto.  The cash portion of the Merger Consideration shall be (A) decreased by
the amount, if any, by which the Estimated Working Capital is less than
$4,500,000 (the “Target Minimum Working Capital”), (B) increased by the amount,
if any, by which the Estimated Working Capital is greater than $5,000,000 (the
“Target Maximum Working Capital”), (C) increased by the Estimated Cash and (D)
decreased by the Senior Debt, in each case, in cash.  For the avoidance of
doubt, in the event the Estimated Working Capital is equal to or greater than
the Target Minimum Working Capital and is equal to or less than the Target
Maximum Working Capital, then no adjustment shall be made to the cash portion of
the Merger Consideration pursuant to this Section 2(h).  The Merger
Consideration as adjusted in accordance with this Section 2(h) shall be referred
to herein as the “Adjusted Merger Consideration.”
 
(i) Purchase Price Adjustments.
 
(i) As promptly as practicable following the Closing Date, but in no event more
than sixty (60) days following the Closing Date, Parent will prepare and deliver
to the Stockholder Representative a closing statement (“Closing Statement”)
which shall include (A) a balance sheet of the Company together with its
Subsidiaries as of 12:01 a.m. on the Closing Date prepared in accordance with
GAAP applied on a basis consistent with the basis used in the preparation of the
Most Recent Balance Sheet (the “Closing Balance Sheet”), (B) the Cash (the
“Closing Cash”) and (B) the Working Capital (the “Closing Working Capital”), in
each case along with reasonable supporting detail to evidence the calculation of
such amount.  Notwithstanding any other provision in this Agreement to the
contrary, the Closing Cash and the Closing Working Capital shall be the
applicable amounts set forth on the Closing Statement finally determined
pursuant to this Section 2(i).
 
 
15

--------------------------------------------------------------------------------

 
 
(ii) Unless within thirty (30) days after delivery of the Closing Statement, the
Stockholder Representative shall deliver to Parent a notice setting forth, in
reasonable detail, any good faith dispute as to the determination of the Closing
Cash or the Closing Working Capital (a “Dispute Notice”), the determination of
the Closing Cash and the Closing Working Capital shall be deemed accepted and
shall be final and binding.  During such thirty (30) day period, Parent and its
Subsidiaries, including the Surviving Corporation, shall cooperate with the
Stockholder Representative and its representatives in connection with their
review of the Closing Statement, including by furnishing such information as may
be reasonably requested by the Stockholder Representative.  Failure to deliver a
Dispute Notice within thirty (30) days after delivery of the Closing Statement
shall have the effect of deeming the Closing Statement acceptable and final and
binding.
 
(iii) If a Dispute Notice is delivered by the Stockholder Representative, the
Parties shall endeavor in good faith to resolve by mutual agreement all matters
in the Dispute Notice for a period of thirty (30) days after Parent’s receipt
thereof.  If the Parties are unable to resolve any matter in the Dispute Notice
within such thirty (30) day period, Parent and the Stockholder Representative
shall engage McGladrey (or another nationally recognized, independent accounting
firm mutually acceptable to the Parties, the “Reviewing Accountant”).  The fees
and expenses of the Reviewing Accountant will be paid 50% by the Parent and 50%
by the Company, with the Company’s fees being paid out of the Reserve Fund.
 
(iv) Parent and the Stockholder Representative shall instruct the Reviewing
Accountant to resolve the disputed matters, and only the disputed matters, as
promptly as practicable.  The Parties shall cooperate with each other and the
Reviewing Accountant in connection with the matters set forth in this Section
2(i), including by furnishing such information as may be reasonably requested by
the Reviewing Accountant or any other Party.  Parent and the Stockholder
Representative shall afford each other the opportunity to participate in all
communications with the Reviewing Accountant. The determination of the Reviewing
Accountant with respect to any adjustments to the Closing Cash and/or the
Closing Working Capital based upon disputed matters raised in the Dispute
Notice, and the Closing Cash and/or the Closing Working Capital, as so adjusted,
shall be final and binding, absent manifest error.
 
(v) Within three (3) Business Days following (A) the thirty (30) day period
specified in Section 2(i)(ii) if the Stockholder Representative has not
delivered a Dispute Notice to Parent or (B) the final determination of the
Closing Cash and/or the Closing Working Capital in accordance with this Section
2(i), as applicable, the following adjustments shall be made to the amount of
the Merger Consideration:
 
(1)           if (x) the Estimated Working Capital was greater than the Target
Maximum Working Capital and (y) the Closing Working Capital is greater than the
Estimated Working Capital, then Parent shall pay to the Exchange Agent (for
further distribution to the applicable Company Securityholders) the amount by
which the Closing Working Capital is greater than the Estimated Working Capital
(for illustration purposes only, if the Estimated Working Capital was $6,000,000
and the Closing Working Capital is $8,000,000, then Parent shall pay $2,000,000
to the Exchange Agent);
 
(2)           if (x) the Estimated Working Capital was greater than the Target
Maximum Working Capital and (y) the Closing Working Capital is less than the
Estimated Working Capital but greater than the Target Minimum Working Capital,
then the Stockholder Representative and Parent shall jointly instruct the Escrow
Agent to pay to Parent from the Escrow Fund the amount by which (I) the greater
of the Closing Working Capital or the Target Maximum Working Capital is less
than (II) the Estimated Working Capital (for illustration purposes only, if the
Estimated Working Capital was $6,000,000 and the Closing Working Capital is
$4,750,000, then the Escrow Agent shall distribute $1,000,000 to Parent);
 
 
16

--------------------------------------------------------------------------------

 
 
(3)           if (x) the Estimated Working Capital was greater than the Target
Maximum Working Capital and (y) the Closing Working Capital is less than the
Target Minimum Working Capital, then the Stockholder Representative and Parent
shall jointly instruct the Escrow Agent to pay to Parent from the Escrow Fund
(I) the amount by which the Closing Working Capital is less than the Target
Minimum Working Capital plus (II) the amount by which the Estimated Working
Capital was greater than the Target Maximum Working Capital (for illustration
purposes only, if the Estimated Working Capital was $6,000,000 and the Closing
Working Capital is $4,000,000, then the Escrow Agent shall distribute $1,500,000
to Parent);
 
(4)           if (x) the Estimated Working Capital was less than the Target
Maximum Working Capital but greater than the Target Minimum Working Capital and
(y) the Closing Working Capital is greater than the Target Maximum Working
Capital, then Parent shall pay to the Exchange Agent (for further distribution
to the applicable Company Securityholders) the amount by which the Closing
Working Capital is greater than the Target Maximum Working Capital (for
illustration purposes only, if the Estimated Working Capital was $4,750,000 and
the Closing Working Capital is $6,000,000, then the Escrow Agent shall
distribute $1,000,000 to Parent);
 
(5)           if (x) the Estimated Working Capital was less than the Target
Maximum Working Capital but greater than the Target Minimum Working Capital and
(y) the Closing Working Capital is less than the Target Maximum Working Capital
but greater than the Target Minimum Working Capital, then no adjustment shall be
made to the amount of Merger Consideration (for illustration purposes only, if
the Estimated Working Capital was $4,750,000 and the Closing Working Capital is
$4,950,000, then no adjustment shall be made);
 
(6)           if (x) the Estimated Working Capital was less than the Target
Maximum Working Capital but greater than the Target Minimum Working Capital and
(y) the Closing Working Capital is less than the Target Minimum Working Capital,
then the Stockholder Representative and Parent shall jointly instruct the Escrow
Agent to pay to Parent from the Escrow Fund the amount by which the Closing
Working Capital is less than the Target Minimum Working Capital (for
illustration purposes only, if the Estimated Working Capital was $4,750,000 and
the Closing Working Capital is $4,000,000, then the Escrow Agent shall
distribute $500,000 to Parent);
 
(7)           if (x) the Estimated Working Capital was less than the Target
Minimum Working Capital and (y) the Closing Working Capital is greater than the
Target Maximum Working Capital, then Parent shall pay to the Exchange Agent (for
further distribution to the applicable Company Securityholders) (I) the amount
by which the Closing Working Capital is greater than the Target Maximum Working
Capital plus (II) the amount by which the Estimated Working Capital was less
than the Target Minimum Working Capital (for illustration purposes only, if the
Estimated Working Capital was $4,000,000 and the Closing Working Capital is
$6,000,000, then Parent shall pay $1,500,000 to the Exchange Agent);
 
 
17

--------------------------------------------------------------------------------

 
 
(8)           if (x) the Estimated Working Capital was less than the Target
Minimum Working Capital and (y) the Closing Working Capital is greater than the
Estimated Working Capital but less than the Target Maximum Working Capital, then
Parent shall pay to the Exchange Agent (for further distribution to the
applicable Company Securityholders) the amount by which (I) the lesser of the
Closing Working Capital or the Target Minimum Working Capital is greater than
(II) the Estimated Working Capital (for illustration purposes only, if the
Estimated Working Capital was $4,000,000 and the Closing Working Capital is
$4,250,000, then Parent shall pay $250,000 to the Exchange Agent);
 
(9)           if (x) the Estimated Working Capital was less than the Target
Minimum Working Capital and (y) the Closing Working Capital is less than the
Estimated Working Capital, then the Stockholder Representative and Parent shall
jointly instruct the Escrow Agent to pay to Parent from the Escrow Fund the
amount by which the Closing Working Capital is less than the Estimated Working
Capital (for illustration purposes only, if the Estimated Working Capital was
$4,000,000 and the Closing Working Capital is $3,000,000, then the Escrow Agent
shall distribute $1,000,000 to Parent);
 
(10)           if the Closing Cash is greater than the Estimated Cash, Parent
shall pay to the Exchange Agent (for further distribution to the applicable
Company Securityholders) the amount by which the Closing Cash is greater than
the Estimated Cash; and
 
(11)           if the Closing Cash is less than the Estimated Cash, the
Stockholder Representative and Parent shall jointly instruct the Escrow Agent to
pay to Parent from the Escrow Fund the amount by which the Closing Cash is less
than the Estimated Cash.
 
Notwithstanding the foregoing, all payments under this Section 2(i)(v) shall be
netted and made by check or wire transfer of cash in immediately available
funds; provided, however, any payments to Parent from the Escrow Fund pursuant
to this Section 2(i)(v) shall be made in the same combination of shares of
Parent Common Stock and cash as initially deposited into the Escrow Fund (to the
extent such shares are not replaced with cash in accordance with the Escrow
Agreement during the Escrow Indemnity Period and, to the extent such shares are
replaced with cash, as determined by the Stockholder Representative in its sole
and absolute discretion) and with shares of Parent Common Stock valued at the
Parent Per Share Value (to the extent any shares of Parent Common Stock remain
in the Escrow Fund).
 
(vi) The Merger Consideration shall be deemed to have been increased or
decreased by the amount paid pursuant to Sections 2(h) and 2(i), as applicable.
 
(j) Procedure for Payment.
 
(i) The parties agree that U.S. Bank, N.A. or another exchange agent acceptable
to Parent and the Company (the “Exchange Agent”) shall act as exchange agent
with respect to the Transactions contemplated by this Agreement pursuant to the
terms and conditions of an exchange agent agreement by and among the Company,
the Stockholder Representative, the Parent, and the Exchange Agent, in the form
to be mutually agreed upon (the “Exchange Agent Agreement”), which shall be
entered into by the parties thereto on the Closing Date.
 
 
18

--------------------------------------------------------------------------------

 
 
(ii) At the Closing, (A) Parent will deposit, or cause to be deposited with the
Exchange Agent in cash an amount sufficient in the aggregate for the Exchange
Agent to make full payment of the amounts in cash due to the holders of all of
the outstanding Company Shares (other than any Dissenting Shares and
Parent-owned Shares) and Company Warrants at Closing (B) Parent will deposit, or
cause to be deposited, with the Exchange Agent stock certificates representing
the number of shares of Parent Common Stock sufficient in the aggregate for the
Exchange Agent to make full payment of the amounts in shares of Parent Common
Stock due to the holders of the outstanding Company Shares (other than any
Dissenting Shares and Parent-owned Shares) and Company Warrants at Closing (the
cash and shares deposited with the Exchange Agent in accordance with clauses (A)
and (B) above, the “Payment Fund”) and (C) Parent will cause the Exchange Agent
to mail (1) a letter of transmittal (with instructions for its use) in the form
reasonably acceptable to the Parties to each record holder of outstanding
Company Shares for the holder to use in surrendering the certificates that
represented his, her, or its Company Shares against payment of the amount due
such holder and (2) a letter of transmittal (with instructions for its use) in
the form reasonably acceptable to the Parties to each record holder of
outstanding Company Warrants for the holder to use in surrendering the
instruments that represented his, her or its Company Warrants against payment of
the amount due such holder.  Upon surrender of original certificates by a holder
representing his, her, or its Company Shares for cancellation to the Exchange
Agent, together with a letter of transmittal, duly completed and validly
executed in accordance with the instructions thereto, and such other documents
as may reasonably be required by the Exchange Agent (including any required
Internal Revenue Service Form W-9 or Form W-8), the holders of such certificates
shall be entitled to receive in exchange therefor a check or wire transfer in
the amount of U.S. dollars representing the applicable portion of the Merger
Consideration that such holders have the right to receive pursuant to Section
2(e)(vi) (subject to any applicable withholding Tax as specified in Section
2(n), and the certificates so surrendered shall forthwith be cancelled.  No
interest will accrue or be paid to the holder of any outstanding Company Shares.
 
(iii) The Exchange Agent shall hold the cash in the Payment Fund in trust and
pay out such cash in accordance with this Section 2.  Any interest produced by
cash deposited into the Payment Fund shall be payable to the Surviving
Corporation or Parent, as directed by Parent.
 
(iv) Parent may cause the Exchange Agent to pay over to Surviving Corporation
any portion of the Payment Fund remaining five (5) Business Days after the first
anniversary of the Effective Time, and thereafter all former stockholders shall
be entitled to look to Surviving Corporation (subject to abandoned property,
escheat, and other similar laws) as general creditors thereof with respect to
the cash upon surrender of their certificates.
 
(v) Parent shall pay, or cause Surviving Corporation to pay, 50% of all charges
and expenses of the Exchange Agent and the Company shall pay 50% of all charges
and expenses of the Exchange Agent, with the Company’s payment being paid out of
the Reserve Fund.
 
(k) The Escrow Fund.
 
(i) An escrow fund in the aggregate amount of $4,200,000 in cash, shares of
Parent Common Stock (valued at the Parent Per Share Value) or a combination of
both as determined by the Company based on the number of Eligible Holders and as
reflected on the Allocation Certificate (the “Escrow Fund”) shall be established
in accordance with the terms of the Escrow Agreement and shall be funded in
accordance with Section 2(c).  To the extent any dividends are declared and paid
on the Parent Common Stock held pursuant to the Escrow Agreement, such dividends
shall be held pursuant to the Escrow Agreement and be considered part of each
applicable Parent Common Stock held thereunder.  Any cash portion of the Escrow
Fund shall be deposited into a non-interest bearing account.
 
 
19

--------------------------------------------------------------------------------

 
 
(ii) The Escrow Fund shall be distributed as follows:
 
(A) unless otherwise agreed upon by the Parent and the Stockholder
Representative, each share of Parent Common Stock distributed out of the Escrow
Fund shall be valued at the Parent Per Share Value;
 
(B) each share of Parent Common Stock in the Escrow Fund may be replaced with
cash in the amount of the Parent Per Share Value at anytime at the sole election
of the Stockholder Representative; provided that in the event Parent has made a
claim for indemnification, the Stockholder Representative shall not be permitted
to replace Parent Common Stock with cash to the extent of amounts subject to the
outstanding indemnity claims unless otherwise consented to in writing by Parent;
 
(C) distributions shall be made in the same combination of shares of Parent
Common Stock and cash as initially deposited into the Escrow Fund (to the extent
such shares are not replaced with cash in accordance with the Escrow Agreement
during the Escrow Indemnity Period and, to the extent such shares are replaced
with cash, as determined by the Stockholder Representative in its sole and
absolute discretion);
 
(D) if the Merger Consideration as finally determined in accordance with Section
2(i) is less than the Adjusted Merger Consideration as determined in accordance
with Section 2(h), the amount of such difference shall be distributed by the
Escrow Agent to Parent as provided in Section 2(i)(v) and
 
(E) not later than three (3) Business Days after the expiration of the Escrow
Indemnity Period, the remaining balance of the Escrow Fund, less any amounts
subject to indemnity claims as of such date, plus any interest on the amount
distributed shall be distributed by the Escrow Agent to the Exchange Agent or
the Surviving Corporation, as then applicable, for payment to the Company
Stockholders, as provided in Section 2(e)(vi) and the holders of Company
Warrants, as provided in Section 2(e)(viii)(B).
 
(iii) Parent and the Company agree for all tax purposes that: (i) the right of
the Company Securityholders to the Escrow Fund shall be treated as deferred
contingent purchase price eligible for installment sale treatment under Section
453 of the Code and any corresponding provision of foreign, state or local law,
as appropriate; (ii) if and to the extent any amount of the Escrow Fund is
actually distributed to the Company Securityholders, interest may be imputed on
such amount, as required by Section 483 or 1274 of the Code; (iii) Parent shall
be treated as the owner of the Escrow Fund, and any interest and earnings earned
from the investment and reinvestment of the Escrow Fund, or any portion thereof,
shall be allocable to Parent pursuant to Section 468B(g) of the Code; and (iv)
in no event shall the total amount of the Escrow Fund and any interest and
earnings earned thereon paid to the Company Securityholders under this Agreement
exceed an amount to be designated by the Company prior to the Closing.  Clause
(iv) of the preceding sentence is intended to ensure that the right of the
Company Securityholders to the Escrow Fund and any interest and earnings earned
thereon is not treated as a contingent payment without a stated maximum selling
price under Section 453 of the Code and the Treasury Regulations promulgated
thereunder.
 
(l) No Liability.  None of Parent, Merger Sub, the Company or their respective
officers, directors and stockholders or the Exchange Agent shall be liable to
any person in respect of any portion of the Merger Consideration delivered to a
public official pursuant to any applicable abandoned property, escheat or
similar law.  If any certificates representing Company Shares or any Company
Warrants shall not have been surrendered prior to five (5) years after the
Effective Time (or immediately prior to such earlier date on which any cash
payable pursuant to Section 2(e)(vi) or 2(e)(viii)(B) respectively would
otherwise escheat to or become the property of any governmental entity), any
such cash in respect of such certificate shall, to the extent permitted by
applicable law, become the property of the Surviving Corporation, free and clear
of all claims or interest of any person previously entitled thereto.
 
 
20

--------------------------------------------------------------------------------

 
 
(m) Lost, Stolen or Destroyed Certificates.  If any certificate that prior to
the Effective Time represented Company Shares or any Company Warrants shall have
been lost, stolen or destroyed, upon the making of an affidavit of that fact by
the person claiming such certificate to be lost, stolen or destroyed and, if
required by Parent and the Surviving Corporation, the posting by such person of
a bond in such reasonable amount as Parent and the Surviving Corporation may
direct as indemnity against any claim that may be made against it with respect
to such certificate, the Exchange Agent will deliver in exchange for such lost,
stolen or destroyed certificate or Warrant, as the case may be, the applicable
amounts payable pursuant to this Agreement with respect to the Company Shares or
Company Warrants, as the case may be, formerly represented by such certificate
or Company Warrant.
 
(n) Required Withholding.  Each of Parent, the Exchange Agent and the Surviving
Corporation shall be entitled to deduct and withhold after consultation with and
the consent of the Stockholder Representative from any consideration payable or
otherwise deliverable pursuant to this Agreement such amounts as they in good
faith reasonably determine to be required to be deducted or withheld therefrom
under the Code, or any other applicable legal requirement.  To the extent such
amounts are so deducted or withheld, the amount of such consideration shall be
treated for all purposes under this Agreement as having been paid to the Person
to whom such consideration would otherwise have been paid.  No withholding shall
be required under the Code with respect to payments to holders of Company Shares
in respect thereof, provided that such holders provide properly completed
Internal Revenue Service Forms W-9 or Forms W-8, as applicable.
 
ARTICLE III
COMPANY REPRESENTATIONS AND WARRANTIES
 
Section 3 Company Representations and Warranties.  Except as set forth in the
disclosure schedule accompanying this Agreement (the “Disclosure Schedule”),
referencing a representation or warranty herein (it being understood that the
disclosures in any section or subsection of the Disclosure Schedule shall
qualify the applicable representations and warranties in the corresponding
section or subsection of this Section 3 and, in addition, the representations
and warranties in other sections or subsections in this Section 3 to the extent
it is reasonably apparent to a reasonable person who has read such reference on
the face of such disclosure that such disclosures are applicable to such other
sections or subsections), and as further understood that the inclusion of any
information in the Disclosure Schedule shall not be deemed to be an admission or
acknowledgement, in and of itself, that such information is required by the
terms hereof to be disclosed, is material or has resulted in a Material Adverse
Effect on the Company or is outside the ordinary course of business or not
consistent with past practice, the Company hereby represents and warrants to
Parent and Merger Sub as of the date hereof as follows:
 
(a) Organization, Qualification, and Corporate Power.  Each of the Company and
its Subsidiaries is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation. Each of the
Company and its Subsidiaries is duly authorized to conduct business and is in
good standing under the laws of each jurisdiction where such qualification is
required, except where the lack of such qualification would not have a Material
Adverse Effect.  Each of the Company and its Subsidiaries has full corporate
power and authority to carry on the business in which it is engaged and to own
and use the properties owned and used by it.
 
 
21

--------------------------------------------------------------------------------

 
 
(b) Authorization of Transaction.  The Company has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder, subject to its receipt of
the Requisite Stockholder Approval.  This Agreement constitutes the valid and
legally binding obligation of the Company, enforceable in accordance with its
terms and conditions, except that such enforceability (i) may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general application affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(collectively, the “Bankruptcy and Equity Exceptions”).
 
(c) Non-contravention.  Neither the execution and delivery of this Agreement,
nor the consummation of the Transactions, will (i) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
the Company or any of its Subsidiaries is subject or any provision of the
Charter Documents of the Company or any of its Subsidiaries or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under, in any respect, any Material Contract
(or result in the imposition of any Lien upon any of its assets), except where
the violation, conflict, breach, default, acceleration, termination,
modification, cancellation, failure to give notice, or Lien would not have a
Material Adverse Effect.  Other than in connection with the provisions of the
Communications Laws, the DGCL, or set forth in Section 3(c) of the Disclosure
Schedule, neither the Company nor any of its Subsidiaries is required to give
any notice to, make any filing with, or obtain any material authorization,
consent, or approval of any government or governmental agency or any other third
party in order for the Parties to consummate the Transactions, except where the
failure to give notice, to file or to obtain any authorization, consent or
approval would not have a Material Adverse Effect.
 
(d) Capitalization.
 
(i) Common Stock and Preferred Stock.  The authorized capital stock of the
Company consists of:  (A) 50,000,000 shares of Common Stock and (B) 19,959,652
shares of Preferred Stock, of which 1,720 shares are designated Series A
Preferred Stock, 2,835 shares are designated Series B-1 Preferred Stock, 47,629
shares are designated Series BB Preferred Stock, 14,736,364 shares are
designated Series C Preferred Stock, 797,191 shares are designated Series C-1
Preferred Stock and 4,373,913 shares are designated Series D Preferred
Stock.  As of the date hereof: (A) 2,058,892 shares of Common Stock were issued
and outstanding (excluding shares of Common Stock held by the Company in its
treasury), (B) 1,080 shares of Common Stock were issued and held by the Company
in its treasury, (C) 1,704 shares of Series A Preferred Stock were issued and
outstanding, (D) 2,835 shares of Series B-1 Preferred Stock were issued and
outstanding, (E) 47,629 shares of Series BB Preferred Stock were issued and
outstanding, (F) 14,473,097 shares of Series C Preferred Stock were issued and
outstanding, (G) 797,191 shares of Series C-1 Preferred Stock were issued and
outstanding, and (H) 4,347,827 shares of Series D Preferred Stock were issued
and outstanding, and no other shares of Preferred Stock were issued and
outstanding.  There are no other issued and outstanding shares of capital stock
of the Company.  All outstanding shares of Common Stock and Preferred Stock are
duly authorized, validly issued, fully paid and non-assessable.
 
 
22

--------------------------------------------------------------------------------

 
 
(ii) Company Options and Company Warrants.  As of the date hereof:(A) 3,998,334
shares of Common Stock are issuable upon the exercise of Company Options issued
pursuant to the Company Stock Plans, and 3,095,153 shares of Common Stock
underlying such Company Options are vested and exercisable; (B) 2,412,923 shares
of Common Stock are available for future grant under the Company Stock Plans;
(C) no shares of Common Stock are issuable pursuant to outstanding options to
purchase Common Stock which are issued other than pursuant to the Company Stock
Plans and (D) no shares of Common Stock are issuable upon the exercise of
Company Warrants.  Section 3(d)(ii) of the Disclosure Schedule sets forth a list
of each outstanding Company Option and Company Warrant: (1) the particular
Company Stock Plan (if any) pursuant to which any such Company Option or Company
Warrant was granted; (2) the name of the holder of such Company Option or
Company Warrant; (3) the number of shares of Common Stock subject to such
Company Option or Company Warrant; (4) the exercise price of such Company Option
or Company Warrant; (5) the date on which such Company Option or Company Warrant
was granted or issued; and (6) the extent to which such Company Option or
Company Warrant is vested and exercisable as of the date hereof.  All shares of
Common Stock subject to issuance under the outstanding Company Options and the
Company Warrants, upon issuance on the terms and conditions specified in the
instruments pursuant to which they are issuable, will be duly authorized,
validly issued, fully paid and nonassessable.
 
(iii) Other Securities.  Except as otherwise set forth in Section 3(d)(ii) or
Section 3(d)(iii) of the Disclosure Schedule, as of the date hereof, there are
no securities, options, warrants, calls, rights, commitments, understandings,
obligations, undertakings, Contracts or arrangements of any kind to which the
Company or any of its Subsidiaries is obligated to issue, deliver or sell, or
cause to be issued, delivered or sold, shares of capital stock or other voting
or non-voting securities of the Company or any of its Subsidiaries, or
obligating the Company or any of its Subsidiaries to issue, grant, extend or
enter into any such option, warrant, call, right, commitment, understanding,
obligation, undertaking, Contract or instrument.  There are no outstanding or
authorized stock appreciation, phantom stock, profit participation or other
similar rights with respect to the Company.  There are no outstanding Contracts
of the Company or any of its Subsidiaries to (A) repurchase, redeem or otherwise
acquire any shares of capital stock of, or other equity or voting interests in,
the Company or any of its Subsidiaries or (B) dispose of any shares of the
capital stock of, or other equity or voting interests in, any of its
Subsidiaries.
 
(iv) Except as set forth on Section 3(d)(iv) of the Disclosure Schedule, (A) the
Company is not a party to any voting agreement with respect to shares of the
capital stock of, or other equity or voting interests in, the Company or any of
its Subsidiaries, and (B) other than as set forth on Section 3(d)(iv) of the
Disclosure Schedule, there are no irrevocable proxies and no voting agreements,
voting trusts, rights plans, anti-takeover plans or registration rights
agreements with respect to any shares of the capital stock of, or other equity
or voting interests in, the Company or any of its Subsidiaries to which the
Company is a party.
 
(e) Subsidiaries.  Except as otherwise set forth in Section 3(e) of the
Disclosure Schedule, the Company does not own, directly or indirectly, any
interest or investment in the form of debt, equity or capital stock in, or other
equity or voting interests of any nature in, or any interest convertible,
exchangeable or exercisable for, capital stock of, or other equity or voting
interests of any nature in, any other Person.
 
(f) Financial Statements.  Attached hereto as Exhibit B are the following
financial statements (collectively, the “Financial Statements”): (i) audited
consolidated balance sheets and statements of income, changes in stockholders’
equity, and cash flow as of and for the fiscal years ended December 31, 2009 and
December 31, 2010 for the Company and its Subsidiaries and (ii) unaudited
consolidated balance sheets and statements of income, changes in stockholders’
equity, and cash flow (the “Most Recent Financial Statements”) as of and for the
ten (10) months ended October 31, 2011 for the Company and its
Subsidiaries.  Except as set forth in Section 3(f) of the Disclosure Schedule,
the Financial Statements (including the notes thereto) have been prepared in
accordance with GAAP throughout the periods covered thereby and present fairly
the financial condition of the Company and its Subsidiaries as of such dates and
the results of operations of the Company and its Subsidiaries for such periods;
provided, however, that the Most Recent Financial Statements are subject to
normal year-end adjustments and lack footnotes and other presentation items.
 
 
23

--------------------------------------------------------------------------------

 
 
(g) Events Subsequent to the date of the Most Recent Balance Sheet.  Except as
set forth in Section 3(g) of the Disclosure Schedule, from the date of the Most
Recent Balance Sheet, the Company and any of its Subsidiaries have conducted
their business in the Ordinary Course of Business and there has not been any
Material Adverse Change.  Specifically, except as set forth on Section 3(g) of
the Disclosure Schedule, since the date of the Most Recent Balance Sheet:
 
(i) the Company and any of its Subsidiaries have not sold, leased, transferred
or assigned any of the Assets of the Business, tangible or intangible, other
than sales of inventory in the Ordinary Course of Business;
 
(ii) no other party to any agreement, contract, lease or license (or series of
any such related agreements, contracts, leases, and licenses) between such party
and the Company and any of its Subsidiaries have accelerated, terminated,
modified (except pursuant to the Parent’s instructions) or canceled any such
agreement, contract, lease, or license (or any such series of related
agreements, contracts, leases, and licenses) or has notified the Company of its
intention to so accelerate, terminate, modify or cancel;
 
(iii) the Company and any of its Subsidiaries have not delayed, postponed or
scheduled the payment of accounts payable, or other obligations and liabilities
other than in the Ordinary Course of Business, and the Company and any of its
Subsidiaries have not accelerated their collection of any accounts receivable in
connection with any discount or forgiveness of funds due, other than in the
Ordinary Course of Business;
 
(iv) the Company and any of its Subsidiaries have not made any capital
investment in, any loan to, or any acquisition of the securities or assets of
any other Person;
 
(v) the Company and any of its Subsidiaries have not made any capital
expenditures or commitments for capital expenditures such that the aggregate
outstanding amount of unpaid obligations and commitments are in excess of
$100,000;
 
(vi) the Company and any of its Subsidiaries have not entered into any
employment contract or collective bargaining agreement, written or oral, or
modified the terms of any such existing Contracts, other than agreements which
may be terminated on notice without Liability and employment Contracts entered
into in connection with the Transactions;
 
(vii) the Company and any of its Subsidiaries have not granted any increase in
the base compensation, fringe benefits or bonuses or otherwise changed any of
the terms of employment or service for any of the employees, officers, directors
or consultants of the Company, other than employment Contracts entered into in
connection with the Transactions;
 
(viii) the Company and any of its Subsidiaries have not adopted, amended,
modified or terminated any bonus, profit-sharing, incentive, severance or other
Employee Benefit Plan, Contract or commitment for the benefit of any of the
employees of the Company and any of its Subsidiaries, other than employment
Contracts entered into in connection with the Transactions;
 
(ix) the Company and any of its Subsidiaries have not made any change in any
method of accounting or any accounting practice used by the Company and any of
its Subsidiaries;
 
(x) the Company and any of its Subsidiaries have not amended their Charter
Documents;
 
 
24

--------------------------------------------------------------------------------

 
 
(xi) the Company and any of its Subsidiaries have not made any distributions
with respect to their capital stock; and
 
(xii) the Company and any of its Subsidiaries have not committed to do any of
the foregoing.
 
(h) Undisclosed Liabilities.  Except as set forth on Section 3(h)of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries has any
liabilities that would be required to be disclosed on a balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP, except for
(i) liabilities set forth on the face of the Most Recent Balance Sheet, (ii)
liabilities that have arisen after the date of the Most Recent Balance Sheet in
the Ordinary Course of Business, (iii) liabilities incurred in the Ordinary
Course of Business for future obligations under any Contracts to which the
Company or any of its Subsidiaries is a party in effect as of the date hereof
(or under any Contracts to which the Company or any of its Subsidiaries is a
party entered into by the Company or any of its Subsidiaries subsequent to the
date hereof in the Ordinary Course of Business and not in violation of Section
3(e) above) and that do not result from any breach of such Contracts, (iv)
liabilities reserved against in the Most Recent Balance Sheet (but only to the
extent of such reserves) or (v) liabilities that have not had and would not
reasonably be expected to have a Material Adverse Effect.  No representation or
warranty is made in this Section 3(h) with respect to (A) compliance with the
Legal Requirements, which are covered in Section 3(i) below, (B) Taxes, which
are covered in Section 3(k) below, (C) Intellectual Property and related
matters, which are covered in Section 3(m) below, (D) labor matters, ERISA and
other employee benefit-related matters, which are covered in Sections 3(p) and
3(q) below, or (E) Environmental Requirements, which are covered in Section
3(r) below.
 
(i) Legal Compliance.  The Company and its Subsidiaries are in compliance with
all applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of federal, state,
local, and non-U.S. governments (and all agencies thereof) (collectively, the
“Legal Requirements”), except where the failure to comply would not have a
Material Adverse Effect.
 
(j) Assets.
 
(i) Title.  Except as set forth on Section 3(j)(i) of the Disclosure Schedule,
the Company has good and marketable title to, or, in the case of property held
under a lease or other contract, a valid and enforceable leasehold interest in,
or a valid right to use, all of the Assets of the Business, in each case free
and clear of all Liens.
 
(ii) Sufficiency; Condition.  The Assets of the Business include all of the
material tangible and intangible assets, properties and rights, of any nature
whatsoever, used in the Business and all of the material assets or properties
necessary to conduct the Business as presently conducted or necessary to permit
the Surviving Corporation to conduct the Business immediately after the Closing
in substantially the same manner as the Business has been conducted by the
Company immediately prior to the Closing, and all material items of Personal
Property are in good operating condition and repair and are useable, subject to
normal wear and tear.
 
(k) Tax Matters.
 
(i) Each of the Company and its Subsidiaries has filed all federal Income Tax
Returns and all other Tax Returns that it was required to file. All such Tax
Returns, as so filed, disclose all material Taxes required to be paid for the
periods covered thereby. All Taxes due and owing by the Company or any of its
Subsidiaries (whether or not shown on any Tax Return) have been paid.  Neither
the Company nor any of its Subsidiaries currently is the beneficiary of any
extension of time within which to file any Tax Return. There are no Liens for
Taxes (other than Taxes not yet due and payable or being contested in good
faith) upon any of the assets of the Company or any of its Subsidiaries. Each of
the Company and its Subsidiaries has withheld and paid over all Taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, or other third party.
 
 
25

--------------------------------------------------------------------------------

 
 
(ii) There is no dispute or claim concerning any Tax liability of the Company or
any of its Subsidiaries either (A) claimed or raised by any authority in writing
or (B) as to which the Company has Knowledge.
 
(iii) Except as set forth in Section 3(k)(iii) of the Disclosure Schedule, no
audit or other examination of any Tax Return of the Company or any of its
Subsidiaries is presently in progress, nor has the Company or any of its
Subsidiaries been notified of any request for such an audit or other examination
in writing.  The Company has delivered to Parent correct and complete copies of
all (A) federal and state Income Tax Returns filed by the Company or any of its
Subsidiaries after December 31, 2008 and (B) examination reports issued with
respect to, and statements of deficiencies assessed against, or agreed to by,
the Company or any of its Subsidiaries, since December 31, 2008.  Neither the
Company nor any of its Subsidiaries has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.
 
(iv) Except as set forth on Section 3(k)(iv) of the Disclosure Schedule, neither
the Company nor any of its Subsidiaries is a party to any agreement, contract,
arrangement, or plan that has resulted or would result, separately or in the
aggregate, in the payment of any “excess parachute payment” within the meaning
of Code §280G (or any corresponding provision of state, local, or non-U.S. Tax
law).  Neither the Company nor any of its Subsidiaries has been a United States
real property holding corporation within the meaning of Code §897(c)(2) during
the applicable period specified in Code §897(c)(1)(A)(ii).  Neither the Company
nor any of its Subsidiaries is a party to or bound by any allocation or sharing
agreement the primary purpose of which relates to Taxes.  Neither the Company
nor any of its Subsidiaries (A) has been a member of an Affiliated Group filing
a consolidated federal Income Tax Return (other than a group the common parent
of which was the Company) or (B) has any liability for the Taxes of any Person
(other than the Company or any of its Subsidiaries) under Treasury Regulation
section 1.1502-6 (or any similar provision of state, local, or non-U.S. law), as
a transferee or successor, by contract, or otherwise.
 
(v) The unpaid Taxes of the Company and its Subsidiaries as determined in
accordance with the past custom and practice of the Company and its Subsidiaries
in filing their Tax Returns (A) did not, as of the date of the Most Recent
Balance Sheet, exceed the reserve for Tax liability (rather than any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the face of the Most Recent Balance Sheet (rather than in
any notes thereto) and (B) will not exceed that reserve as adjusted for
operations and transactions through the Closing Date in accordance with the past
custom and practice of the Company and its Subsidiaries in filing their Tax
Returns.
 
(l) Real Property.
 
(i) Neither the Company nor any of its Subsidiaries owns any real property.
 
 
26

--------------------------------------------------------------------------------

 
 
(ii) Section 3(l)(ii) of the Disclosure Schedule sets forth the address of each
parcel of Leased Real Property, and a true and complete list of all Leases for
each such Leased Real Property (including the date and name of the parties to
such Lease).  The Company has delivered to Parent a true and complete copy of
each such Lease. Except as set forth in Section 3(l)(ii) of the Disclosure
Schedule, with respect to each of the Leases:
 
(A) such Lease is in full force and effect;
 
(B) to the Knowledge of the Company, there are no disputes with respect to such
Lease;
 
(C) neither the Company, nor any of its Subsidiaries, nor to the Knowledge of
the Company, any other party to the Lease is in breach of or default under such
Lease in any respect, and, to the Knowledge of the Company, no event has
occurred or circumstance exists that, with the delivery of notice, the passage
of time or both, would constitute such a breach or default under such Lease; and
 
(D) neither the Company nor any of its Subsidiaries has subleased, licensed or
otherwise granted any Person the right to use or occupy the Leased Real Property
or any portion thereof.
 
(iii) The Leased Real Property identified in Section 3(l)(ii) of the Disclosure
Schedule comprise all of the real property used in the business of the Company
and its Subsidiaries.
 
(m) Intellectual Property.
 
(i) Except as set forth in Section 3(m)(i) of the Disclosure Schedule, none of
the Company or any of its Subsidiaries, or any of its or their respective
businesses as presently conducted, has infringed upon (A) any Intellectual
Property rights of third parties (other than patents) or (B) to the Company’s
Knowledge, any patent rights of third parties, and, except as set forth in
Section 3(m)(i) of the Disclosure Schedule, none of the Company or any of its
Subsidiaries, has received any charge, complaint, claim, demand, notice or other
communication in writing alleging any such interference, infringement, dilution,
misappropriation, or conflict (including any claim that the Company or any of
its Subsidiaries must license or refrain from accessing or using any
Intellectual Property rights of any third party).  To the Knowledge of the
Company, except as set forth in Section 3(m)(i) of the Disclosure Schedule, no
third party has interfered with, infringed upon, diluted or misappropriated, or
otherwise come into conflict with, any Intellectual Property rights of the
Company or any of its Subsidiaries.
 
(ii) Section 3(m)(ii) of the Disclosure Schedule identifies each patent,
copyright, trademark or other Intellectual Property owned by the Company, and
registrations which have been issued to the Company or any of its Subsidiaries
with respect to any of its Intellectual Property, identifies each pending
patent, copyright or trademark application or application for registration that
the Company or any of its Subsidiaries has made with respect to any of its
Intellectual Property, and identifies each material license, sublicense,
agreement, covenant not to sue, or other permission that the Company or any of
its Subsidiaries has granted to any third party with respect to any of its
Intellectual Property.  The Company has delivered or made available to Parent
correct and complete copies of all such patents, registrations, applications,
licenses, sublicenses, agreements, covenants not to sue and permissions (as
amended to date).  Section 3(m)(ii) of the Disclosure Schedule also identifies
each material trade name or unregistered trademark, service mark, corporate
name, Internet domain name, other source identifier and registered copyright,
and any Intellectual Property which the Company holds common law rights to, used
by the Company or any of its Subsidiaries in connection with its business.  With
respect to each item of Intellectual Property required to be identified in
Section 3(m)(ii) of the Disclosure Schedule:
 
 
27

--------------------------------------------------------------------------------

 
 
(A) except as set forth in Section 3(m)(ii)(A) of the Disclosure Schedule, the
Company and its Subsidiaries possess all right, title, and interest in and to
the item, free and clear of any Lien, license or other restriction;
 
(B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling or charge; and
 
(C) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand is pending or, to the Knowledge of the Company, is threatened
that challenges the legality, validity, enforceability, access, use or ownership
of the item.
 
(iii) Section 3(m)(ii)(A) of the Disclosure Schedule, identifies each material
item of Intellectual Property that any third party owns and that the Company or
any of its Subsidiaries accesses or uses pursuant to license, sublicense,
agreement, covenant not to sue, or permission. The Company has delivered or made
available to Parent correct and complete copies of all such licenses,
sublicenses, agreements, covenants not to sue, and permissions (as amended to
date).  With respect to each item of Intellectual Property required to be
identified in Section 3(m)(ii)(A) of the Disclosure Schedule, except as provided
on such Schedule:
 
(A) the license, sublicense, agreement, covenant not to sue, or permission
covering the item is legal, valid, binding, enforceable, and in full force and
effect in all material respects, subject to Bankruptcy and Equity Exceptions;
 
(B) to the Knowledge of the Company, no party to the license, sublicense,
agreement, covenant not to sue, or permission is in material breach or default,
and no event has occurred that with notice or lapse of time would constitute a
material breach or default or permit termination, modification, or acceleration
thereunder;
 
(C) no party to the license, sublicense, agreement, covenant not to sue, or
permission has repudiated any material provision thereof; and
 
(D) no loss or expiration of the item is threatened or pending, except for
patents expiring at the end of their statutory terms (and not as a result of any
act or omission by the Company or its Subsidiaries, including without
limitation, a failure by the Company or its Subsidiaries to pay any required
maintenance fees).
 
(n) Contracts.
 
(i) Description of Material Contracts.
 
  Section 3(n)(i) of the Disclosure Schedule contains a true and complete list
of the following Contracts to which the Company or any Subsidiary of the Company
is a party or by which any of them is bound (collectively, the “Material
Contracts”):
 
(A) any Contract concerning a partnership, limited liability company or joint
venture or any similar equity or investment related agreement;
 
 
28

--------------------------------------------------------------------------------

 
 
(B) any Contract (or group of related Contracts) under which the Company has
created, incurred, assumed or guaranteed any Debt under which it has imposed a
Lien on any of the Assets of the Business, tangible or intangible;
 
(C) any Contract concerning non-competition or otherwise limiting the freedom of
the Company to engage in any line of business in any geographic area;
 
(D) any Employee Benefit Plan, each employment, severance or similar contract,
plan, program, arrangement or policy and each other plan, program, policy or
arrangement (whether written or oral) providing for compensation, bonuses,
profit-sharing, stock option, stock purchase or other stock related rights or
other forms of incentive or deferred compensation, vacation benefits, fringe
benefits, insurance (including any self-insured arrangements), health or medical
benefits, employee assistance program, disability or sick leave benefits,
workers’ compensation, supplemental unemployment benefits, severance benefits
and post-employment or retirement benefits (including compensation, pension,
health, medical or life insurance benefits) which is maintained, administered or
contributed to by the Company and covers any current, former or retired
director, officer, employee, consultant, agent or independent contractor of the
Company, or with respect to which the Company has or may have any obligation or
liability (collectively “Benefit Plans”);
 
(E) any Contract with any of the employees, officers or directors (or, to the
Company’s Knowledge, any Affiliate of such Person) of the Company that is not a
Benefit Plan;
 
(F) any Contract (or group of related Contracts) for the lease or sublease of
Personal Property to or from any other entity providing for payments in excess
of $150,000 per annum;
 
(G) each open purchase order or other Contract with a supplier or vendor related
to the purchase of goods or services for an amount where the unfilled portion of
such purchase order or other Contract is in excess of $150,000;
 
(H) each open customer purchase order or other Contract with a customer or
distributor related to the sale of goods and/or services for an amount where the
unfilled portion of such purchase order or other Contract for goods and/or
annualized service revenue is in excess of $250,000;
 
(I) each employment, management service, consulting, maintenance or any other
similar Contract (including any employee lease or outsourcing arrangement)
providing for annual aggregate payments of more than $150,000 or otherwise
provide for severance obligation upon termination of employment;
 
(J) any Contract (or group of related Contracts) relating to any outstanding
non-cancelable commitment to make capital expenditures after the date of this
Agreement in an amount in excess of $150,000 individually or $250,000 in the
aggregate;
 
(K) any Contract relating to the purchase or sale of Assets of the Business
outside of the Ordinary Course of Business (other than this Agreement and the
other Transaction Documents);
 
 
29

--------------------------------------------------------------------------------

 
 
(L) any Contract under which the Company is, or will by its terms become,
obligated to incur any severance pay or special compensation obligations which
would become payable by reason of, this Agreement or in connection with the
Transactions; or
 
(M) any agreement (or group of related agreements), other than those listed in
any other provision of this Section 3(n)(i), the performance of which involves
consideration in excess of $250,000 per year or any commitments or Contracts to
enter into any of the foregoing.
 
(ii) Status of Material Contracts.
 
  Except as set forth in Section 3(n)(ii)of the Disclosure Schedule, neither the
Company nor, to the Knowledge of the Company, any other party to any Material
Contract, is in violation or breach of or default under such Material Contract,
and to the Knowledge of the Company, no facts or circumstances exist that with
notice or lapse of time or both would constitute any such event of default or
permit termination, modification or acceleration under any such Material
Contract.  Except as set forth in Section 3(n)(ii)of the Disclosure Schedule,
each Material Contract is in full force and effect and constitutes a legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, and, to the Knowledge of the Company, enforceable by
the Company against the other party or parties to such Material Contract in
accordance with its terms, subject to Bankruptcy and Equity Exceptions.  The
Company has delivered or made available to Parent true and complete copies (or
if none exist, reasonably complete and accurate written descriptions) of each
contract listed in Section 3(n)(i) of the Disclosure Schedule, together with all
amendments and supplements thereto.
 
(o) Litigation.  Section 3(o) of the Disclosure Schedule sets forth each
instance in which the Company or any of its Subsidiaries (i) is subject to any
outstanding injunction, judgment, order, decree, ruling, or charge or (ii) is a
party or, to the Knowledge of the Company, is threatened to be made a party to
any action, suit, proceeding, hearing, or investigation of, in, or before (or
that could come before) any court or quasi-judicial or administrative agency of
any federal, state, local, or non-U.S. jurisdiction or before (or that could
come before) any arbitrator.  There is no Action of any nature pending or, to
the Knowledge of the Company, threatened against the Company or any of its
Subsidiaries, or any of their respective properties (tangible or intangible),
that, if determined or resolved adversely in accordance with the plaintiff’s
demands would, individually or in the aggregate, materially impede, or would
reasonably be expected to materially impede, the authority or ability of the
Company to consummate the Transactions in accordance with the terms hereof.
 
(p) Employees.
 
(i) To the Knowledge of the Company, no executive or key employee, or group of
employees, presently plans to terminate employment with the Company.  Except as
disclosed in Section 3(p)(i) of the Disclosure Schedule, the Company is not a
party to, nor bound by, any collective bargaining agreements or any other
labor-related agreements with any labor union or labor organization (“Collective
Bargaining Agreements”).  There are no representation proceedings or petitions
seeking a representation proceeding presently pending before the National Labor
Relations Board (“NLRB”) or any other United States labor relations
tribunal.  Except as disclosed in Section 3(p)(i) of the Disclosure Schedule:
(1) there is no pending or, to the Knowledge of the Company, threatened material
labor dispute, material grievance or arbitration, labor strike, slowdown or
stoppage against or affecting the Company or any Subsidiary nor, to the
Knowledge of the Company, is any such activity threatened; and (2) the Company
has not received written notice of (A) any unfair labor practice charge or
complaint pending before the NLRB or any other Governmental Authority against
it, (B) any charge or complaint against it pending before the Equal Employment
Opportunity Commission or any other Governmental Authority responsible for the
prevention of unlawful employment practices, or (C) any pending complaint or
lawsuit against the Company concerning employees or former employees of the
Company alleging employment discrimination or violations of occupational safety
and health requirements; and (3) no union organizing campaign or activity with
respect to non-union employees of the Company is on-going, pending, or to the
Knowledge of the Company, threatened.
 
 
30

--------------------------------------------------------------------------------

 
 
(ii) Except with respect to the Contracts listed on Section 3(p)(i) of the
Disclosure Schedule or otherwise referred to in this Agreement or the schedules
attached hereto, the Company has not entered into any collective bargaining
agreement, labor union contracts, consulting agreements or other employment
agreements and all employees are “at will” employees.  There is no requirement
or obligation imposed by any collective bargaining or other labor agreement that
would restrict, require any consent to, or impose any obligation of notice
concerning the Transactions.
 
(q) Employee Benefits.
 
(i) Section 3(q)(i) of the Disclosure Schedule lists each Employee Benefit Plan
that the Company or any of its Subsidiaries maintains, to which any of the
Company and its Subsidiaries contributes, or with respect to which the Company
or any of its Subsidiaries has any liability.
 
(A) To the Knowledge of the Company, each such Employee Benefit Plan (and each
related trust, insurance contract, or fund) has been maintained, funded and
administered in accordance with the terms of such Employee Benefit Plan and
complies in form and in operation in all respects with the applicable
requirements of ERISA and the Code, except where the failure to comply would not
have a Material Adverse Effect.
 
(B) All contributions (including all employer contributions and employee salary
reduction contributions) that are due have been made to each such Employee
Benefit Plan that is an Employee Pension Benefit Plan.  All premiums or other
payments that are due have been paid with respect to each such Employee Benefit
Plan that is an Employee Welfare Benefit Plan.
 
(C) Each such Employee Benefit Plan that is intended to meet the requirements of
a “qualified plan” under Code Section 401(a) has received a determination letter
from the Internal Revenue Service to the effect that it meets the requirements
of Code Section 401(a).
 
(ii) With respect to each Employee Benefit Plan that any of the Company, its
Subsidiaries, and any ERISA Affiliate maintains, or has maintained during the
prior six (6) years or to which any of them contributes, or has been required to
contribute during the prior six (6) years:
 
(A) No action, suit, proceeding, hearing, or investigation with respect to the
administration or the investment of the assets of any such Employee Benefit Plan
(other than routine claims for benefits) is pending.
 
(B) Neither the Company nor any of its Subsidiaries has incurred any liability
to the PBGC (other than PBGC premium payments) or otherwise under Title IV of
ERISA (including any withdrawal liability) with respect to any such Employee
Benefit Plan that is an Employee Pension Benefit Plan.
 
 
31

--------------------------------------------------------------------------------

 
 
(r) Environmental Matters.
 
(i) To the Knowledge of the Company, the Company and its Subsidiaries are in
compliance with Environmental Requirements.
 
(ii) The Company and its Subsidiaries have not received any written notice,
report, or other information regarding any actual or alleged material violation
of Environmental Requirements, or any material liabilities or potential material
liabilities (whether accrued, absolute, contingent, unliquidated, or otherwise),
including any investigatory, remedial, or corrective obligations, relating to
the Company or its Subsidiaries or their facilities arising under Environmental
Requirements.
 
(iii) This Section 3(r) contains the sole and exclusive representations and
warranties of the Company with respect to any environmental matters, including
without limitation any arising under any Environmental Requirements.
 
(s) Powers of Attorney.  There are no outstanding powers of attorney executed on
behalf of the Company or any of its Subsidiaries.
 
(t) Insurance.  Section 3(t) of the Disclosure Schedule contains a true and
complete list of all Insurance Policies.  Each Insurance Policy is in full force
and effect, and all premiums due thereunder have been paid.
 
(u) Brokers’ Fees.  Neither the Company nor any of its Subsidiaries has any
liability or obligation to pay any fees or commissions to any broker, finder,
banker or agent with respect to the Transactions other than fees payable to
Oppenheimer, which shall be paid by the Company.
 
(v) Communications Matters.
 
(i) The Company and its Subsidiaries hold all licenses, permits, authorizations,
orders and approvals issued by a Governmental Authority under the Communications
Laws necessary for the lawful conduct of the business in substantially the same
manner as now conducted (collectively, “Communications Licenses”).  Section 3(v)
of the Disclosure Schedule sets forth a true and complete list of all
Communications Licenses.
 
(ii) Except as set forth in Section 3(v) of the Disclosure Schedule:
 
(A) each Communications License identified on Section 3(v) of the Disclosure
Schedule is in full force and effect;
 
(B) the Company and its Subsidiaries are operating or preparing to operate the
facilities authorized by the Communications Licenses identified on Section 3(v)
of the Disclosure Schedule in accordance with their terms, and such operation is
in compliance with the Communications Laws;
 
(C) the Company and its Subsidiaries are in compliance with the Communications
Laws; and
 
 
32

--------------------------------------------------------------------------------

 
 
(D) as of the date hereof, no Action is pending or, to the Knowledge of the
Company, threatened before the FCC or any Governmental Authority to revoke,
suspend, cancel, or refuse to renew or modify in all material respects, any of
the Communications Licenses identified on Section 3(v) of the Disclosure
Schedule.
 
(w) Permits.  The Company and its Subsidiaries own, hold, possess or lawfully
use all Permits necessary or desirable for the ownership, use, occupancy or
operation of the Assets of the Business and the conduct and operation of the
Business, except for such failures to have Permits which would not have a
Material Adverse Effect.  The Company is in compliance in all material respects
with such Permits.  All Permits are in full force and effect in all material
respects, and the Company has not received any written notices to the
contrary.  None of such Permits will be adversely affected, in any material
respect, by consummation of the Transactions contemplated hereby.  The
Communications Licenses covered by Section 3(v) above shall be excluded from
Permits as used in this Section 3(u).
 
(x) Customers and Suppliers.  Section 3(x)of the Disclosure Schedule lists, with
respect to the two (2) twelve (12) month periods ending December 31, 2009 and
December 31, 2010 and the nine (9) months ended September 30, 2011, (i) the
identity and dollar amount of the twenty (20) largest customers (by total dollar
volume of purchases and by service revenue billing from the Company on a
consolidated basis) of the Company and (ii) the identity and dollar amount of
the three (3) largest suppliers (by dollar volume of purchases by the Company on
a consolidated basis) of the Company.  Since January 1, 2011, no such customer
or supplier of the Company has cancelled or otherwise terminated, changed the
terms of, or reduced its business with the Company (or notified the Company of
its intention to do any of the foregoing) or, to the Knowledge of the Company,
threatened to cancel or otherwise terminate its relationship with the Company.
 
(y) Certain Business Relationships with the Company.  Except as set forth in
Section 3(y)of the Disclosure Schedule or customary director, officer or
employee arrangements with the Company, no Company Stockholder or director,
officer (or an Affiliate of such Company Stockholder, director or officer) or,
to the Knowledge of the Company, employee of the Company (i) have been involved
in any business arrangement or relationship with, or has any financial interest
in any transaction with, the Company within the past twelve (12) months or,
except as set forth on Section 3(y)of the Disclosure Schedule, own any asset,
tangible or intangible, which is used in the Business or (ii) is a competitor,
creditor, debtor, customer, distributor, supplier or vendor of the Company.
 
(z) Product Warranties.  Except for liabilities for which there is a reserve
reflected in the Financial Statements and the liabilities related to product
warranties set forth in Section 3(z) of the Disclosure Schedule, there are no
claims outstanding, pending or, to the Knowledge of the Company, threatened in
writing for breach of any express written warranty relating to any products
manufactured, sold or delivered by the Company.  Except as set forth in Section
3(z) of the Disclosure Schedule, the Company only grants standard one (1) year
product warranties, and with respect to any extended warranties identified on
Section 3(z) of the Disclosure Schedule, any additional sales of products to
those parties shall only include a standard one (1) year product warranty.  To
the Knowledge of the Company, there is no design defect with respect to any of
the Company’s products.
 
(aa) Unregistered Securities.  The Company understands that (i) the shares of
Parent Common Stock issued pursuant to this Agreement (including shares of
Parent Common Stock held in the Escrow Fund, the “Merger Shares,” subject to
equitable adjustment in the event of any stock split, stock dividend, reverse
stock split, or other change in the number of Merger Shares outstanding) have
not been registered under the Securities Act or the securities laws of any state
or other jurisdiction in reliance upon exemptions therefrom; (ii) the Merger
Shares may not be sold, pledged or otherwise transferred except pursuant to
effective registrations or qualifications relating thereto under the Securities
Act and applicable state securities or blue sky laws or pursuant to an exemption
therefrom; and (iii) a restrictive legend in the form set forth on Exhibit I to
this Agreement shall be placed on the certificate representing the Merger Shares
issued to the Eligible Holders.  
 
 
33

--------------------------------------------------------------------------------

 
 
(bb) Disclaimer of Other Representations and Warranties.  Except as expressly
set forth in this Section 3, the Company makes no representation or warranty,
express or implied, at law or in equity, in respect of the Company, its
Subsidiaries, or any of their respective assets, liabilities or operations,
including with respect to merchantability or fitness for any particular purpose,
and any such other representations or warranties are hereby expressly
disclaimed.
 
ARTICLE IV
PARENT’S AND MERGER SUB’S
REPRESENTATIONS AND WARRANTIES
 
Section 4 Parent’s and Merger Sub’s Representations and Warranties.  Parent and
Merger Sub, jointly and severally, hereby represent and warrant to the Company
as of the date hereof as follows:
 
(a) Organization.  Each of Parent and Merger Sub is a corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.
 
(b) Authorization of Transaction.  Each of Parent and Merger Sub has full power
and authority (including full corporate or other entity power and authority) to
execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement constitutes the valid and legally binding obligation
of each of Parent and Merger Sub, enforceable in accordance with its terms and
conditions, subject to the Bankruptcy and Equity Exceptions.
 
(c) Non-contravention.  Neither the execution and delivery of this Agreement,
nor the consummation of the Transactions, will (i) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
either Parent or Merger Sub is subject or any provision of the charter, bylaws,
or other governing documents of either Parent or Merger Sub or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which either Parent or Merger Sub is a party
or by which it is bound or to which any of its assets is subject, except where
the violation, conflict, breach, default, acceleration, termination,
modification, cancellation, or failure to give notice would not have a Material
Adverse Effect on the ability of the Parties to consummate the
Transactions.  Other than in connection with the provisions of the
Communications Laws, the DGCL, neither Parent nor Merger Sub is required to give
any notice to, make any filing with, or obtain any material authorization,
consent, or approval of any government or governmental agency in order for the
Parties to consummate the Transactions, except where the failure to give notice,
to file, or to obtain any authorization, consent, or approval would not have a
Material Adverse Effect on the ability of the Parties to consummate the
Transactions.
 
(d) Litigation.  Except as disclosed in the Parent SEC Filings (as defined
below), there is no Action of any nature pending or, to the Knowledge of Parent,
threatened against Parent, Merger Sub, any of their respective Subsidiaries, or
any of their respective properties (tangible or intangible), that, if determined
or resolved adversely in accordance with the plaintiff’s demands would,
individually or in the aggregate, materially impede, or would reasonably be
expected to materially impede, the authority or ability of Parent to consummate
the Transactions in accordance with the terms hereof.
 
 
34

--------------------------------------------------------------------------------

 
 
(e) No Prior Merger Sub Operations.  Merger Sub was formed solely for the
purpose of effecting the Merger, has no assets or liabilities, and has not
engaged in any business activities or conducted any material operations other
than in connection with the Transactions contemplated hereby.
 
(f) Ownership of Shares.  As of the date hereof, neither Parent nor Merger Sub
beneficially owns any Company Shares.  Neither Parent nor Merger Sub, nor any of
their “affiliates” or “associates,” has been an “interested stockholder” of the
Company at any time since the date that is three (3) years prior to the date
hereof, as those terms are used in Section 203 of the DGCL.
 
(g) Solvency; Adequacy of Funds.  Parent is Solvent, has adequate financial
resources to satisfy its monetary and other obligations under this Agreement,
and there is no occurrence, event or condition with respect to it that would
prevent it from performing this Agreement in all material respects.  Parent will
be Solvent immediately following the Effective Time and will not become
insolvent as a result of consummating the Merger.
 
(h) Debt Financing.  Attached hereto as Exhibit F is a true, correct and
complete copy of a debt commitment letter (the “Debt Commitment Letter”), dated
as of the date hereof, between Silicon Valley Bank (the “Lender”) and the
Parent, pursuant to which the Lender has committed, subject to the terms and
conditions thereof, to provide or cause to be provided at least $30,000,000 in
debt financing to the Parent in connection with the Transactions (the “Debt
Financing”).  The aggregate proceeds to be disbursed pursuant to the agreements
contemplated by the Debt Commitment Letters and cash currently held by the
Parent are sufficient to allow the Parent to (x) consummate the Transactions,
including payment of the Adjusted Merger Consideration and (y) satisfy in cash
all other obligations of Parent required to be satisfied in cash at the
Closing.  The Debt Commitment Letter constitutes all of the agreements entered
into between the Lender (and its Affiliates) and Parent (and the Merger Sub)
with respect to the financing arrangements contemplated thereby.  The Debt
Commitment Letter is not subject to any contingency or condition of any kind
whatsoever related to the funding of the full amount of the financing
contemplated by the Debt Commitment Letter (including any “market flex”
provisions or similar provisions affecting the structure, pricing, maturity,
amortization or any other terms) other than as set forth in the executed copies
thereof attached hereto.  The Debt Commitment Letter is in full force and
effect, constitute the legal, valid and binding obligations of Parent and, to
Parent’s Knowledge, the Lender, except, in each case, as may be limited by the
Bankruptcy and Equity Exceptions, and have not been modified or amended in any
respect, and the respective commitments contained in the Debt Commitment Letter
have not been withdrawn or rescinded.  Neither Parent nor Merger Sub is in
breach of the Debt Commitment Letter, nor does Parent or Merger Sub have
knowledge of any breach of the Debt Commitment Letter by the Lender.  To
Parent’s knowledge, (i) neither Parent nor any other party to the Debt
Commitment Letter will be unable to satisfy on a timely basis any of the
conditions that are required to be satisfied by it or such other party as a
condition to the obligations under the Debt Commitment Letter prior to the
expiration thereof and (ii) no portion of the financing contemplated by the Debt
Commitment Letter will not be made available to Parent or Merger Sub at the
Closing.  Parent has paid in full any and all commitment fees and/or other fees
required to be paid on or prior to the date hereof under the terms of the Debt
Commitment Letter and will pay all other commitment fees and/or other fees
required to be paid under the terms of the Debt Commitment Letter upon the
Closing.
 
(i) Parent Capitalization.  The authorized capital stock of the Parent consists
of 75,000,000 shares of common stock, par value $0.01 per share, of the Parent
(“Parent Common Stock”).  As of the date hereof: (i) 15,180,504 shares of Parent
Common Stock were issued and outstanding (excluding shares of Parent Common
Stock held by the Parent in its treasury) and (ii) 4,577,163 shares of Parent
Common Stock were issued and held by the Parent in its treasury.  There are no
other issued and outstanding shares of capital stock of the Parent.  All
outstanding shares of Parent Common Stock are duly authorized, validly issued,
fully paid and non-assessable.  The shares of Parent Common Stock to be issued
in accordance with this Agreement will, upon such issuance, be (x) duly
authorized, validly issued, fully paid and non-assessable, (y) free and clear of
any and all Liens and (z) issued without violation of applicable laws.
 
 
35

--------------------------------------------------------------------------------

 
 
(j) SEC Filings; Financial Statements.
 
(i) All forms, reports, statements, information and other documents required to
be filed by the Parent with the SEC since January 1, 2006 (collectively, the
“Parent SEC Documents”) have been timely filed.  As of the time it was filed
with the SEC (or, if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing): (i) each of the Parent SEC
Documents complied in all material respects with the applicable requirements of
the Securities Act or the Exchange Act (as the case may be) and the rules
promulgated thereunder; and (ii) none of the Parent SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
 
(ii) Each of the Chief Executive Officer, President and Chief Financial Officer
of the Parent has made all certifications required by Rules 13a-14 and 15d-14
under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act of
2002, as amended, with respect to the applicable Parent SEC Documents filed
prior to the date of this Agreement and the statements contained in such
certifications are accurate in all material respects as of the filing thereof.
 
(iii) The financial statements (including any related notes) contained in the
Parent SEC Documents fairly present, in all material respects, the consolidated
financial position of the Parent and its Subsidiaries as of the respective dates
thereof and the consolidated results of operations of the Parent and its
Subsidiaries for the periods covered thereby in accordance with GAAP applied on
a consistent basis throughout the periods covered (except as may be indicated in
the notes to such financial statements or, in the case of unaudited statements,
as permitted by Form 10-Q of the SEC, and except that unaudited financial
statements may not contain footnotes and are subject to year-end
adjustments).  Neither the Parent nor any of its Subsidiaries has any
liabilities that would be required to be disclosed on a balance sheet of the
Parent and its Subsidiaries prepared in accordance with GAAP, except for (i)
liabilities set forth on the face of the financials statements contained in the
Parent SEC Documents, (ii) liabilities that have arisen after the date of the
most recent financial statements included in the Parent SEC Documents in the
Ordinary Course of Business, (iii) liabilities incurred in the Ordinary Course
of Business for future obligations under any Contracts to which the Parent or
any of its Subsidiaries is a party in effect as of the date hereof (or under any
Contracts to which the Parent or any of its Subsidiaries is a party entered into
by the Parent or any of its Subsidiaries subsequent to the date hereof in the
Ordinary Course of Business) and that do not result from any breach of such
Contracts, (iv) liabilities reserved against in the most recent balance sheet
contained in the Parent SEC Documents (but only to the extent of such reserves)
or (v) liabilities that have not had and would not reasonably be expected to
have a material adverse effect on the business, assets or properties of the
Parent and its Subsidiaries taken as a whole.
 
(k) Legal Compliance; NASDAQ Requirements.  The Parent and Merger Sub are in
compliance with all applicable NASDAQ requirements applicable to the listing of
Parent’s securities on the NASDAQ, except where the failure to comply would not
have a Material Adverse Effect.  The Parent is not required to obtain
stockholder approval of this Agreement or the transactions contemplated hereby
pursuant to the rules of the NASDAQ stock market applicable to listed companies.
 
 
36

--------------------------------------------------------------------------------

 
 
(l) Brokers’ Fees.  Neither Parent nor Merger Sub has any liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the Transactions for which the Company or any of its Subsidiaries
could become liable or obligated.
 
ARTICLE V
COVENANTS
 
Section 5 Covenants.  The Parties agree as follows with respect to the period
from and after the execution of this Agreement.
 
(a) General.  Each of the Parties will use its commercially reasonable efforts
to take all actions and to do all things necessary or advisable in order to
consummate and make effective the Transactions (including satisfaction, but not
waiver, of the Closing conditions set forth in Section 6 below).
 
(b) Notices and Consents.  The Company will give any notices (and will cause
each of its Subsidiaries to give any notices) to third parties, and will use its
commercially reasonable efforts to obtain (and will cause each of its
Subsidiaries to use its commercially reasonable efforts to obtain) any
third-party consents referred to in Section 3(c) above and the items set forth
in Section 3(c) of the Disclosure Schedule.
 
(c) Regulatory Matters and Approvals.  Each of the Company and Parent will give
any notices to, make any filings with, and use its commercially reasonable
efforts to obtain any authorizations, consents, and approvals of governments and
governmental agencies in connection with the matters referred to in Section
3(c) and Section 4(c) above.  Without limiting the generality of the foregoing,
each of the Company and Parent will prepare and file (after providing the other
Party with reasonable time to review) application(s) under any Communications
Law that requires the prior approval or consent of a Governmental Authority for
the consummation of the Transactions, including all necessary filings with or
applications to the FCC for its grant of the application for approval of the
transfer of control of any Communications License issued by the FCC to the
Company to Parent (“FCC Grant”) as promptly as practicable and in any event
within five (5) Business Days of the date hereof and to supply as promptly as
reasonably practicable any additional information and documentary material that
may be requested by the FCC or any other Governmental Authority in connection
therewith and to take all other actions necessary, proper or advisable to cause
the FCC to provide the FCC Grant.  In the event that any petition for
reconsideration or appeal of the FCC Grant is filed, the Parties will cooperate
and use their respective commercially reasonable efforts to oppose any such
petition or appeal.  In the event that the FCC issues a decision rescinding the
FCC Grant, the Parties will cooperate and use their respective commercially
reasonable efforts to seek reconsideration and to appeal such decision.  In the
event that, notwithstanding the cooperation and commercially reasonable efforts
of the Parties, the FCC rescinds the FCC Grant by a final order as to which no
further reconsideration or appeal is available, the Parties agree to cooperate
to comply with such final order with the plan of action for that compliance to
be fully determined and controlled by Parent.
 
 
37

--------------------------------------------------------------------------------

 
 
(d) Debt Financing.  Parent and Merger Sub shall use their respective
commercially reasonable efforts to arrange and obtain the Debt Financing on the
terms and conditions described in the Debt Commitment Letter at or prior to
Closing, including using their commercially reasonable efforts to (i) maintain
in effect the Debt Commitment Letter until the Transactions are consummated or
this Agreement is terminated in accordance with its terms, (ii) satisfy on a
timely basis all conditions and covenants in the Debt Commitment Letter, (iii)
promptly enter into definitive agreements with respect thereto on the terms and
conditions contemplated by the Debt Commitment Letter, (iv) consummate the Debt
Financing at or prior to Closing and (v) enforce its rights under the Debt
Commitment Letter and cause the applicable provider of debt financing under the
Debt Commitment Letter to comply with its obligations and fund
thereunder.  Without the prior written approval of the Company, neither Parent
nor Merger Sub shall amend, alter or waive, or agree to amend, alter or waive,
the Debt Commitment Letter in any manner that would reasonably be expected to
materially impair, delay or prevent the funding or financing described therein
or the occurrence of the Transactions.  If any portion of the Debt Financing
becomes unavailable on the terms and conditions contemplated in the Debt
Commitment Letter, Parent and Merger Sub shall use their respective commercially
reasonable efforts to arrange and obtain alternative debt financing from
alternative sources on terms and conditions not less favorable to those set
forth in the Debt Commitment Letter, taken as a whole, and in an amount
sufficient to consummate the Transactions as promptly as practicable following
the occurrence of such event.  Parent and Merger Sub shall give the Company
prompt written notice of any material breach by any party to the Debt Commitment
Letter of which Parent or Merger Sub becomes aware or any termination of the
Debt Commitment Letter.  Parent and Merger Sub shall keep the Company informed
on a reasonably current basis in reasonable detail of the status of Parent’s and
Merger Sub’s efforts to arrange or obtain the Debt Financing.
 
(e) Operation of Business.
 
(i) Affirmative Covenants.  From the date hereof until the Closing Date or the
earlier termination of this Agreement in accordance with Section 7 and except as
otherwise expressly provided for or contemplated by this Agreement or consented
to in writing by the Parent (which consent will not be unreasonably withheld,
conditioned or delayed), the Company shall, and shall cause each of any of its
Subsidiaries to use its commercially reasonable efforts to (a) conduct the
Business of the Company and any of its Subsidiaries only in the Ordinary Course
of Business and (b) preserve the present business operations, organization and
goodwill of the Company and any of its Subsidiaries.  The Pre-Closing 2012 Bonus
Accrual Amount will be accrued by the Company in the Ordinary Course of Business
and in accordance with GAAP using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies that were used in the preparation of
the Most Recent Balance Sheet.
 
(ii) Negative Covenants.  From the date hereof until the Closing Date or the
earlier termination of this Agreement in accordance with Section 7 and except as
otherwise provided for or contemplated by this Agreement or as set forth on
Section 5(e)(ii) of the Disclosure Schedule, required by law or regulation or
consented to in writing by Parent (which consent will not be unreasonably
withheld, conditioned or delayed), neither the Company nor any of its
Subsidiaries will:
 
(A) authorize or effect any change in its Charter Documents;
 
(B) grant any options, warrants, or other rights to purchase or obtain any of
its stock or issue, sell, or otherwise dispose of any of its capital stock
(except upon the conversion or exercise of options, warrants, and other rights
currently outstanding);
 
(C) declare, set aside, or pay any dividend or make any distribution with
respect to its stock (whether in cash or in kind), or redeem, repurchase, or
otherwise acquire any of its capital stock;
 
(D) issue any Debt;
 
(E) impose any Lien upon any of its assets;
 
 
38

--------------------------------------------------------------------------------

 
 
(F) make any capital investment in, make any loan to, or acquire the securities
or assets of any other Person or any other capital expenditure outside the
Ordinary Course of Business in excess of $150,000 individually or $450,000 in
the aggregate;
 
(G) enter into any transaction that would be required to be disclosed under
Section 3(y);
 
(H) terminate the employment of any officer of the Company or any of its
Subsidiaries other than for cause;
 
(I) (i) acquire (whether pursuant to merger, stock or asset purchase or
otherwise) any material properties or assets (ii) sell, assign, license,
transfer, convey, lease or otherwise dispose of any of the properties or assets
of the Company or any of its Subsidiaries outside the Ordinary Course of
Business (except for the purpose of disposing of obsolete or worthless assets or
in connection with the Merger), (iii) revalue in any material respect any of the
material assets of the Company or any of its Subsidiaries, including writing
down the value of inventory or writing down notes or accounts receivable, other
than in the Ordinary Course of Business or as may be required by GAAP, (iv)
abandon, fail to maintain or allow to expire (other than at the natural
expiration of its term), or sell or exclusively license to any Person, any
material Intellectual Property, or (v) adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or other reorganization of the Company or any of its Subsidiaries (other than
the Merger);
 
(J)  (i) acquire or agree to acquire by merging or consolidating with, or by way
of any other business combination, or by purchasing or exchanging any business
enterprise, portion of the capital stock or assets of, or by any other manner,
any other Person in one transaction or any series of related transactions or
(ii) enter into any new material line of business outside of its existing
business segments and reasonable extensions thereof;
 
(K) change any of the accounting methods used by Company materially affecting
its assets, liabilities or business, except for such changes required by GAAP,
as concurred in by its independent public accountants;
 
(L) make, change or rescind any election relating to Taxes, file any amended Tax
Return, enter into any closing agreement or settle any Tax audit or proceeding
relating to the Company or any of its Subsidiaries, surrender any right to claim
a refund of Taxes, consent to any extension or waiver of the limitation period
applicable to any Tax claim or assessment relating to the Company or any of its
Subsidiaries, or settle or compromise any Tax liability if such action would
have the effect of increasing the Tax liability of the Parent, the Company or
any of its Subsidiaries in a taxable period beginning after the Closing Date;
 
(M) commence any Proceeding against any other Person or compromise, settle, pay
or discharge any Proceeding or dispute (including any settlement or consent to
settlement of any material Tax claim); provided, however, that: (i) the consent
of the Parent shall not be required with respect to the settlement of any
Proceeding or dispute by the Company or any of its Subsidiaries if such
settlement: (A) involves solely a cash settlement payment to the Person with
which the settlement is being effected that is paid out of cash on hand at the
Company, (B) provides for the full and unconditional release of the Company and
any of its Subsidiaries from any and all Liability in respect of the matters
underlying such settlement, and (C) does not: (1) include an admission of guilt
on the part of the Company or any of its Subsidiaries, or (2) impose any
restrictions on the future conduct of the Company or any of its Subsidiaries;
 
 
39

--------------------------------------------------------------------------------

 
 
(N) outside the Ordinary Course of Business, grant any salary or wage increases
or modify or amend any Employee Benefit Plan in any manner that increases the
amount of the liability attributable to the Company or any Subsidiary in respect
of such Employee Benefit Plan, except as required by existing Material Contract
or any Management Plan;
 
(O) issue any product warranties other than the Company’s standard one (1) year
product warranty; or
 
(P) neither the Company nor any of its Subsidiaries will commit to any of the
foregoing.
 
(f) Full Access.  The Company will (and will cause each of its Subsidiaries to)
permit authorized Representatives of Parent to have reasonable access at all
reasonable times, and in a manner so as not to interfere with the normal
business operations of the Company and its Subsidiaries, to all premises,
properties, personnel, books, records (including Tax records), contracts, and
documents of or pertaining to the Company and each of its Subsidiaries, all of
which shall be deemed Confidential Information.  Notwithstanding the foregoing,
Parent and/or its Representatives shall not disclose or discuss this Agreement
or any of the Transactions contemplated hereby to or with any of the Company’s
and/or its Subsidiaries’ personnel, customers, suppliers or any other third
party provider of the Company and/or its Subsidiaries without the Company’s
prior written consent, such consent not to be unreasonably withheld.  Neither
the Company nor any of its Subsidiaries shall be required to provide access to
or disclose information where such access or disclosure would jeopardize the
protection of attorney-client privilege or contravene any law, rule or
regulation (it being agreed that the Parties shall use their reasonable
commercial efforts to cause information to be provided in a manner that would
not result in such jeopardy or contravention).  Each of the Parent and the
Merger Sub will treat and hold in strict confidence such Confidential
Information it receives from the Company or any of its Subsidiaries in the
course of the reviews contemplated by this Section 5(f), will not use any of the
Confidential Information except in connection with this Agreement, and, if this
Agreement is terminated for any reason whatsoever, agrees to immediately return
to the Company all tangible embodiments (and all copies) of such Confidential
Information that are in its possession, custody or control.
 
(g) Notice of Developments.  From the date of this Agreement until the Closing
Date, (i) the Company will give the Parent prompt written notice (a “Company
Disclosure Supplement”) upon becoming aware of any event or circumstance
occurring or arising either prior to (and previously undisclosed) or after the
date hereof (such event or circumstances, occurring or arising after the date
hereof, a “Company Post-Signing Supplement”) that would reasonably be expected
to result in a breach of, or inaccuracy in, any of the Company’s representations
and warranties set forth in this Agreement (as if such representation or
warranty were given at the Closing except for representations and warranties
that are made as of a particular date) or a breach or nonfulfillment of any
covenant or agreement of the Company set forth in this Agreement and (ii) the
Parent will give the Company prompt written notice upon (a “Parent Disclosure
Supplement”) becoming aware of any event or circumstance occurring or arising
either prior to (and previously undisclosed) or after the date hereof (such
event or circumstances, occurring or arising after the date hereof, a “Parent
Post-Signing Supplement”) that would reasonably be expected to result in a
breach of, or inaccuracy in, any of the Parent’s or the Merger Sub’s
representations and warranties set forth in this Agreement (as if such
representation or warranty were given at the Closing except for representations
and warranties that are made as of a particular date) or a breach or
nonfulfillment of any covenant or agreement of the Parent or the Merger Sub set
forth in this Agreement; provided, however, that, subject to the following
sentence, in each case, no such disclosure will be deemed to prevent or cure any
such breach of, inaccuracy in or nonfulfillment of, amend or supplement any
Disclosure Schedule to, or otherwise disclose any exception to, any of the
representations, warranties, covenants and agreements set forth in this
Agreement.  In the event that no later than five (5) Business Days prior to the
Closing Date (A) the Parent receives any Company Disclosure Supplement or
Company Post-Signing Supplement that gives rise to a right to terminate this
Agreement pursuant to Section 7(a)(iv) or (B) the Company receives any Parent
Disclosure Supplement or Parent Post-Signing Supplement that gives rise to a
right to terminate this Agreement pursuant to Section 7(a)(v), and such Person,
as applicable, elects not to so terminate, such Person shall be deemed to have
waived its right to indemnification pursuant to Section 8 relating to the
matters expressly specified in such Company Disclosure Supplement, Company
Post-Signing Supplement, Parent Disclosure Supplement or Parent Post-Signing
Supplement, as applicable, and such Company Disclosure Supplement, Company
Post-Signing Supplement Parent Disclosure Supplement or Parent Post-Signing
Supplement, as applicable, shall be deemed to amend the Disclosure Schedules to
this Agreement; provided, however, that no waiver shall deemed to have been made
with respect to any claims that arise from or are the subject of matters that
are not expressly specified in such Company Disclosure Supplement, Company
Post-Signing Supplement, Parent Disclosure Supplement or Parent Post-Signing
Supplement, as applicable.
 
 
40

--------------------------------------------------------------------------------

 
 
(h) No Solicitation.  From the date of this Agreement until the earlier to occur
of the Effective Time or the termination of this Agreement in accordance with
its terms, the Company shall not, indirectly or directly, through any director,
officer, agent, financial adviser or otherwise, solicit, initiate or encourage
submission of proposals or offers from any person or related to any merger,
acquisition or purchase of all or a substantial portion of the assets of, or an
equity interest in the Company, and shall not participate in any negotiations
regarding, or furnish to any other person any information with respect to, or
otherwise cooperate in any way with, or assist or participate in, facilitate or
encourage, any effort or attempt by any other person to do or seek any of the
foregoing.
 
(i) Insurance and Indemnification of Directors and Officers.
 
(i) Insurance.  From the Effective Time through the sixth anniversary of the
Effective Time (such period, the “Tail Period”), Parent shall, or shall cause
the Surviving Corporation to, purchase and maintain in effect the Company’s
current directors’ and officers’ liability insurance covering each officer and
director currently covered by the Company’s directors’ and officers’ liability
insurance policy for acts or omissions occurring prior to the Effective Time
with respect to any matter claimed against such Person by reason of him or her
serving in such capacity on terms with respect to such coverage and amounts no
less favorable in the aggregate than those of such policy in effect on the date
of this Agreement; provided that in no event shall the aggregate costs of such
insurance policies exceed in any one (1) year during the Tail Period 150% of the
current aggregate annual premiums paid by the Company for such purpose, it being
understood that Parent or the Surviving Corporation shall nevertheless be
obligated to provide such coverage, with respect to each year during the Tail
Period, as may be obtained for such 150% annual amount; provided, further, that
Parent or the Surviving Corporation may (i) substitute therefor policies of any
reputable insurance company or (ii) satisfy its obligation under this Section
5(i)(i) by causing the Company to obtain prepaid (or “tail”) directors’ and
officers’ liability insurance policy, in each case, the material terms of which
including coverage and amount, are no less favorable in the aggregate to such
directors and officers than the insurance coverage otherwise required under this
Section 5(i)(i).  Any insurance policies provided pursuant to this Section
5(i)(i) shall be from an insurance company with an A.M. Best Co. rating at least
as high as the rating received by the Company’s current insurance provider.
 
 
41

--------------------------------------------------------------------------------

 
 
(ii) Indemnification.  Parent and Merger Sub agree that all rights to
indemnification, advancement of expenses and exculpation by the Company now
existing in favor of each Person who is now, or has been at any time prior to
the date hereof or who becomes prior to the Effective Time, an officer or
director of the Company and its Subsidiaries (each, a “Company D&O Indemnified
Party”) as provided in the Charter Documents of the Company, in each case as in
effect on the date of this Agreement, or pursuant to any other Contracts in
effect on the date hereof, shall be assumed by the Surviving Corporation in the
Merger, without further action, at the Effective Time and shall survive the
Merger and shall remain in full force and effect in accordance with their terms,
and, in the event that any proceeding is pending or asserted or any claim made
during such period, until the final disposition of such proceeding or claim.
 
(iii) Third-Party Beneficiaries; Successors and Assigns.  The obligations of
Parent and the Surviving Corporation under this Section 5(h) shall survive the
consummation of the Merger and shall not be terminated or modified in such a
manner as to adversely affect any Company D&O Indemnified Party to whom this
Section 5(h) applies without the consent of such affected Company D&O
Indemnified Party (it being expressly agreed that the Company D&O Indemnified
Parties to whom this Section 5(h) applies shall be third party beneficiaries of
this Section 5(h), each of whom may enforce the provisions of this Section
5(h)).
 
(iv) Continuing Obligation.  In the event Parent, the Surviving Corporation or
any of their respective successors or assigns consolidates with or merges into
any other Person and shall not be the continuing or surviving corporation or
entity in such consolidation or merger, proper provision shall be made so that
the successors and assigns of Parent or the Surviving Corporation, as the case
may be, shall assume all of the obligations set forth in this Section 5(h).  The
agreements and covenants contained herein shall not be deemed to be exclusive of
any other rights to which any Company D&O Indemnified Party is entitled, whether
pursuant to applicable law, Contract or otherwise. Nothing in this Agreement is
intended to, shall be construed to or shall release, waive or impair any rights
to directors’ and officers’ insurance claims under any policy that is or has
been in existence with respect to the Company or its officers, directors and
employees, it being understood and agreed that the indemnification provided for
in this Section 5(h) is not prior to, or in substitution for, any such claims
under any such policies.
 
(j) Employee Matters.
 
(i) Continuing Employees.  Parent shall give each employee of the Company or any
of its Subsidiaries as of the Effective Time who continues employment with the
Surviving Corporation or any of its affiliates following the Effective Time
(each, a “Continuing Employee” and, collectively, the “Continuing Employees”)
full credit for prior service with the Company or its applicable Subsidiary for
purposes of (A) eligibility and vesting under any Parent Employee Plan, (B)
determination of benefit levels under any Parent Employee Plan or policy
relating to vacation or severance and (C) to the extent of Parent’s commercially
reasonable efforts, determination of “retiree” status under any Parent Employee
Plan, in each case for which the Continuing Employee is otherwise eligible and
in which the Continuing Employee is offered participation, but except where such
credit would result in a duplication of benefits.  In addition, Parent shall use
commercially reasonable efforts to waive, or cause to be waived, any limitations
on benefits relating to pre-existing conditions to the same extent such
limitations are waived under any comparable plan of the Company and recognize
for purposes of annual deductible and out-of-pocket limits under its medical and
dental plans, deductible and out-of-pocket expenses paid by Continuing Employees
in the calendar year in which the Effective Time occurs.  For purposes of this
Agreement, the term “Parent Employee Plan” shall mean any Employee Benefit Plan
provided by Parent or its wholly owned operating subsidiary covering United
States employees for which length of service is relevant (excluding any defined
benefit plan, equity plan or phantom equity plan).
 
 
42

--------------------------------------------------------------------------------

 
 
(ii) Post Effective Time.  During the one (1)-year period following the
Effective Time, Parent shall, or Parent shall cause the Surviving Corporation
and its Subsidiaries to, provide to all Continuing Employees (provided they
remain employees), to the extent they remain employed during such one (1)-year
period, benefits that are in the aggregate substantially comparable to either
(A) the benefits provided by the Company and its Subsidiaries to the Continuing
Employees as in effect as of the date of this Agreement or (B) the benefits
provided to similarly situated Parent employees. Parent shall have discretion to
select the specific benefits to be provided to Continuing Employees pursuant to
this Section 5(j)(i).
 
(iii) No Amendment.  Nothing in this Section 5(j) shall (A) be treated as an
amendment of, or undertaking to amend, any benefit plan, (B) prohibit Parent or
any of its Subsidiaries, including the Surviving Corporation, from amending any
employee benefit plan, (C) obligate Parent, the Company, the Surviving
Corporation or any of their respective affiliates to retain the employment or
services of any particular employee or any other individual or (D) confer any
rights or benefits on any person other than the parties to this Agreement.
 
(k) FIRPTA Certificate.  On the Closing Date, the Company shall deliver to
Parent a properly executed statement in a form reasonably acceptable to Parent
for purposes of satisfying Parent’s obligations under Treasury Regulations
Section 1.1445-2(C)(3).
 
(l) Section 280G Approval.  Prior to the Closing Date, the Company shall submit
to its respective stockholders for approval, meeting the requirements of Code
Section 280G(b)(5)(B) and the applicable rulings and final regulations
thereunder, any payments and/or benefits that may separately or in the
aggregate, constitute “parachute payments,” within the meaning of Code Section
280G(b)(2) and the applicable rulings and final regulations thereunder (“Section
280G Payments”), such that the deduction of such payments and benefits will not
be limited by the application of Code Section 280G and the applicable rulings
and final regulations thereunder.  Prior to the Closing Date, the Company shall
deliver to Parent certification that the Company stockholder vote was solicited
in conformity in all material respects with Code Section 280G(b)(5)(B) and the
applicable rulings and final regulations thereunder.
 
(m) Preparation and Filing of Tax Returns.  Parent (and its Subsidiaries and
Affiliates) shall not amend any Tax Returns of the Company or its Subsidiaries
which were filed as of the Closing, or file any Tax Returns for taxable periods
(or portions thereof) ending on or before the Closing Date, in each case without
the prior written consent of the Stockholder Representative, which shall not be
unreasonably withheld.
 
(n) Bonuses.  The Company and its Subsidiaries shall cause to be paid on or
prior to the Closing any and all incentive or other bonuses and similar special
payments due and payable to the directors, officers or other employees of the
Company and its Subsidiaries with respect to each period preceding the Closing
(through and including the Closing) and in connection with the consummation of
the Transactions, including, without limitation, (i) target year-end bonuses for
the fiscal year ending on December 31, 2011 which are payable on or about
February 10, 2012 in the Ordinary Course of Business, (ii) monthly sales and
commission bonuses in the Ordinary Course of Business and (iii) payments to
participants under the Management Carve Out Plan at the Closing (collectively,
the “Bonus Payments”).  For the avoidance of doubt, Bonus Payments shall not
include the Pre-Closing 2012 Bonus Accrual Amount.  The Surviving Corporation
shall, and Parent shall cause the Surviving Corporation to, make payments to
participants under the Management Minimum Bonus Plan in accordance with the
terms and conditions set forth in the Management Minimum Bonus Plan as in effect
on the date hereof and attached hereto as Exhibit D.  In the event any portion
of the payments payable under the Management Minimum Bonus Plan is not paid to
any employee of the Company and its Subsidiaries within six (6) months following
the Closing Date or any participant is required to refund some or all of such
payment received pursuant to such plan, Parent and the Surviving Corporation
shall pay such unpaid amount or actual refunded amount to the Stockholder
Representative to be held in the Reserve Fund for further distribution as if
such amount was added to the Merger Consideration paid to the Company
Securityholders and participants in the Management Carve Out Plan at
Closing.  The participants in the Management Minimum Bonus Plan shall be third
party beneficiaries for purposes of this Section 5(n).
 
 
43

--------------------------------------------------------------------------------

 
 
(o) Financial Statements.  From the date hereof until the Closing Date or the
earlier termination of this Agreement in accordance with Section 7, the Company
shall provide the Parent, within twenty (20) days following the end of each
month, consolidated balance sheets and statements of income, changes in
stockholders’ equity, and cash flow for the month then ended, prepared in
accordance with GAAP throughout the periods covered thereby, subject to normal
year-end adjustments and lack footnotes and other presentation items.  In
addition, upon the reasonable request of Parent and Merger Sub, the Company
shall, and shall use commercially reasonable efforts to cause its Subsidiaries
and Affiliates to, reasonably cooperate with the Parent and Merger Sub in
connection with the Financing (for purposes of this Section 5(o), the
“Financing” shall include any financing to be issued or incurred in lieu of the
Debt Financing described in the Debt Commitment Letter and any registration by
the Parent and/or its Subsidiaries under the Securities Act effected pursuant to
the Registration Rights Agreement), including, without limitation, in each case,
at the reasonable request of Parent and Merger Sub, (i) preparation of all
required financial statements relating to the Company and its Subsidiaries and
provisions of data relating to the Company and its Subsidiaries to allow the
Parent to prepare any required pro forma financial information in connection
with the Financing; (ii) reasonably cooperating with the marketing efforts
related to the Financing, including using commercially reasonable efforts to
cause its Representatives to be available, during normal working hours and upon
reasonable advance notice, to meet with the lender parties to the Debt
Commitment Letter and other prospective lenders in a reasonable number of
meetings, presentations, road shows, drafting sessions and due diligence
sessions; (iii) the provision of pertinent information relating to the Company
and its Subsidiaries relevant to the Financing reasonably requested by Parent
and Merger Sub; (iv) reasonably assisting in the preparation of customary
offering documents, bank information memoranda, prospectuses and similar
marketing documents, which contain all financial statements and other data
relating to the Company and its Subsidiaries required to be included therein
(which, in the case of financial information relating to the Company and its
Subsidiaries, if required by applicable rules or regulations of the SEC, shall
have been reviewed by the independent accountants for the Company as provided in
the procedures specified by the Public Company Accounting Oversight Board in AU
722) and all appropriate pro forma financial information of the Company and its
Subsidiaries (which pro forma financial statements shall be prepared by Parent
or its Representatives) in accordance with, or reconciled to, GAAP and prepared
in accordance with Regulation S-X under the Securities Act; (v) using
commercially reasonable efforts to cause its independent accountants, consistent
with their customary practice, to provide reasonable assistance and cooperation
to Parent, including accounting due diligence sessions, and providing consent to
Parent to use their audit reports relating to the Company and reasonable
assistance in facilitating the provision of customary “comfort” (including
“negative assurance” comfort) by such independent accountants, in each case on
customary terms and consistent with their customary practice in connection with
financings similar to the Debt Financing; and (vi) delivering to Parent for
further distribution to the lenders under the Debt Commitment Letter all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the U.S.A. PATRIOT ACT (Title III of Pub. L. 107 56
(signed into law October 26, 2001)).  Parent and Merger Sub shall promptly
reimburse the Company for all documented out of pocket fees and expenses
incurred by the Company, its Affiliates or its Representatives in connection
with such cooperation.
 
 
44

--------------------------------------------------------------------------------

 
 
(p) Registration Statement.  As promptly as practicable following the date of
this Agreement, the Parent shall prepare to file with the SEC a Registration
Statement on Form S-3 (the “Registration Statement”), pursuant to Rule 415 under
the Securities Act, covering the resale of the Merger Shares (the “Registrable
Securities”) on a delayed or continuous basis.  As promptly as practicable
following the Closing (but in no event more than (i) ten (10) Business Days
following the Closing or (ii) if the Closing does not occur prior to March 15,
2012, then the later of (x) April 15, 2012 or (y) ten (10) Business Days
following the Closing), the Parent shall file the Registration Statement with
the SEC pursuant to the Registration Rights Agreement.  The Parent shall use its
best efforts to have the Registration Statement declared effective under the
Securities Act as soon as practicable following the filing thereof.  The Parent
shall provide a copy of the Registration Statement or any prospectus included
therein to the Eligible Holders that are parties to the Registration Rights
Agreement and their designated counsel before filing with the SEC, which
documents will be subject to the review and reasonable comment by such Eligible
Holders for a period of at least five (5) Business Days, and the Parent will not
file any such Registration Statement or prospectus to which such Eligible
Holders reasonably object in writing within five (5) Business Days after the
receipt thereof.  The comment or objection of such Eligible Holders shall be
deemed reasonable if such Registration Statement or prospectus, as proposed to
be filed, contains a material misstatement or omission.  The Parent shall, and
the Company shall use its commercially reasonable efforts to, ensure that the
Registration Statement does not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading
(provided that, pursuant to the Registration Rights Agreement, the Eligible
Holders shall be solely responsible for the accuracy or completeness of
information relating to such Eligible Holders and furnished by such Eligible
Holders in writing for inclusion in the Registration Statement and the Parent
and the Merger Sub shall not be responsible for the accuracy or completeness of
any information relating to such Eligible Holders and furnished by such Eligible
Holders in writing for inclusion in the Registration Statement).  The Parent
agrees and, pursuant to the Registration Rights Agreement, the Eligible Holders
shall agree, promptly to correct any information provided by it for use in the
Registration Statement if and to the extent that such information shall have
become false or misleading in any material respect, and each the Parent further
agrees, and pursuant to the Registration Rights Agreement, the Eligible Holders
shall agree, to take all steps necessary to amend or supplement the Registration
Statement and to cause the Registration Statement as so amended or supplemented
to be filed with the SEC, in each case as and to the extent required by
applicable Legal Requirements.
 
(q) Accredited Investors. The Company shall use commercially reasonable efforts
to cause each Company Securityholder entitled to receive any Merger Share
pursuant to the Charter Documents to complete the Accredited Investor
Questionnaire substantially in the form attached as Exhibit H hereto. The
Company shall comply with all applicable Legal Requirements in connection with
the foregoing.
 
ARTICLE VI-
CONDITIONS TO OBLIGATION TO CLOSE
 
Section 6 Conditions to Obligation to Close.
 
(a) Conditions to Parent’s and Merger Sub’s Obligation.  The obligation of each
of Parent and Merger Sub to consummate the Transactions to be performed by it in
connection with the Closing is subject to satisfaction of the following
conditions:
 
(i) this Agreement and the Merger shall have received the Requisite Stockholder
Approval;
 
 
45

--------------------------------------------------------------------------------

 
 
(ii) the Company and its Subsidiaries shall have procured all of the third-party
consents specified in Section 5(b) above;
 
(iii) the representations and warranties set forth in Section 3 above shall be
true and correct in all material respects as of the Closing Date, except with
respect to any representations and warranties that are made as of a particular
date, such representations and warranties shall be true and correct in all
material respects as of such date;
 
(iv) the Company shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing Date;
 
(v) the Company shall have delivered to Parent and Merger Sub a certificate of a
duly authorized officer of the Company to the effect that each of the conditions
specified above in Sections 6(a)(iii) and 6(a)(iv) has been satisfied;
 
(vi) there shall not be any judgment, order, decree, stipulation, injunction, or
charge in effect preventing consummation of any of the Transactions;
 
(vii) the Company shall have delivered to Parent a certificate executed by the
Secretary of the Company dated as of the Closing Date, certifying that the
attached thereto are true and complete copies of (i) the Company’s Charter
Documents, (ii) the resolutions of the Company’s board of directors authorizing
the execution, delivery and performance of this Agreement and the consummation
of the Transactions, (iii) the resolutions of the Company Stockholders
(containing Requisite Stockholder Approval) authorizing the execution, delivery
and performance of this Agreement and the consummation of the Transactions, and
(iv) a certificate of good standing (or similar certificate) for the Company
issued by the Secretary of State of the State of Delaware and from the
appropriate state authorities in each jurisdiction in which the Company is
qualified to do business, each dated within a reasonably recent period of time
prior to the Closing Date;
 
(viii) the Parties shall have received all authorizations, consents, and
approvals of governments and governmental agencies referred to in Section 3(c)
and Section 4(c) above;
 
(ix) Parent and Merger Sub shall have received the resignations, effective as of
the Closing, of each director and officer of the Company and its Subsidiaries
other than those whom Parent shall have specified in writing at least five (5)
Business Days prior to the Closing;
 
(x) the Company shall have delivered to Parent a properly executed certificate
prepared in accordance with Treasury Regulations Section 1.1445-2(c)(3) in a
form reasonably accepted to Parent certifying that interests in the Company are
not U.S. real property interests;
 
(xi) five (5) Business Days shall have elapsed after the FCC releases public
notice of the FCC Grant and no objections shall have been filed by any third
party during the public comment period; provided, however, in the event that any
such objection is filed during such public comment period, forty-five (45) days
shall have elapsed since the FCC releases public notice of the FCC Grant and no
petitions for reconsideration or applications for review have been filed
following the public notice of the FCC Grant;
 
 
46

--------------------------------------------------------------------------------

 
 
(xii) the Company shall have delivered copies of the Escrow Agreement and any
other Transaction Documents to which the Company is a party that are to be
entered into at Closing, duly executed by the Company and the Stockholder
Representative, as applicable;
 
(xiii) since the date hereof, there shall not have occurred any Material Adverse
Effect;
 
(xiv) the Company shall have terminated the CEO Employment Agreement; and
 
(xv) the Company shall cause the Management Plans and the Management Bonus Plan
dated May 2001 (as amended) to be terminated as of the Closing, except to the
extent certain payments pursuant to the Management Plans are to be paid
following the Closing.
 
Parent and Merger Sub may waive any condition specified in this Section 6(a) if
they execute a writing so stating at or prior to the Closing.
 
(b) Conditions to the Company’s Obligation.
 
  The obligation of the Company to consummate the Transactions to be performed
by it in connection with the Closing is subject to satisfaction of the following
conditions:
 
(i) the representations and warranties set forth in Section 4 above shall be
true and correct in all material respects as of the Closing Date, except with
respect to any representations and warranties that are made as of a particular
date, such representations and warranties shall be true and correct in all
material respects as of such date;
 
(ii) each of Parent and Merger Sub shall have performed and complied with all of
its covenants hereunder in all material respects through the Closing Date;
 
(iii) each of Parent and Merger Sub shall have delivered to the Company a
certificate to the effect that each of the conditions specified above in Section
6(b)(i) and Section 6(b)(ii) have been satisfied;
 
(iv) there shall not be any judgment, order, decree, stipulation, injunction, or
charge in effect preventing consummation of any of the Transactions;
 
(v) the Parties shall have received all authorizations, consents, and approvals
of governments and governmental agencies referred to in Section 3(c) and Section
4(c) above;
 
(vi) five (5) Business Days shall have elapsed after the FCC releases public
notice of the FCC Grant and no objections shall have been filed by any third
party during the public comment period;
 
(vii) the Parent and Merger Sub shall have delivered copies of the Escrow
Agreement, the Registration Rights Agreement and any other Transaction Documents
to which the Parent and Merger Sub are parties that are to be entered into at
Closing, duly executed by the Parent and Merger Sub, as applicable;
 
(viii) the Closing Per Share Price shall not be equal to or less than 50% of the
Execution Per Share Price; and
 
(ix) the Parent shall have sufficient funds to pay the Merger Consideration
payable at the Closing in accordance with this Agreement.
 
 
47

--------------------------------------------------------------------------------

 
 
The Company may waive any condition specified in this Section 6(b) if it
executes a writing so stating at or prior to the Closing.
 
ARTICLE VII
TERMINATION
 
Section 7 Termination.
 
(a) Termination of Agreement.  Any of the Parties may terminate this Agreement
(whether before or after stockholder approval) as provided below:
 
(i) The Parties may terminate this Agreement by mutual written consent at any
time prior to the Effective Time;
 
(ii) The Parent and Merger Sub may terminate this Agreement by giving written
notice to the Company at any time prior to the Effective Time (A) in the event
the Company has breached, in any material respect, any representation, warranty,
or covenant contained in this Agreement, which breach gives rise to the failure
of a condition set forth in Section 6(a)(iii) or Section 6(a)(iv) and has not
been cured prior to the earlier of (1) the date that is nine (9) months after
the date of this Agreement or (2) thirty (30) Business Days following the date
on which the FCC Grant has been obtained (such earlier date, the “Termination
Date”) or (B) if the Closing shall not have occurred on or before the
Termination Date, by reason of the failure of any condition precedent under
Section 6(a) hereof (unless the failure results from Parent or Merger Sub
breaching any representation, warranty, or covenant contained in this
Agreement);
 
(iii) The Company may terminate this Agreement by giving written notice to
Parent and Merger Sub at any time prior to the Effective Time (A) in the event
Parent or Merger Sub has breached, in any material respect, any representation,
warranty, or covenant contained in this Agreement, which breach gives rise to
the failure of a condition set forth in Section 6(b)(i) or Section 6(b)(ii) and
has not been cured prior to the Termination Date or (B) if the Closing shall not
have occurred on or before the Termination Date, by reason of the failure of any
condition precedent under Section 6(b) hereof (unless the failure results from
the Company breaching any representation, warranty, or covenant contained in
this Agreement);
 
(iv) The Parent (on behalf of the Parent and Merger Sub) may terminate this
Agreement by giving written notice to the Company at any time prior to the
Closing in the event the Company has within the then-previous five (5) Business
Days given the Parent any Company Disclosure Supplement or Company Post-Signing
Supplement pursuant to Section 5(f) and such supplement states that the Company
will not be able to satisfy the closing condition set forth in Section 6(a)(iii)
or 6(a)(iv) (assuming that the information provided in the Company Disclosure
Supplement or Company Post-Signing Supplement does not cure any breach of any
representation or warranty or nonfulfillment of any covenant of the Company
contained in this Agreement);
 
(v) The Company may terminate this Agreement by giving written notice to the
Parent at any time prior to the Closing in the event the Parent has within the
then-previous five (5) Business Days given the Company any Parent Disclosure
Supplement or Parent Post-Signing Supplement pursuant to Section 5(f) and such
supplement states that the Parent will not be able to satisfy the closing
condition set forth in Section 6(b)(i) or 6(b)(ii) (assuming that the
information provided in the Parent Disclosure Supplement or Parent Post-Signing
Supplement does not cure any breach of any representation or warranty or
nonfulfillment of any covenant of the Parent contained in this Agreement);
 
 
48

--------------------------------------------------------------------------------

 
 
(vi) The Company, Parent or Merger Sub may terminate this Agreement by giving
written notice to the other Parties if the FCC Grant required under Section
6(a)(xi) and Section 6(b)(vi) above has not been obtained on or before the date
that is nine (9) months after the date of this Agreement;
 
(vii) Parent or Merger Sub may terminate this Agreement by giving notice to the
other Parties in the event this Agreement and the Merger fail to receive the
Requisite Stockholder Approval within ten (10) Business Days after the date of
this Agreement; or
 
(viii) The Company may terminate this Agreement by giving notice to Parent in
the event the weighted average closing stock price of Parent Common Stock (under
the ticker symbol WRLS) on the NASDAQ stock exchange for the ten (10) trading
days prior to any date that is after five (5) Business Days following the date
that the FCC Grant is received is less than 50% of the Execution Per Share
Price.
 
(b) Effect of Termination.  If any Party terminates this Agreement pursuant to
Section 7(a) above, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to any other Party (except for any
liability of any Party then in breach); provided, however, that this Section
7(b), Section 7(c) below if applicable, Section 9 and the confidentiality
provisions contained in Section 5(e) shall survive any such termination.
 
(c) Termination Fee.  If the Parent terminates this Agreement pursuant to
Section 7(a)(ii), 7(a)(iv) or 7(a)(vii) above, then, within five (5) Business
Days after such termination, the Company shall pay to the Parent (or its
designee), in cash, a termination fee in the amount of $3,000,000 (the “Company
Termination Fee”).  If the Company terminates this Agreement pursuant to Section
7(a)(iii) or 7(a)(v) above, then, within five (5) Business Days after such
termination, the Parent shall pay to the Company (or its designee), in cash, a
termination fee in the amount of $3,000,000 (the “Parent Termination Fee”).  The
parties acknowledge that the agreements contained in this Section 7(c) are an
integral part of the Transactions and that, without these agreements, the
parties would not have entered into this Agreement.  The parties further agree
that the damages resulting from the termination of this Agreement in accordance
with Sections 7(a)(ii), 7(a)(iii), 7(a)(iv), 7(a)(v) or 7(a)(vii) are uncertain
and incapable of accurate calculation and that the amounts payable pursuant to
this Section 7(c) are reasonable forecasts of actual damages that may be
incurred by the respective parties and not a penalty and shall be the sole
monetary remedy in the event that the Company Termination Fee or the Parent
Termination Fee, as applicable, is paid in connection with a termination of this
Agreement on the bases specified in this Section 7(c).
 
ARTICLE VIII
REMEDIES FOR BREACHES OF THIS AGREEMENT
 
Section 8 Remedies for Breaches of This Agreement.
 
(a) Survival of Representations and Warranties.  All of the representations and
warranties of the Parties contained in Section 3 and Section 4 above shall
survive the Closing hereunder and continue in full force and effect for a period
of thirteen (13) months thereafter (the “Escrow Indemnity Period”).  No claim
for indemnification may be asserted after the expiration of the Escrow Indemnity
Period.  Notwithstanding the foregoing, claims for indemnification asserted
prior to the expiration of the Escrow Indemnity Period may continue beyond the
expiration of the Escrow Indemnity Period until such claim is finally
resolved.  It is the express intent of the Parties that, if the applicable
survival period for an item as contemplated by this Section 8(a) is shorter than
the statute of limitations that would otherwise have been applicable to such
item, then, by contract, the applicable statute of limitations with respect to
such item shall be reduced to the shortened survival period contemplated
hereby.  The Parties further acknowledge that the time periods set forth in this
Section 8(a) for the assertion of claims under this Agreement are the result of
arms’ length negotiation among the Parties and that they intend for the time
periods to be enforced as agreed by the Parties.
 
 
49

--------------------------------------------------------------------------------

 
 
(b) Indemnification Provisions.
 
(i) For Parent.  In the event (A) the Company breaches any of its
representations, warranties contained in Section 3, or any of its pre-Closing
covenants contained in this Agreement, (B) there are any claims against the
Company from any Company Securityholders relating to the Transactions (including
through the exercise of appraisal rights), (C) of the occurrence of the matters
disclosed on Section 8(b)(i)(C) of the Disclosure Schedule (“Non-Threshold
Events”); (D) of the occurrence of the matters disclosed on Section 8(b)(i)(D)
of the Disclosure Schedule (“Threshold Events”), and, provided that Parent makes
a written claim for indemnification in accordance with Section 8(e) below within
the Escrow Indemnity Period, then, subject to the limitations set forth in this
Section 8, Parent, Subsidiaries and their respective employees, agents,
directors and officers (the “Parent Indemnified Parties”) shall be indemnified
and held harmless solely by the Escrow Fund, from and against any Losses they
shall suffer caused by such breach or occurrences.
 
(ii) For the Company Securityholders.  In the event Parent, Merger Sub or the
Surviving Corporation breaches any of their representations and warranties
contained in Section 4, or any of any of their covenants contained in this
Agreement, and, provided that the Stockholder Representative makes a written
claim for indemnification in accordance with Section 8(e) below within the
Escrow Indemnity Period, then, the Company Securityholders, Subsidiaries and
their respective employees, agents, directors, officers (the “Company
Securityholder Indemnified Parties”) shall be indemnified and held harmless by
Parent and its Subsidiaries from and against any Losses they shall suffer caused
by such breach.
 
(c) Limitation on Liability; Disposition of Escrow Funds.
 
(i) The Parent Indemnified Parties’ rights to indemnification under Section
8(b)(i) shall be subject to the following limitations: (A) in no event shall the
aggregate amount to be paid to the Parent Indemnified Parties under Section
8(b)(i) exceed the amount then held from time to time in the Escrow Fund;
provided, however, that any Losses for Threshold Events that are recoverable
pursuant to Section 8(b)(i)(D) shall not exceed a portion of the Escrow Fund
equal to $750,000, (B) in no event shall the aggregate amount to be paid to the
Company Securityholder Indemnified Parties in respect of any breaches of
representations and warranties under Section 8(b)(ii) exceed $4,200,000 (for
avoidance of doubt, the limitation set forth in this clause (B) shall not apply
to any breaches of covenants under Section 8(b)(ii)) and (C) the Parent
Indemnified Parties shall not be entitled to recover any indemnifiable Loss or
Losses otherwise recoverable pursuant to Section 8(b)(i)(A), 8(b)(i)(B) or
8(b)(i)(D) until Parent Indemnified Parties have suffered indemnifiable Losses
by reason of all such breaches in excess of $420,000 (after which point the
Parent Indemnified Parties will be entitled to indemnification from and against
such Losses from the first dollar) (the “Threshold”); provided, however, that
the Threshold shall not apply to any Losses for Non-Threshold Events that are
recoverable pursuant to Section 8(b)(i)(C) and such Losses shall not be included
in the calculation of the Threshold.
 
 
50

--------------------------------------------------------------------------------

 
 
(ii) Any indemnifiable Loss for which any Parent Indemnified Party is entitled
to indemnification under Section 8(b)(i) shall be determined without duplication
of recovery by reason of the state of facts giving rise to such Loss
constituting breach of more than one representation, warranty or covenant.  No
Parent Indemnified Party shall be entitled to indemnification under this
Agreement for any indemnifable Loss arising from a breach of any representation,
warranty or covenant set forth herein in the event such Loss was already
reflected or otherwise reserved for in the Most Recent Balance Sheet or the
Closing Balance Sheet.
 
(d) Stockholder Representative.
 
(i) The Company hereby appoints, and by adopting and approving this Agreement
and the Merger, the Company Securityholders shall be deemed to appoint the
Stockholder Representative with full and unqualified power to delegate to one or
more Persons the authority granted to it hereunder, to act as each of their
agent and attorney-in-fact, with full power of substitution, to take all actions
called for by Section 2(i) above, this Section 8 and the Escrow Agreement on
their individual and collective behalf, in accordance with the terms of Section
2(i) above, this Section 8 and the Escrow Agreement.
 
(ii) The Stockholder Representative shall have no liability whatsoever to any
existing or former stockholder of the Company or to any other Person arising out
of the matters contemplated by this Agreement or the Escrow Agreement, except
only to the extent of any Losses caused exclusively by the Stockholder
Representative’s willful misconduct or bad faith.  In any event, any such
liability shall be limited to direct damages resulting from such conduct and in
no event shall the Stockholder Representative be liable for special, incidental
or consequential damages incurred or suffered by any Person.  The Stockholder
Representative shall incur no liability to any existing or former stockholder of
the Company with respect to any action taken or suffered by him in reliance upon
any note, direction, instruction, consent, statement or other documents believed
by him to be genuine and duly authorized.  The Stockholder Representative may,
in all questions arising under this Agreement or the Escrow Agreement, rely on
the advice of counsel and for anything done, omitted or suffered in good faith
by the Stockholder Representative based on such advice, the Stockholder
Representative shall not be liable to any existing or former stockholder of the
Company.
 
(iii) In the event of the death or permanent disability of the Stockholder
Representative, or his resignation as Stockholder Representative, a successor
Stockholder Representative shall be elected by a majority vote of the holders of
outstanding Company Shares immediately prior to the Effective Time, with each
such stockholder (or his or her successors or assigns) to be given a vote equal
to the number of votes represented by the Company Shares held by such
stockholder immediately prior to the Effective Time.
 
(iv) The Company Securityholders, jointly and severally, shall indemnify the
Stockholder Representative from and against any loss, liability or expense
incurred by the Stockholder Representative in the performance of his duties
under the terms of Section 2(i) above, this Section 8 and the Escrow Agreement,
except to the extent that any loss, liability or expense is finally adjudicated
to be caused exclusively by the Stockholder Representative’s willful misconduct
or bad faith.  If not paid directly to the Stockholder Representative by the
Company Securityholders, any such losses, liabilities or expenses may be
recovered by the Stockholder Representative from (i) the Reserve Fund and (ii)
the amounts in the Escrow Fund otherwise distributable to the Company
Securityholders pursuant to the terms hereof and the Escrow Agreement at the
time of distribution in accordance with written instructions delivered by the
Stockholder Representative to the Escrow Agent; provided that while this section
allows the Stockholder Representative to be paid from the Reserve Fund and the
Escrow Fund, this does not relieve the Company Securityholders from their
obligation to promptly pay such indemnified losses, liabilities and expenses as
they are suffered or incurred, nor does it prevent the Stockholder
Representative from seeking any remedies available to it at law or otherwise.
 
 
51

--------------------------------------------------------------------------------

 
 
(v) In order to provide a fund to pay for any legal, accounting or other
out-of-pocket expenses incurred by the Stockholder Representative after the
Effective Time in connection with any matter related to the Transactions plus
any additional costs and expenses of the Company incurred prior to the Effective
Time in connection with this Agreement and the Transactions as provided in
Section 9(l), cash portion of the Merger Consideration equal to $250,000 shall
be deposited in a separate escrow account (the “Reserve Fund”) to be
administered by the Escrow Agent (or another escrow agent designated by the
Stockholder Representative) and used by the Stockholder Representative in
accordance with this Section 8(d).  Upon the conclusion of the Stockholder
Representative’s services under the Agreement, any remaining balance of the
Reserve Fund shall be disbursed to the Exchange Agent.  The Company
Securityholders shall not receive interest or other earnings on the Reserve Fund
and the Company Securityholders irrevocably transfer and assign to the
Stockholder Representative any ownership right that they may have in any
interest that may accrue on funds held in the Reserve Fund.  The Company
Securityholders acknowledge that the Stockholder Representative is not providing
any investment supervision, recommendations or advice.  The Stockholder
Representative shall have no responsibility or liability for any loss of
principal of the Reserve Fund other than as a result of its bad faith or willful
misconduct. The parties agree that the Stockholder Representative is not acting
as a withholding agent or in any similar capacity in connection with the Reserve
Fund.
 
(vi) Following the delivery of the Closing Statement or a Claim Notice, the
Stockholder Representative and its representatives and agents shall be given all
such access (including electronic access, to the extent available) as they may
reasonably require to the books and records of the Surviving Corporation and
access to such personnel or representatives of the Surviving Corporation and
Parent, including but not limited to the individuals responsible for preparing
the Closing Statement or the matters that are subject of the Claim Notice, as
they may reasonably require for the purposes of investigating or resolving any
disputes or responding to any matters or inquiries raised in the Closing
Statement or the Claim Notice.
 
(e) Notice of Claim.  If (i) any of the Parent Indemnified Parties believes that
it has suffered or incurred any indemnifiable Loss, it shall notify the Escrow
Agent and the Stockholder Representative promptly in writing, and in any event
within the Escrow Indemnity Period, describing such indemnifiable Loss, all with
reasonable particularity and containing a reference to the provision of this
Agreement in respect of which such indemnifiable Loss shall have occurred or
(ii) any of the Company Securityholder Indemnified Parties believes that it has
suffered or incurred any indemnifiable Loss, it shall notify Parent promptly in
writing, and in any event within the Escrow Indemnity Period, describing such
indemnifiable Loss, all with reasonable particularity and containing a reference
to the provision of this Agreement in respect of which such indemnifiable Loss
shall have occurred (any notice delivered pursuant to foregoing clause (i) or
(ii), a “Claim Notice”).  In any event, a failure or delay in notifying the
applicable parties pursuant to this Section 8(e) shall not affect the
indemnified party’s right to indemnity, except only to the extent such failure
or delay materially and adversely prejudices the ability to defend against any
legal action.  The indemnifying party shall have sixty (60) days after its
receipt of such notice to respond in writing to a Claim Notice. The indemnified
party shall allow the indemnifying party and its Representatives to investigate
the matter or circumstance alleged to give rise to the Claim Notice, and whether
and to what extent any amount is payable in respect of the Claim Notice and the
indemnified party shall assist the indemnifying party’s investigation by giving
such information and assistance as the indemnifying party or its Representatives
may reasonably request.  If the indemnifying party does not so respond within
such sixty (60) day period, the indemnifying party shall be deemed to have
rejected such claim, in which case the indemnified party shall be free to pursue
such remedies as may be available to the indemnified party on the terms and
subject to the provisions of this Agreement.  For the avoidance of doubt, in
each case where the “indemnified party” or the “indemnifying party” is,
collectively, the Company Securityholder Indemnified Parties, then in each such
case all references to such indemnified party or indemnifying party, as the case
may be, in this Section 8(e) shall be deemed (except for provisions relating to
an obligation to make or a right to receive any payments) to refer to the
Stockholder Representative acting on behalf of such indemnified party or
indemnifying party, as applicable).
 
 
52

--------------------------------------------------------------------------------

 
 
(f) Defense of Third Party Claims.  If indemnification is sought for a claim by
or in respect of any third Person (a “Third Party Claim”) against a Parent
Indemnified Party or a Company Securityholder Indemnified Party (as applicable,
the “Indemnified Party”), the Indemnified Party shall also give the Stockholder
Representative or Parent, as applicable, written notice of such claim as to
which such Indemnified Party may request indemnification hereunder or as to
which the Threshold may be applied as soon as is practicable and in any event
within ten (10) days of the time that such Indemnified Party learns of such
claim; provided, however, that the failure to do so shall not relieve the party
with the indemnification obligation hereunder (the “Indemnifying Party”) from
any liability except to the extent that it is materially prejudiced by the
failure or delay in giving such notice.  Such notice shall state all of the
information then available regarding the amount and nature of such claim and
shall specify the representation, warranty or covenant in this Agreement under
which the liability or obligation is asserted.  In the case of any Third Party
Claim, the Stockholder Representative or Parent, as applicable, shall have the
right to direct, through counsel of its own choosing, the defense or settlement
of any such claim at its own expense (subject to the limitations set forth in
this Section 8).  If the Stockholder Representative or Parent, as applicable,
elects to assume the defense of any such claim, the Stockholder Representative
or Parent, as applicable, shall consult with the Indemnified Party for the
purpose of allowing the Indemnified Party to participate in such defense.  If
the Stockholder Representative or Parent, as applicable, elects not to defend or
if, after commencing or undertaking any such defense, the Stockholder
Representative or Parent, as applicable, fails to diligently prosecute or
withdraws from such defense, the Indemnified Party shall have the right to
undertake the defense.  If the Stockholder Representative or Parent, as
applicable, does not so assume control of such defense, the Indemnified Party
shall control such defense (the “Controlling Party”).  The party not controlling
such defense (the “Non-controlling Party”) may participate therein at its own
expense, which expense shall not be recoverable as part of any indemnification
claim.  The Non-controlling Party shall provide, and shall cause the Surviving
Corporation and its Subsidiaries to provide, as applicable, the Controlling
Party and its counsel with access to its records and personnel relating to any
such claim during normal business hours and shall otherwise cooperate with the
Controlling Party in the defense or settlement thereof.  If the Controlling
Party elects to direct the defense of any such claim, the Non-controlling Party
shall not pay, or permit to be paid, any part of any claim or demand arising
from such asserted liability unless Controlling Party consents in writing to
such payment.  If the Controlling Party assumes the defense of any such claim
and proposes to settle such claim prior to a final judgment thereon or to forego
any appeal with respect thereto, then the Controlling Party shall give the
Non-controlling Party prompt written notice thereof, and the Non-controlling
Party shall have the right to participate in and approve (such approval not to
be unreasonably withheld) the settlement or assume or reassume the defense of
such claim or proceeding.  For the avoidance of doubt, in each case where the
Indemnified Party or the Indemnifying Party is, collectively, the Company
Securityholder Indemnified Parties, then in each such case all references to
such Indemnified Party or Indemnifying Party, as the case may be, in this
Section 8(f) shall be deemed (except for provisions relating to an obligation to
make or a right to receive any payments) to refer to the Stockholder
Representative acting on behalf of such Indemnified Party or Indemnifying Party,
as applicable).
 
 
53

--------------------------------------------------------------------------------

 
 
(g) Determination of Losses.  All indemnification payments under this Section 8
shall be paid by the Indemnifying Party net of any Tax benefits and insurance
coverage that may be available to the Indemnified Party.  All indemnification
payments under this Section 8 shall be deemed adjustments to the Merger
Consideration.
 
(h) Exclusive Remedy.
 
(i) For Parent.  Parent, on its behalf and on behalf of the Parent Indemnified
Parties, acknowledges and agrees that, after the Closing, the foregoing
indemnification provisions in this Section 8 shall be the exclusive remedy of
the Parent Indemnified Parties with respect to the Transactions.
 
(ii) For the Company Securityholders.  Stockholder Representative, on its behalf
and on behalf of the Company Securityholder Indemnified Parties, acknowledges
and agrees that, after the Closing, the foregoing indemnification provisions in
this Section 8 shall be the exclusive remedy of the Company Securityholder
Indemnified Parties with respect to the Transactions.
 
(i) Other Limits on Damages.  Notwithstanding anything contained herein to the
contrary and in furtherance of and without limiting the foregoing, none of the
Company or Parent will be entitled to any recovery under this Agreement for its
own exemplary, punitive, consequential, indirect or other similar damages;
provided, however, that nothing herein shall prevent an Indemnified Party from
being indemnified pursuant to this Section 8 for all components of awards
against them in Third Party Claims for which indemnification is provided
pursuant to this Section 8 (but subject to the other limitations contained in
this Section 8).  Notwithstanding any other provision in this Agreement to the
contrary, any payments to Parent from the Escrow Fund pursuant to this Section 8
shall be made in the same combination of shares of Parent Common Stock and cash
as initially deposited into the Escrow Fund (to the extent such shares are not
replaced with cash in accordance with the Escrow Agreement during the Escrow
Indemnity Period and, to the extent such shares are replaced with cash, as
determined by the Stockholder Representative in its sole and absolute
discretion) and with shares of Parent Common Stock valued at the Parent Per
Share Value (to the extent any shares of Parent Common Stock remain in the
Escrow Fund).
 
ARTICLE IX
MISCELLANEOUS
 
Section 9 Miscellaneous.
 
(a) Press Releases and Public Announcements.  No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Parties; provided,
however, that any Party may make any public disclosure it believes in good faith
is required by applicable law or any listing or trading agreement concerning its
publicly traded securities, if any (in which case the disclosing Party will use
its commercially reasonable efforts to advise the other Party prior to making
the disclosure).
 
(b) No Third-Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns; provided, however, subject to the occurrence of the
Closing, that (i) the provisions in Section 2 above concerning payment of the
Merger Consideration are intended for the benefit of the Company Stockholders,
(ii) the provisions in Section 5(h) above concerning insurance and
indemnification are intended for the benefit of the individuals specified
therein and their respective legal representatives and (iii) the provisions of
Section 5(n) above concerning the Management Minimum Bonus Plan are intended for
the benefit of the participants of the Management Minimum Bonus Plan.
 
 
54

--------------------------------------------------------------------------------

 
 
(c) Entire Agreement.  This Agreement (including the documents expressly
referred to herein) and that certain Proprietary Information Exchange Agreement
between Parent and the Company dated as of August 10, 2011 constitute the entire
agreement among the Parties and supersedes any prior understandings, agreements,
or representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.
 
(d) Succession and Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties.
 
(e) Counterparts.  This Agreement may be executed in one or more counterparts,
(including by means of facsimile or by email with facsimile or scanned
attachment), each of which shall be deemed an original but all of which together
will constitute one and the same instrument.
 
(f) Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(g) Notices.  All notices, requests, demands, claims, and other communications
hereunder shall be in writing.  Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) one (1) Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) one (1) Business
Day after being sent to the recipient by facsimile transmission or electronic
mail, or (iv) four (4) Business Days after being mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid, and
addressed to the intended recipient as set forth below:
 

 
If to Parent or Merger Sub:
     
Telular Corporation
 
311 South Wacker Drive, Suite 4300
 
Chicago, Illinois 60606
 
Attn: Jonathan Charak
 
Facsimile: (312) 379-8364
 
E-mail: jcharak@Telular.com
     
With a copy (which shall not constitute notice) to:
     
Kelley Drye & Warren LLP
 
333 W. Wacker, Suite 2600
 
Chicago, Illinois 60606
 
Attn: Thomas Ferguson and Timothy Lavender
 
Facsimile: (312) 857-7095
 
E-mail: tferguson@kelleydrye.com and tlavender@kelleydrye.com

 
 
55

--------------------------------------------------------------------------------

 
 
 

 
If to the Company:
     
SkyBitz, Inc.
 
22455 Davis Dr., Suite 100
 
Sterling, VA 20164
 
Attention: Dr. Homaira Akbari
 
Facsimile: (703) 478-3301
 
E-mail: hakbari@skybitz.com
     
With a copy (which shall not constitute notice) to:
     
Goodwin Procter LLP
 
901 New York Avenue, N.W.
 
Washington, DC 20001
 
Attention: Joshua Klatzkin and Seung Baik
 
Facsimile: (202) 346-4444
 
E-mail: jklatzkin@goodwinprocter.com and sbaik@goodwinprocter.com
     
If to the Stockholder Representative:
     
Shareholder Representative Services LLC
 
601 Montgomery Street, Suite 2020
 
San Francisco, CA 94111
 
Attention: Managing Director
 
Facsimile: (415) 962-4147
 
Telephone: (415) 367-9400
 
E-mail: deals@shareholderrep.com
     
With a copy (which shall not constitute notice) to:
     
Goodwin Procter LLP
 
901 New York Avenue, N.W.
 
Washington, DC 20001
 
Attention: Joshua Klatzkin and Seung Baik
 
Facsimile: (202) 346-4444
 
E-mail: jklatzkin@goodwinprocter.com and sbaik@goodwinprocter.com

 
Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.
 
(h) Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
 
(i) Consent to Jurisdiction.  In any action or proceeding between any of the
parties arising out of or relating to this Agreement or any of the Transactions,
each of the parties hereto: (i) irrevocably and unconditionally consents and
submits, for itself and its property, to the exclusive jurisdiction and venue of
the Court of Chancery of the State of Delaware (or, in the case of any claim as
to which the federal courts have exclusive subject matter jurisdiction, the
Federal court of the United States of America, sitting in Delaware); (ii) agrees
that all claims in respect of such action or proceeding must be commenced, and
may be heard and determined, exclusively in the Court of Chancery of the State
of Delaware (or, if applicable, such Federal court); (iii) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any such action or proceeding in
the Court of Chancery of the State of Delaware (and, if applicable, such Federal
court); and (iv) waives, to the fullest extent permitted by law, the defense of
an inconvenient forum to the maintenance of such action or proceeding in the
Court of Chancery of the State of Delaware (or, if applicable, such Federal
court).  Each of the Parties agrees that a final judgment in any such action or
proceeding may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law.  Each Party irrevocably consents to service of
process in the manner provided for notices in Section 9(g).
 
 
56

--------------------------------------------------------------------------------

 
 
(j) Amendments and Waivers.  The Parties may mutually amend any provision of
this Agreement at any time prior to the Effective Time with the prior
authorization of their respective boards of directors; provided, however, that
any amendment effected subsequent to the Requisite Stockholder Approval will be
subject to the restrictions contained in the DGCL.  No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by all of the Parties.  No waiver by any Party of any provision of
this Agreement or any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be valid unless the same
shall be in writing and signed by the Party making such waiver nor shall such
waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such default,
misrepresentation, or breach of warranty or covenant.
 
(k) Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(l) Expenses.  Each of the Parties will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the Transactions contemplated hereby.  In the case of the Company, the fee
provided for in its Engagement Agreement with Oppenheimer and the then
outstanding fees payable to the Company’s legal counsel shall be paid by wire
transfers, which will be delivered immediately following the Effective Time of
the Merger, the amounts of such payments shall be deducted from the Merger
Consideration for purposes of determining the Adjusted Merger Consideration
pursuant to Section 2(h) hereof.  Any additional costs and expenses of the
Company incurred in connection with this Agreement and the Transactions
contemplated hereby prior to the Effective Time shall be paid by the Stockholder
Representative from the Reserve Fund.
 
(m) Non-Recourse.  No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, Affiliate, agent, attorney or
representative of any Party or any of their respective Affiliates shall have any
liability for any obligations or liabilities of the parties hereto under this
Agreement of or for any claim based on, arising out of or relating to, the
negotiation, execution or performance of this Agreement or the Transactions
contemplated hereby.
 
(n) Specific Performance.  The Parties agree that irreparable damage would occur
if any provision of this Agreement requiring performance by a party were not
performed in accordance with the terms hereof or were otherwise breached, and
that money damages or other legal remedies would not be an adequate remedy for
such damages.  It is accordingly agreed that, subject to Section 8(h), the
Parties shall be entitled to an injunction or injunctions to prevent breaches or
threatened breaches of this Agreement or to enforce specifically the performance
of the terms and provisions hereof.  Each of the Parties agrees not to raise any
objections to the availability of the remedy of specific performance to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof.  Notwithstanding the foregoing, in the event the
Company Termination Fee or the Parent Termination Fee, as applicable, is paid in
accordance with Section 7(c) and accepted by the applicable Party, such Party
shall not be entitled to an injunction or injunctions to prevent breaches or
threatened breaches of this Agreement or to enforce specifically the performance
of the terms and provisions hereof.
 
 
57

--------------------------------------------------------------------------------

 
 
(o) Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (ii) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
9(O).
 
(p) Interpretation; Rules of Construction.  When a reference is made in this
Agreement to Exhibits, such reference shall be to an Exhibit to this Agreement
unless otherwise indicated.  When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated.  When a reference is made in this Agreement to Articles,
such reference shall be to an Article of this Agreement unless otherwise
indicated.  The words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the words “without
limitation”.  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined
therein.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.  The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  References to $ or dollars
shall mean to U.S. dollars.  References to the Subsidiaries of an entity shall
be deemed to include all direct and indirect Subsidiaries of such
entity.  References to a Person are also to its permitted successors and
assigns.  Any agreement, instrument or statute defined or referred to herein or
in any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated
therein.  Parent and the Company agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.
 
(q) Incorporation of Exhibits and Schedules.  The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
 
 
58

--------------------------------------------------------------------------------

 
 
(q)           Conflict and Privilege.  It is acknowledged by each of the parties
hereto that the Stockholder Representative may retain Goodwin Procter LLP to act
as its counsel in connection with the performance of its duties
hereunder.  Parent and Merger Sub hereby agree that in the event that a dispute
arises after the Closing between Parent and its Subsidiaries, on the one hand,
and the Stockholder Representative and the Company Securityholders, on the other
hand, Goodwin Procter LLP may represent the Stockholder Representative and/or
the Company Securityholders in such dispute even though the interests of the
Stockholder Representative and/or the Company Securityholders may be directly
adverse to Parent and its Subsidiaries, and even though Goodwin Procter LLP may
have represented the Company or its Subsidiaries in a matter substantially
related to such dispute, or may be handling ongoing matters for the Surviving
Corporation or its Subsidiaries.  Parent and Merger Sub further agree that, as
to all communications among Goodwin Procter LLP, the Company, its Subsidiaries,
the Stockholder Representative and/or any Company Securityholder that relate in
any way to the Transactions, the attorney-client privilege and the expectation
of client confidence belongs to the Stockholder Representative and the Company
Securityholders and may be controlled by the Stockholder Representative and the
Company Securityholders and shall not pass to or be claimed by Parent, Merger
Sub, the Surviving Corporation or any of its Subsidiaries.  Notwithstanding the
foregoing, in the event that a dispute arises between Parent, the Surviving
Corporation and its Subsidiaries, on the one hand, and a third party other than
the Stockholder Representative or a Company Securityholder, on the other hand,
Parent, the Surviving Corporation and its Subsidiaries may assert the
attorney-client privilege to prevent disclosure of confidential communications
to such third party; provided, however, that neither Parent, the Surviving
Corporation or its Subsidiaries may waive such privilege without the prior
written consent of the Stockholder Representative.
 
* * * * *
 
 
59

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement and Plan of
Merger as of the date first above written.
 
 

  TELULAR CORPORATION                  
 
By:
      Name:     Title:                  

  BLUEBIRD ACQUISITION CORP.                  
 
By:
      Name:      Title:                   

  SKYBITZ, INC                
 
By:
      Name: Homaira Akbari     Title: President and Chief Executive Officer    
             

  SHAREHOLDER REPRESENTATIVE SERVICES LLC, solely in its capacity as the
Stockholder Representative                
 
By:
      Name:      Title:           

 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT TO AGREEMENT AND PLAN OF MERGER
 
This Amendment to Agreement and Plan of Merger (this “Amendment”) is entered
into as of January 31, 2012, by and among Telular Corporation, a Delaware
corporation (“Parent”), Bluebird Acquisition Corp., a Delaware corporation and a
wholly-owned Subsidiary of Parent (“Merger Sub”), SkyBitz, Inc., a Delaware
corporation (the “Company”), and Shareholder Representative Services LLC, a
Colorado limited liability company, solely in its capacity as the
representatives of the Company’s security holders (the “Stockholder
Representative”). Parent, Merger Sub, the Company and the Stockholder
Representative are sometimes each referred to herein as a “Party” and
collectively as the “Parties.”
 
 A.           Parties are parties to that certain Agreement and Plan of Merger
dated December 3, 2011 (the “Original Agreement”).
 
 B.           The Parties  agree to amend the Original Agreement as herein set
forth.
 
 NOW, THEREFORE, in consideration of the premises set forth herein, it is hereby
agreed as follows:
 
1. Definitions.  Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same definitions assigned to such terms
in the Original Agreement, as amended hereby.
 
2. Amendments.  The Original Agreement is hereby amended as follows:
 
(a) The following definition is added to Section 1 of the Original Agreement:
 
““Transfer Agent” means the Parent’s transfer agent, Registrar & Transfer
Company.”
 
(b) Section 2(c) of the Original Agreement is hereby deleted in its entirety and
the following inserted in lieu thereof:
 
“(c)           Actions at Closing.  At the Closing, (i) the Company will deliver
to Parent and Merger Sub the various certificates, instruments, and documents
referred to in Section 6(a) below, (ii) Parent and Merger Sub will deliver to
the Company the various certificates, instruments, and documents referred to in
Section 6(b) below, (iii) the Company and Merger Sub will file with the
Secretary of State of the State of Delaware a Certificate of Merger in the form
attached hereto as Exhibit A (the “Certificate of Merger”) and (iv) Parent will
provide the Merger Consideration to the Surviving Corporation, and cause the
Surviving Corporation to (A) deliver the Payment Fund to the Exchange Agent and
Transfer Agent, as applicable, (B) deposit funds in an amount equal to the
Escrow Fund with the Escrow Agent, to be held and disbursed in accordance with
the provisions of this Agreement and the Escrow Agreement, (C) deposit funds in
an amount equal to the Reserve Fund to an account directed by the Company and
(D) deliver the Initial Management Payment Amount to the Company, all in the
manner provided below in this Section 2 or as otherwise provided in this
Agreement.”
 
 
61

--------------------------------------------------------------------------------

 
 
(c) Section 2(e)(vi) of the Original Agreement is hereby deleted in its entirety
and the following inserted in lieu thereof:
 
“(vi)           Conversion of Company Shares.  At and as of the Effective Time,
(A) each Company Share (other than any Dissenting Shares, as set forth in
Section 2(f), and any Parent-owned Shares) shall be converted into the right to
receive an amount equal to the respective amounts set forth on the Allocation
Certificate (I) in cash (without interest) as adjusted pursuant to Section 2(h)
and Section 2(i), plus, if applicable, (II) the number of shares of Parent
Common Stock, and (B) each Parent-owned Share shall be cancelled; provided,
however, that such payments shall be subject to equitable adjustment in the
event of any stock split, stock dividend, reverse stock split, or other change
in the number of Company Shares outstanding. After the Effective Time, no
Company Share shall be deemed to be outstanding or to have any rights other than
those set forth in the Allocation Certificate and in Section 2(f) with respect
to Dissenting Shares.”
 
(d) Section 2(j)(ii) of the Original Agreement is hereby deleted in its entirety
and the following inserted in lieu thereof:
 
“(ii)           At the Closing, (A) Parent will deposit, or cause to be
deposited with the Exchange Agent in cash an amount sufficient in the aggregate
for the Exchange Agent to make full payment of the amounts in cash due to the
holders of all of the outstanding Company Shares (other than any Dissenting
Shares and Parent-owned Shares) and Company Warrants at Closing (B) Parent will
deposit with the Transfer Agent stock certificates representing the number of
shares of Parent Common Stock sufficient in the aggregate for the Transfer Agent
to make full payment of the amounts in shares of Parent Common Stock due to the
holders of the outstanding Company Shares (other than any Dissenting Shares and
Parent-owned Shares) and Company Warrants at Closing (the cash and shares
deposited with the Exchange Agent and Transfer Agent in accordance with clauses
(A) and (B) above, the “Payment Fund”) and (C) Parent will cause the Exchange
Agent to mail (1) a letter of transmittal (with instructions for its use) in the
form reasonably acceptable to the Parties to each record holder of outstanding
Company Shares for the holder to use in surrendering the certificates that
represented his, her, or its Company Shares against payment of the amount due
such holder and (2) a letter of transmittal (with instructions for its use) in
the form reasonably acceptable to the Parties to each record holder of
outstanding Company Warrants for the holder to use in surrendering the
instruments that represented his, her or its Company Warrants against payment of
the amount due such holder.  Upon surrender of original certificates by a holder
representing his, her, or its Company Shares for cancellation to the Exchange
Agent, together with a letter of transmittal, duly completed and validly
executed in accordance with the instructions thereto, and such other documents
as may reasonably be required by the Exchange Agent (including any required
Internal Revenue Service Form W-9 or Form W-8), the holders of such certificates
shall be entitled to receive in exchange therefor a check or wire transfer in
the amount of U.S. dollars representing the applicable portion of the Merger
Consideration and shares of Parent Common Stock that such holders have the right
to receive pursuant to Section 2(e)(vi) (subject to any applicable withholding
Tax as specified in Section 2(n)), and the certificates so surrendered shall
forthwith be cancelled.  No interest will accrue or be paid to the holder of any
outstanding Company Shares or Company Warrants.”
 
(e) For the avoidance of doubt, the payments made pursuant to Section 2(g)(iv)
and (v) in the Original Agreement will not be included in the Adjusted Current
Liabilities, as such payments are being made with proceeds from the Merger
Consideration.
 
(f) The first sentence of Section 3(d)(i) of the Original Agreement is hereby
deleted in its entirety and the following inserted in lieu thereof:
 
“The authorized capital stock of the Company consists of:  (A) 50,000,000 shares
of Common Stock and (B) 20,124,959 shares of Preferred Stock, of which 1,720
shares are designated Series A Preferred Stock, 2,835 shares are designated
Series B-1 Preferred Stock, 47,629 shares are designated Series BB Preferred
Stock, 14,751,671 shares are designated Series C Preferred Stock, 797,191 shares
are designated Series C-1 Preferred Stock and 4,523,913 shares are designated
Series D Preferred Stock.”
 
 
62

--------------------------------------------------------------------------------

 
 
3. Closing.  The Parties agree that the Closing shall occur on February 1, 2012.
 
4. Governing Law.  This Amendment shall be governed by and interpreted in
accordance with the laws of the State of Delaware.
 
5. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.
 
6. No Other Amendment.  Except to the extent amended or modified herein, all
provisions of the Original Agreement remain in full force and effect.
 
[Signature Page Follows]
 
 
63

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment to Agreement and
Plan of Merger as of the date first above written.
 
 

  TELULAR CORPORATION                  
 
By:
      Name:     Title:                  

  BLUEBIRD ACQUISITION CORP.                    
By:
      Name:      Title:                   

  SKYBITZ, INC                
 
By:
      Name:   Homaira Akbari     Title:     President and Chief Executive
Officer                  

  SHAREHOLDER REPRESENTATIVE SERVICES LLC, solely in its capacity as the
Stockholder Representative                
 
By:
      Name:      Title:     Managing Director          

 
 
 

--------------------------------------------------------------------------------

 
 
 
UPDATED DISCLOSURE SCHEDULE
TO AGREEMENT AND PLAN OF MERGER
 
Reference is made to the Agreement and Plan of Merger, dated as of December 3,
2011 (as amended, the “Agreement”), by and among Telular Corporation (“Parent”),
Bluebird Acquisition Corp. (“Merger Sub”), the Stockholder Representative and
SkyBitz, Inc. (the “Company”).  Capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Agreement.
 
This updated Disclosure Schedule (the “Updated Disclosure Schedule”) to the
Agreement is dated as of the Closing Date, and the information contained herein
is being provided as an update to certain sections of the Disclosure Schedules
previously delivered by the Company upon the execution of the Agreement (the
“Prior Disclosure Schedules”), and the Sections included in this Updated
Disclosure Schedules shall replace the corresponding Sections in the Disclosure
Schedules.
 
The attached sections of the Updated Disclosure Schedule and exhibits thereto
(each a “Disclosure Schedule,” and together the “Disclosure Schedules”) are
furnished by the Company pursuant to the Agreement in connection with the
Closing.  The Disclosure Schedules contain proprietary and confidential
information of the Company that is being disclosed subject to the applicable
obligations and the limitations set forth in the Agreement.  The headings
contained in a Disclosure Schedule are for reference purposes only and shall not
affect in any way the meaning or interpretation of the Disclosure Schedule.
 
The Company has made the representations and warranties set forth in the
Agreement subject to the matters disclosed in the Disclosure Schedules.  The
matters disclosed in the Disclosure Schedules may be broader than those required
to be disclosed in order for the representations and warranties contained in the
Agreement to be true and correct.  These additional matters are provided for
information purposes only.  The inclusion of a matter in any Disclosure
Schedule: (i) that corresponds to a representation, warranty or covenant in the
Agreement qualified by reference to materiality or a material adverse effect
does not constitute an admission as to the materiality of the matter so
disclosed, nor shall it be deemed to establish a standard for materiality; and
(ii) shall not constitute, or be deemed to constitute or be deemed to be, an
admission of liability or obligation concerning such matter, nor an admission
against the interests of the Company.
 
The disclosures in the Disclosure Schedule shall qualify the applicable
representations and warranties in the corresponding Section or subsection of the
Agreement. The Disclosure Schedules identify exceptions by specific Section or
subsection references, provided, that disclosure made with respect to any
Section or subsection will also be deemed to be disclosure against other
Sections and/or subsections of the Agreement to the extent it is reasonably
apparent to a reasonable person who has read such reference on the face of such
disclosure that such disclosure is applicable to such other Sections and/or
subsections.  Unless specified otherwise, all contracts, agreements and
instruments indentified on the applicable sections of the Disclosure Schedules
refer to such contract, agreement or instrument and all extensions, renewals,
addendums, schedules and exhibits thereto.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 3(c) of the Disclosure Schedule
Required Consents, Notices and Approvals
 
Prior written consent of ATI Technologies International, Inc. (“ATI”) is
required  in connection with the Merger with respect to that certain Joint
Development and Commercialization Agreement, dated as of November 17, 2006, by
and between the Company and ATI, as amended pursuant to (a) that certain
Amendment #1 to the Joint Development and Commercialization Agreement, dated as
of November 17, 2006, (b) that certain Amendment #2 to the Joint Development and
Commercialization Agreement, dated as of June 26, 2008, (c) that certain
Amendment #3 to the Joint Development and Commercialization Agreement, dated as
of April 19, 2010, and (d) that certain Amendment #4 to the Joint Development
and Commercialization Agreement, dated as of September 11, 2010  (collectively,
the “ATI Agreement”).
 
Prior written consent of VTech Communications Ltd. (“VTech”) is required in
connection with the Merger with respect to that certain Manufacturing Agreement,
dated as of June 1, 2007, by and between the Company and VTech (the “VTech
Agreement”).
 
Prior notice of the Merger is required to be given to Iridium Satellite LLC
(“Iridium”) with respect to that certain Iridium Value Added Reseller Agreement,
dated as of March 5, 2010, by and between the Company and Iridium (the “VAR
Iridium Agreement”) and that certain Special Customer Agreement, dated as of
March 5, 2010, by and between the Company and Iridium (the “SC Iridium
Agreement”).
 
Any notices or consents that may be required in connection with the pay-off of
the outstanding balance of the principal amount and accrued interest
(collectively, the “Debt”) under that certain Loan and Security Agreement, dated
as of August 26, 2008, by and between the Company, as borrower, and ORIX Venture
Finance LLC (“ORIX”), as lender, as amended pursuant to (a) that certain
Consent, Waiver and Amendment No. 1 to Loan and Security Agreement, dated as of
October 2, 2008, (b) that certain Consent, Waiver and Amendment No. 2 to Loan
and Security Agreement, dated as of October 23, 2008, and (c) that certain
Amendment No. 3 to Loan and Security Agreement, dated as of March 30, 2009
(collectively, the “ORIX Loan Agreement”), with such Debt to be paid in full
from the proceeds of the Merger Consideration.
 
Any notices or consents pursuant to the Company Warrants in connection with the
Merger and the transactions contemplated by the Merger Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3(d)(ii) of the Disclosure Schedule
Company Options and Company Warrants
 
See attached list of each outstanding Company Option and Company Warrant.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3(d)(iii) of the Disclosure Schedule
Other Securities
 
The Fourth Amended and Restated Certificate of Incorporation of the Company,
dated as of December 18, 2006.
 
The Third Amended and Restated Investor Rights Agreement of the Company, dated
as of December 18, 2006.
 
Employment Agreement, dated as of September 28, 2007, by and between the Company
and Dr. Homaira Akbari, as amended pursuant to (a) that certain First Amendment
to Employment Agreement, dated as of May 5, 2009, and (b) that certain Second
Amendment to Employment Agreement, dated as of October 6, 2011 (collectively,
the “Akbari Employment Agreement”).
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3(d)(iv) of the Disclosure Schedule
Voting Agreements and Irrevocable Proxies
 
The Third Amended and Restated Right of First Refusal, Co-Sale and Voting
Agreement of the Company, dated as of December 18, 2006.
 
The Junior Securities Agreement, by and between the Company, Garvin Hill Capital
Fund, LLC, Inverness Capital Partners, L.P., MV I, LLC, Industrial Technology
Ventures, L.P. and Highstar Capital I, L.P., dated as of December 3, 2011.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3(e) of the Disclosure Schedule
Company Subsidiaries
 
The Company does not have any Affiliates or Subsidiaries.  The Company does hold
two thousand four hundred fifty (2,450) shares of Series A-1 capital stock in
Pegaso SkyBitz, S.A. de. C.V., a corporation incorporated under the laws of
Mexico (“Pegaso SkyBitz”), which represents forty nine percent (49%) of the
issued and outstanding capital stock in Pegaso SkyBitz.
 
The Company has withdrawn from the TransTech Joint Venture (as defined in the
Prior Disclosure Schedules) and the Company has terminated all negotiations
involving the Company in connection therewith.  Pursuant to an e-mail from Joe
Beatty to Homaira Akbari, dated as of January 18, 2012, Parent and Merger Sub
have consented to the Company’s withdrawal from the TransTech Joint Venture and
the Company’s termination of all negotiations involving the Company in
connection therewith.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3(f) of the Disclosure Schedule
Deviations from GAAP
 
None.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3(g) of the Disclosure Schedule
Events Subsequent to the Date of the Most Recent Balance Sheet
 
The Company plans to establish a bonus pool to pay its employees on or about the
Closing Date, a balance amount of the target bonuses for achievement for
calendar year 2011.
 
As more described on Section 3(h) of the Disclosure Schedule, the Company is
billing certain of its customers for products which may not be functioning or
operating as of the date hereof.  The Company anticipates that it will bill
customers for additional non-functioning or non-operating products.  The Company
anticipates that the majority of all such defects in these products will largely
be due to the inactions or improper use of the product by the customers and will
not be a result of the product being defective at the time it was delivered by
the Company to the customer.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3(h) of the Disclosure Schedule
Undisclosed Liabilities
 
The Company grants to its customers a standard one (1) year product
warranty.  In addition, the Company has granted extended product warranties to
certain customers identified on the attachment hereto.
 
Certain payments owed to Flextronics International (“Flextronics”) for inventory
purchased by Flextronics on the Company’s behalf are not reflected on the Most
Recent Balance Sheet or on the Company’s prior balance sheets.
 
The Company is billing certain of its customers for products which may not be
functioning or operating as of the date hereof.  The majority of all such
defects in these products is largely due to the inactions or improper use of the
product by the customers and is not a result of the product being defective at
the time it was delivered by the Company to the customer.  In addition, the
majority of these products are either not covered by the Company’s warranty or
such warranty has elapsed.
 
The Company’s customers currently have the option of using Google Maps in
conjunction with the Company’s suite of Web-based InSight applications. While
Google Maps has been available to the Company’s InSight customers for several
years, the Company has not entered into a formal license and fee agreement with
Google. The Company is in the process of discussions with Google to enter into a
potential license agreement prior to the closing of the Merger although there is
no certainty that any such attempt will be successful (the “Google
Matter”).  The Company will use its commercially reasonable efforts to keep
Parent apprised on an ongoing basis with respect to any significant
communications with Google regarding the Google Matter.
 
Any potential liabilities related to the litigation matters, which are more
fully described on Section 3(o) of the Disclosure Schedule.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3(j)(i) of the Disclosure Schedule
Liens on Company Assets
 
Pursuant to the ORIX Loan Agreement, ORIX has been granted a security interest
in all of the Company’s assets.  At the Closing, the proceeds from the Merger
Consideration will be used to pay-off the outstanding balance of the principal
amount and accrued interest under the ORIX Loan Agreement and the security
interest granted thereunder will be terminated upon such pay-off.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3(k)(iii) of the Disclosure Schedule
Company Audits
 
The Company recently settled a sales tax and use audit by the Board of
Equalization of the State of California (the “Board of Equalization”) by payment
to the Board of Equalization of Eight Thousand One Hundred Ninety Eight Dollars
($8,198).  The payment reflects an assessment made by the Board of Equalization
field auditors for the period Q3-2007 to Q-4 2010.  The payment does not include
potential penalties and interest.
 
The Company has received a notice for Sales & Use Tax audit with the State of
Virginia.  This audit work is tentatively scheduled either for the week of May
14, 2012 or May 21, 2012.
 
Recently completed audit by Grant Thornton LLP (“Grant Thornton”), the Company’s
independent certified public accountants, of the Company financial statements
for the calendar years ending December 31, 2010, December 31, 2009 and December
31, 2008.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 3(k)(iv) of the Disclosure Schedule
Code §280G Payments
 
Certain payments to Homaira Akbari, including the CEO Payment and payments
pursuant to the Management Plans, will result in Section 280G
Payments.  Payments to other employees in connection with the transactions
contemplated by the Agreement will not result in Section 280G Payments.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 3(l)(ii) of the Disclosure Schedule
Leased Real Property
 
Industrial Lease Agreement, dated as of May 5, 2005, by and between Two Sterling
Park Business Center, LLP, as landlord, and the Company, as tenant, for the
lease of office space in the building located at 22455 Davis Drive, Sterling,
Virginia, 20164 (the “Lease Agreement”).
 
The Company is in the process of terminating the Lease Agreement in accordance
with its terms and has signed a sublease agreement with National Rural
Telecommunications Cooperative (“NRTC”) for its office space and is in process
of obtaining a consent agreement from NRTC’s landlord.
 
The Company has entered into a Letter of Intent, dated as of December 28, 2011,
with FP Davis Drive LOT 5, LLC (“FP Davis”) in connection with a potential lease
for warehouse and laboratory space, with FP Davis as landlord and the Company as
tenant, and the Company is in the process of negotiating a definitive lease
agreement with FP Davis with respect thereto.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 3(m)(i) of the Disclosure Schedule
Intellectual Property Claims and Infringements
 
The Company has settled the following matters that involve allegations
pertaining to Intellectual Property:
 
Pursuant to a Settlement Agreement and Mutual Release (the “I.D. Settlement
Agreement”), dated as of March 3, 2011, by and among the Company, I.D. Systems,
Inc. and Asset Intelligence, LLC, the parties thereto agreed to a settlement of
certain disputes in which the Company agreed to refrain from using the trademark
“Veriwise.”
 
Pursuant to a Settlement Agreement and Patent Cross-License Agreement (the
“Transcore Settlement Agreement”), dated as of August 17, 2010, by and among the
Company, Transcore Link Logistics Corporation (“Transcore”), Skywave Mobile
Communications, Inc., and certain subsidiaries and affiliates of the foregoing
parties, the parties thereto agreed to a settlement of certain disputes and
agreed to a cross license with regard to the use of the following patents owned
by Transcore; United States patent numbers 5,991,279 and 7,142,521 and with
regard to the use of the following patents owned by the Company; United States
patent numbers (i) 7,486,174, (ii) 7,498,925, and (iii) 7,545,266 (collectively,
the “Transcore Settlement”).
 
Pursuant to a Settlement, Release and License Agreement (the “ArrivalStar
Settlement Agreement”), dated as of February 22, 2010, by and among the Company,
Melvino Technologies Limited, and ArrivalStar S.A. (“ArrivalStar”), the parties
thereto agreed to the settlement of certain disputes in which the Company was
granted a fully paid, perpetual, worldwide, irrevocable, non-exclusive,
non-transferable (except in the event of a merger) right and royalty-free
license to use certain United States and worldwide patents owned by ArrivalStar
(as set forth of Schedule A of the ArrivalStar Settlement Agreement) in
connection with the sale and exploitation of the Company’s products
(collectively, the “ArrivalStar Settlement”).
 
Pursuant to letters dated April 18, 2011, April 20, 2011, and April 27, 2011
respectively, J.B. Hunt Transport Services, Inc. (“J.B. Hunt”), Covenant
Transport, Inc. (“Covenant”), and UniGroup, Inc. (“UniGroup”) served the Company
with a notice of claim and request for indemnification in connection with
certain lawsuits filed by PJC Logistics, Inc. and PJC Logistics, LLC
(collectively, “PJC Logistics”) pertaining to an alleged patent infringement of
U.S. Patent No. 5,223,844 (the “‘844 Patent”, in which J.B. Hunt, Covenant, and
UniGroup are named as defendants (the “PJC Logistics Lawsuits”).   By e-mail
correspondence dated April 28, 2011 from PJC Logistics’ legal counsel to legal
counsel to the Company, PJC Logistics informed the Company that neither the
Company, nor any of its then current products and services, are targets of the
PJC Logistics Lawsuits, and the Company informed J.B. Hunt, Covenant and
UniGroup of this communication from PJC Logistics.  The Company has not been
asked by J.B. Hunt, Covenant or UniGroup to take further action with respect to
this matter.
 
 
15

--------------------------------------------------------------------------------

 
 
Pursuant to an email dated October 17, 2011, Company customer C.R. England, Inc.
(“C.R. England”) notified the Company that it had been named as a defendant in
one of the PJC Logistics Lawsuits.  C.R. England, in addition to using the
Company’s own products and services, also uses refrigeration tracking systems
(“reefer systems”) from PAR Government Systems Corporation (“PAR”), which the
Company sources form PAR and resells to C.R. England.  The Company believes that
C.R. England also uses freight tracking systems from StarTrak, Inc.
(“StarTrak”).  The C.R. England Agreement (as hereinafter defined) obligates the
Company, which is subject to certain limitations, to indemnify, defend and hold
harmless C.R. England in the event of a claim by a third party that any of the
Equipment, as defined in the C.R. England Agreement, supplied by the Company
infringes a United States patent issued as of the date of the C.R. England
Agreement.  The Company has retained patent litigation legal counsel to
represent C.R. England.  Such counsel, in November 2011 filed its Answer to the
Complaint in the matter denying infringement.  In an effort to resolve the
matter, on or about January 9, 2012, counsel for C.R. England provided counsel
for PJC Logistics with a written explanation of why the PAR reefer systems do
not infringe the ‘844 Patent.  Based on such explanation, C.R. England’s counsel
has informed the Company that upon C.R. England’s confirmation of such
non-infringement position in a sworn declaration, PJC Logistics’ counsel has
indicated C.R. England will be dismissed from the PJC Logistics Lawsuit.
 
Another Company customer, Con-way Inc. and two of its affiliates or
subsidiaries, Con-way Freight Inc. and Con-way Truckload (collectively,
“Con-way”), were named as defendants in the PJC Logistics Lawsuits, allegedly
based on Con-way’s use of Company products and services.  In settlement
discussions, the Company’s outside litigation counsel cited PJC Logistics
counsel’s prior written statement, on April 28, 2011, whereby such counsel
informed the Company that none of the Company’s then-current products or
services were targets of the PJC Logistics Lawsuits or of any infringement
allegations with respect to the ‘844 Patent.  On December 5, 2011, PJC Logistics
dismissed all Con-way defendants without prejudice.
 
In 2010 there was a security breach of the Company’s technology network.  The
Company believes this breach was part of an illegal enterprise which may have
impacted a number of companies across the United States and which the Company
understands is currently the subject of an ongoing FBI investigation.  Upon
learning of the breach from the FBI, the Company promptly took reasonable
remedial action to increase its network security and to remove or rectify any
compromised components of its technology network.   After taking such remedial
measures, the Company is not aware of any evidence that would suggest that
crucial components of its technology network were compromised by such
breach.  The Company is continuing to monitor this situation.
 
The Company is aware of recent situations where an unauthorized third party has
fraudulently used the name of a Company employee to approach individuals seeking
employment via the internet.  Under the guise that such individuals are being
contacted about potential employment opportunities at the Company, the
unauthorized third party has been able to obtain bank account and financial
information from the victims and has made unauthorized withdrawals from certain
of these accounts.  The Company has alerted the FBI of this criminal activity.
 
There was a recent incident whereby an unauthorized third party used the
Company’s technology network to send “spam” and other junk electronic
communications.  The Company promptly took reasonable remedial action and such
unauthorized activity has ceased.
 
The Google Matter, as more fully described on Section 3(h) of the Disclosure
Schedule.
 
 
16

--------------------------------------------------------------------------------

 
Section 3(m)(ii) of the Disclosure Schedule
Intellectual Property Rights, Registrations and Agreements
 
Trademarks
 
See attached.
 
 
Patents
 
See attached.
 
 
Domain Names
 
See attached.
 
Copyrights
 
None.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 3(m)(ii)(A) of the Disclosure Schedule
Third Party Intellectual Property Rights
 
The security interest granted to ORIX under the ORIX Loan Agreement includes the
Company’s Intellectual Property.
 
Pursuant to that certain Professional Services, Software Licensing and
Maintenance Services, Hardware Purchase and Maintenance Agreement (the “PepsiCo
Agreement”), effective as of April 15, 2011, by and between the Company and
PepsiCo, Inc. (“PepsiCo”), the Company is required to deliver the source code to
the Software (as defined in the PepsiCo Agreement) with a commercial escrow
agent, and such source code may be released to PepsiCo upon the occurrence of
certain defaults by the Company under the PepsiCo Agreement.
 
Licenses
The licenses granted to and by the Company pursuant to the Transcore Settlement,
as more fully described on Section 3(m)(i) of the Disclosure Schedule.
 
The licenses granted to the Company pursuant to the ArrivalStar Settlement, as
more fully described on Section 3(m)(i) of the Disclosure Schedule.
 
Pursuant to the ATI Agreement, ATI has granted the Company a perpetual license
to use the Cargo and Volume Sensors (as defined in the ATI Agreement), the grant
and scope of which may vary or be modified in accordance with the terms and
conditions of the ATI Agreement.  In connection with such license, the Company
agreed to pay a royalty to ATI of twelve dollars ($12.00) per year for each
Cargo and Volume Sensor that is in use by the Company’s customers.  In the event
that the Company produces order(s) from up to two customers of a total quantity
equal to or greater than five thousand (5,000) Cargo and Volume Sensors, with
payments due within one (1) year of such order(s), the royalty fees are reduced
to six dollars ($6.00) per year for the Cargo and Volume Sensors that are
subject to such order(s).
 
Pursuant to that certain Product Supply Agreement, dated as of April 4, 2007, by
and between the Company and Hegemon Electronics ( the “Hegemon Agreement”),
Hegemon has granted to the Company a worldwide, non-exclusive license with
respect to the Products (as defined in the Hegemon Agreement) provided to the
Company under the Hegemon Agreement.  With respect to any of the Products
incorporated into a Company product or device, the Company agreed to pay to
Hegemon a royalty fee of eight dollars and forty eight cents ($8.48) for each
such product or device, provided that such royalty fee may be adjusted or
modified pursuant to the terms and conditions of the Hegemon Agreement.
 
The license granted to the Company pursuant to the VAR Iridium Agreement is
subject to certain limitations and restrictions, as set forth in the VAR Iridium
Agreement, and may be terminated by Iridium in accordance with the terms and
conditions therein.
 
 
18

--------------------------------------------------------------------------------

 
 
The license granted to the Company pursuant to that certain Reseller Agreement
for Simplex Data Services No. GINC-R-08-1075, dated as of May 2, 2008, by and
between the Company and Globalstar, Inc. (“Globalstar”), and amended pursuant
(a) that certain Addendum to Reseller Agreement for Simplex Data Services
Agreement No. GINC-R-08-1075, dated as of May 2, 2008, (b) that certain Second
Addendum to Reseller Agreement for Simplex Data Services Agreement No.
GINC-R-08-1075, dated as of April 1, 2010, and (c) that certain Third Addendum
to Reseller Agreement for Simplex Data Services Agreement No. GINC-R-08-1075,
dated as of February 28, 2011 (collectively, the “Globalstar Agreement” and each
of the foregoing amendments identified in subparts (a), (b), and (c),
collectively, the “Globalstar Amendments”), is subject to certain limitations
and restrictions, as set forth in the Globalstar Agreement, and may be
terminated by Globalstar in accordance with the terms and conditions therein.
 
The license granted to the Company pursuant to that certain Tracking System
Implementation Agreement and accompanying General Terms and Conditions, dated as
of October 29, by and between the Company and PAR, and amended pursuant to that
certain Addendum No. 1 to Tracking Systems Agreement, dated as of April 15, 2011
(collectively, the “PAR Agreement”), is subject to certain limitations and
restrictions, as set forth in the PAR Agreement, and may be terminated by PAR in
accordance with the terms and conditions therein.
 
The license granted to the Company pursuant to that certain Reseller Agreement,
dated as of February 26, 2010 (the “QinetiQ Agreement”), by and between the
Company and QinetiQ Limited (“QinetiQ”), is subject to certain limitations and
restrictions, as set forth in the QinetiQ Agreement, and may be terminated by
QinetiQ in accordance with the terms and conditions therein.
 
The license granted by the Company to Flextronics, pursuant to that certain
Manufacturing Services Agreement, dated as of November 25, 2008, by and between
the Company and Flextronics (the “Flextronics Agreement”).
 
The non-exclusive licenses granted to the Company’s service providers, pursuant
to the agreements, as applicable, that are identified under the heading “Written
Agreements with Service Providers” on Section 3(n)(i) of the Disclosure
Schedule.

The non-exclusive licenses granted to the Company’s major customers, pursuant to
the agreements, as applicable, that are identified under the heading “Agreements
with Major Customers” on Section 3(n)(i) of the Disclosure Schedule.
 
Company Sublicenses
 
Pursuant to the ATRI Agreement, the Company has granted ATRI the right to
sublicense certain of its Intellectual Property (as more fully described in the
ATRI Agreement) to the Department of Transportation, Federal Highway
Administration.
 
Pursuant to the Company’s agreements with its resellers, the Company has granted
its resellers the right to sublicenses the Software to certain End Users (each
of the foregoing capitalized terms are defined in the reseller agreements).
 
 
19

--------------------------------------------------------------------------------

 
 
Company Software Licenses
 
The license to the Company’s Microsoft Office 2007, with license number
W9326-2CCF-4TW4T-QGWRJ-GTYYJ is an open license.
 
The license to the Company’s Microsoft Project 2007, with license number
RQR79-WJ6CT-TYJKT-YP9GB-7DGHY is an open license.
 
See attached.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 3(n)(i) of the Disclosure Schedule
Material Contracts
 
Written Agreements with Service Providers
 
The Lease Agreement
 
The ATI Agreement.
 
The VTech Agreement.
 
The VAR Iridium Agreement.
 
The SC Iridium Agreement.
 
The ORIX Loan Agreement
 
The Flextronics Agreement
 
The Transcore Settlement Agreement
 
The ArrivalStar Settlement Agreement
 
The I.D. Settlement Agreement
 
The Globalstar Agreement
 
The PAR Agreement
 
The QinetiQ Agreement
 
Service Agreement Description and Pricing Form, Service Level Commitment, and
accompanying Service Agreement General Terms and Conditions, dated as of January
20, 2003 by and between the Company and Maptuit Corporation (“Maptuit”), as
amended pursuant (a) that certain Amendment, dated as of March 22, 2005, (b)
that certain Amendment, dated as of November 3, 2005, (c) that certain
Amendment, dated as of February 7, 2006, (d) that certain Amendment No. 4 to
Service Description and Pricing Form Agreement, Including Service Agreement
General Terms and Conditions, As Amended on March 22, 2005, November 3, 2005,
and February 7, 2006, dated as of March 13, 2007, (e) that certain Amendment No.
5 to Service Description and Pricing Form Agreement Dated January 20, 2003,
Including Service Agreement General Terms and Conditions, As Amended by
Statement of Work Dated August 30, 2006 and Amendment Dated March 13, 2007,
dated as of August 1, 2007, (f) that certain Amendment to Service Description
and Pricing Form Agreement Dated January 20, 2003, Including Service Agreement
General Terms and Conditions, As Amended by Statement of Work Dated August 30,
2006 and Amendments Dated March 13, 2007 and August 1, 2007, dated as of
December 21, 2007, (g) that certain Amendment to Service Description and Pricing
Form Agreement Dated January 20, 2003, Including Service Agreement General Terms
and Conditions, As Amended by Statement of Work Dated August 30, 2006 and
Amendments Dated March 13, 2007, August 1, 2007 and December 21, 2007, dated as
of December 29, 2008, (h) that certain Amendment No. 7 to Service Description
and Pricing Form Agreement Dated January 20, 2003, Including Service Agreement
General Terms and Conditions, As Amended by Statement of Work Dated August 30,
2006 and Amendments Dated March 13, 2007, August 1, 2007 December 21, 2007 and
December 29, 2008, dated as of February 4, 2011, and (i) that certain Amendment
No. 8 to Service Description and Pricing Form Agreement Dated January 20, 2003,
Including Service Agreement General Terms and Conditions, As Amended by
Statement of Work Dated August 30, 2006 and Amendments Dated March 13, 2007,
August 1, 2007 December 21, 2007, December 29, 2008 and February 4, 2011, dated
as of November 19, 2011 (collectively, the “Maptuit Agreement”).  The Company
intends to terminate its relationship with Maptuit on or about July 19 2012. The
Company is currently in discussions with Microsoft and Google to establish
potential service agreements with these companies for using their mapping and
related solutions.
 
 
21

--------------------------------------------------------------------------------

 
 
Commercial Credit Card Account Agreement, effective on or about March 26, 2003,
by and between the Company and Bank of America, N.A. (USA).
 
Business Services Agreement, dated as of June 26, 2004, by and between the
Company and Verizon Business Services.
 
Value Added Reseller Agreement, dated as of June 2, 2008, by and between the
Company and Axonn, L.L.C. and amended, as applicable, pursuant to the Globalstar
Amendments.
 
Agreement, dated as of November 25, 2008, by and between the Company and Anthem
Insurance Companies, Inc.
 
Master Telecommunications Supply Agreement, dated as of September 16, 2009, by
and between the Company and KORE Telematics Inc.
 
Private Network Satellite Services Agreement, dated as of September 5, 2002, by
and between the Company and LightSquared LP (f/k/a SkyTerra LP)
(“LightSquared”), as amended pursuant to (a) that certain Addendum No. 1, dated
as of August 25, 2003, (b) that certain Second Amendment, (c) that certain Third
Amendment, dated as of August 31, 2005, (d) that certain Fourth Amendment, dated
as of March 1, 2006, (e) that certain Fifth Amendment, dated as of November 1,
2006, (f) that certain Sixth Amendment, dated as of February 1, 2007, (g) that
certain Seventh Amendment, dated as of June 1, 2007, (h) that certain Eighth
Amendment, dated as of October 1, 2007, (i) that certain Ninth Amendment, dated
as of September 16, 2008, (j) that certain Tenth Amendment, dated as of February
18, 2009, and (k) that certain Eleventh Amendment, dated as of July 31, 2009.
 
Emulation Services Agreement for Private Network Customers, dated as of February
18, 2009, by and between the Company and LightSquared, as amended pursuant to
that certain Amendment No. 1, dated as of August 11, 2011 (the “LightSquared
Agreement”).
 
Online user agreement between the Company and Savvis, Inc. for the Company’s use
of network and hosting services.
 
 
22

--------------------------------------------------------------------------------

 
 
Agreements with Major Customers
 
Various services to be performed by the Company pursuant to the PepsiCo
Agreement.
 
Various customer order forms from Werner Enterprises (“Werner”) to the Company,
with such customer order forms subject to the terms and conditions of that
certain Evaluation Agreement, dated as of May 11, 2004, by and between the
Company and Werner and, as applicable, to the Terms and Conditions for Sale of
the Company’s Equipment, the Terms and Conditions for the Company’s GLS
Services, that certain Contract Addendum dated as of December 29, 2004, and that
certain Service Rated Reduction Letter Agreement, dated as of April 13, 2009, by
and between Werner and the Company.
 
Various customer order forms from Premier Transportation, Inc. (“Premier”) to
the Company, with such customer order forms subject to the terms and conditions
of that certain Evaluation Agreement, dated as of June 30, 2005, by and between
the Company and Premier and, as applicable, to the Terms and Conditions for Sale
of the Company’s Equipment and the Terms and Conditions for the Company’s GLS
Services.
 
Various customer order forms from UniGroup to the Company, with such customer
order forms subject to the terms and conditions of that certain Evaluation
Agreement, dated as of September 26, 2005, by and between the Company and
UniGroup and, as applicable, to the Terms and Conditions for Sale of the
Company’s Equipment and the Terms and Conditions for the Company’s GLS Services.
 
Various customer order forms from Contract Leasing Corporation (“Contract
Leasing”) to the Company, with such customer order forms subject to the terms
and conditions of that certain Customer Evaluation Agreement, dated as of
January 16, 2006, by and between the Company and Contract Leasing and, as
applicable, to the Terms and Conditions for Sale of the Company’s Equipment and
the Terms and Conditions for the Company’s GLS Services.
 
Various customer order forms from Averitt Express, Inc. (“Averitt”) to the
Company, with such customer order forms subject to the terms and conditions of
that certain Evaluation Agreement, dated as of October 17, 2006, by and between
the Company and Averitt and, as applicable, to the Terms and Conditions for Sale
of the Company’s Equipment and the Terms and Conditions for the Company’s GLS
Services.
 
Various customer order forms from Lions Gate Trailers, Ltd. (“Lions Gate”) and
its affiliate Trailer Wizards, Ltd.  to the Company, with such customer order
forms subject to, as applicable, the terms and conditions of that certain
Customer Evaluation Agreement, dated as of January 25, 2007, by and between the
Company and Lions Gate, that certain Customer Evaluation Agreement for Flat Bed
Solution, dated as of May 14, 2008, by and between the Company and Lions Gate,
the Terms and Conditions for Sale of the Company’s Equipment, and the Terms and
Conditions for the Company’s GLS Services.
 
 
23

--------------------------------------------------------------------------------

 
 
Various customer order forms from Airgas, Inc. (“Airgas”) to the Company, with
such customer order forms subject to the terms and conditions of that certain
Evaluation Agreement, dated as of August 6, 2008, by and between the Company and
Airgas and, as applicable, to the Terms and Conditions for Sale of the Company’s
Equipment and the Terms and Conditions for the Company’s GLS Services.
 
Various customer order forms from Wal-Mart Transportation, LLC (“Wal-Mart”) to
the Company, with such customer order forms subject to, as applicable, the terms
and conditions of that certain Evaluation Agreement, dated as of December 14,
2009, by and between the Company and Wal-Mart, that certain Evaluation
Agreement, dated as of February 12, 2010, by and between the Company and
Wal-Mart, that certain Evaluation Agreement, dated as of March 24, 2010, by and
between the Company and Wal-Mart, that certain Evaluation Agreement, dated as of
April 7, 2010, by and between the Company and Wal-Mart, that certain Evaluation
Agreement, dated as of April 9, 2010, by and between the Company and Wal-Mart,
that certain Evaluation Agreement, dated as of April 12, 2010, by and between
the Company and Wal-Mart, the Terms and Conditions for Sale of the Company’s
Equipment and the Terms and Conditions for the Company’s GLS Services.
 
Various customer order forms from Covenant to the Company, with such customer
order forms subject to the terms and conditions of that certain Evaluation
Agreement, dated as of April 23, 2010, by and between the Company and Covenant
and, as applicable, to the Terms and Conditions for Sale of the Company’s
Equipment and the Terms and Conditions for the Company’s GLS Services.
 
Various customer order forms from Universal Truckload Services, Inc.,
(“Universal”) to the Company, with such customer order forms subject to, as
applicable, that certain Customer Evaluation Agreement, dated as of November 9,
2009, by and between the Company and Universal,  that certain Customer
Evaluation Agreement, dated as of November 15, 2010, by and between the Company
and Universal, the Terms and Conditions for Sale of the Company’s Equipment, the
Terms and Conditions for the Company’s GLS Services, those certain Additional
Terms and Disclosures dated on or about February 3, 2010, those certain
Additional Terms and Disclosures dated on or about August 31, 2010, and those
certain Additional Terms and Disclosures dated on or about October 11, 2010.
 
Various customer order forms from Quality Distribution, Inc. (“QDI”) to the
Company, with such customer order forms subject to the terms and conditions of
that certain Evaluation Agreement, dated as of January 28, 2011, by and between
the Company and QDI and, as applicable, to the Terms and Conditions for Sale of
the Company’s Equipment and the Terms and Conditions for the Company’s GLS
Services.
 
Various customer order forms from J.B. Hunt to the Company, with such customer
order forms subject to, as applicable, the Terms and Conditions for Sale of the
Company’s Equipment, the Terms and Conditions for the Company’s GLS Services,
that certain Addendum 1 to Terms and Conditions for Sale of the Company’s
Equipment and the Company’s GLS Services, dated August 16, 2007, that certain
Addendum 2 to Terms and Conditions for Sale of the Company’s Equipment and the
Company’s GLS Services, dated August 16, 2007, and that certain Addendum 3 to
Terms and Conditions for Sale of the Company’s Equipment and the Company’s GLS
Services, dated March 14, 2008.
 
 
24

--------------------------------------------------------------------------------

 
 
Various customer order forms from C.R. England to the Company, with such
customer order forms subject to, as applicable, the Terms and Conditions for
Sale of the Company’s Equipment, the Terms and Conditions for the Company’s GLS
Services, dated as of October 8, 2008, and that certain Addendum No. 1 and
Addendum No. 2 thereto, by and between the Company and C.R. England
(collectively, the “C.R. England Agreement”).
 
Various customer order forms from Landstar System, Inc. to the Company, with
such customer order forms subject to, as applicable, the Terms and Conditions
for Sale of the Company’s Equipment, the Terms and Conditions for the Company’s
GLS Services, and that certain Addendum dated August 11, 2008.
 
Various customer order forms from Carter Logistics, Inc. to the Company, with
such customer order forms subject to, as applicable, the Terms and Conditions
for Sale of the Company’s Equipment, the Terms and Conditions for the Company’s
GLS Services, and that certain Addendum dated on or about May 12, 2010.
 
Various customer order forms from Southern Cal Transport, Inc. to the Company,
with such customer order forms subject to, as applicable, the Terms and
Conditions for Sale of the Company’s Equipment, the Terms and Conditions for the
Company’s GLS Services, and those certain Additional Terms and Conditions to
Terms and Conditions for Sale of the Company’s GXT Equipment and Global System
for Mobile Communications/General Packet Radio Services dated on or about August
23, 2010.
 
Various customer order forms from British Army Training Unit Suffield to the
Company, with such customer order forms subject to, as applicable, the Terms and
Conditions for Sale of the Company’s Equipment, and the Terms and Conditions for
the Company’s GLS Services.
 
Various customer order forms from Cal Ark Transportation to the Company, with
such customer order forms subject to, as applicable, the Terms and Conditions
for Sale of the Company’s Equipment, and the Terms and Conditions for the
Company’s GLS Services.
 
Various customer order forms from Dalbo, Inc. to the Company, with such customer
order forms subject to, as applicable, the Terms and Conditions for Sale of the
Company’s Equipment, and the Terms and Conditions for the Company’s GLS
Services.
 
Various customer order forms from Greatwide Dedicated Transport to the Company,
with such customer order forms subject to, as applicable, the Terms and
Conditions for Sale of the Company’s Equipment, and the Terms and Conditions for
the Company’s GLS Services.
 
 
25

--------------------------------------------------------------------------------

 
 
Various customer order forms from Elm Technologies, Inc. to the Company, with
such customer order forms subject to, as applicable, the Terms and Conditions
for Sale of the Company’s Equipment, and the Terms and Conditions for the
Company’s GLS Services.
 
Various customer order forms from Grief, Inc. to the Company, with such customer
order forms subject to, as applicable, the Terms and Conditions for Sale of the
Company’s Equipment, and the Terms and Conditions for the Company’s GLS
Services.
 
Various customer order forms from Mesilla Valley Transportation to the Company,
with such customer order forms subject to, as applicable, the Terms and
Conditions for Sale of the Company’s Equipment, and the Terms and Conditions for
the Company’s GLS Services.
 
Various customer order forms from Superior Carriers, Inc. to the Company, with
such customer order forms subject to, as applicable, the Terms and Conditions
for Sale of the Company’s Equipment, and the Terms and Conditions for the
Company’s GLS Services.
 
Various customer order forms from Rush Trucking Corporation to the Company, with
such customer order forms subject to, as applicable, the Terms and Conditions
for Sale of the Company’s Equipment, and the Terms and Conditions for the
Company’s GLS Services.
 
All of the customer order forms identified above contain a restriction whereby
the terms and pricing of such orders may not be disclosed without the Company’s
and the customer’s prior written consent.
 
Other Payment Agreements or Arrangements
 
Various payments for phone service from the Company to AT&T Mobility.
 
Various purchase orders from the Company to Arrow Electronics, Inc.
 
Various payments for product shipments and other services from the Company to
Federal Express.
 
Various purchase orders from the Company to iConn Systems.
 
Various purchase orders from the Company to JMK, Inc.
 
Various payments for services rendered from the Company to Meister Seelig & Fein
LLP.
 
Various purchase orders from the Company to Nexergy, Inc.
 
Various purchase orders from the Company to Oracle USA, Inc.
 
Various payments for services rendered from the Company to Oppenheimer & Co.,
Inc.
 
 
26

--------------------------------------------------------------------------------

 
 
Various purchase orders from the Company to Spectrum Control, Inc.
 
Various purchase orders from the Company to Spot, Inc.
 
Various purchase orders from the Company to State Industrial Supply.
 
Various purchase orders from the Company to Universal Precision Corp.
 
Various payments for services rendered from the Company to Woodcock Washburn
LLP.
 
Various payments in connection with the resolution of certain disputes from the
Company to Velociti Inc.
 
Various payments for services rendered from the Company to Goodwin Procter LLP.
 
 
Joint Venture Agreements
 
Shareholders’ Agreement, dated on or about October, 2008 by and between the
Company and Corporativo W Com, S.A. De C.V., in connection with a joint venture
between the parties thereto (the “Mexico Joint Venture Agreement”).
 
 
Other Agreements
 
The Employment Agreements and Director Letters, which are more fully described
on Section 3(p)(i) of the Disclosure Schedule.
 
The product warranties, as more fully described on Section 3(h) of the
Disclosure Schedule.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 3(n)(ii) of the Disclosure Schedule
Status of Material Contracts
 
Pursuant to a letter dated September 27, 2010, the Company requested that PAR
cure certain alleged breaches under the PAR Agreement primarily related to
certain actions on the part of PAR that have adversely affected the Company’s
relationship with C.R. England.  Subsequently, the Company entered into separate
discussions with PAR and C.R. England in order to resolve any issues with those
companies and to move forward with continued relationships.  Those discussions
resulted in the Company and PAR on or about April 15, 2011 entering into
Addendum No. 1 to the PAR Agreement.  Likewise, on or about April 15, 2011, the
Company and C.R. England entered into Addendum No. 2 to the C.R. England
Agreement.  In general, those two addenda provide that PAR will provide the
Company, and the Company will in turn provide to C.R. England, a modified reefer
solution designed to allow C.R. England and its freight customers to access
real-time information regarding refrigerated cargo hauled by C.R. England.
 
In November, 2010, counsel for the Company notified counsel for Maptuit that
Maptuit miscalculated the Company’s Transactions (as defined in the Maptuit
Agreement).  Maptuit substantially overcharged the Company for its services and
had misguided the Company into contracting for unnecessary services.  The
Company and Maptuit reached an agreement and resolution to this matter and
entered into an amendment to the Maptuit Agreement, effective January 3,
2011.  Pursuant to such amendment, Maptuit granted the Company certain
Transaction credits applied against 2011 usage.
 
The Mexico Joint Venture Agreement is still in full force and effect, but the
Company is currently engaged in minimal to no business activity under such
agreement as of the date hereof.
 
As described on Section 3(l)(ii) of the Disclosure Schedule, the Company is in
the process of terminating the Lease Agreement in accordance with its terms.
 
The matters related to the PJC Logistics Lawsuits, which are more fully
described on Section 3(m)(i) of the Disclosure Schedule.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 3(o) of the Disclosure Schedule
Litigation
 
Settled or Inactive Litigation
 
In September 2008, the Company received a notice of a demand for arbitration
brought by a former employee in connection with a dispute concerning her
severance.  The Company and the former employee settled the dispute without
proceeding to arbitration and executed a Memorandum of Understanding, dated
December 3, 2008 in connection therewith.
 
In July, 2010, the Company received a Non-Party Subpoena Duces Tecum issued by
Conxall Corporation (“Conxall”) in connection with Conxall’s litigation against
Icon Systems, LLC and certain other parties.  The Company subsequently filed
motions to quash such subpoena and objections as to the production of certain
requested items.  As of the date hereof, such litigation is currently active,
but the Company has not been involved in the proceedings since January 2011.
 
In March, 2010, the Company received notice of a claim brought by a former
employee which alleged that her COBRA coverage was improperly terminated.  After
further inquiry, it was determined that the Company was not at fault for such
termination.   Rather, the termination was a result of the employee not paying
her premiums.  The Company subsequently confirmed that the former employee’s
COBRA coverage was reinstated with no gap in coverage.  The Company has notified
the employee of the reinstatement of her COBRA coverage and has not received any
further communications with respect to this matter.
 
In May, 2011, the Company was notified of a demand for payments from Bliley
Technologies Incorporated (“Bliley”) arising out of an alleged non-payment by
the Company and Flextronics of a blanket purchase order.  In June, 2011 counsel
for the Company responded to Bliley and disputed all facts and allegations set
forth in Bliley’s May 2011 letter.  The Company has received a response from
Bliley on October 20, 2011.  The Company sent a detailed response with
accompanying exhibits to Bliley on December 29, 2012.  The Company has not
received any response back yet from Bliley.
 
The settlements pertaining to the Company’s Intellectual Property, which are
more fully described on Section 3(m)(i) of the Disclosure Schedule.
 
The matters related to the PJC Logistics Lawsuits, which are more fully
described on the Section 3(m)(i) of the Disclosure Schedule.
 
The matter related to the Maptuit Agreement, which is more fully described on
Section 3(n)(ii) of the Disclosure Schedule.
 
Pending or Actual Litigation
 
PJC Logistics v. C.R. England, as more fully described on Section 3(m)(i) of the
Disclosure Schedule.
 
 
29

--------------------------------------------------------------------------------

 
 
PJC Logistics v. Con-way, as more fully described on Section 3(m)(i) of the
Disclosure Schedule.
 
On or about October 31, 2011, the Company commenced a federal lawsuit against
Procon GPS, Inc. (“Procon”) in the United States District Court for the Eastern
District of Virginia, Alexandria Division (the “Procon Litigation”).  In the
Procon Litigation, the Company accuses Procon of violating a non-disclosure and
non-solicitation agreement by, among other things, using the Company’s
proprietary and confidential information in an unlawful and unauthorized manner
to enter into the asset tracking and management market in competition with the
Company, soliciting the Company’s customers, and soliciting and hiring a member
of the Company’s sales team.  Procon has filed an Answer and Counterclaim in
response to the Company’s Complaint in the Procon Litigation.  The Company is
preparing a response to Procon’s counterclaim.  Additionally, the Company and
Procon are in the process of producing documents to each other. The Company
seeks injunctive relief in money damages in the Procon Litigation.
 
On or about August 19, 2011, a PAR reefer solution hardware unit resold to C.R.
England by the Company which was affixed to a C.R. England tractor trailer
exploded.  PAR has informed the Company that it conducted an investigation into
the explosion, which is thought to have originated in a battery unit within the
PAR refrigeration monitoring hardware, known as DataGate.  As “corrective
actions”, PAR informed the Company that PAR was on battery ship hold until
handling issues and communications are fully in place.  On or about September
11, 2011, the Company informed PAR in writing of a warranty claim with respect
to the battery warranty provided in the PAR Agreement.  On or about December 14,
2011, PAR informed the Company that PAR had experienced a second battery
explosion, at its facilities, on September 29, 2011, which resulted in injuries
to PAR employees.  As a result, the Company on December 15, 2011 requested, but
has not received, internal PAR report(s) concerning the second incident and
regarding what safeguards have been put in place to ensure the safety of PAR’s
battery units.  While it has not received such PAR report, the Company
understands from ORBCOMM, Inc. (“ORBCOMM”), which the Company understands has
agreed to acquire PAR or all or substantially all of PAR’s assets, that said
report outlines PAR’s finding regarding both PAR explosions and the measures
taken to correct all problems, and confirms that all PAR units and batteries are
now safe to ship.  Accordingly, the Company has placed purchase order(s) to PAR
for PAR reefer system units (with batteries) and batteries for shipment to
Company customer C.R. England, who requested such units.  The Company is
scheduled to meet with executives from ORBCOMM in order to continue to resolve
any outstanding warranty claims of the Company.
 
 
30

--------------------------------------------------------------------------------

 
 
On January 11, 2012, the Company issued the Service Bulletin – 1211-01 to
selected number of its customers to inform them that some of the Company’s
Gemini GLS400/GLS410 external mounting kits have been shipped with a VHB
adhesive tape which requires a minimum application temperature of 50 degrees
Fahrenheit.  When the brackets with such tape are installed at a temperature
below 50°F, the bond may fail. The incorrect VHB tape that was used to
manufacture the mounting brackets was provided erroneously by Advanced
Fabrication Technology (“AFT”) to Flextronics.  About 26,000 brackets (or 13,000
Company’s mobile terminals) are estimated to have been affected by the incorrect
VHB tape on the brackets, about half of which have been installed by Company
customers.  AFT has been cooperating with the Company and its supplier
Flextronics to rectify the situation by supplying and replacing the
non-conforming brackets in inventory with units equipped with proper VHB tape.
The Company has also sent a letter to AFT demanding that it indemnify, defend
and hold harmless the Company and its affiliates and customers with respect to
any claims that may arise in connection with the non-conforming brackets.
 
By letter dated December 12, 2011, the Company demanded that Ken Turner, a
former employee of the Company who left in October 2011, comply with his
contractual obligations not to solicit Company customers or utilize Company
confidential information.  By letter dated January 6, 2012, counsel for Ken
Turner demanded payment of $12,462.49 in sales commissions allegedly due to
him.  Based on the Company’s standard policies with respect to such claims, the
Company denies that any such payments are due. 
 
Other Actions
 
The matters pertaining to breaches and intrusions of the Company’s technology
network, which are more fully described on Section 3(m)(i) of the Disclosure
Schedule.
 
Except for the matters identified on this Section 3(o) of the Disclosure
Schedule and certain matters that have been settled or resolved as of the date
hereof and which are not otherwise material to the business of the Company, the
Company does not have any Knowledge of any actual, threatened or potential
litigation, allegations, claims or other adverse action involving the Company or
the business of the Company.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 3(p)(i) of the Disclosure Schedule
Collective Bargaining Agreements; Employment Agreements
 
Collective Bargaining Agreements
 
None.
 
 
Employment Agreements
 
The Akbari Employment Agreement.
 
Letter Agreement, dated as of June 16, 2009, by and between the Company and
Craig Montgomery.
 
Letter Agreement, dated as of August 2, 2010, by and between the Company and
George Mercuro.
 
The Company enters into offer letters with its employees from time to time in
the ordinary course of business.
 
Termination of Employment Agreement, dated as of December 3, 2011, by and
between the Company and Homaira Akbari.
 
 
Director Letters
 
Letter Agreement, dated as of March 28, 2011, by and between the Company and
Chuck Teubner.
 
Letter Agreement, dated as of March 28, 2011, by and between the Company and Ray
Kuntz.
 
Letter Agreement, dated as of September 26, 2011, by and between the Company and
General John W. Handy.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 3(q)(i) of the Disclosure Schedule
Employee Benefit Plans
 
 
Health, Welfare and Savings Plans
 
Employee 401k plan administered by CBIZ.
 
Anthem Blue Cross and Blue Shield Group Medical insurance policy (policy number
20556-0000).
 
Delta Dental PPO plus Premier Dental Program (group number
000500146-00001111-000-1-0).
 
The Lincoln National Life Insurance Company accidental death and dismemberment
insurance (policy number 000010110213-00000).
 
The Lincoln National Life Insurance Company long term disability insurance
policy (policy number 000010110214-00000).
 
The Lincoln National Life Insurance Company weekly disability income insurance
policy (policy number 000010110215-00000).
 
The Lincoln National Life Insurance Company voluntary Life insurance policy
(policy number 0000400001000-09237).
 
Agreement with CONEXIS for the administration of COBRA benefits.
 
 
Employee and Management Incentive Plans
 
2000 Stock Incentive Plan of the Company, as amended pursuant to (a) that
certain Amendment No. 1 to 2000 Stock Incentive Plan, (b) that certain Amendment
No. 2 to 2000 Stock Incentive Plan, (c) that certain Amendment No. 3 to 2000
Stock Incentive Plan, and (d) that certain Amendment No. 4 to Stock Incentive
Plan.
 
Management Carve Out Plan of the Company effective as of November 17, 2006, and
amended and restated as of October 15, 2007.
 
Management Bonus Plan of the Company, dated May 5, 2009.
 
Management Minimum Bonus Plan of the Company, dated October 29, 2010.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 3(t) of the Disclosure Schedule
Insurance Policies
 
See attached insurance summary.  The Company has renewed all of its insurance
policies for the calendar year 2012.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 3(v) of the Disclosure Schedule
Communications Licenses
 
United States Federal Communications Commission Radio Station Authorization,
File Number SES-MFS-20081107-01453, with a grant date of January 26, 2009 and an
expiration date of March 13, 2012.  The Company intends to submit a renewal
application for aforementioned license to the United States Federal
Communications Commission.
 
Certain rights in and to Mexican government permits for satellite
telecommunications that are in the name of a third party have been granted to
Pegaso SkyBitz.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 3(x) of the Disclosure Schedule
Customers and Suppliers
 
Top Customers & Dollar Amount Thereof
 
Calendar Year 2009
C.R. England Trucking - $3,268,253.16
Landstar Ranger - $1,380,672.17
JB Hunt - $750,811.78
Epes Transport System, Inc. - $730,800.00
Greif, Inc. - $618,181.72
MVT Mesilla Valley Transport - $443,507.67
Averitt Express, Inc. - $412,941.65
Covenant Transport - $410,560.84
Texas Star Express, Inc. - $391,802.00
Quality Distribution, Inc. - $383,508.11
Dalbo, Inc. - $377,038.50
Greatwide Transportation Equipment - $318,968.16
Flextronics - $287,517.71
Premier Transportation, Inc. - $283,912.50
Contract Leasing Corporation - $274,796.63
Basic Energy Services - $254,321.35
Premier Trailer Leasing - $251,126.05
UniGroup, Inc. - $248,612.74
Cal Ark International, Inc. - $227,300.85
Airgas, Inc. - $211,643.51
Superior Carriers, Inc. - $208,466.23
 
Calendar Year 2010
Landstar Systems, Inc. – $2,825,878.71
JB Hunt - $923,813.07
Greif, Inc. - $880,372.33
USA Truck, Inc. - $764,179.35
C.R. England Trucking - $729,056.46
MVT Mesilla Valley Transportation - $635,543.19
Brown Trucking Company - $566,241.93
Basic Energy Services - $551,405.88
Covenant Transport - $423,005.35
Averitt Express, Inc. - $390,347.55
Quality Distribution, Inc. - $357,957.67
Carter Logistics, LLC - $351,005.10
Werner Enterprises - $342,267.97
Greatwide Transportation Equipment - $340,354.92
UniGroup, Inc. - $338,475.01
Universal Truckload Services - $304,145.62
Great Dane MFG - $304,134.10
 
 
36

--------------------------------------------------------------------------------

 
 
Lions Gate Trailer Ltd. - $294,983.53
BATUS - $293,307.77
Premier Transportation, Inc. - $274,261.25
 
Through September 2011
USA Truck, Inc. - $1,574,060.75
Frito-Lay North America - $1,438,647.33
C.R. England Trucking - $1,099,253.08
Landstar System, Inc. - $932,738.12
XATA Corporation - $689,335.36
Brown Trucking Company - $681,944.15
Basic Energy Services - $660,390.25
MVT Mesilla Valley Transportation - $551,175.60
CTG Leasing Co. - $466,258.13
UniGroup, Inc. - $418,996.42
Nabors Industries, Ltd. - $413,590.39
CTG Leasing – Star Trans. - $373,741.45
Paul Musselwhite Trucking Co. - $359,266.95
JB Hunt - $352,883.57
Tango Transport, Inc. - $351,560.15
Greif, Inc. - $328,582.43
Averitt Express, Inc. - $316,278.17
Universal Truckload Services - $286,212.38
Contract Leasing Corporation - $275,018.13
GP II Energy, Inc. - $273,485.38
 
 
Top Suppliers & Dollar Amount Thereof
 
Calendar Year 2009
Flextronics - $4,852,316.67
LightSquared - $3,000,580.85
PAR Logistics Management Systems - $2,280,816.50
 
Calendar Year 2010
Flextronics - $6,717,722.61
LightSquared - $3,148,945.34
Nexergy, Inc. - $659,205.00
 
Through September 2011
Flextronics - $7,920,120.03
LightSquared - $2,542,097.20
PAR Logistics Management Systems - $806,488.56
 
 
37

--------------------------------------------------------------------------------

 
 
Section 3(y) of the Disclosure Schedule
Certain Business Relationships with the Company
 
Ray Kuntz (“Kuntz”), a former member of the Company’s board of directors, is
also the Chairman and CEO of Watkins.  Watkins is a customer of the Company, a
purchaser of the Company’s products.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 3(z) of the Disclosure Schedule
Product Warranties
 
The Company grants to its customers a standard one (1) year product
warranty.  In addition, the Company has granted extended product warranties to
certain customers identified on the attachment to Schedule 3(h).
 
 
39

--------------------------------------------------------------------------------

 
 
Section 8(b)(i)(C) of the Disclosure Schedule
 
Non-Threshold Event
 
A “Non-Threshold Event” shall mean any Action of the FCC (including, but not
limited to, its offices, bureaus, and other agents, acting on delegated
authority) against Parent, the Company or the Surviving Corporation in which it
is alleged that the Company violated or otherwise failed to comply with the
terms of its Communications Licenses as it pertains to point of communication on
or before the Closing Date due to the Company’s operation on satellites other
than as specified in its Communications Licenses.  For purposes of this
Non-Threshold Event only, indemnifiable Losses shall include, but not be limited
to, all associated FCC fines, forfeitures, voluntary contributions under the
terms of a consent decree, or other penalties; interest payments; reasonable
attorneys and consultants fees; and out-of-pocket fees and expenses incurred by
Parent, the Company or the Surviving Corporation in connection with the
establishment and operation of any FCC-mandated compliance program.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8(b)(i)(D) of the Disclosure Schedule
 
Threshold Event
 
A “Threshold Event” shall be defined as the occurrence of all of the following:
(1) the Bankruptcy of LightSquared; (2) the  LightSquared Agreement is
rescinded, rejected and/or amended (with court approval to the extent court
approval may be required under applicable law) and  Company (or the Surviving
Corporation) enters into an amendment to the LightSquared Agreement or a new
agreement (with LightSquared or any other entity) providing substantially
similar services that replaces the LightSquared Agreement (in either case, the
“Replacement Agreement”); (3) the Replacement Agreement provides for  pricing
that is more costly to the Company (or the Surviving Corporation) than under the
LightSquared Agreement; and (4) the Company (or the Surviving Corporation) has
used its commercially reasonable efforts to obtain the most favorable pricing
reasonably available to the Company (or the Surviving
Corporation).   For clarity, Parent shall not be permitted to make any claim for
indemnity pursuant to the Agreement until such time as a Threshold Event has
occurred (e.g., and not based on any expectation that LightSquared will file for
bankruptcy or that, following a LightSquared Bankruptcy, the Company (or the
Surviving Corporation) may or will enter into a Replacement Agreement).
 
 
For purposes of this Threshold Event only, indemnifiable Losses shall include 
the  actual increase costs incurred by Parent, the Company or the Surviving
Corporation pursuant to the Replacement Agreement  (i.e,. solely the incremental
increase in cost measured against the Existing Agreement) in the first twelve
(12) months of the term of the Replacement Agreement up to an aggregate of
$750,000; provided, however, that if  a Threshold Event occurs during the Escrow
Indemnity Period, Parent shall be permitted to make claims hereunder (and for no
other purpose under the Agreement) for the first twelve month-period following
such occurrence and, for clarity, such claims shall be subject, in the aggregate
to the $750,000 cap.   
 
As used herein, “Bankruptcy” means any of the following: (1) a petition under
title 11 of the United States Code or any similar federal, state or local law,
statute or regulation shall be filed by or against LightSquared; (2)
LightSquared shall make an assignment for the benefit of creditors, or an
application is made by LightSquared for the appointment of a receiver, trustee,
custodian or conservator for LightSquared or any of its assets; or (3) an
application is made against LightSquared for the appointment of a receiver,
trustee, custodian or conservator for LightSquared or any of its assets.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
STATE OF DELAWARE
CERTIFICATE OF MERGER
OF
BLUEBIRD ACQUISITION CORP.
INTO
SKYBITZ, INC.
 
Pursuant to Title 8, Section 251 of the Delaware General Corporation Law, the
undersigned corporation executed the following Certificate of Merger:
 
FIRST: The name and state of incorporation of each constituent corporation party
to the merger described herein (the “Merger”) is:
 
Name
State of Incorporation
   
Bluebird Acquisition Corp.
Delaware
SkyBitz, Inc.
Delaware

 
SECOND: The Agreement and Plan of Merger dated December ___, 2011, by and among
SkyBitz, Inc., Bluebird Acquisition Corp., Telular Corporation and the
Stockholder Representative referenced therein has been approved, adopted,
certified, executed and acknowledged by each of the constituent corporations
pursuant to Title 8, Section 251 of the General Corporation Law of the State of
Delaware (“DGCL”).
 
THIRD: The name of the surviving corporation is SkyBitz, Inc., a Delaware
corporation.
 
FOURTH: SkyBitz, Inc. shall continue its existence under the DGCL as the
surviving corporation of the Merger, and the certificate of incorporation of
SkyBitz, Inc. shall be amended and restated in it entirety in substantially the
form attached hereto as Exhibit A.
 
FIFTH: The Merger is to become effective immediately upon filing with the
Secretary of the State of Delaware.
 
SIXTH: A copy of the executed Agreement and Plan of Merger is on file at the
business office of SkyBitz, Inc. located at 22455 Davis Drive, Suite 100,
Sterling, Virginia 20164, and will be furnished by SkyBitz, Inc., upon request
and without cost, to any stockholder of either constituent corporation of the
Merger.
 
IN WITNESS WHEREOF, said surviving corporation has caused this certificate to be
signed by an authorized officer, the _____ day of __________, 2012.
 

  SkyBitz, Inc.  
 
 
      Name:        Title:             

 
Exhibit A
 
Amended and Restated Certificate of Incorporation
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT B
FINANCIAL STATEMENTS
 
SkyBitz, Inc.
Balance Sheet Analysis
For the Ten Months Ending October 31, 2011
 

ASSETS
Cash Roll-Up
           
Operating
    10100     $ 4,264.42  
Flex Spending Account
    10110       9,309.27  
Bank of America Operating AC
    10200       129,352.02  
Bridge Bank
    10300       723,192.07  
Restricted Cash
    10302       1,050,000.00  
Bridge Bank Treasury Sweep
    10310       5,044,465.74  
Bridge Bank - Money Market
    10500       3,299.14  
Sub Total
            6,963,882.66                    
Accounts Receivable-net
               
Accounts Receivable
    11000       5,029,937.78  
Allowance for Doubtful Account
    11900       (604,846.67 )
Other Receivable/Sales Discount
    11100       11,515.34  
Accounts Reveivable - Sales Tax
    11110       1,793.75  
Sub Total
            4,438,400.20                    
Inventory
               
Inventory
    12000       2,291,221.27  
Inventory-Offsite
    12100       10,587.64  
Reserve-Osolete Inventory
    12107       (89,620.00 )
Sub Total
            2,212,188.91                    
Other
               
Prepaid Expenses
    14010       522,256.05  
Prepaid Insurance
    14015       26,316.88  
Other Current Assets
    14090       4,824.00  
Demos
    14091       11,370.80  
Other Assets-Current
    14900       111,382.61  
Sub Total
            676,150.34  
  Total Current Assets
            14,290,622.11                                      
Deferred Cost of Goods Sold
               
Deferred Cost of Goods Sold
    18000       3,377,986.99  
Sub Total
            3,377,986.99                    
Property and Equipment
               
Fixed Assets
    15000       5,436,050.29  
Accumulated Depreciation
    16000       (4,023,673.77 )
Sub Total
            1,412,376.52                    
Intangible Assets -Patents
               
Patents
    16100       363,372.19  
Accumulated Amortization
    16200       (39,715.62 )
Sub Total
            323,656.57                    
Other Assets
               
Investment in SkyBitz/Pegaso
    17000       310,083.67  
Contra-Investment Account
    17010       (310,083.67 )
Other Assets-Non Current
    17900       50,007.25  
Sub Total
            50,007.25                    
Total Assets
            19,454,649.44  

 
 
4

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Balance Sheet Analysis
For the Ten Months Ending October 31, 2011
 
LIABILITIES AND CAPITAL
               
Current Liabilities
                         
Accounts Payable
           
AP-Trade
    20000       1,497,062.12  
Purchases Clearing
    20001       10,999.79  
AP Clearing
    20002       0.00  
Sub Total
            1,508,061.91                                      
Other Current Obligations
               
Current Portion of L/T-Debt
    25500       0.00  
Sub Total
            0.00                    
Other Accrued Liabilities
               
Accrued Expenses
    21000       342,724.82  
Accrued Fringe
    21005       171,416.47  
Accrued Vacation
    21007       74,581.70  
Accrued Bonuses
    21840       591,670.51  
Accrued Commissions
    21850       55,000.00  
401 K Deductions Payable
    22040       10,725.79  
Section 125 Payable
    22050       5,279.00  
Sales Taxes Payable
    23000       49,232.82  
Sales Tax Payable -VDA
    23100       213,638.89  
General Reserve - Warranty
    24000       311,862.84  
Sub Total
            1,826,132.84                    
Total Current Liabilities
            3,334,194.75                                      
Deferred Revenue
               
Deferred Rev-MTU's
    25100       4,928,788.87  
Deferred Rev-GLS
    25200       406,596.63  
Deferred - Residual Method
    25209       (163,736.02 )
Deferred - FMV GLS
    25210       (264,692.40 )
Deferred Rev - Activation
    25211       722,188.90  
Sub Total
            5,629,145.98                    
Notes Payable, Net
               
Sr. Debt Financing
    28105       1,666,672.67  
Series C - Debt Discount
    28110       (60,686.19 )
Sub Total
            1,605,986.48                    
Capital Leases and Other Liabilities
               
Deferred Rent
    26005       33,405.96  
Unearned Income - Bridgestone
    28101       7,276.98  
Sub Total
            40,682.94                    
CAPITAL
                   
APIC
               
Common Stock
    32000       579.14  
CS APIC
    32010       6,328,436.53  
CS Issue Costs
    32090       (60,600.00 )
APIC-Series A
    33000       (30,000.00 )
APIC-Warrants
    33010       420,200.00  
APIC-Warrants Series C
    33011       300,000.00  
APIC-Warrants Series D
    33012       405,000.00  
APIC-Warrants Series B-1
    33013       (22,300.97 )
APIC-Beneficial Conversion Feature
    33020       1,135,200.00  
APIC-Interest on Note Conversions
    33030       354,387.36  
Acc-Series A Issue Costs
    33110       (48,760.84 )
Acc-Series B/BB Issue Costs
    33120       (849,833.59 )
Acc-Series B-1 Issue Costs
    33130       (58,917.58 )
Acc-Series A Dividends
    33200       (3,333,333.33 )
Acc-Series B/BB Dividends
    33210       (11,072,934.49 )
Acc-Series B-1 Dividends
    33220       (603,138.00 )
Acc. Series-C Issue Costs
    33230       (473,675.45 )
Acc. Series C Dividends
    33325       (18,864,083.58 )
Acc. Series D - Issue Costs
    33327       (297,366.08 )
Acc. Series D - Dividends
    33328       (3,935,152.70 )
Treasury Shares at Cost
    37000       (19,121.00 )
Deferred Stock Compensation
    38000       7,199,612.42  
Sub Total
            (23,525,802.16 )                  
Preferred Stock
               
Series A Preferred Stock
    31100       4,000,000.00  
Series A Dividends
    31120       3,333,333.33  
Series A Issue Costs
    31190       (1,239.16 )
Series B/BB Preferred Stock
    31200       17,153,922.00  
Series B/BB Dividends
    31220       11,072,934.49  
Series B/BB Issue Costs
    31290       (54,669.20 )
Series B-1 Preferred Stock
    31300       1,023,740.00  
Series B-1 Dividends
    31320       603,138.00  
Series B-1 Issue Costs
    31390       (2,785.54 )
Series C Preferred Stock
    31400       21,190,019.95  
Series C - APIC
    31401       18,864,083.58  
Series C Issue Costs
    31410       (40,219.34 )
Series C-1 Preferred Stock
    31415       171,903.00  
Series D Preferred Stock
    31500       9,999,928.70  
Series D - APIC
    31501       3,935,152.70  
Series D Issue Costs
    31510       (86,202.27 )
Sub Total
            91,163,040.24  
Retained Earnings
                                 
Retained Earnings
    39000       (61,659,098.86 )
Net Income
 
(40100 TO...
      2,866,500.07  
Sub Total
            (58,792,598.79 )                  
Total Capital
            8,844,639.29  
Total Liabilities & Capital
            19,454,649.44  

 
Skybitz, Inc. Confidential & Proprietary
 
 
5

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
 
For the Month Ending January 31, 2011
 

         
01/31/11
   
02/28/11
   
03/31/11
   
04/30/11
   
05/31/11
   
06/30/11
   
07/31/11
   
8/31/11
   
9/30/2011
   
10/31/2011
   
Total
                                                                           
Revenue
                                                                       
Mobile Terminals
    40100-0000     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
  $ 0     $ 0     $ 0  
MTU's - Balance Sheet Deferral
    40150-0000       0       0       0       0       0       0       0       0  
    0       0     $ 0  
MTU - Revenue
    40200-0000       1,303,284       1,142,795       1,061,186       1,126,097  
    1,335,543       1,513,784       1,449,312       1,544,279       1,679,982  
    1,284,980     $ 13,441,242  
Deferred MTU Revenue
    40201-0000       (90,345 )     (18,525 )     (31,585 )     (80,330 )    
(63,985 )     (56,195 )     210,815       (474,160 )     (557,130 )     (324,620
)   $ (1,486,060 )
MTU -BridgeStone Revenue
    40202-0000       1,290       428       428       428       428       428    
  428       428       428       428     $ 5,142  
Residual Discount - Hardware
    40203-0000       0       0       0       0       0       0       0       0  
    0       0     $ 0  
Amortization - Residual Hardware
    40204-0000       (2,759 )     (2,602 )     (2,602 )     (2,602 )     (2,602
)     (2,602 )     (2,602 )     (2,600 )     (2,600 )     (2,600 )   $ (26,171 )
EITF-0021 MTU Revenue
    40210-0000       35,068       31,778       (41,561 )     5,379       43,584
      54,031       2,168       (38,500 )     (13,491 )     2,279     $ 80,735  
Amortization - Deferred MTU Revenue
    40211-0000       97,083       98,632       135,378       111,825      
112,589       113,994       97,277       110,851       111,199       111,950    
$ 1,100,778  
Sales Discounts
    40250-0000       (126 )     (94 )     (77 )     (111 )     (946 )     (164 )
    245       342       (142 )     (95 )   $ (1,168 )
Shipping - Revenue
    40251-0000       23,884       32,695       30,825       17,328       37,411
      32,571       31,400       39,112       46,090       30,519     $ 321,835  
MTU's - Operating Leases
    40300-0000       0       12,000       12,000       12,000       12,000      
12,000       12,000       12,000       0       0     $ 84,000  
Accessories Revenue
    40900-0000       152,685       157,371       282,404       149,486      
313,298       172,322       117,105       139,629       173,509       102,213  
  $ 1,760,022  
Deferred Accessories Revenue
    40901-0000       (300 )     0       0       0       (503 )     218       0  
    0       0       0     $ (585 )
Amortization - Deferred Accessories
    40902-0000       57,482       57,490       57,490       57,490       57,490
      57,496       57,496       57,496       57,496       57,496     $ 574,922  
MTU - Installation
    40910-0000       0       0       0       0       434       0       0       0
      0       0     $ 434  
GLS - Monthly Base
    45100-0000       1,225,057       1,232,975       1,251,405       1,272,927  
    1,230,797       1,288,622       1,247,159       1,272,168       1,250,516  
    1,300,651     $ 12,572,277  
Simplex Revenue
    45101-0000       21,070       20,719       21,469       20,929       21,214
      25,079       25,906       26,230       29,179       32,872     $ 244,667  
Reefer Revenue
    45102-0000       45,337       45,311       46,374       44,223       50,581
      50,819       51,675       76,316       55,891       55,968     $ 522,495  
Amortization - EITF-0021 to GLS Rev
    45110-0000       (11,197 )     (11,708 )     (13,695 )     (12,138 )    
(10,905 )     (12,648 )     (15,119 )     (12,469 )     (9,316 )     (8,901 )  
$ (118,096 )
GLS Paging
    45200-0000       2,578       362       447       7,249       2,480      
1,214       2,787       2,150       6,449       4,033     $ 29,749  
GLS Sensor Events
    45210-0000       929       309       1,424       1,265       1,582      
1,545       1,490       1,630       5,969       (138 )   $ 16,005  
GLS Panic Transmissions
    45220-0000       8,026       9,297       10,139       6,941       659      
463       952       51       701       (17,211 )   $ 20,018  
GLS Other
    45300-0000       0       0       0       0       0       0       354      
180       0       2,500     $ 3,034  
GLS Activation Fees
    45500-0000       39,670       30,235       37,935       42,628       40,828
      76,906       44,958       66,305       67,740       41,770     $ 488,975  
Deferred Activation Fees
    45501-0000       (39,670 )     (30,235 )     (37,935 )     (42,628 )    
(40,828 )     (76,906 )     (44,958 )     (66,305 )     (67,740 )     (41,770 )
  $ (488,975 )
Amortization - GLS Activation Fees
    45502-0000       20,581       20,673       20,668       20,558       20,610
      20,723       21,275       21,891       22,016       22,973     $ 211,968  
Content Services
    45503-0000       6,333       6,333       6,973       6,333       6,473      
6,333       3,000       17,199       1,999       170     $ 61,146  
Total Revenue
            2,895,960       2,836,239       2,849,090       2,765,277      
3,168,232       3,280,033       3,315,123       2,794,223       2,858,745      
2,655,467       29,418,389                                                      
                                             
Cost of Sales
                                                                               
                                                                               
                                 
MTU - COGS
    50200-0000       805,685       733,739       681,611       703,649      
844,561       1,019,714       944,891       981,581       1,065,996      
809,708     $ 8,591,135  
Deferred MTU - COGS
    50201-0000       (92,565 )     (14,847 )     (32,082 )     (57,318 )    
(50,716 )     (41,506 )     196,667       (307,781 )     (363,279 )     (216,040
)   $ (979,467 )
Accessories - COGS
    50210-0000       94,391       117,133       177,724       84,772      
266,590       136,831       73,263       85,044       119,805       62,199     $
1,217,752  
Amortization - Deferred MTU COGS
    50211-0000       79,954       81,529       103,197       89,423       90,218
      91,387       75,572       88,377       88,651       89,240     $ 877,548  
Deferred Accessories - COGS
    50212-0000       (70 )     0       0       0       (278 )     104       0  
    0       0       0     $ (244 )
Amortization - Deferred Acces. COGS
    50213-0000       26,897       26,899       26,899       26,899       26,899
      26,902       26,902       26,902       26,902       26,902     $ 269,003  
MTU- Inventory Obsolescence
    50217-0000       0       0       0       0       0       0       (37,929 )  
  12,789       44,961       13,281     $ 33,102  
Cargo Sensor Royalties
    50218-0000       3,128       4,970       1,793       44       27,091      
2,676       3,375       1,206       4,423       176     $ 48,882  
MTU- PO Pricing Variance
    50219-0000       32,635       (12,646 )     (975 )     28,724       30,900  
    2,382       39,988       15,880       38,445       (1,010 )   $ 174,323  
Shipping - COGS
    50220-0000       23,884       25,079       30,322       38,368       13,915
      22,729       14,367       13,678       13,496       10,997     $ 206,835  
Product Warranty Expense
    50300-0000       50,000       50,000       50,000       50,000       50,000
      50,000       50,000       50,000       50,000       50,000     $ 500,000  
Satellite Services
    55100-0000       260,434       260,434       275,309       262,809      
262,809       262,261       517,621       104,181       295,577       287,016  
  $ 2,788,451  
Simplex COGS
    55101-0000       10,464       10,564       12,226       13,853       12,840
      12,529       14,719       14,623       15,809       16,052     $ 133,679  
Reefer COGS
    55102-0000       33,398       33,398       33,398       33,434       41,928
      41,606       43,314       47,240       47,700       47,822     $ 403,238  
Hosting Center
    55200-0000       29,018       37,722       30,532       18,220       23,381
      30,056       30,799       30,821       30,829       30,965     $ 292,343  
Depreciation
    55510-0000       15,000       15,000       15,000       15,000       15,000
      15,000       15,000       15,000       15,000       15,000     $ 150,000  
Mapping Services
    55520-0000       8,045       4,023       6,034       6,034       6,034      
6,034       6,034       6,034       6,034       6,034     $ 60,340  
GLS - Cargo Sensor Royalties
    55900-0000       10,427       10,564       11,351       10,860       10,862
      11,193       11,584       11,751       12,001       9,235     $ 109,828  
Total Cost of Sales
            1,390,725       1,383,561       1,422,339       1,324,771      
1,672,034       1,689,898       2,026,167       1,197,326       1,512,350      
1,257,577       14,876,748                                                      
                                             
Gross Profit
            1,505,235       1,452,678       1,426,751       1,440,506      
1,496,198       1,590,135       1,288,956       1,596,897       1,346,395      
1,397,890       14,541,641  

 
 
6

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
 
For the Month Ending January 31, 2011
 

         
01/31/11
   
02/28/11
   
03/31/11
   
04/30/11
   
05/31/11
   
06/30/11
   
07/31/11
   
8/31/11
   
9/30/2011
   
10/31/2011
   
Total
                                                                           
Accounting Fees
    60100-4300       17,500       17,500       24,294       17,500       10,000
      10,000       15,000       15,000       15,000       0     $ 141,794  
Fringe Expense
    60200-1100       19,385       19,789       21,067       21,742       21,152
      21,244       21,681       25,086       26,336       24,829     $ 222,311  
Fringe Expense
    60200-1300       8,608       8,608       8,608       8,608       8,608      
8,608       12,281       12,281       12,281       8,545     $ 97,036  
Fringe Expense
    60200-1700       9,235       9,235       9,235       9,235       9,235      
9,235       9,235       9,235       9,235       9,235     $ 92,350  
Fringe Expense
    60200-2000       37,309       37,309       37,309       37,309       37,309
      37,309       33,636       33,636       33,636       33,636     $ 358,398  
Fringe Expense
    60200-2600       0       0       0       0       0       0       0       0  
    0       1,862     $ 1,862  
Fringe Expense
    60200-4000       6,920       6,920       6,920       6,920       6,920      
6,920       6,920       6,920       6,920       6,920     $ 69,200  
Fringe Expense
    60200-4300       7,949       7,949       7,949       7,949       7,949      
7,949       7,949       7,949       7,949       7,949     $ 79,490  
Fringe Expense
    60200-6000       4,608       4,608       4,608       4,608       4,608      
4,608       4,608       4,608       4,608       4,608     $ 46,080  
Bad Debt Expense
    60310-4000       20,000       20,000       20,000       20,000       20,000
      20,000       20,000       20,000       26,628       20,000     $ 206,628  
Bank Charges
    60400-4700       11,626       8,531       8,549       19,787       16,712  
    14,442       12,750       28,749       14,168       18,172     $ 153,486  
Bonuses
    60500-1100       5,775       5,775       5,775       5,775       5,775      
5,775       5,775       5,775       5,775       5,775     $ 57,750  
Bonuses
    60500-1300       12,286       12,286       12,286       12,286       12,286
      12,286       18,427       12,286       12,286       12,286     $ 129,001  
Bonuses
    60500-1700       5,156       5,156       5,156       5,156       5,156      
5,156       5,156       5,156       5,156       5,156     $ 51,560  
Bonuses
    60500-2000       27,395       27,395       27,395       27,395       27,395
      27,395       21,254       27,395       (25,437 )     21,525     $ 209,107
 
Bonuses
    60500-4000       15,378       15,378       15,378       15,378       15,378
      15,378       15,378       15,378       15,378       15,378     $ 153,780  
Bonuses
    60500-4300       7,141       7,141       7,141       7,141       7,141      
7,141       7,141       7,141       7,141       7,141     $ 71,410  
Bonuses
    60500-6000       3,444       3,444       3,444       3,444       3,444      
3,444       3,444       3,444       3,444       3,444     $ 34,440  
Commissions
    60600-1100       55,346       45,286       38,775       40,853       47,254
      31,754       35,137       33,853       60,790       47,925     $ 436,973  
Consulting
    60700-1100       1,166       (70 )     39       0       0       0       0  
    0       0       0     $ 1,135  
Consulting
    60700-2300       0       0       16,200       11,760       0       0       0
      0       0       0     $ 27,960  
Consulting
    60700-2600       12,672       8,176       5,647       20,063       14,556  
    11,579       10,985       19,242       11,949       16,622     $ 131,491  
Consulting
    60700-4000       0       0       45,000       90,000       90,000      
2,250       (750 )     0       0       12,500     $ 239,000  
Consulting
    60700-4300       5,600       4,200       5,600       8,956       4,200      
4,208       7,858       7,775       5,550       5,884     $ 59,831  
Consulting
    60700-4700       0       0       0       7,386       0       0       0      
0       0       0     $ 7,386  
Comp Supplies & SW
    60800-1100       0       134       70       0       0       14       14    
  57       0       0     $ 289  
Comp Supplies & SW
    60800-2300       263       0       0       0       0       398       (263 )
    0       0       315     $ 713  
Comp Supplies & SW
    60800-2400       0       0       0       89       0       0       0       0
      0       0     $ 89  
Comp Supplies & SW
    60800-2700       0       0       0       0       0       0       124       0
      0       0     $ 124  
Comp Supplies & SW
    60800-4700       0       0       97       353       258       0       0    
  522       225       0     $ 1,455  
Comp Supplies & SW
    60800-6000       0       0       0       0       0       0       0       60
      0       0     $ 60  
Dues, Subs & Pubs
    60900-1100       0       0       0       125       0       0       35      
0       0       0     $ 160  
Dues, Subs & Pubs
    60900-1300       1,110       1,282       1,254       1,283       1,522      
2,528       1,375       1,875       1,375       1,375     $ 14,979  
Dues, Subs & Pubs
    60900-2100       98       98       98       98       98       98       98  
    98       98       98     $ 980  
Dues, Subs & Pubs
    60900-4000       0       19       0       1,000       0       0       0    
  0       0       0     $ 1,019  
Dues, Subs & Pubs
    60900-4300       1,440       1,440       1,440       1,440       1,824      
1,440       1,440       1,440       1,440       1,488     $ 14,832  
Dues, Subs & Pubs
    60900-6500       290       0       0       0       0       0       0       0
      0       0     $ 290  
Freight-out - Sales
    60950-6100       846       3,358       1,902       461       63       1,278
      217       48       337       870     $ 9,380  
Freight-SGA
    60950-6500       2,845       2,201       4,309       1,836       8,786      
1,735       826       571       1,620       70     $ 24,799  
Gifts
    61000-1100       0       0       0       0       0       0       73       0
      0       732     $ 805  
Gifts
    61000-1300       0       0       0       0       0       0       0      
5,000       0       0     $ 5,000  
Gifts
    61000-2000       91       0       0       0       0       0       0       0
      0       0     $ 91  
Gifts
    61000-2400       0       0       0       0       0       0       0       0  
    0       214     $ 214  
Employee Goodwill
    61000-4000       0       0       0       1,790       0       0       0      
0       0       0     $ 1,790  
Gifts
    61000-4300       97       0       0       0       0       0       0       0
      0       0     $ 97  
Gifts
    61000-4700       0       0       0       0       245       0       0       0
      0       0     $ 245  
Insurance - Business
    61100-4700       16,475       16,475       16,475       17,481       16,263
      16,263       16,263       22,690       16,799       16,799     $ 171,983  
Leasing Expense
    61400-2500       300       570       570       270       270       270      
270       270       270       270     $ 3,330  
Leasing Expense
    61400-4700       1,520       1,366       1,391       1,545       1,699      
1,391       1,545       1,522       1,391       1,800     $ 15,170  
Legal
    61500-4700       30,000       30,000       86,180       30,000       30,000
      30,000       30,000       (20,621 )     30,000       30,000     $ 305,559
 
Licenses
    61600-1300       415       420       420       420       420       420      
420       420       420       420     $ 4,195  
Licenses
    61600-2400       0       0       0       0       0       0       0       0  
    0       133     $ 133  
Licenses
    61600-2600       269       244       430       502       502       502      
502       502       502       577     $ 4,532  
Licenses
    61600-4300       333       333       363       333       333       333      
333       333       333       333     $ 3,360  

 
 
7

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
 
For the Month Ending January 31, 2011
 

         
01/31/11
   
02/28/11
   
03/31/11
   
04/30/11
   
05/31/11
   
06/30/11
   
07/31/11
   
8/31/11
   
9/30/2011
   
10/31/2011
   
Total
                                                                           
Maintenace & Repairs
    61700-1000       225       119       119       119       119       119      
119       119       119       119     $ 1,296  
Maintenace & Repairs
    61700-1100       1,756       1,187       1,187       1,187       1,187      
1,187       1,187       1,187       1,187       1,187     $ 12,439  
Maintenace & Repairs
    61700-1300       351       356       356       356       356       356      
356       356       356       356     $ 3,555  
Maintenace & Repairs
    61700-1700       703       712       712       712       712       712      
712       712       712       712     $ 7,111  
Maintenace & Repairs
    61700-2000       729       378       378       378       378       378      
378       363       363       363     $ 4,086  
Maintenace & Repairs
    61700-2400       142       142       723       723       723       723      
723       1,007       723       723     $ 6,352  
Maintenace & Repairs
    61700-2600       5,446       6,040       5,570       5,570       3,208      
3,219       3,219       3,219       3,219       1,838     $ 40,548  
Maintenace & Repairs
    61700-4300       666       1,021       1,021       1,021       997       997
      997       997       997       997     $ 9,711  
Maintenace & Repairs
    61700-4700       17,848       20,872       26,945       19,899       21,723
      23,774       67       22,965       22,963       24,241     $ 201,297  
Maintenace & Repairs
    61700-6000       0       118       118       118       118       118      
118       118       118       118     $ 1,062  
Maintenace & Repairs
    61700-6500       351       118       118       118       118       118      
118       118       118       118     $ 1,413  
Meals & Entertainment
    61800-1000       19       0       0       0       170       104       100  
    0       68       150     $ 611  
Meals & Entertainment
    61800-1100       791       1,178       1,607       1,967       682      
1,599       1,265       774       1,384       1,245     $ 12,492  
Meals & Entertainment
    61800-1300       (341 )     0       645       85       0       0       0    
  35       219       368     $ 1,011  
Meals & Entertainment
    61800-1700       0       0       66       113       0       0       72      
0       0       0     $ 251  
Meals & Entertainment
    61800-2000       16       0       95       0       254       0       0      
54       157       0     $ 576  
Meals & Entertainment
    61800-2300       0       0       0       0       0       138       0      
72       0       0     $ 210  
Meals & Entertainment
    61800-2400       0       185       0       0       0       0       0      
114       137       131     $ 567  
Meals & Entertainment
    61800-2600       10       434       174       256       119       698      
217       51       0       0     $ 1,959  
Meals & Entertainment
    61800-2700       0       0       0       0       0       85       0       71
      0       63     $ 219  
Meals & Entertainment
    61800-4000       1,803       378       412       197       436       468    
  352       791       395       865     $ 6,097  
Meals & Entertainment
    61800-4300       0       100       73       0       0       0       0      
0       0       16     $ 189  
Meals & Entertainment
    61800-4700       4,369       707       1,636       1,368       540      
2,105       577       1,069       740       1,781     $ 14,892  
Meals & Entertainment
    61800-6000       0       97       0       0       0       73       36      
594       48       92     $ 940  
Office Rent
    62000-4700       31,025       31,025       31,025       31,025       31,025
      31,025       31,025       31,025       31,025       31,025     $ 310,250  
Office Supplies & Printing
    62100-1000       0       0       0       0       0       0       0       0  
    39       0     $ 39  
Office Supplies & Printing
    62100-1100       403       292       0       19       0       961       114
      139       327       0     $ 2,255  
Office Supplies & Printing
    62100-1300       0       0       0       0       0       57       0       0
      31       4     $ 92  
Office Supplies & Printing
    62100-1700       0       0       0       0       395       0       0       0
      0       0     $ 395  
Office Supplies & Printing
    62100-2600       0       0       73       0       0       0       26       0
      0       0     $ 99  
Office Supplies & Printing
    62100-4000       0       0       0       73       0       0       0       0
      0       0     $ 73  
Office Supplies & Printing
    62100-4300       380       0       186       0       0       0       249    
  147       0       0     $ 962  
Office Supplies & Printing
    62100-4700       2,342       2,642       3,098       2,258       2,220      
2,769       2,792       821       3,838       1,692     $ 24,472  
Office Supplies & Printing
    62100-6000       0       30       0       0       72       0       0       0
      0       0     $ 102  
Office Supplies & Printing
    62100-6500       0       0       0       0       0       35       0       0
      0       0     $ 35  
Prompt Pay Discounts Earned
    62190-4300       (159 )     (354 )     (105 )     (89 )     (234 )     (298
)     (241 )     (123 )     (124 )     (195 )   $ (1,922 )
Postage & Delivery
    62500-1100       0       0       0       0       0       4       0       0  
    0       0     $ 4  
Postage & Delivery
    62500-2000       0       0       0       0       0       0       0       0  
    6       0     $ 6  
Postage & Delivery
    62500-4700       1,035       0       1,313       520       790       0      
310       790       520       520     $ 5,798  
Recruiting
    62600-1000       0       0       0       0       851       0       0       0
      0       0     $ 851  
Recruiting
    62600-1700       0       0       13,000       0       0       0       0    
  0       0       0     $ 13,000  
Recruiting
    62600-2600       0       2,325       0       0       0       0       0      
0       0       0     $ 2,325  
Relocation & Temp Living
    62700-1100       0       0       3,000       0       0       0       0      
0       0       0     $ 3,000  
Relocation & Temp Living
    62700-2600       1,139       1,139       1,139       1,139       3,417      
0       200       0       0       0     $ 8,173  
Salaries
    62800-1000       13,333       13,333       13,333       13,333       13,333
      13,333       13,333       13,333       13,333       13,333     $ 133,330  
Salaries
    62800-1100       83,087       79,698       80,781       80,781       84,115
      87,448       87,448       87,448       84,615       90,060     $ 845,481  
Salaries
    62800-1300       29,875       29,875       31,164       31,164       31,164
      31,164       67,861       67,861       67,861       42,951     $ 430,940  
Salaries
    62800-1700       38,389       38,389       46,771       46,771       46,771
      46,771       46,771       46,771       46,771       46,771     $ 450,946  
Salaries
    62800-2100       15,833       15,833       16,229       16,229       16,229
      16,229       16,229       16,229       16,229       3,745     $ 149,014  
Salaries
    62800-2300       22,316       22,316       22,563       22,563       22,563
      22,563       22,563       22,563       22,563       22,563     $ 225,136  
Salaries
    62800-2400       45,536       45,536       46,625       46,625       46,625
      46,625       46,310       45,897       46,625       46,625     $ 463,029  
Salaries
    62800-2500       10,213       10,213       10,387       10,387       10,387
      10,387       10,387       10,387       10,387       10,387     $ 103,522  
Salaries
    62800-2600       95,542       95,542       100,668       105,053      
105,053       105,053       68,355       62,853       61,203       66,352     $
865,674  
Salaries
    62800-2700       7,039       7,039       7,180       7,180       7,180      
7,180       7,180       7,180       7,180       7,180     $ 71,518  
Salaries
    62800-4000       31,352       31,352       31,352       31,352       31,352
      31,352       31,352       31,352       31,352       32,920     $ 315,088  
Salaries
    62800-4300       42,459       42,223       45,131       42,201       42,381
      41,735       42,281       42,751       41,931       42,076     $ 425,169  
Salaries
    62800-6000       17,333       17,333       17,888       17,888       17,888
      17,888       17,888       17,888       17,888       17,888     $ 177,770  
Salaries
    62800-6500       10,372       9,940       10,519       9,976       11,658  
    11,020       10,152       10,797       10,268       9,976     $ 104,678  
Sales Promo & PR
    62900-1300       25,722       26,991       29,529       27,736       24,478
      24,087       25,127       24,160       22,029       17,966     $ 247,825  
Seminars & Meetings
    63000-1000       0       40       0       0       0       0       0       0
      0       75     $ 115  
Seminars & Meetings
    63000-1100       0       75       0       0       0       0       50       0
      0       0     $ 125  
Seminars & Meetings
    63000-1300       0       0       0       0       0       0       0       0  
    0       75     $ 75  
Seminars & Meetings
    63000-2000       0       0       0       0       0       0       0       125
      0       0     $ 125  
Seminars & Meetings
    63000-2600       0       40       200       0       699       0       0    
  0       0       0     $ 939  
Seminars & Meetings
    63000-4000       0       0       289       0       0       0       1,750    
  0       25       0     $ 2,064  
Small Parts & Tools
    63100-2400       132       137       0       0       0       0       0      
0       0       0     $ 269  
Small Parts & Tools
    63100-2500       0       0       0       0       0       0       0       0  
    0       54     $ 54  
Small Parts & Tools
    63100-6000       91       0       0       48       0       0       0       0
      0       0     $ 139  
Small Parts & Tools
    63100-6500       0       0       30       772       0       0       0      
583       0       325     $ 1,710  
Taxes - Property & Other Local
    63200-4700       15,000       15,000       15,000       15,000       15,000
      15,000       15,000       15,000       15,000       15,000     $ 150,000  
Telephone
    63300-1000       0       0       0       0       147       0       122      
0       159       142     $ 570  
Telephone
    63300-1100       1,216       1,780       2,837       1,775       1,287      
1,339       1,885       2,294       3,109       1,361     $ 18,883  
Telephone
    63300-1300       340       78       834       1,045       539       605    
  513       807       868       873     $ 6,502  
Telephone
    63300-1700       478       188       364       443       427       265      
275       311       528       315     $ 3,594  
Telephone
    63300-2000       159       36       152       149       149       0      
301       151       220       148     $ 1,465  
Telephone
    63300-2300       94       254       91       91       91       0       300  
    172       147       90     $ 1,330  
Telephone
    63300-2400       163       257       158       159       159       120      
87       117       116       135     $ 1,471  
Telephone
    63300-2500       0       0       0       60       60       120       0      
60       60       60     $ 420  
Telephone
    63300-2600       1,369       114       936       921       869       527    
  1,994       1,233       1,143       437     $ 9,543  
Telephone
    63300-2700       691       201       721       691       690       0      
2,174       (1,501 )     574       851     $ 5,092  
Telephone
    63300-4000       233       169       278       197       189       380      
0       502       246       388     $ 2,582  
Telephone
    63300-4300       378       444       414       36       483       259      
263       263       265       465     $ 3,270  
Telephone
    63300-4700       6,314       6,533       6,546       6,534       8,999      
7,387       6,161       7,286       6,276       7,970     $ 70,006  
Telephone
    63300-6000       226       66       227       225       224       0      
643       427       335       318     $ 2,691  
Trade Shows
    63500-1300       4,988       1,787       55,205       15,244       3,401    
  1,965       2,013       0       24,404       19,024     $ 128,031  
Travel
    63600-1000       707       0       110       1,935       1,529       290    
  89       2,313       1,163       1,658     $ 9,794  
Travel
    63600-1100       7,698       16,433       8,079       12,138       10,412  
    12,475       12,991       13,028       15,728       15,579     $ 124,561  
Travel
    63600-1300       1,678       1,220       3,473       791       0       0    
  1,687       1,403       6,129       2,995     $ 19,376  
Travel
    63600-1700       0       748       2,575       768       0       1,108      
493       0       0       522     $ 6,214  
Travel
    63600-2000       1,763       66       850       0       1,291       0      
829       17       1,253       0     $ 6,069  
Travel
    63600-2300       0       0       0       0       0       1,637       0      
1,873       0       0     $ 3,510  
Travel
    63600-2400       687       1,412       0       0       0       0       0    
  5,888       5,994       3,835     $ 17,816  
Travel
    63600-2500       2,036       0       438       0       0       687       937
      0       0       0     $ 4,098  
Travel
    63600-2600       3,957       3,763       5,803       6,344       2,701      
3,281       2,475       1,251       0       0     $ 29,575  
Travel
    63600-2700       0       0       0       0       0       1,799       0      
2,050       0       2,569     $ 6,418  
Travel
    63600-4000       950       2,560       3,045       2,247       3,865      
3,815       5,465       (96 )     3,811       3,053     $ 28,715  
Travel
    63600-4300       3,297       373       2,409       101       710       660  
    0       0       0       1,141     $ 8,691  
Travel
    63600-4700       (1,319 )     (318 )     (138 )     0       0       0      
0       0       0       0     $ (1,775 )
Travel
    63600-6000       250       1,163       2,866       172       1,175       426
      2,475       3,051       1,199       1,537     $ 14,314                    
                                                                               

 
 
8

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
 
For the Month Ending January 31, 2011
 

         
01/31/11
   
02/28/11
   
03/31/11
   
04/30/11
   
05/31/11
   
06/30/11
   
07/31/11
   
8/31/11
   
9/30/2011
   
10/31/2011
   
Total
                                                                           
Installation training expense
    63625-1100       1,432       444       189       653       284       466    
  590       0       0       0     $ 4,058  
Trial & Demo Expenses
    63650-1100       5,000       5,000       16,000       5,000       5,000    
  5,000       5,000       5,000       5,000       5,000     $ 61,000  
Utilities
    63700-4700       5,000       5,000       5,000       5,000       5,000      
5,000       5,000       5,000       5,000       5,000     $ 50,000  
Interest Income
    80000-0000       (1,011 )     (989 )     (788 )     (798 )     (793 )    
(717 )     (706 )     (683 )     (583 )     (554 )   $ (7,622 )
NRE & Development Costs
    80200-0000       53,687       14,965       18,450       43,790       35,240
      115,280       52,651       163,242       (79,380 )     35,561     $
453,486  
Interest Expense
    81000-0000       27,970       37,024       28,028       27,628       30,589
      37,501       23,283       25,685       21,539       20,081     $ 279,328  
Transaction Expense & One time charges
    81010-0000       11,381       0       98,961       106,089       380      
380       78,582       24,484       326       0     $ 320,583  
Non-operating (Misc) Income
    82000-0000       0       0       0       (1 )     0       0       0       0
      0       0     $ (1 )
Europe & Satellite Diversity
    82105-0000       438       438       420       420       420       420      
420       420       420       420     $ 4,236  
MSV & Satellite Migration
    82106-0000       25,000       25,000       25,000       0       0       0  
    (46,589 )     0       0       0     $ 28,411  
Depreciation
    85000-4700       44,497       45,546       45,635       45,399       41,779
      35,280       35,541       36,964       38,216       38,927     $ 407,784  
Amortization Expense
    86000-0000       1,747       1,799       1,805       (1,449 )     1,248    
  1,274       1,538       1,404       1,424       1,513     $ 12,303            
                                                                               
  $ 0  
Total Expenses
            1,139,058       1,078,256       1,408,670       1,346,265      
1,193,157       1,161,739       1,101,744       1,210,875       964,237      
1,071,151       11,675,152                                                      
                                             
Net Income After Taxes
            366,177       374,422       18,081       94,241       303,041      
428,396       187,212       386,022       382,158       326,739       2,866,489
                                                                               
                   
EBTIDA
                                                                               
               
Provision for Income Taxes
            0       0       0       0       0       0       0       0       0  
    0       0  
Depreciation & Amortization
            61,244       62,345       62,440       58,950       58,027      
51,554       52,079       53,368       54,640       55,440       570,087  
Interest Exp
            27,970       37,024       28,028       27,628       30,589      
37,501       23,283       25,685       21,539       20,081       279,328  
Interest Income
            (1,011 )     (989 )     (788 )     (799 )     (793 )     (717 )    
(706 )     (683 )     (583 )     (554 )     (7,623 )
EBITDA
            454,380       472,802       107,761       180,020       390,864    
  516,734       261,868       464,392       457,754       401,706      
3,708,281  

 
 
9

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Operating Statement
 

   
01/31/11
   
02/28/11
   
03/31/11
   
4/30/2011
   
5/31/2011
   
6/30/2011
   
7/31/2011
   
8/31/2011
   
9/30/2011
   
10/31/2011
   
Total
                                                                     
Units
    3,529       3,563       3,202       3,471       4,081       4,434      
4,617       5,056       5,224       4,022       41,199  
Revenues
                                                                               
       
MTU-Hardware
  $ 1,577,248     $ 1,511,968     $ 1,503,887     $ 1,396,990     $ 1,844,742  
  $ 1,897,884     $ 1,975,645     $ 1,388,876     $ 1,495,341     $ 1,262,549  
  $ 15,855,130  
GLS Services
    1,312,381       1,317,939       1,338,231       1,361,954       1,317,016  
    1,375,816       1,336,480       1,388,147       1,361,405       1,392,748  
  $ 13,502,117  
Content Services
    6,333       6,333       6,973       6,333       6,473       6,333      
3,000       17,199       1,999       170     $ 61,146  
Government Contracts
    0       0       0       0       0       0       0       0       0       0  
  $ 0  
Total Revenues
    2,895,962       2,836,240       2,849,091       2,765,277       3,168,231  
    3,280,033       3,315,125       2,794,222       2,858,745       2,655,467  
  $ 29,418,393                                                                  
                         
Cost of Sales
                                                                               
       
MTU-Hardware
    1,023,940       1,011,854       1,038,489       964,560       1,299,180    
  1,311,220       1,387,096       967,676       1,089,400       845,453     $
10,938,868  
GLS -Services
    366,786       371,704       383,850       360,210       372,853      
378,678       639,071       229,649       422,950       412,124     $ 3,937,875
 
Total Cost of Sales
    1,390,726       1,383,558       1,422,339       1,324,770       1,672,033  
    1,689,898       2,026,167       1,197,325       1,512,350       1,257,577  
    14,876,743                                                                  
                         
Gross Margin
                                                                               
       
MTU-Hardware
    553,308       500,114       465,398       432,430       545,562      
586,664       588,549       421,200       405,941       417,096     $ 4,916,262
 
GLS Services
    951,928       952,568       961,354       1,008,077       950,636      
1,003,471       700,409       1,175,697       940,454       980,794     $
9,625,388  
Total Gross Margin
    1,505,236       1,452,682       1,426,752       1,440,507       1,496,198  
    1,590,135       1,288,958       1,596,897       1,346,395       1,397,890  
    14,541,650                                                                  
                                52.0 %     51.2 %     50.1 %     52.1 %     47.2
%     48.5 %     38.9 %     57.1 %     47.1 %     52.6 %     49.4 %
SG&A Operating Expenses
                                                                               
       
Sales and Marketing
    282,372       273,395       336,742       286,419       276,068      
265,187       317,068       316,891       367,391       316,407     $ 3,037,940
 
General and Administrative
    354,042       346,526       473,454       459,686       446,212      
342,432       323,130       314,276       354,442       353,831     $ 3,768,031
 
Operations
    91,774       94,703       119,599       101,028       102,066       102,257
      102,414       103,921       100,767       102,006     $ 1,020,535  
Research & Development
    293,409       287,195       308,803       322,004       302,974      
299,002       251,492       262,638       199,315       243,398     $ 2,770,230
 
Europe & Satellite Diversity
    438       438       420       420       420       420       420       420  
    420       420     $ 4,236  
MSV Satellite Migration
    25,000       25,000       25,000       0       0       0       (46,589 )    
0       0       0     $ 28,411  
Total SG&A Expenses
    1,047,035       1,027,257       1,264,018       1,169,557       1,127,740  
    1,009,298       947,935       998,146       1,022,335       1,016,062      
10,629,383                                                                      
                     
Other Operating Expenses
                                                                               
       
Battery Drain & Annodization
    0       0       0       0       0       0       0       0       0       0  
  $ 0  
NRE & Development Costs
    53,687       14,965       18,450       43,790       35,240       115,280    
  52,651       163,242       (79,380 )     35,561     $ 453,486  
Total Other Expenses
    53,687       14,965       18,450       43,790       35,240       115,280    
  52,651       163,242       (79,380 )     35,561     $ 453,486                
                                                                           
Net Operating Profit (Loss)
    404,514       410,460       144,284       227,160       333,218      
465,557       288,372       435,509       403,440       346,267       3,458,781
                                                                               
           
Interest Income
    (1,011 )     (989 )     (788 )     (798 )     (793 )     (717 )     (706 )  
  (683 )     (583 )     (554 )   $ (7,622 )
Other Expense
    0       0       0       (1 )     0       0       0       0       0       0  
  $ (1 )
Interest Expense & Transaction Expense
    39,351       37,024       126,990       133,717       30,969       37,881  
    101,865       50,169       21,865       20,081     $ 599,912  
Net Profit (Loss)
    366,174       374,425       18,082       94,242       303,042       428,393
      187,213       386,023       382,158       326,740       2,866,492        
                                                                               
   
Depreciation & Amortization
    61,244       62,345       62,440       58,950       58,027       51,554    
  52,079       53,369       54,640       55,440     $ 570,088  
Provisions For Income Tax
    0       0       0       0       0       0       0       0       0       0  
  $ 0  
Interest Expense
    27,970       37,024       28,028       27,628       30,589       37,501    
  23,283       25,685       21,539       20,081     $ 279,328  
Interest Income
    (1,011 )     (989 )     (788 )     (799 )     (793 )     (717 )     (706 )  
  (683 )     (583 )     (554 )   $ (7,623 )
EBITDA
    454,377       472,805       107,762       180,021       390,865      
516,731       261,869       464,394       457,754       401,707       3,708,285
        15.7 %     16.7 %     3.8 %     6.5 %     12.3 %     15.8 %     7.9 %  
  16.6 %     16.0 %     15.1 %     12.6 %                                      
                                                   
Comp Expense & Board Comp
    0       0       45,000       90,000       90,000       0       0       0    
  0             $ 225,000  
Transaction - Data Site
    0       0       1,020       1,164       380       380       0       2,591  
    325             $ 5,860  
Transaction-Legal Meister
    11,381       0       20,942       13,004       0       0       7,582       0
      0             $ 52,909  
Transaction-Legal Goodwin
    0       0       77,000       66,850       0       0       71,000      
16,768       0             $ 231,617  
Opco Expenses
    0       0       0       25,071       0       0       0       0       0      
      $ 25,071  
Grant Thorton Workpaper review
    0       0       0       0       0       0       0       5,125       0      
      $ 5,125  
Irridium Development
    25,000       25,000       25,000       0       0       0       (46,589 )    
0       0             $ 28,411  
Adjusted EBITDA
    490,758       497,805       276,723       376,110       481,245      
517,111       293,862       488,878       458,079       401,707       4,282,279
        16.9 %     17.6 %     9.7 %     13.6 %     15.2 %     15.8 %     8.9 %  
  17.5 %     16.0 %     15.1 %     14.6 %

 
 
10

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Operating Statement
For the Ten Months Ending October 31, 2011
 

   
October
   
Original Budget
   
Variance
   
YTD-Actual
   
Original Budget-YTD
   
Variance
                                       
Revenues
                                   
MTU-Hardware
  $ 1,262,549     $ 1,713,255     $ (450,706 )   $ 15,855,131     $ 14,278,322  
  $ 1,576,809  
GLS Services
    1,392,748       1,529,107       (136,359 )     13,502,117       14,248,748  
    (746,631 )
Content Services
    170       8,333       (8,163 )     61,146       83,330       (22,184 )
Total Revenues
    2,655,467       3,250,695       (595,228 )     29,418,394       28,610,400  
    807,994                                                    
Cost of Sales
                                               
MTU-Hardware
    845,453       1,212,322       (366,869 )     10,938,866       10,109,878    
  828,988  
GLS -Services
    412,124       420,590       (8,466 )     3,937,874       3,916,960      
20,914  
Total Cost of Sales
    1,257,577       1,632,912       (375,335 )     14,876,740       14,026,838  
    849,902                                                    
Gross Margin
                                               
MTU-Hardware
    417,096       500,933       (83,837 )     4,916,265       4,168,444      
747,821  
GLS Services
    980,794       1,116,850       (136,056 )     9,625,389       10,415,118    
  (789,729 )
Total Gross Margin
    1,397,890       1,617,783       (219,893 )     14,541,654       14,583,562  
    (41,908 )                                                  
SG&A Operating Expenses
                                               
Sales and Marketing
    316,407       354,288       (37,881 )     3,037,940       3,288,532      
(250,592 )
General and Administrative
    353,831       342,506       11,325       3,768,031       3,618,523      
149,508  
Operations
    102,006       110,031       (8,025 )     1,020,534       1,118,310      
(97,776 )
Research & Development
    243,398       317,511       (74,113 )     2,770,228       3,265,110      
(494,882 )
Europe & Satellite Diversity
    420       10,000       (9,580 )     4,235       100,000       (95,765 )
MSV Satellite Migration
    0       0       0       28,411       75,000       (46,589 )
Total SG&A Expenses
    1,016,062       1,134,336       (118,274 )     10,629,379       11,465,475  
    (836,096 )                                                  
Other Operating Expenses
                                               
NRE & Development Costs
    35,561       25,000       10,561       453,485       250,000       203,485  
Total Other Expenses
    35,561       25,000       10,561       453,485       250,000       203,485  
                                                 
Net Operating Profit (Loss)
    346,267       458,447       (112,180 )     3,458,790       2,868,087      
590,703                                                    
Interest Income
    (554 )     (2,202 )     1,648       (7,622 )     (20,044 )     12,422  
Other Expense
    0       0       0       (1 )     0       (1 )
Interest Expense & Transaction Expense
    20,081       10,694       9,387       599,912       185,694       414,218  
                                                 
Net Profit (Loss)
    326,740       449,955       (123,215 )     2,866,501       2,702,437      
164,064                                                                        
                             
Depreciation & Amortization
    55,440       42,970       12,470       570,088       488,163       81,925  
Interest Expense
    20,081       10,694       9,387       279,328       150,694       128,634  
Interest Income
    (554 )     (2,202 )     1,648       (7,622 )     (20,044 )     12,422  
EBITDA
    401,707       501,417       (99,710 )     3,708,295       3,321,250      
387,045  

 
 
11

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
SG&A Expense
For the Ten Months Ending October 31, 2011
 

   
October
   
Original Budget
   
Variance
   
YTD-Actual
   
Original Budget-YTD
   
Variance
                                       
Expenses:
                                                                         
Salaries and Wages
  $ 452,828     $ 521,374     $ (68,546 )   $ 4,761,302     $ 5,213,740     $
(452,438 )
Bonuses
    70,705       76,575       (5,870 )     707,048       765,750       (58,702 )
Commissions
    47,925       54,601       (6,676 )     436,970       485,320       (48,350 )
      571,458       652,550       (81,092 )     5,905,320       6,464,810      
(559,490 )                                                  
Fringe Expenses (Payroll Tax & Ins)
    97,583       97,583       0       966,726       966,726       0  
Office Rent
    31,025       31,025       0       310,250       310,250       0  
Legal Corporate
    30,000       30,000       0       305,558       300,000       5,558  
Audit & Tax
                    0       141,794       135,000       6,794  
Bad Debt Expense
    20,000       20,000       0       206,628       200,000       6,628  
Office & Computer Supplies
    2,011       6,750       (4,739 )     31,255       67,500       (36,245 )
Dues and Memberships
    1,586       2,000       (414 )     17,280       20,000       (2,720 )
Telephone & Utilities
    18,552       19,278       (726 )     177,418       191,880       (14,462 )
Travel & Entertainment
    37,601       41,500       (3,899 )     317,391       433,000       (115,609
)
Marketing
    38,863       72,862       (33,999 )     403,450       532,466       (129,016
)
Freight/Postage
    1,460       6,000       (4,540 )     39,986       60,000       (20,014 )
Consulting
    35,006       30,000       5,006       465,667       300,000       165,667  
Consulting
                    0       1,135       12,500       (11,365 )
Software & Hardware
    54       1,000       (946 )     462       10,000       (9,538 )
Depreciation
    40,440       27,970       12,470       420,088       338,163       81,925  
Taxes & Licenses
    16,042       15,000       1,042       158,024       150,000       8,024  
Recruiting
            2,000       (2,000 )     16,176       110,000       (93,824 )
Temporary Living & Relocation
            1,500       (1,500 )     11,173       15,000       (3,827 )
Business Insurance
    16,799       18,818       (2,019 )     171,982       188,180       (16,198 )
Equipment Rentals
    2,070       2,500       (430 )     18,501       25,000       (6,499 )
Maintenance Agreements
    30,773       35,000       (4,227 )     292,930       350,000       (57,070 )
Volvo Action Services
                    0                       0  
Trial/Demo & RMA Costs
    5,000       5,000       0       61,000       50,000       11,000  
Expense Hedges
                    0                       0  
Misc Bank, PR Service, Admin
    18,923       6,000       12,923       154,807       60,000       94,807  
Total SG&A
    1,015,246       1,124,336       (109,090 )     10,595,001       11,290,475  
    (695,474 )
International
    420       10,000       (9,580 )     4,235       100,000       (95,765 )
Irridium
                    0       28,411       75,000       (46,589 )       420      
10,000       (9,580 )     32,646       175,000       (142,354 )

 
 
12

--------------------------------------------------------------------------------

 
 
Financial Statements and Report of
 
Independent Certified Public Accountants
 
SkyBitz, Inc.
 
December 31, 2010, 2009 and 2008
 
 
13

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
 
Contents

--------------------------------------------------------------------------------

 

Report of Independent Certified Public Accountants 3     Financial Statements  
   
Balance Sheets
4-5    
Statements of Operations
6    
Statements of Stockholders’ Equity
7-8    
Statements of Cash Flows
9    
Notes to Financial Statements
10-35

 
 
 

--------------------------------------------------------------------------------

 
 
Report of Independent Certified Public Accountants
 
Board of Directors
SkyBitz, Inc.
 
We have audited the accompanying balance sheets of SkyBitz, Inc. (the Company),
as of December 31, 2010 and 2009, and the related statements of operations,
stockholders’ equity, and cash flows for the three years ended December 31,
2010.  These financial statements are the responsibility of the Company’s
management.  Our responsibility is to express an opinion on these financial
statements based on our audits.
 
We conducted our audits in accordance with auditing standards generally accepted
in the United States of America as established by the American Institute of
Certified Public Accountants.  Those standards require that we plan and perform
the audit to obtain reasonable assurance about whether the financial statements
are free of material misstatement.  An audit includes consideration of internal
control over financial reporting as a basis for designing audit procedures that
are appropriate in the circumstances, but not for the purpose of expressing an
opinion on the effectiveness of the Company’s internal control over financial
reporting.  Accordingly, we express no such opinion.  An audit also includes
examining, on a test basis, evidence supporting the amounts and disclosures in
the financial statements, assessing the accounting principles used, and
significant estimates made by management, as well as evaluating the overall
financial statement presentation.  We believe that our audits provide a
reasonable basis for our opinion.
 
In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of Skybitz, Inc. as of December
31, 2010 and 2009, and the results of its operations and its cash flows for the
three years ended December 31, 2009 in conformity with accounting principles
generally accepted in the United States of America.
 
The accompanying financial statements have been prepared assuming that the
Company will continue as a going concern. As discussed in Note B to the
financial statements, beginning in December 18, 2011, all Series of the
Company’s Preferred Stock are redeemable at the option of the Preferred
Shareholders.  If this redemption feature were exercised, management does not
believe that the Company could fund the redemption with available cash or
borrowings under current lending arrangements which raises substantial doubt
about the Company’s ability to continue as a going concern. Management’s plans
in regard to these matters are also described in Note B. The financial
statements do not include any adjustments that might result from the outcome of
this uncertainty.
 
As discussed in Note B to the Notes to these financial statements, the Company
adopted FASB Accounting Standards Update (ASU) 2009-13, Multiple-Deliverable
Revenue Arrangements – a consensus of the FASB Emerging Issues Task Force,
effective January 1, 2010.
 
 
McLean, Virginia
April 15, 2011
 
 
3

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
 
Balance Sheets
 

--------------------------------------------------------------------------------

 
December 31,
 
2010
   
2009
                             
Assets
                         
Current Assets
           
Cash and cash equivalents
  $ 4,866,178     $ 4,962,259  
Restricted cash
    250,000       250,000  
Short-term investment
    800,000       800,000  
Accounts receivable (net of allowance of $510,288 and $313,512 at December 31,
2010 and 2009, respectively)
    3,756,483       3,738,930  
Inventories
    1,751,536       1,143,285  
Deferred cost of sales
    1,378,034       1,307,398  
Prepaid expenses and other current assets
    952,854       1,167,157                    
Total current assets
    13,755,085       13,369,029                    
Property and Equipment, net
    1,568,327       1,562,172                    
Intangible Assets, net
    235,525       304,366                    
Other Assets
               
Deferred cost of sales, non-current
    2,146,126       2,973,617  
Deferred financing costs, non-current, net
    16,135       40,339  
Lease receivables–non-current
    153,496       265,846                    
Other Assets
    2,315,757       3,279,802                    
Total Assets
  $ 17,874,694     $ 18,515,369  

 
 
4

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
 
Balance Sheets—Continued
 

--------------------------------------------------------------------------------

 
December 31,
 
2010
   
2009
                             
Liabilities and Stockholders’ Equity
                         
Current Liabilities
           
Current portion of long-term senior debt
  $ 1,924,992     $ 1,666,667  
Accounts payable
    1,311,011       897,809  
Accrued compensation and payroll taxes
    819,202       472,141  
Other accrued expenses and current liabilities
    935,335       1,151,680  
Accrued warranty
    255,460       310,287  
Deferred revenue
    2,117,900       2,077,436  
Income tax payable
    59,300       11,601                    
Total Current Liabilities
    7,423,200       6,587,621                    
Long-term senior debt
    1,285,162       3,135,147  
Deferred revenue, non-current
    3,171,490       4,674,658  
Deferred rent
    16,703       136,214                    
Total Liabilities
    11,896,555       14,533,640                    
Commitments and Contingecies (Note P)
                                 
Stockholders’ Equity
               
Series A redeemable convertible preferred stock, $.001 par value, 1,720 shares
authorized at December 31, 2010 and 2009; 1,704 shares issued and outstanding at
December 31, 2010 and 2009 (liquidation preference of $3,333,333)
    7,332,094       7,010,801  
Series B-1 redeemable convertible preferred stock, $.001 par value, 2,835 shares
authorized at December 31, 2010 and 2009; 2,835 shares issued and outstanding at
December 31, 2010 and 2009 (liquidation preference of $603,138)
    1,624,093       1,539,287  
Series BB redeemable convertible preferred stock, $.001 par value, 47,629 shares
authorized at December 31, 2010 and 2009; 47,269 shares issued and outstanding
at December 31, 2010 and 2009 (liquidation preference of $19,250,597)
    28,172,188       26,742,828  
Series C redeemable convertible preferred stock, $.001 par value, 14,736,364
shares authorized at December 31, 2010 and 2009; 14,414,935 shares issued and
outstanding at December 31, 2010 and 2009 (liquidation preference of
$61,244,123)
    40,013,884       36,664,697  
Series C-1 redeemable convertible preferred stock, $.001 par value, 797,191
shares authorized, issued and outstanding at December 31, 2010 and 2009
(liquidation preference of $171,903)
    171,903       171,903  
Series D redeemable convertible preferred stock, $.001 par value, 4,373,913
shares authorized at December 31, 2010 and 2009; 4,347,795 shares issued and
outstanding at December 31, 2010 and 2009 (liquidation preference of
$13,935,081)
    13,848,879       12,621,562  
Common stock, $.0001 par value; 50,000,000 shares authorized at December 31,
2010 and 2009; 1,792,974 and 1,417,195 shares issued and outstanding at December
31, 2010 and 2009
    655       617  
Treasury Stock, 1,080 shares of common stock at cost at December 31, 2010 and
2009
    (19,121 )     (19,121 )
Additional paid-in capital
    —       —  
Accumulated deficit
    (85,166,436 )     (80,750,845 )                  
Total Stockholders’ Equity
    5,978,139       3,981,729                    
Total Liabilities and Stockholders’ Equity
  $ 17,874,694     $ 18,515,369  

 
 
5

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
 
Statements of Operations
 

--------------------------------------------------------------------------------

 
Year ended December 31,
 
2010
   
2009
   
2008
                                         
Revenue
                 
Product
  $ 15,251,782     $ 13,033,695     $ 12,800,411  
Services
    15,284,887       14,768,494       13,206,448                                
  30,536,669       27,802,189       26,006,859  
Cost of Revenue
                       
Product
    10,347,755       10,451,316       10,414,368  
Services
    4,342,214       3,951,919       3,294,365                                  
14,689,969       14,403,235       13,708,733                            
Gross Profit
    15,846,700       13,398,954       12,298,126                            
Operating Expenses
                       
Sales and marketing
    3,629,829       3,473,027       4,869,643  
General and administrative
    4,872,169       4,789,183       5,743,568  
Research and development
    4,780,985       3,513,363       3,837,021                            
Total Operating Expenses
    13,282,983       11,775,573       14,450,232                            
Operating Profit (Loss)
    2,563,717       1,623,381       (2,152,106 )                          
Other Income (Expense)
                       
Interest income
    572       29,416       66,390  
Interest expense
    (436,588 )     (527,785 )     (681,621 )
Loss from investment in joint venture
    —       —       (130,000 )
Other expense
    (75,584 )     (108,174 )     (33,613 )                                
(511,600 )     (606,543 )     (778,844 )                          
Net Income (Loss) before Income Tax
    2,052,117       1,016,838       (2,930,950 )                          
Income tax expense
    59,300       11,601       —                            
Net Income (Loss)
  $ 1,992,817     $ 1,005,237     $ (2,930,950 )

 
 
6

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
 
Statements of Stockholders’ Equity
 

--------------------------------------------------------------------------------

 
Years ended December 31, 2010, 2009 and 2008
                                                                               
                                                                               
Redeemable Convertible Preferred Stock
     
Series A
   
Series B-1
   
Series BB
   
Series C
   
Series C-1
     
Shares
   
Amount
   
Shares
   
Amount
   
Shares
   
Amount
   
Shares
   
Amount
   
Shares
   
Amount
                                                               
Balance, January 1, 2008
    1,704     $ 6,368,215       2,835     $ 1,369,675       47,629     $
23,884,108       14,414,935     $ 30,762,994       797,191     $ 171,903        
                                                                           
Issuance of common stock through the vesting of restricted stock
    —       —       —       —       —       —       —       —       —       —  
Exercise of stock options
    —       —       —       —       —       —       —       —       —       —  
Equity Compensation
    —       —       —       —       —       —       —       —       —       —  
Issuance of preferred stock
    —       —       —       —       —       —       —       —       —       —  
Accretion of preferred stock
    —       1,293       —       2,907       —       57,046       —       41,968
      —       —  
Accretion of preferred stock dividends
    —       320,000       —       81,899       —       1,372,314       —      
2,783,620       —       —  
Issuance of warrants - Series D
    —       —       —       —       —       —       —       —       —       —  
Net loss
    —       —       —       —       —       —       —       —       —       —  
                                                                               
 
Balance, December 31, 2008
    1,704       6,689,508       2,835       1,454,481       47,629      
25,313,468       14,414,935       33,588,582       797,191       171,903        
                                                                           
Issuance of common stock through the vesting of restricted stock
    —       —       —       —       —       —       —       —       —       —  
Exercise of stock options
    —       —       —       —       —       —       —       —       —       —  
Equity compensation
    —       —       —       —       —       —       —       —       —       —  
Accretion of preferred stock
    —       1,293       —       2,907       —       57,046       —       41,968
      —       —  
Accretion of preferred stock dividends
    —       320,000       —       81,899       —       1,372,314       —      
3,034,147       —       —  
Net Income
    —       —       —       —       —       —       —       —       —       —  
                                                                               
 
Balance, December 31, 2009
    1,704       7,010,801       2,835       1,539,287       47,629      
26,742,828       14,414,935       36,664,697       797,191       171,903        
                                                                           
Issuance of common stock through the vesting of restricted stock
    —       —       —       —       —       —       —       —       —       —  
Equity compensation
    —       —       —       —       —       —       —       —       —       —  
Accretion of preferred stock
    —       1,293       —       2,907       —       57,046       —       41,968
      —       —  
Accretion of preferred stock dividends
    —       320,000       —       81,899       —       1,372,314       —      
3,307,219       —       —  
Net Income
    —       —       —       —       —       —       —       —       —       —  
                                                                               
 
Balance, December 31, 2010
    1,704     $ 7,332,094       2,835     $ 1,624,093       47,629     $
28,172,188       14,414,935     $ 40,013,884       797,191     $ 171,903  

 
 
7

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
 
Statements of Stockholders’ Equity  - Continued
 

--------------------------------------------------------------------------------

 
Years ended December 31, 2010, 2009 and 2008
                                                                               
                                                                               
   
Additional
                 
Series D
   
Common Stock
   
Treasury
   
Paid-in
   
Accumulated
           
Shares
   
Amount
   
Shares
   
Amount
   
Stock
   
Capital
   
Deficit
   
Total
                                                   
Balance, January 1, 2008
    3,702,450     $ 9,020,039       317,084     $ 507     $ 19,121 )   $ —     $
(67,477,794 )   $ 4,080,526                                                    
               
Issuance of common stock through the vesting of restricted stock
    —       —       469,724       47       —       (47 )     —       —  
Exercise of stock options
    —       —       203,608       20       —       31,011       —       31,031  
Equity Compensation
    —       —       —       —       —       29,564       —       29,564  
Issuance of preferred stock
    645,345       1,446,866       —       —       —       —       —      
1,446,866  
Accretion of preferred stock
    —       74,330       —       —       —       (177,544 )     —       —  
Accretion of preferred stock dividends
    —       948,014       —       —       —       —       (5,505,847 )     —  
Issuance of warrants - Series D
    —       —       —       —       —       300,000       —       300,000  
Net loss
    —       —       —       —       —       —       (2,930,950 )     (2,930,950
)                                                                  
Balance, December 31, 2008
    4,347,795       11,489,249       990,416       574       (19,121 )    
182,984       (75,914,591 )     2,957,037                                      
                             
Issuance of common stock through the vesting of restricted stock
    —       —       375,779       38       —       (38 )     —       —  
Exercise of stock options
    —       —       51,000       5       —       7,645       —       7,650  
Equity compensation
    —       —       —       —       —       11,805       —       11,805  
Accretion of preferred stock
    —       76,714       —       —       —       (202,396 )     22,468       —  
Accretion of preferred stock dividends
    —       1,055,599       —       —       —       —       (5,863,959 )     —  
Net Income
    —       —       —       —       —       —       1,005,237       1,005,237  
                                                                 
Balance, December 31, 2009
    4,347,795       12,621,562       1,417,195       617       (19,121 )     —  
    (80,750,845 )     3,981,729                                                
                   
Issuance of common stock through the vesting of restricted stock
    —       —       375,779       38       —       (38 )     —       —  
Equity compensation
    —       —       —       —       —       3,593       —       3,593  
Accretion of preferred stock
    —       76,714       —       —       —       (3,555 )     (176,373 )     —  
Accretion of preferred stock dividends
    —       1,150,603       —       —       —       —       (6,232,035 )     —  
Net Income
    —       —       —       —       —       —       1,992,817       1,992,817  
                                                                 
Balance, December 31, 2010
    4,347,795     $ 13,848,879       1,792,974     $ 655     $ (19,121 )   $ —  
  $ (85,166,436 )   $ 5,978,139  

 
 
8

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
 
Statements of Cash Flows

--------------------------------------------------------------------------------

 
Year ended December 31,
 
2010
   
2009
   
2008
                                         
Changes in Cash and Cash Equivalents
                                     
Cash Flows from Operating Activities
                 
Net Income (loss)
  $ 1,992,817     $ 1,005,237     $ (2,930,950 )
Adjustments to reconcile net income (loss) to net cash used in operating
activities:
                       
Depreciation and amortization
    798,143       852,384       881,731  
Write off of intangible asset
    131,463       —       —  
Loss on investment in joint venture
    —       —       130,000  
Amortization of debt discount
    75,000       91,088       204,448  
Bad debt expense
    248,742       210,000       542,649  
Equity compensation expense
    3,593       11,805       29,564  
Loss on disposal of assets
    —       —       3,575  
Changes in net assets and liabilities:
                       
Accounts receivable
    (266,296 )     93,952       (1,072,393 )
Inventory
    (608,251 )     (215,671 )     976,079  
Deferred cost of sales
    756,854       1,389,446       (4,529,824 )
Prepaid expenses and other current assets
    350,858       (873,039 )     (29,377 )
Accounts payable
    413,204       (1,162,430 )     (804,289 )
Other accrued expenses and current liabilities
    (274,533 )     (198,646 )     (511,189 )
Accrued compensation and payroll taxes
    346,362       (192,345 )     62,207  
Deferred revenue
    (1,475,627 )     (2,175,807 )     7,209,736  
Accrued warranty liability
    (54,827 )     3,575       140,370  
Restricted cash
    —       800,000       (1,050,000 )                          
Net CashProvided by (Used in) Operating Activities
    2,437,502       (360,451 )     (747,663 )                          
Cash Flows from Investing Activities
                                                 
Purchases of property and equipment
    (785,806 )     (403,393 )     (518,605 )
Investment in intangible assets
    (81,117 )     (114,449 )     (53,166 )
Short-term investment
    —       (800,000 )     —  
Investment in Pegaso SkyBitz Joint Venture
    —       —       (130,000 )                          
Net Cash Used in Investing Activities
    (866,923 )     (1,317,842 )     (701,771 )                          
Cash Flows from Financing Activities
                       
Proceeds from issuance of preferred stock, net of issuance cost
    —       —       1,446,866  
Payments on capital leases
    —       (67,255 )     (162,006 )
Payments on revolving line of credit
    —       —       (1,202,230 )
Proceeds from issuance of common stock
    —       7,650       31,031  
Proceeds from issuance of senior debt notes payable
    —       —       5,000,000  
Payments on senior debt notes payable
    (1,666,660 )     —       (1,611,175 )                          
Net Cash (Used in) Provided by Financing Activities
    (1,666,660 )     (59,605 )     3,502,486                            
Net (Decrease) Increase in Cash and Cash Equivalents
    (96,081 )     (1,737,898 )     2,053,052                            
Cash and Cash Equivalents, beginning of year
    4,962,259       6,700,157       4,647,105                            
Cash and Cash Equivalents, end of year
  $ 4,866,178     $ 4,962,259     $ 6,700,157                            
Supplemental Disclosure of Non-Cash Investing and Financing Activities
                       
Issuance of warrants in connection with debt
  $ —     $ —     $ 300,000                            
Supplemental Disclosure of Cash Flow Information
                       
Cash paid for interest
    314,412       466,697       681,621  
Cash paid for income taxes
    4,900       —       —  

 
 
9

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
NOTE A¾ORGANIZATION AND OPERATIONS
SkyBitz, Inc. (the Company) was incorporated on August 12, 1992 under the laws
of the State of Delaware and the Company’s headquarters are in Sterling,
VA.  The Company sells mobile wireless devices and related applications and
provides asset tracking services using satellite technology to customers
throughout the United States. The Company’s current business model is primarily
based on the sale of mobile terminals and related accessory products, with
recurring revenues for monthly asset tracking services.  The Company is focusing
its marketing and sales efforts on the transportation trucking sector and plans
to focus on an additional two to three market sectors in the future. Early in
2010, the Company entered into a strategic partnership with a leading provider
of global satellite services. Management intends to exploit this new
relationship to expand the Company’s service offerings internationally giving
SkyBitz a global satellite footprint.
The Company also has a minority interest in a joint venture in Mexico which is
accounted for on the equity method. The carrying value of this investment has
been written down to zero and the activity in this venture has not been
material.  SkyBitz de Mexico ceased operations in 2009 and there have been no
plans by management to continue doing business under the Joint Venture.
NOTE B—GOING CONCERN – REDEEMABLE PREFERRED STOCK
The accompanying financial statements have been prepared assuming the Company
will continue as a going concern, which contemplates the realization of assets
and the satisfaction of liabilities in the normal course of business. The
financial statements do not include any adjustments relating to the
recoverability and classification of recorded asset amounts and the amount and
classification of liabilities that might be necessary should the Company be
unable to continue as a going concern.
 
As described in Note M, Redeemable Convertible Preferred Stock, all series of
Preferred Stock is subject to redemption any time following the fifth
anniversary of the Series D Preferred Stock issuance date or December 18,
2011.   On the redemption date, holders of all series of Preferred Stock may
require the Company, to the extent it may lawfully do so, to redeem all or a
portion of the then outstanding shares.  The maximum redemption value at the
first redemption date is $105 million if all such holders exercised their
redemption right.  If this redemption feature were exercised, management does
not believe that the Company could fund the redemption with available cash or
borrowings under current lending arrangements which raise substantial doubt
about the Company’s ability to continue as a going concern.
In view of the significance of the amount of the Company’s redemption
obligations relative to its cash flow and assets, the Company does not believe
that it would be able to raise sufficient debt or equity capital to fund any
substantial portion nor does it expect that it will be able to finance its
redemption obligations through its operational cash flows.  Absent an agreement
by the holders of the shares of the Company’s Preferred Stock to forgo or delay
the exercise of their right to trigger the Company’s redemption obligations or
to recapitalize the Company so as to eliminate or defer the redemption feature
of the Preferred Stock, the Company believes that a sale of the Company as a
going concern represents the remaining alternative for satisfying any material
portion of such redemption obligations although it does not expect such a sale
to generate a sufficient proceeds to satisfy all of such obligations.  The
Company’s Board of Directors has commenced a process and engaged an investment
banking firm to consider and explore strategic alternatives, including a
possible sale or recapitalization of the Company.  As of April 15, 2011, no
binding agreements have been entered into by the Company.
NOTE C¾SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES
Basis of Presentation
The accounting policies of the Company are in accordance with accounting
principles generally accepted in the United States of America (U.S. GAAP)
applied on a basis consistent with that of the preceding years. Outlined below
are those policies considered particularly significant.
Use of Estimates
 
 
10

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
The preparation of the Company’s financial statements in conformity with U.S.
GAAP, requires management to make estimates and assumptions that affect the
reported amounts of assets and liabilities, disclosure of contingent assets and
liabilities at the balance sheet date, as well as the reported amounts of
revenues and expenses during the reporting periods.  Actual results could differ
from those estimates.  Estimates are used in accounting for, among other things,
allowance for bad debts and inventory obsolescence, determination of selling
price in revenue recognition, accrual of warranty obligations, income taxes,
state tax liabilities and share-based transactions.
 
Revenue Recognition
 
Revenue is derived from sale of the Company’s equipment (mobile terminals),
accessories, and related satellite-based tracking services.  Revenue is
recognized when persuasive evidence of an arrangement exists, delivery has
occurred or services have been rendered, prices are fixed and determinable, and
collection is reasonably assured.
 
The Company enters into multiple element arrangements and accounts for them in
accordance with Accounting Standards Codification (ASC) Topic 605, Revenue
Recognition, subtopic 25, Multiple-Element Arrangements. The codification
requires that revenue arrangements with multiple deliverables be divided into
separate units of accounting if the deliverables in the arrangements meet
specific criteria.  In addition, arrangement consideration must be allocated
among the separate units of accounting based on their relative selling
prices.  The sale of mobile terminals along with accessories and related asset
tracking services constitutes a revenue arrangement with multiple deliverables.
The Company recognizes revenue from activation fees over the estimated useful
life of its customer contractual relationship.
 
The Company has determined selling prices of the mobile terminals, service and
accessories through separate sales.  When these items are sold together, the
equipment and accessories revenues are recognized based on the allocated selling
price upon shipment.  Service revenue is billed and recognized monthly in the
period in which the services are delivered.  Customer billings in advance of
revenue are recorded as deferred revenue.
 
In the event the Company enters into a multiple element arrangement including
items with no determined selling price, revenue is deferred and recognized over
the term of the related service contract of three to five years, which
approximates the estimated customer relationship period.  The cost of equipment
is deferred up to the amount of the related deferred revenue, and recognized
over the term of the service contract.
 
The Financial Accounting Standards Board (FASB) issued Accounting Standards
Update (ASU) 2009-13, Multiple-Deliverable Revenue Arrangements – a consensus of
the FASB Emerging Issues Task Force, to amend the existing revenue recognition
guidance.
ASU 2009-13 amends FASB’s ASC 605, Revenue Recognition, subtopic 25, as follows:
·  
Modifies criteria used to separate elements in a multiple-element arrangement

·  
Introduces the concept of “best estimate of selling price” for determining the
selling price of a deliverable

·  
Establishes a hierarchy of evidence for determining the selling price of a
deliverable

·  
Requires use of the relative selling price method and prohibits use of the
residual method to allocate arrangement consideration among units of accounting

·  
Expands the disclosure requirements for all multiple-element arrangements within
the scope of ASC 605-25

 
The following criteria must be met to separate elements in a multiple-element
arrangement under the amended guidance in ASC 605-25:
·  
The delivered item(s) has stand-alone value to the customer.

·  
If a general right of return exists, delivery or performance of the undelivered
item(s) is substantially in the control of the vendor and is considered
probable.

 
 
11

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
Stand-alone value
 
A deliverable is considered to have standalone value if a customer could resell
the element on a standalone basis or if the Company sells it separately. From
time to time, the Company sells the hardware to trailer manufacturers for sale
to trucking fleets and leasing companies for installation on trailers without a
service agreement.  In effect, these trailer manufacturers and leasing companies
then sell their product which includes the hardware to a third
party.  Accordingly, there is stand-alone value to the delivered items.  There
is also no general right of return on sales of the Company
products.  Consequently, the Company has met both criterion and must separate
transactions into multiple deliverables.
 
Measurement
In establishing selling price of each element, the Company must first establish
Vendor-Specific Objective Evidence (VSOE).  If the Company is unable to support
VSOE for a delivered item (or third party evidence), it must then estimate the
selling price (ESP) of the delivered item. The Company’s ESP considered multiple
factors, such as discrete historical pricing for a given element in the fee
arrangement, pricing trends, volume discounts, overall economic conditions,
impact of competition for the deliverable(s), profit margins realized by the
Company in the industry, and certain entity-specific factors.
 
The Company enters into sales transactions where it resells tracking equipment
manufactured by other companies that either sell this equipment either directly
to end user customers or offer it to other distributors for resale. In these
transactions, the Company also offers tracking services that it purchases either
directly from a satellite provider or from the equipment manufacturer. The
Company looks to evidence of selling price for the equipment and services based
upon sales transactions by other resellers or the manufacturer. Until the
selling price is established and these transactions can be recognized under the
relative selling price method of accounting, the Company defers equipment
revenue recognition (and associated cost of goods sold) over the service
contract term.
 
Allocation
The total arrangement fee is allocated to the individual elements in a multiple
element transaction based on each element’s relative selling price.  Prior to
the Company’s adoption of ASU 2009-13, if the Company was able to support
selling price of the undelivered element in a transaction but not the delivered
element, the Company recognized revenue for these transactions based upon the
residual method of accounting.
 
Transition and effectivity
The amended guidance is effective prospectively for revenue arrangements entered
into or materially modified in fiscal years beginning on or after June 15,
2010.   Early adoption is permitted.  Effective January 1, 2010, the Company
adopted ASU 2009-13.   Transactions occurring before January 1, 2010 were not be
restated and there was no impact on the allocation of consideration or revenue
recognition related to those transactions.  Furthermore, transactions entered
into prior to 2010 continue to be accounted for under the residual model if
applicable, as described above.
Upon adoption of ASU 2009-13, the Company has evaluated the impact of the change
of this accounting principle and concluded that there have been no significant
changes in the units of accounting of its multiple element arrangements, the
pattern and timing of revenue recognition is very similar to the pre-existing
guidance as set forth in ASC 605-25, there has been no material impact on
revenue recognition for 2010 and is not expected to materially affect future
periods.
When the Company acts as a reseller, the Company monitors the terms of each new
transaction to assess whether ACS 605, Revenue Recognition, subtopic 45,
Principal Agent Considerations, applies to its financial reporting for such
transaction.  In accordance with this standard, the Company has recognized
revenue associated with the resale of mobile terminals and related asset
tracking services equipment on a gross basis.
 
 
12

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
The Company occasionally enters into sales-type lease transactions and applies
ASC 840, Leases. Under sales-type leases, the minimum lease payments (net of
amounts, if any, included therein with respect to executory costs such as
maintenance, taxes, and insurance to be paid by the lessor, together with any
profit thereon) plus the unguaranteed residual value accruing to the benefit of
the lessor shall be recorded as the gross receivables.  The present value of the
minimum lease payments is recorded as lease revenue. The difference between the
gross receivables in the lease and the lease revenue is recorded as unearned
income. The discount rate to be used in determining the present values shall be
the interest rate implicit in the lease. The unearned income is amortized to
income over the lease term.
 
Concentrations of Risk
 
Financial instruments which subject the Company to concentrations of credit risk
consist of cash, cash equivalents, short-term investment and accounts
receivable.  The Company places its cash and cash equivalents with high-quality
financial institutions.  In addition, the Company invests excess cash balances
in non-FDIC insured money market funds.  Management believes the risk in these
situations to be minimal.
 
As of December 31, 2010, the Company had one customer that individually
accounted for 20 percent of total accounts receivable.  As of December 31, 2009,
the Company had two customers that individually accounted for 18 percent and 11
percent of total accounts receivable, respectively.  No customer accounted for
more than 10 percent of revenue in 2010.  One customer accounted for more than
13 percent of revenue in 2009 and no customer accounted for more than 10 percent
of the Company’s total revenue in 2008.
 
The Company uses only one vendor to manufacturer its mobile terminal units and
as of December 31, 2010 and 2009, the amount owed to this vendor represented 38
percent and 43 percent of total trade payables, respectively.
 
Cash and Cash Equivalents
 
The Company considers all highly liquid investments having an original maturity,
at the time of purchase, of three months or less to be cash or cash equivalents
for purposes of the statements of cash flows. Certain cash equivalents which
fund the Company’s treasury sweep account are not insured by the FDIC.
 
Restricted Cash
 
At December 31, 2010 and 2009, the Company had $300,000 deposited in
certificates of deposit to collateralize letters of credit issued to cover its
office lease standby letter of credit and a letter of credit related to a
corporate credit card.  Of these certificates of deposit, one has an original
maturity date greater than thirty days and is therefore included in short-term
investments in the accompanying balance sheet.
 
Investments
 
Investments held by the Company as for December 31, 2010 and 2009 consist of a
$800,000 certificate of deposit and is recorded at fair value.  $750,000 of this
investment is used to collateralize letters of credit issued to a supplier and
$50,000 of this investment is used to secure the line issued by bank related to
a corporate credit card.
 
Accounts Receivable
 
The Company has accounts receivable from its customers from revenue transactions
generated in the ordinary course of business which are recorded at the invoiced
amount and do not bear interest.  Accounts receivable related to equipment sales
are generally secured by the underlying equipment.  All other accounts
receivable are generally unsecured.  Account balances are charged off against
the allowance after all means of collection have been exhausted and the
potential for recovery is considered remote.
 
The allowance for doubtful accounts was $510,288 and $313,512 at December 31,
2010 and 2009, respectively.  The Company utilizes the specific identification
method for establishing the adequacy of its allowance for doubtful accounts.
 
 
13

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
Accounts receivable are reviewed by management for collectibility with any
necessary adjustments to the allowance being made when management deems
collection uncertain.
 
Inventories
 
Inventories consist of mobile terminal units, accessories, and related
parts.  Inventories are recorded at the lower of cost or market and cost is
determined on a first-in, first-out basis.  The Company recorded a write off of
certain inventories to market in 2010 in the amount of $89,620.
 
Deferred Cost of Sales
 
When hardware revenue is deferred, the associated cost is also deferred.  The
deferred costs are charged to cost of sales over a period of three to five years
to match revenues recognized.
 
Accrued Warranty Liability
 
The Company records a liability for an estimate of costs that it may incur under
its standard warranty when product revenue is recognized.  Factors affecting the
Company’s warranty liability include the number of units sold and historical and
anticipated rates of claims and costs per claim.  The Company periodically
assesses the adequacy of its warranty liability based on changes in these
factors. The Company’s standard policy is to warrant hardware for a one year
period.
 
Extended warranties on the Company’s product offerings are evaluated by
management to determine if there is sufficient warranty experience to determine
potential future product returns and record an estimated warranty expense at the
time of sale, otherwise, actual warranty claims are recorded as incurred.  In
sales transactions where the extended warranty period offered extends beyond the
Company’s historical warranty experience, the equipment revenue and associated
cost of goods sold are deferred and recognized over the life of the extended
warranty or as warranty costs are incurred.
 
Fair Value of Financial Instruments
 
The carrying amounts of financial instruments, including cash and cash
equivalents, short-term investments, receivables, accrued expenses, and accounts
payable, approximated fair value as of December 31, 2010 and 2009 because of the
relatively short duration of these instruments.
 
Property and Equipment
 
Property and equipment are stated at cost, net of accumulated
depreciation.  Depreciation is computed using the straight-line method over the
estimated useful lives of the assets, generally three to seven years.  Leasehold
improvements and assets held under capital leases are depreciated over the
estimated useful life of the asset or the term of the lease, whichever is
shorter.  Significant additions or improvements extending the useful life of an
asset are capitalized; maintenance and repair costs are expensed as
incurred.  At the time property and equipment are sold or retired, the cost of
the asset and the related accumulated depreciation are removed from their
respective accounts and any gains or losses are included in the statements of
operations.
 
Intangible Assets
 
The Company accounts for intangible assets, primarily patents, in accordance
with ASC 350, Intangibles-Goodwill and Other, which requires that intangible
assets with estimable useful lives be amortized over their respective estimated
useful lives and reviewed for impairment.
 
 
14

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
Impairment of Long-lived Assets
 
The Company assesses potential impairments to its long-lived assets when there
is evidence that events or changes in circumstances indicate the carrying amount
of an asset may not be recoverable.  An impairment loss is indicated when the
undiscounted cash flows expected to be generated by an asset (or group of
assets) are less than its carrying amount.  Any required impairment loss is
measured as the amount by which the asset’s carrying value exceeds its fair
value, and is recorded as a reduction in the carrying value of the related asset
and a charge to operating results.  There were no impairment losses recognized
during the three years ended December 31, 2010, 2009, and 2008, respectively.
 
Research and Development Costs
 
Costs resulting from the research and development of the Company’s products are
expensed as incurred.
 
Income Taxes
 
The Company follows ASC 740, Income Taxes, which requires recognition of
deferred tax assets and liabilities for the expected future consequences of
temporary differences between the carrying amounts of assets and liabilities for
financial reporting purposes and the amounts used for income tax purposes.  A
valuation allowance is established when necessary to reduce deferred tax assets
to amounts expected to be realized.  Income tax expense represents the current
tax provision for the period and the change during the period in deferred tax
assets and liabilities.
Effective 2009, the Company adopted new guidance that creates a single model to
address uncertainty in tax positions and clarified the accounting for income
taxes by prescribing the minimum recognition threshold a tax position is
required to meet before being recognized in its financial statements.  Under the
requirements of this guidance, organizations could now be required to record an
obligation as the result of tax positions they have historically taken on
various tax exposure items. The Company does not believe that any uncertain tax
positions exist at December 31, 2010.
 
Accounting for Stock-based Compensation
 
The Company accounts for stock-based compensation in accordance with ASC 718,
Compensation – Stock Compensation. Under ASC 718, the Company recognizes
compensation expense in the statement of operations using the fair value method
for all new share-based awards. Under ASC 718, the grant date fair value of
awards is recognized as expense on a straight-line basis over the requisite
service period (usually the vesting period). The fair value for stock options is
determined using the Black-Scholes option pricing model. Due to the lack of a
public market for the equity securities of the Company, the estimate of fair
value of the common stock, the estimates of certain variables used in
option-pricing models, and the ultimate estimates of fair value determined using
the Black-Scholes option pricing model, both before and after the adoption of
ASC 718, requires significant judgment.   The measurement of compensation for
restricted stock awards is based on the market value of the shares issued.
 
Leases
 
The Company recognizes rent expense on a straight-line basis over the term of
each lease. Lease incentives or abatements, received at or near the inception of
leases, are recorded as a deferred credit and recognized as a reduction to rent
expense over the life of the lease. As of December 31, 2010 and 2009, the
Company has a deferent rent of $108,309 and $214,136, respectively, the
noncurrent balance of $16,703 and $136,214, respectively, is shown under
non-current liabilities in the balance sheets while $91,606 and $77,922,
respectively, is shown under Other accrued expenses and current liabilities in
the balance sheets.
 
Deferred Financing Costs
 
Costs incurred related to the revolving line of credit are deferred and
amortized as interest expense over the term of the related debt using the
straight-line method. These deferred costs are reflected as a component of other
long-term assets, while the current portion of the deferred financing costs is
reflected as a component of prepaid expenses and other current assets in the
accompanying balance sheets.
 
 
15

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
Advertising Expenses
 
The Company expenses advertising costs in the period incurred. Advertising
expenses were approximately $107,730, $61,816 and $106,272 for the years ended
December 31, 2010, 2009 and 2008, respectively.
 
Sales Tax
 
Sales taxes imposed on the customers are excluded from revenue where the Company
is required by law or regulation to act as collection agent for the taxing
jurisdiction.
 
Shipping and Handling Costs
 
Shipping and handling costs are expensed as incurred and are classified as part
of cost of sales.
 
Reclassifications
 
Certain prior-year amounts in the accompanying 2010 and 2009 financial
statements have been reclassified to conform to the current-year presentation.
 
NOTE D¾PREPAID EXPENSES AND OTHER CURRENT AND NON-CURRENT ASSETS
Prepaid expenses and other current assets consist of the following at December
31:
 

    2010    
2009
               
Prepaid satellite airtime and hosting
  $ 533,221     $ 521,874  
Other prepaid expenses
    227,039       195,661  
Sales-type lease receivables, current portion
    136,905       317,743  
Deferred financing costs
    24,204       43,566  
Demonstration units
    18,368       63,551  
Prepaid license fees
    13,017       15,514  
Employee related receivables
    100       9,248       $ 952,854     $ 1,167,157  

 
Non-current other assets of $153,496 and $265,846 represent the long-term
portion of sales-type lease receivables due at December 31, 2010 and 2009,
respectively.
 
 
16

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
NOTE E¾PROPERTY AND EQUIPMENT
Property and equipment consist of the following at December 31:
 

 
Depreciable
Lives
 
2010
   
2009
                 
Computer components
3-5 years
  $ 1,353,220     $ 1,260,569  
Other equipment
3-5 years
    3,219,501       2,527,616  
Furniture and fixtures
7 years
    200,444       199,174  
Leasehold improvements
life of lease (1)
    261,050       261,050                                                  
5,034,215       4,248,409  
Less: accumulated depreciation
      (3,465,888 )     (2,686,237 )                                            
  $ 1,568,327     $ 1,562,172  

 
(1) Or the life of the asset, whichever is shorter.
 
Depreciation expense was $779,650, $838,205, and $872,472 for the years ended
December 31, 2010, 2009, and 2008, respectively.
 
NOTE F¾INTANGIBLE ASSETS
Intangible assets include costs for registration and annual maintenance costs of
the Company’s intellectual property with the US Patent office and are being
amortized on a straight-line basis over a period of 20 years.  During 2010, 2009
and 2008, amortization expense related to intangible assets was $18,493, $14,179
and $9,259, respectively. During the year, patent costs previously capitalized
of $131,463, net of accumulated amortization costs were written off based on an
evaluation of each patent’s status and future value.  The weighted average
estimated lives for the patents are approximately 20 years.  The future annual
amortization expense for the intangible assets, based upon the Company’s
existing intangible assets and the current useful lives, is estimated to be the
following as of December 31, 2010:
 

Year ending December 31,              
2011
  $ 13,109  
2012
    13,109  
2013
    13,109  
2014
    13,109  
2015
    13,109  
Thereafter
    169,980                 $ 235,525  

 
 
 

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
NOTE G¾ACCRUED WARRANTY, ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES
The following table shows activities within the accrued warranty accounts for
the standard one-year warranty as well as the warranty for battery replacements
for shipments under the extended warranty arrangements:
 

   
2010
   
2009
               
Beginning balance
  $ 310,287     $ 306,712  
Warranty costs incurred
    (174,399 )     (29,659 )
Additions to accrued warranty (1)
    119,572       33,234  
Ending balance
  $ 255,460     $ 310,287  

 
(1)  
Recorded as a reduction of cost of revenues in each period.

 
 
When the Company enters into product sales with extended warranties and the
Company’s warranty obligation cannot be estimated, a warranty liability is not
recorded and the sale is deferred.  In 2010, the Company recorded warranty
expense of $192,459 related to sales under the extended warranty arrangements,
for actual warranty costs incurred.
 
Accrued expenses and other current liabilities consist of the following at
December 31:
 

   
2010
   
2009
               
Sales tax
  $ 244,043     $ 369,368  
Other accrued cost
    266,847       413,657  
Professional fees
    103,490       90,315  
Deferred rent
    91,606       77,922  
Accrued construction-in-progress
    78,816       —  
Accrued research and development cost
    35,528       47,100  
Accrued others
    115,005       153,318       $ 935,335       1,151,680  

 
 
2

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
NOTE H¾SENIOR DEBT AGREEMENT
2008 Senior Debt Agreement
 
 
During 2008, the Company entered into a $5 million senior debt financing with a
financial institution which matures in August 2012. The Company drew down the
entire $5 million during 2008 at closing and used a portion of the proceeds to
retire the amount due on a prior senior debt facility. The senior debt is
collateralized with all right, title and interest of the Company in and to the
following: all accounts receivable, inventory, equipment, general intangibles
(including without limitation all Intellectual Property and deposit accounts),
investment property and other property.  The senior debt line has a single
financial covenant measuring operating Earnings Before Interest, Taxes,
Depreciation and Amortization (defined as GAAP EBITDA adjusted for changes in
deferred revenue, deferred cost of sales and capital expenditures). The interest
rate for 2009 is variable based on the prime rate plus 2.25 percent, with a
minimum interest rate of 7 percent.  The effective rate of interest at December
31, 2009 was 7.23%.
The term of the loan is 48 months with the first 18 months of payments interest
only.    Warrants equal to 6 percent of the total senior debt borrowing were
issued at the Series D fair value stock price. The portion of the proceeds
allocated to the warrants was reflected as additional paid-in capital and a
discount was recorded against the face amount of the underlying debt amounting
to $300,000.  This debt discount is being amortized over the term of the debt
using the interest method and is included in interest expense.  The interest
rate for in 2010 is base plus 3%, but not less 7.5% per annum. The effective
rate of interest at December 31, 2010 was 7.41%.  As of December 31, 2010, the
Company had outstanding borrowings of $3,333,339 against this senior debt line.
The Company is in compliance with the financial covenants as of December 31,
2010.
Future Debt Payments-Senior Debt Financing

Year ending December 31,              
2011
  $ 1,999,992  
2012
    1,333,347                             3,333,339  
Less: Debt discount
    (123,185 )                    
Senior Debt obligations
  $ 3,210,154  

 
 
The future debt repayments above for 2011 aggregating to $1,924,992, net of the
unamortized debt discount, is shown as current portion of long-term senior debt
in the December 31, 2010 balance sheet. The future debt repayments above for
2012 aggregating to $1,285,162, net of the unamortized debt discount, is shown
as long-term senior debt in the December 31, 2010 balance sheet.
The Company’s long-term borrowing is recorded at historical values. Based on the
borrowing rates currently available to the Company for bank loans with similar
terms, the fair value of the Company’s long-term borrowing is $3.1 million at
December 31, 2010.
 
 
3

--------------------------------------------------------------------------------

 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
NOTE I¾REVOLVING LINE OF CREDIT
Revolving Line of Credit
During 2008, the Company entered into a $3 million revolving line of credit with
a financial institution.  As part of the closing of this transaction, the
Company repaid and canceled its then existing $3 million revolving
line-of-credit and a $1.5 million borrowing line to fund purchases of equipment.
The $3 million revolving line of credit facility is collateralized with all
right, title and interest of the Company in and to the following: all accounts
receivable, inventory, equipment, general intangibles (including without
limitation all Intellectual Property and deposit accounts), investment property
and other property.  The revolving line of credit has a 24 month term and
expired in August 2010. The interest rate was based on the prime rate plus 1
percent.  The re-negotiated extension on the revolving line of credit discussed
below calls for interest to be calculated on the prime rate plus 3 percent, with
a minimum interest rate of 7.5 percent. The revolving line of credit has a
single financial covenant measuring operating EBITDA (defined as GAAP EBITDA
adjusted for changes in deferred revenue, deferred cost of sales and capital
expenditures). As of December 31, 2010 and 2009, there were no outstanding
borrowings against this line of credit.
In 2010, the Company re-negotiated its $3 million 2008 revolving line of credit
with its existing financial institution to extend the maturity of its 2008
revolving line of credit to be coterminous with the $5 million senior debt
financing. The revolver was set to mature in August of 2010 and the extension
would allow the Company to draw on the line of credit up to August 26, 2012. The
negotiations resulted in a new interest rate on the senior debt based on the
prime rate plus 3 percent, with a minimum interest rate of 7.5 percent.
In December 2010, a $500,000 letter of credit was issued to a key manufacture of
the Company and has accordingly reduced the amount available for borrowing under
the revolving line of credit. This letter of credit will expire on December 31,
2011.  As of December 31, 2010, the Company had $2.5 million available on this
line of credit. The Company is in compliance with the financial covenants as of
December 31, 2010.
 
NOTE J¾DEFERRED FINANCING COST
The deferred financing costs consist of the following as of December 31:
 

   
2010
   
2009
               
Deferred financing costs
  $ 154,903     $ 154,903  
Accumulated amortization
    (114,563 )     (70,998 )                                    
Deferred financing costs, net
  $ 40,340     $ 83,905  

 
Amortization of deferred financing costs was $ 43,566, $53,248, and $98,624 for
the years ended December 31, 2010, 2009 and 2008, respectively.
 
Deferred financing cost is included as part of prepaid expenses and other
current assets for the current portion.
 
 
4

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
NOTE K¾COMMON STOCK
At December 31, 2010, a total of 29,391,193 shares of the Company’s common stock
have been reserved for the potential conversion of the Company’s Convertible
Preferred Stock, including warrants issued for preferred stock, into common
stock:
 
Series A
295,859
Series B-1
158,960
Series BB
8,930,438
Series C-1
797,191
Series C
14,684,832
Series D
4,523,913

NOTE L¾WARRANTS
The Company has issued the following warrants:
·  
In relation to the Company’s senior debt financing in 2006, the Company issued
204,082 warrants which were issued at the Series C fair value stock price. The
Company recorded a $300,000 debt discount related to this debt during 2006 which
was being amortized using the interest method over the term of the debt which
has been fully amortized as of December 31, 2010.  These warrants will expire on
April 28, 2016 and has an exercise price of $1.47.

 
·  
In relation to the revolving line-of credit entered into by the Company with a
certain bank in 2006, 26,086 warrants were issued at the Series D fair value
stock price.  The portion of the proceeds allocated to the warrants was
reflected as additional paid-in capital and a discount was recorded against the
face amount of the underlying debt amounting to $60,000.  This debt discount has
been amortized over the term of the debt using the interest method and has been
fully amortized as of December 31, 2010. These warrants will expire on August 3,
2011 and has an exercise price of $2.30.

 
·  
In relation to the Company’s $5 million senior debt financing in 2008 (as
discussed in Note H), 130,435 warrants equal to 6 percent of the total senior
debt borrowing were issued at the Series D fair value stock price. The portion
of the proceeds allocated to the warrants was reflected as additional paid-in
capital and a discount was recorded against the face amount of the underlying
debt amounting to $300,000.  This debt discount is being amortized over the term
of the debt using the interest method and has been fully amortized as of
December 31 2010.  These warrants will expire on August 26, 2018 and has an
exercise price of $2.30.

 
·  
In 2003 and 2004, the Company issued warrants to a certain customer aggregating
to 67,000 shares which were issued at the common share stock price.  These
warrants will expire on June 11, 2011 and has exercise prices of between $0.50
and $1.00.

 
NOTE M¾REDEEMABLE CONVERTIBLE PREFERRED STOCK
On July 27, 2000, the Company authorized the issuance of 10,000 shares of Series
A Convertible Preferred Stock (the Series A Preferred Stock).  On July 29, 2000,
1,720 shares of the Series A Preferred Stock were issued at a price per share of
$2,325.  Total gross proceeds from this issuance were $4 million and issuance
costs totaled $50,000 to reduce the preferred stock.
 
 
5

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
On October 31, 2002, the Company authorized the issuance of 13,889 shares of
Series B Convertible Preferred Stock (the Series B Preferred Stock) at a price
per share of $360.  Total gross proceeds from this issuance were $5 million;
related issuance costs were $662,407.  During 2003, the Company issued 22,223
additional shares of Series B Preferred Stock for gross proceeds of $8 million;
related issuance costs were $195,071.
On November 12, 2003, the Company authorized the issuance of Series C
Convertible Preferred Stock (the Series C Preferred Stock).  On December 23,
2003, 10,884,354 shares of the Series C Preferred Stock were issued at a price
per share of $1.47 per share.  Total gross cash proceeds from this issuance were
$12 million.  The holders of the bridge notes issued during 2003 converted the
outstanding principal on their notes into Series C Preferred Stock.  Total
issuance costs of $513,894 reduced the preferred stock.  Series B Preferred
Stockholders participating in the Series C Round had the ability to convert
their shares to a new designation of preferred stock, Series BB Preferred.  On
December 23, 2003, all of the outstanding shares of Series B Preferred Stock
were converted to Series BB Preferred Stock for those who participated in the
Series C round, or Series B-1 Preferred Stock for those who did not
participate.  The Series BB Preferred Stock holds substantially the same terms
as the Series B Preferred Stock.  The Company also issued 797,213 shares of
Series C-1 Preferred Stock on December 23, 2003 in exchange for the accrued
interest of $171,903 from the bridge notes.
On March 15, 2004, the Company issued 1,047,611 additional shares of Series C
Preferred Stock for total consideration of $1,540,020.  During 2005, 2,448,979
additional shares of Series C Preferred Stock for total consideration of $3
million was issued.
On December 15, 2006, the Company authorized the issuance of 4,373,913 shares of
Series D Convertible Preferred Stock (the Series D Preferred Stock). On December
18, 2006, 3,296,644 shares of the Series D Preferred Stock were issued at a
price of $2.30 per share. Total gross proceeds from the issuance were
$7,582,281. Total issuance costs of $309,333 reduced the preferred stock. During
February and March 2007, 405,806 shares of the Series D Preferred Stock were
issued at a price of $2.30 per share. Total gross proceeds from the issuance
were $933,354. Total issuance costs of $36,808 reduced the preferred stock.
During March 2008, 645,345 shares of the Series D Preferred Stock were issued at
a price of $2.30 per share. Total gross proceeds from the issuance were
$1,484,294. Total issuance costs of $37,428 reduced the preferred stock. The
issuance costs are being accreted against additional paid-in capital on a
straight-line basis through the Series D redemption date of December 18, 2011,
which approximates the effective interest method.
 
NOTE M¾REDEEMABLE CONVERTIBLE PREFERRED STOCK—Continued
Voting Rights
The holders of Series A, Series B-1, Series BB, Series C and Series D Preferred
Stock are entitled to vote, together with the holders of common stock, on all
matters submitted to stockholders for a vote.  Each preferred stockholder is
entitled to the number of votes equal to the number of shares of common stock
into which each share of Series A, Series B-1, Series BB, Series C and Series D
Preferred Stock is convertible at the time of such vote.  Series C-1 has no
voting rights.
A separate vote of Series C and Series D Preferred Stockholders is required,
either (1) a majority of each class of Series C and Series D Preferred Stock or
(2) holders of at least 60 percent of the outstanding shares of Series C and
Series D Preferred Stock voting together, must be obtained, in order to amend
the Certificate of Incorporation or effectuate a liquidation, bankruptcy filing,
merger, sale, initial public offering, change in the number of authorized shares
of any preferred series, issuance of preferred shares, redemption or purchase of
preferred or common stock or designation of a new class of stock, among other
matters.
Dividend Rights
The holders of all classes of preferred stock, other than the Series C-1
non-voting Preferred Stock, are entitled to receive, out of funds and assets
legally available, if and when declared by the Board of Directors, cumulative
annual dividends equal to 8 percent for the Series A, Series B-1 and Series BB
Preferred Stock (collectively, the Junior Preferred Stock).
 
 
6

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
The holders of Series C Preferred Stock are entitled to receive, out of funds
and assets legally available, if and when declared by the Board of Directors,
cumulative compounding annual dividends equal to 11 percent through the period
ended December 17, 2006 and 9 percent thereafter. Provisions of the Series D
Preferred Stock offering reduced the dividend rate applicable to the Series C
Preferred Stock offering from 11 to 9 percent concurrent with the first issuance
of Series D Preferred Stock. The holders of Series D Preferred Stock (the Senior
Preferred Stock) are entitled to receive, out of funds and assets legally
available, if and when declared by the Board of Directors, cumulative
compounding annual dividends equal to 9 percent. Through December 31, 2010, no
dividends have been declared or paid by the Company.
NOTE M¾REDEEMABLE CONVERTIBLE PREFERRED STOCK—Continued
Liquidation Preference
Series D stockholders were granted a one time (1X) liquidation preference,
including any accrued but unpaid dividends, prior to any sharing of liquidation
proceeds with any of the other shareholders. The provisions of the Series D
Preferred Stock offering also guaranteed Series D stockholders a minimum return
of one and one half times (1.5X) return on their original investment as downside
protection. In the event liquidation proceeds are not sufficient to satisfy the
1.5X minimum provision, the proceeds will be allocated on a pro-rata basis
amongst only the Series D holders.  After full satisfaction of the Series D
liquidation preferences, when and if available, remaining proceeds will be paid
in order of liquidation preference until the full liquidation preference is
satisfied, or on a pro-rata basis:  Series C (up to two times original issue
price plus accrued but unpaid dividends, Series C-1 (up to original issue
price), Series BB ($8,177,661 plus accrued but unpaid dividends), Series B-1
(accrued but unpaid dividends), and Series A (accrued but unpaid dividends) and
thereafter all common and preferred stockholders, distributed on an
as-converted-to-common basis. The provisions of the Series D Preferred Stock
offering eliminated the original purchase price liquidation preferences for
Series A ($4 million issue price)  and Series B-1 ($1,023,740 issue price)
Preferred Stock and reduced the liquidation preference on the Series BB
liquidation price from one time original issue price ($17,153,921) to
$8,177,661.
On November 17, 2006, the Company adopted a Management Carve Out Plan (“Carve
Out Plan”), which will have an impact on liquidation payments made to all Series
A, Series B-1, Series BB, Series C-1 and Series C Preferred Stock holders in the
event of a liquidation event. This plan is available to employees of the company
who meet the following criteria: (1) hold one or more unexercised common stock
options (“options”) or restricted stock immediately before a liquidation event,
(2) surrender his or her unexercised option(s) or restricted stock at the time
of a liquidation event, and either (3)(a) is an employee of the Company at the
time of a liquidation event or (3)(b) is terminated from employment by action of
the Company fewer than six  (6) months before a liquidation event for a reason
other than cause. The Carve Out Plan is also subject to certain provisions of an
existing employment agreement in the event of a conflict of terms. The pool for
the Carve Out plan is the lesser of (1) $5 million or (2) 5 percent of the
proceeds of a liquidation event. The 1.5X liquidation preference and accrued but
unpaid dividends due to Series D Preferred Stock holders at the time of a
liquidation event will be paid first and then the Carve Out Plan of 5 percent up
to $100 million of liquidation proceeds becomes effective. The calculation of
amounts due to each employee is based upon that employees vested stock options
at the time of a liquidation event as the numerator and total vested options for
all employees as the denominator.
On January 23, 2007, the Company’s Board of Directors approved a resolution to
include all existing employees as of that date as participants in the Carve Out
Plan.
On May 5, 2009, the Company’s Board of Directors approved a resolution to
include all existing employees as of that date as participants in the Carve Out
Plan.
As discussed on Note R, Subsequent Events, on March 24, 2011, the Company’s
Board of Directors approved a resolution to include only certain employees as of
that date as participants in the Management Carve Out Plan.
 
 
7

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
NOTE M¾REDEEMABLE CONVERTIBLE PREFERRED STOCK—Continued
Conversion
Shares of all classes of preferred stock are convertible into shares of common
stock on a one-for-one basis, at any time and at the option of the holder.  The
initial conversion price is subject to adjustment in accordance with
anti-dilution provisions contained in the Company’s Certificate of
Incorporation.
No fractional shares shall be issued upon conversion of shares of preferred
stock into common stock.
Conversion is effected immediately upon the consummation of a firm-commitment
underwritten public offering which yields a price per share of at least $9.20
and gross proceeds of at least $40 million.
Upon closing of the Series D Preferred Stock round of financing, the conversion
price, by stock class designation, is as follows:
 
Designation
  Conversion Price          
Series A
  $ 13.39  
Series B-1
    6.44  
Series BB
    1.92  
Series C
    1.47  
Series C-1
    1.47  
Series D
    2.30  

 
Redemption
The provisions of the Series D Preferred Stock offering changed the redemption
anniversary date to any time following the fifth anniversary of the Series D
Preferred Stock issuance date.  On the redemption date, any holder of Series D
Preferred Stock may require the Company to redeem all or a portion of its
shares, subject to the written consent of the holders of a majority of the
then-outstanding Series D Preferred stockholders.  The Series C Preferred Stock
shares are redeemable, subject to written consent of a majority of the holders
at the date, after Series D redemption date and payment.  Series A, Series BB,
Series B-1, and Series C-1 Preferred Stock shares are redeemable, at the request
of any holder, on or after the redemption and payment of Series D and C
Preferred Stock.
The redemption price per share for all stock class designations shall be equal
to the greater of the issued price per share, plus accrued and unpaid dividends,
or the then-fair market value per share.
If the Company does not have sufficient funds legally available to redeem all
shares of preferred stock at any redemption date, the Company will redeem such
shares pro rata to the extent possible and shall redeem the remaining shares as
soon as sufficient funds are legally available.
 
 
8

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
NOTE M¾REDEEMABLE CONVERTIBLE PREFERRED STOCK—Continued
Covenants
The Company has certain restrictive covenants related to the Series C and Series
D Preferred Stock.  The Company may not, without approval of holders of at least
60 percent of the outstanding shares of Series C and Series D Preferred Stock
voting together, change the location of its business, incur indebtedness or make
capital expenditures, acquisitions or investments in excess of specified limits
or enter into customer or supplier contracts with an aggregate value in excess
of specified limits.
Registration Rights
Pursuant to a contract entered into by the Company and certain preferred
stockholders: (i) the Series D, Series C and Series BB stockholders have demand
registration rights exercisable at any time after the earlier of six months
after an initial public offering or five years from Series D issuance date; (ii)
the Series D and Series C stockholders have Form S-3 registration rights, and
(iii) all preferred stockholders have “piggyback” registration rights (related
to a potential future offering of other securities).
NOTE N¾DEFINED CONTRIBUTION BENEFIT PLAN
The Company has a 401(k) Profit Sharing Plan (defined contribution plan) under
Section 401(k) of the Internal Revenue Code (IRC).  This plan covers
substantially all full-time employees.  The Company does not currently provide
any match for employee contributions.
 
 
9

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
NOTE O¾INCOME TAXES
Significant components of the Company’s deferred taxes as of December 31 are as
follows:
 

   
2010
   
2009
               
Deferred tax assets:
           
Net operating loss and AMT credit carry forwards
  $ 13,847,087     $ 14,201,861  
Stock-based compensation
    26,978       26,978  
Accrued expenses
    220,456       228,324  
Deferred revenue
    896,142       1,186,834  
Allowance for doubtful accounts
    76,262       1,305                                      
Gross deferred tax assets
    15,066,925       15,645,302                    
Deferred tax liabilities:
               
Depreciation
    (431,719 )     (306,904 )                                    
Net deferred tax asset
    14,635,206       15,338,398  
Valuation allowance
    (14,635,206 )     (15,338,398 )                                    
Total
  $ -     $ -  

 
A reconciliation between the provision for income taxes from operations computed
using the federal statutory income tax rate and the Company’s effective tax rate
is as follows:
 

   
2010
   
2009
   
2008
                     
Income tax benefit at federal rate
    34.00 %     34.00 %     34.00 %
State income taxes
    4.09 %     4.09 %     7.60 %
Permanent items and other
    0.50 %     1.17 %     (2.40 %)
Change in valuation allowance
    (36.72 %)     (38.12 %)     (39.20 %)
Impairment of net operating losses
    —       —       0.00 %                                 1.87 %     1.14 %    
0.00 %

 
 
10

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
No provision for income taxes was recorded for the year ended December 31, 2008
due to the Company’s full valuation allowance against net operating loss and tax
credit carry forwards.  For the year ended December 31, 2009, a provision was
recorded for state income taxes in the amount of $11,601.  For the year ended
December 31, 2010, a provision was recorded for state income taxes and
alternative minimum taxes aggregating to $59,300.  The Company has provided a
valuation allowance for the full amount of its deferred tax assets, since
realization of any future benefit from net operating loss and tax credit carry
forwards cannot be sufficiently assured.
The Company has conducted an analysis of its net operating loss and tax credit
carry forwards under Sections 382 and 383 of the Internal Revenue Service Code
(Section 382).  Under Section 382, if a corporation undergoes an “ownership
change” (generally defined as a greater than 50% change in its equity ownership
over a three-year period), the corporation’s ability to use its pre-change of
control net operating loss carry forward and other pre-change tax attributes
against its post-change income may be limited. The Section 382 limitation is
applied annually so as to limit the use of pre-change net operating loss and tax
credit carry forwards.  Certain net operating loss carry forwards will only be
available as time passes at a rate of $228,804 each year between 2010 and
2022.  Thus, $3.2 million of net operating loss carry forward will not be
available currently and will amortize and be made available between 2010 and
2022.
NOTE O¾INCOME TAXES—Continued
As a result of this analysis, the Company determined that approximately $11.9
million of net operating loss carry forwards and $31,000 of tax credits would
expire unused and were permanently impaired.  As such, the deferred tax asset
disclosed above represents the portion of the net operating losses that could be
used to offset taxable income in the future.  As of December 31, 2010, the
Company had net operating losses (net of the impairment) of $36.3 million which
expire between 2010 and 2027.
NOTE P¾ACCOUNTING FOR STOCK-BASED COMPENSATION
Stock Incentive Plan
In July 2000, the Company adopted the 2000 Stock Incentive Plan (the 2000 Plan)
for eligible employees, officers, directors and any other individuals providing
bona fide services to or for the Company or its affiliates.  A total of
4,783,444 shares of common stock were reserved for issuance of incentive awards
as of December 31, 2005.
During 2006, the Company amended its 2000 Plan such that an additional 519,553
shares were reserved for issuance of incentive awards.
In January and September 2007, the Company’s Board of Directors voted to
increase the stock option pool by 1,084,586 and 500,000 additional shares,
respectively.  As of December, 31, 2010 a total of 6,887,583 shares have been
reserved for issuance under the Company’s Equity Incentive Plan.
Stock Options
Stock options granted are subject to individual Stock Option Agreements, which
include various vesting schedules and terms.  The exercise period for stock
options granted does not exceed ten years.  Options granted under the Plan
generally vest annually over a two to four year period from the date of
grant.  Options are exercisable only to the extent that they are vested per the
terms of the individual stock option agreements.  The Company expenses the value
of these option grants over the vesting period.  The Company recorded
insignificant amounts of compensation expense related to stock options issued to
employees prior to 2010. In 2010, the Company obtained a third party common
stock valuation which concluded that common stock does not contain value.  The
Common Stock valuation was largely driven by the
 
fact that estimates of enterprise value using indications of value derived from
expressions of interest from third party suitors are greatly exceeded by
Preferred Stock preferences.  Accordingly, the Company did not record
compensation expense for 2010 option grants. As of December 31, 2010 and 2009,
the Company’s total unrecognized compensation cost related to nonvested awards
granted under the 2000 Plan that are expected to be recognized over a
weighted-average period of .5 years, are insignificant.  All options granted
under the Company’s stock-based compensation plan during the
 
 
11

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
years ended December 31, 2010 and 2009 had an exercise price greater than or
equal to the estimated fair value of the underlying common stock on the date of
grant.
 
The fair value of the options are estimated on the date of grant using the
Black-Scholes Merton pricing model that uses the assumptions in the following
table for options granted during the year ended December 31:
 

   
2010
   
2009
   
2008
                     
Dividend yield
    0.0 %     0.0 %     0.0 %
Volatility
    40.0 %     40.0 %     40.0 %
Risk-free interest rate
    2.82% - 3.21 %     2.82% - 3.21 %     2.82% – 2.98 %
Expected life of options (in years)
    6.25       6.25       6.25  

 
Dividend Yield. The Black-Scholes-Merton valuation model calls for a single
expected dividend yield as an input.  The Company has not paid dividends on its
common shares in the past several years, nor does it expect to pay dividends in
the future.  As such, the Company used a dividend yield percentage of zero.
Expected Volatility. The expected volatility of the Company’s shares was
estimated based upon an average of volatility rates for publicly-traded
technology and asset tracking companies along with review of the Company’s
indices.
Risk-free Interest Rate. The Company based the risk-free interest rate used in
the Black-Scholes-Merton valuation model on the implied yield available on a
U.S. Treasury note with a term that approximates the expected term of the
underlying grants.
Expected Term. The expected term of options was determined by using the
simplified method, which is calculated as the weighted-average of the vesting
period and the original contractual term.
 
 
12

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
The following table summarizes the activity of the Company’s stock option plans:
 
Weighted
                     
Options Available to Grant
   
Number of Options Outstanding
   
Average Exercise Price
                     
January 1, 2008
    1,441,431       5,225,219     $ 0.16                            
Granted
    (1,050,962 )     1,050,962       0.20  
Exercised
    —       (203,607 )     0.15  
Forfeited/cancelled
    888,515       (888,515 )     0.17  
December 31, 2008
    1,278,984       5,184,059       0.17                            
Granted
    (1,146,500 )     1,146,500       0.20  
Exercised
    —       (51,000 )     0.15  
Forfeited/cancelled
    2,572,315       (2,572,315 )     0.17  
December 31, 2009
    2,704,799       3,707,244       0.18                            
Granted
    (1,085,000 )     1,085,000       0.20  
Exercised
    —       -       —  
Forfeited/cancelled
    592,250       (592,250 )     0.17  
December 31, 2010
    2,212,049       4,199,994     $ 0.18  

 
The weighted-average grant date fair value for 2010 stock option grants was $0
per share.
The Company received cash from options exercised during the year ended 2010 and
2009 of $0 and $7,650, respectively.  The impact of these cash receipts is
included in financing activities in the accompanying statements of cash flows.
 
 
13

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
Exercise prices for options outstanding as of December 31, 2010, are as follows:
 
Options Outstanding
 
Options Exercisable
   
Weighted
         
Average
         
Remaining
   
Weighted
Exercise
Total
Contractual
 
Total
Average
Price
Outstanding
Life
 
Exercisable
Exercise Price
           
$ .15
1,386,172
4.33
 
1,386,172
$ .15
.20
2,812,896
8.36
 
1,176,119
.20
1.00
926
2.01
 
926
1.0
             
4,199,994
7.02
 
2,563,217
$ .18

 
In 2007, 40,000 stock options were issued to non-employees for advisory services
to be performed during 2007 and 2008.  The same assumptions as stock options
issued to employees were used to determine the fair value, except for the
expected term which is based on the contractual life for grants to
non-employees.  The weighted-average grant date fair value for these stock
options was $0.15 per share.   Total expense recognized in the statements of
operations for stock options issued to non-employees were insignificant for the
years ended December 31, 2010, 2009, and 2008, and total unrecognized expense
for unvested stock options issued to non-employees were also insignificant.  The
unrecognized expense as of December 31, 2010 for unvested stock options issued
to non-employees will be recognized over a weighted-average period of .09 years.
 
Restricted Stock Awards
The Company issued 1,477,302 shares of restricted stock to an executive during
2007.  The award includes cliff vesting of 25% of the award one year from the
commencement date and the balance shall vest ratably for three years.  The
restricted stock was valued based on the grant date fair value of a share of
common stock and are expensed on a straight-line basis over the vesting period
of the award.  The weighted-average grant date fair value of the restricted
stock award granted during 2007 was $0.01.
The Company issued 25,814 shares of restricted stock to an executive during
2008.  The award includes cliff vesting of 25% of the award one year from the
commencement date and the balance shall vest ratably for three years.  The
restricted stock was valued based on the grant date fair value of a share of
common stock and is being expensed on a
 
 
14

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
straight-line basis over the vesting period of the award.  The weighted-average
grant date fair value of the restricted stock award granted during 2008 was
$0.01.
Compensation expense computed for the years ended December 31, 2010, 2009 and
2008 under the fair value method were insignificant. At December 31, 2010 and
2009, unrecognized expense related to the restricted stock awards is
insignificant.  As of December 31, 2010 and 2009, vested and unvested restricted
awards are 375,779 shares and 288,288 shares and 375,779 shares and 664,067
shares, respectively.
NOTE Q¾COMMITMENTS AND CONTINGENCIES
Leases
The Company leases office space under a five year non-cancelable operating lease
expiring on February 28, 2012.
Future minimum annual lease payments are as follows:
 
Year ending December 31,
             
2011
  $ 463,905  
2012
    78,753       $ 542,658  

 
Rent expense amounts to $372,299 for each of the three years ending December 31,
2010, 2009 and 2008.
Litigation
From time to time, the Company is involved in litigation or disputes incident to
the conduct of its business.  Management does not believe that any such matters
currently ongoing will have a material impact on the Company’s financial
position, or results of operations, given the facts of the situation.
Employment Agreements
a)  
The Company entered into an employment agreement with a key employee during
2007. The employment contract covers a period of three years and provide for
payment of base salaries and other incentives.  This agreement includes a
provision whereby if the Company elects to terminate the employment of the key
employee during the term other than for cause, then the respective employee
shall be entitled to receive existing salary and benefits, including incentives,
for up to two years after the termination.

 
b)  
On May 5, 2009, the Company’s Board of Directors approved a resolution to extend
the term of the employment of the key employee to October 15, 2012.

 
c)  
On October 29, 2010, the Company executed a Management Minimum Bonus Plan
(“Bonus Plan”) wherein in the event of an Acquisition or Asset Transfer (as
defined in the plan) resulting in equity values of between $47.5 million and
$102.5 million, there shall be a bonus pool for the payment of incentive bonuses
to certain covered employees (“Minimum Bonus Pool”). The value of the Minimum
Bonus Pool is set such that each covered employee shall be entitled to receive
the amount indicated in the Bonus Plan taking into account the amounts, if any,
to be received by

 
 
15

--------------------------------------------------------------------------------

 
 
SkyBitz, Inc.
Notes to the Financial Statements – Continued
December 31, 2010, 2009, 2008
 
d)  
such covered employee under the Carve-Out Plan (discussed earlier in Note M) and
the Bonus Plan. For equity values at or below $82.5 million, the payments shall
be first fulfilled by the Carve-Out Plan and subsequently, if necessary, by an
additional bonus, such that the amount to be received by each covered employee
is equal to the amounts specified in the Bonus Plan. For Equity Values more than
$82.5 million, each covered employee shall receive the Carve-Out and Bonus Plan.

 
e)  
On August 2, 2010, the Board of Directors approved an agreement with a certain
management personnel which will provide (a) severance benefits for termination
without cause, specifically and (b) severance benefits and stock option vesting
acceleration in the event of change of control, as defined in the agreement.

 
Other Commitments
In 2010, the Company entered into a multi-year Value Added Reseller agreement
with a certain satellite service provider to resell products and services and to
use commercially reasonable efforts to sell to subscribers a certain minimum
number of units annually on a “best efforts” basis.
 
NOTE R—SUBSEQUENT EVENTS
The Company evaluated its December 31, 2010 financial statements for subsequent
events through April 15, 2011, the date the financial statements were available
to be issued.
On March 24, 2011, the Company’s Board of Directors approved a resolution to
include only certain employees as of that date as participants in the Management
Carve Out Plan.
The Company's Board of Directors has commenced a process and engaged an
investment banking firm to consider and explore strategic alternatives,
including a possible sale or recapitalization of the Company. As of April 15,
2011, no binding agreements have been entered into by the Company.
The Company is not aware of any other subsequent events which would require
recognition or disclosure in the accompanying financial statements.
 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF ESCROW AGREEMENT1
 
THIS ESCROW AGREEMENT, dated as of [_______________], 2012 (this “Agreement”),
is by and among Telular Corporation, a Delaware corporation (“Parent”),
Shareholder Representative Services LLC, a Colorado limited liability company,
(the “Stockholder Representative”), solely in its capacity as the
representatives of the former securityholders of the Company (as defined below),
and [U.S. Bank National Association], a national banking association, as escrow
agent hereunder (the “Escrow Agent”).
 
BACKGROUND
 
A.           On the date hereof, pursuant to that certain Agreement and Plan of
Merger (the “Merger Agreement”), dated as of December 3, 2011, by and among
SkyBitz, Inc., a Delaware corporation (the “Company”), Parent, Bluebird
Acquisition Corp., a wholly-owned Subsidiary of Parent (“Merger Sub”) and the
Stockholder Representative, Parent has acquired all of the Company’s outstanding
capital stock in exchange for cash and shares of common stock of Parent.
 
B.           Section 2(c) of the Merger Agreement requires that [_____] shares
of Parent Common Stock (the “Initial Escrowed Shares”) and $[_____] in cash (the
“Initial Escrowed Cash” and together with the Initial Escrowed Shares, the
“Initial Escrowed Funds”) be delivered by Parent to Escrow Agent on the date
hereof.
 
C.           The Escrow Agent has agreed to accept and hold the Escrow Fund (as
defined below), and to disburse the Escrow Fund and any earnings thereon, in
accordance with the terms of this Agreement.
 
D.           In order to establish the escrow as contemplated by the Merger
Agreement, the parties hereto have entered into this Agreement.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and assigns, hereby agree as follows:
 
1.           Definitions.                      Unless otherwise defined herein,
all capitalized terms used herein shall have the meanings attributed to them in
the Merger Agreement.  The following terms shall have the following meanings
when used herein:
 
“Claim” shall mean a claim by Parent pursuant to the Merger Agreement.
 
“Claim Notice” shall mean a written notification, signed by Parent, which shall
specify the obligation, representation or agreement in the Merger Agreement with
respect to which a Claim is being made, a reasonable description of the basis
for such Claim, the Estimated Claim Amount of such Claim and the date of such
Claim Notice.
 
 

--------------------------------------------------------------------------------

1           Subject to further changes based on Escrow Agent’s review and
additional clarifications on distribution mechanics as mutually agreed by
Parent, the Company and the Stockholder Representative prior to the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Claim Response” shall mean a written notification, signed by the Stockholder
Representative, which shall set forth whether or not the Stockholder
Representative disputes any matter with respect to a Claim Notice or the Claim
described therein.
 
“Escrow Fund” shall mean (i) the Escrowed Shares plus any cash dividends accrued
on the Escrowed Shares that remain in the escrow account at any time in
accordance with this Agreement, together with any cash deposited into the escrow
account pursuant to Section 4.d below or any other provision of this Agreement
or the Merger Agreement any income earned on the foregoing funds held in the
escrow account and (ii) the Escrowed Cash.
 
“Escrowed Cash” shall mean that portion of the Initial Escrowed Cash that
remains in the escrow account at any time in accordance with this Agreement.
 
“Escrowed Shares” shall mean that portion of the Initial Escrowed Shares that
remain in the escrow account at any time in accordance with this
Agreement.  Escrowed Shares shall be valued at the Parent Per Share Value for
all purposes under this Agreement, except as otherwise agreed upon by Parent and
the Stockholder Representative or with respect to any adjustment to the per
share price of the Escrowed Shares as contemplated by Section 4.f(ii) below.
 
“Estimated Claim Amount” shall mean the amount designated by Parent to be its
good faith estimate of the amount of any Claim for which a Claim Notice has been
delivered.
 
“Initial Stock Certificate” shall mean the stock certificate representing the
Initial Escrowed Shares in the name of [the Escrow Agent] to be held for the
benefit of the Company Securityholders and participants in the Management Plans.
 
“Joint Written Direction” shall mean a written direction executed by Parent and
the Stockholder Representative and directing Escrow Agent to disburse all or a
portion of the Escrow Fund or to take or refrain from taking an action pursuant
to this Agreement.
 
“Parent Per Share Value” shall mean $[_____], as proportionately adjusted for
any Stock Events following the date of this Agreement.
 
“Stock Events” has the meaning set forth in Section 4.f(ii).
 
2.           Appointment of and Acceptance by Escrow Agent.  Parent and the
Stockholder Representative hereby appoint the Escrow Agent to serve as escrow
agent hereunder.  The Escrow Agent hereby accepts such appointment and, upon
receipt of the Initial Escrowed Funds in accordance with Section 3 below, agrees
to hold, invest and disburse the Escrow Fund in accordance with this Agreement.
 
3.           Deposit of Escrowed Funds.  Simultaneously with the execution and
delivery of this Agreement, Parent will deliver or cause to be delivered the
Initial Stock Certificate and the Initial Escrowed Cash into the possession of
the Escrow Agent.
 
4.           Disbursements of Escrow Fund.
 
a.           Joint Written Direction.  The Escrow Agent shall disburse all or a
portion of the Escrow Fund at any time and from time to time, upon receipt of,
and in accordance with, a Joint Written Direction.  Such Joint Written Direction
shall contain a statement of the portion of the Escrow Fund to be distributed
and instructions or an address to which the distribution shall be sent.
 
 
 

--------------------------------------------------------------------------------

 
 
b.           Release Date.  Not later than three (3) Business Days after
[__________], 2013 (the “Release Date”), the remaining balance of the Escrow
Fund, less any amounts subject to indemnity claims as of such date, plus any
interest on the amount distributed shall be distributed by the Escrow Agent to
the Exchange Agent (or its designee(s)) for payment to the Company Stockholders,
the holders of Company Warrants and participants in the Management Plans,
pursuant to a written instruction delivered by the Stockholder Representative to
the Escrow Agent.
 
c.           Payments from the Escrow Fund.  Any release of or payments from the
Escrow Fund shall be made in the same combination of Escrowed Shares and
Escrowed Cash as the ratio of the Initial Escrowed Shares and the Initial
Escrowed Cash in the Initial Escrowed Funds; provided, however, that if the
Escrowed Shares are substituted with cash in accordance with Section 4.d below,
the combination of Escrowed Shares and Escrowed Cash shall be determined by the
Stockholder Representative in its sole and absolute discretion.  Any payment
from the Escrow Fund to the Company Securityholders and participants in the
Management Plans shall be in accordance with the applicable percentages set
forth opposite such recipients’ respective names on Schedule C.
 
d.           Substitution of Cash for Escrowed Shares.  Except with respect to
any claim made by Parent (and then to the extent of such Estimated Claim Amount
(valuing each Escrowed Share at the Parent Per Share Value)), the Stockholder
Representative, on behalf of the Company Securityholders, shall have the right,
at its sole election, at any time (including following delivery of a Claim
Notice) [to direct the Escrow Agent] to sell Escrowed Shares from the Escrow
Fund and substitute cash into the Escrow Fund (valuing each Escrowed Share at
the Parent Per Share Value for such substitution purposes).  The Stockholder
Representative shall provide written notice to Parent and the Escrow Agent prior
to any such substitution and Schedule A hereto shall be updated to reflect any
such substitution.
 
e.           Stock Certificates.
 
(i)             The distribution of any Escrowed Shares pursuant to this
Agreement shall be accomplished by delivery of the Initial Stock Certificate or
any Replacement Stock Certificates (as defined below) and executed stock powers
and/or assignments associated therewith.  Such stock powers and/or assignments
shall be blank with respect to the name of the assignee but shall be executed by
[the Escrow Agent] at the Closing.  Parent and the Stockholder Representative
further agree to promptly execute and deliver to the Escrow Agent any additional
stock powers and/or assignments of stock separate from such certificates, or
similar documentation as is required to effect the transfer of ownership of the
applicable distribution of Escrowed Shares.  Promptly following its receipt of
the Initial Stock Certificate or any Replacement Stock Certificates, as
applicable, and the executed stock powers and/or assignments associated
therewith (to be completed by the Escrow Agent in accordance with a Joint
Written Direction or a Claim Notice), Parent shall cause to be prepared,
executed and delivered (A) to the Escrow Agent to be held in the Escrow Fund
pursuant to the terms of this Agreement replacement stock certificates
(“Replacement Stock Certificates”) in the name of [the Escrow Agent]
representing the number of Escrowed Shares in the Escrow Fund immediately prior
to the applicable distribution of Escrowed Shares pursuant to the terms of this
Agreement, less the amount of Escrowed Shares distributed pursuant to such
applicable distribution and (B) to each Company Securityholder or participant in
the Management Plan stock certificates in the name of such applicable person
representing the number of Escrow Shares in the Escrow Funds to be distributed
to such applicable person, as directed by the Stockholder
Representative.  Parent agrees to cooperate regarding the cancellation and
re-issuance of the Initial Stock Certificate or any Replacement Stock
Certificates upon distributions of Escrowed Shares.  In connection with any
Replacement Stock Certificates, Parent and the Stockholder Representative
further agree to promptly execute and deliver to the Escrow Agent any additional
stock powers and/or assignments of stock separate from such certificates, or
similar documentation as is required to effect the transfer of ownership of any
future applicable distribution of Escrowed Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)             Parent shall cause the Initial Stock Certificate and each
Replacement Stock Certificate to include the following legend:  “THE SHARES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF AN ESCROW AGREEMENT,
DATED [____________], 2012, AS AMENDED FROM TIME TO TIME, A COPY OF WHICH IS ON
FILE AT THE OFFICE OF TELULAR CORPORATION.”  This legend shall be in addition to
any other legends which are required by federal or state laws (including, but
not limited to, any legend required by the Securities Act or state “blue sky”
laws, or any rule or regulation thereunder), or as otherwise may be reasonably
required by the Escrow Agent; provided, however, that this legend shall be
removed prior to any distribution in accordance with this Agreement.
 
f.           Rights with Respect to Escrowed Shares.
 
(i)           The Company Securityholders and participants in the Management
Plans shall remain the beneficial owners of the Escrowed Shares until such time,
if any, that such Escrowed Shares are transferred to Parent pursuant to this
Agreement and, until such time, the Company Securityholders and participants in
the Management Plans shall retain all rights and benefits of a holder of such
Escrowed Shares, subject to the terms of this Agreement; provided, however,
that, except pursuant to Section 4.f(ii) below, the Company Securityholders and
participants in the Management Plans will not be permitted, during the period
that the Escrowed Shares are held in escrow hereunder, to transfer, assign or
encumber the Escrowed Shares to any Person.
 
(ii)           If at any time while the Escrowed Shares are held in escrow,
there is any stock dividend, combination, subdivision, split or the like with
respect to the Escrowed Shares (any such event, a “Stock Event”), then the
Escrowed Shares shall be increased, decreased or adjusted, as applicable, to
take into account the effect of the Stock Event, and the per share price of the
Escrowed Shares shall be equitably adjusted to take into account the effect of
the Stock Event, all as determined by Parent in its reasonable
discretion.  Parent shall deliver to Escrow Agent, with a copy to the
Stockholder Representative, (A) a written notice setting forth the changes to
the Escrowed Shares in connection with a Stock Event and (B) Replacement Stock
Certificates.  The Escrow Agent shall return Initial Stock Certificate or
Replacement Stock Certificates, as applicable, in accordance with the written
notice from Parent.
 
g.           Dividends and/or Interest.  Dividends and/or interest earned from
investing the Escrow Fund while the Escrow Fund remains outstanding, if any,
shall be paid to or at the direction of Parent or the Stockholder
Representative, as applicable, with respect to any portion of the Escrow Fund
distributed to either such party in accordance with the provisions of
Section ‎2(k) of the Merger Agreement and this Agreement.  Parent and the
Stockholder Representative agree for all tax purposes that: (i) if and to the
extent any portion of the Escrow Fund is actually distributed to the Company
Securityholders, interest may be imputed on such amount, as required by Section
483 or 1274 of the Code and (ii) the Parent shall be treated as the owner of the
Escrow Fund, and any interest and earnings earned from the investment and
reinvestment of the Escrow Fund, or any portion thereof, shall be allocable to
the Parent pursuant to Section 468B(g) of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
h.           Release Date.  If upon the Release Date, the Escrow Agent has
retained any of the Escrow Fund with respect to Estimated Claim Amounts pursuant
to this Section 4 or Section 5 below, then Escrow Agent may, in its sole
discretion, either (i) retain such remaining Escrow Fund, to be held and
invested in accordance with the provisions of this Agreement, until receipt by
the Escrow Agent of a Joint Written Direction with respect to the disposition of
such amounts, or (ii) pay over such remaining Escrow Fund to a court of
competent jurisdiction in the manner described in Section 6 below.
 
All disbursements of the Escrow Fund shall be subject to the claims and fees of
the Escrow Agent and the Indemnified Parties (as defined below) pursuant to
Sections 10 and 11 below.
 
5.           Indemnification Claims.
 
a.           Delivery of Claim Notice.  In the event of any Claim, Parent shall
deliver each Claim Notice to the Stockholder Representative and the Escrow
Agent, such delivery to be in accordance with the notice provisions of this
Agreement.
 
b.           Receipt of Claim Notice by Escrow Agent.  Upon receipt of any Claim
Notice, the Escrow Agent shall promptly make entries or notations in the account
records relating to the Escrow Fund, indicating that Escrowed Shares and/or
Escrowed Cash, in the aggregate amount of the Estimated Claim Amount are
reserved to satisfy such Claim, and identifying the date and number of such
Claim Notice.
 
c.           Receipt of Claim Notice by the Stockholder Representative.  Within
thirty (30) days of receipt by the Stockholder Representative of any Claim
Notice, the Stockholder Representative shall deliver a Claim Response to Parent
and the Escrow Agent, such delivery to be in accordance with the notice
provisions of this Agreement.
 
d.           Failure to Submit Claim Response.  In the event that the
Stockholder Representative fails to deliver a Claim Response in the required
thirty (30) day period or submits a Claim Response which does not dispute the
Claim or Claim Notice, then the Escrow Agent shall deliver, first out of the
Escrowed Shares and, then, if no Escrowed Shares are remaining, out of the cash,
the Estimated Claim Amount (as specified in the Claim Notice) to (or at the
direction of) Parent as promptly as practicable but in no event more than ten
(10) Business Days after the end of such thirty (30) day period.
 
e.           Responsibility of Escrow Agent.  The Escrow Agent shall have no
responsibility to provide any Claim Notice or Claim Response to the Stockholder
Representative or Parent, respectively.
 
6.           Suspension of Performance; Disbursement Into Court.  If, at any
time, (i) there shall exist any dispute between Parent and the Stockholder
Representative with respect to the holding or disposition of any portion of the
Escrow Fund or any other obligations of Escrow Agent hereunder, (ii) the Escrow
Agent is unable to determine, to the Escrow Agent’s sole satisfaction, the
proper disposition of any portion of the Escrow Fund or the Escrow Agent’s
proper actions with respect to its obligations hereunder, or (iii) Parent and
the Stockholder Representative have not within thirty (30) days of the
furnishing by the Escrow Agent of a notice of resignation pursuant to Section 8
hereof, appointed a successor escrow agent to act hereunder, then the Escrow
Agent may, in its sole discretion, take either or both of the following actions:
 
a.           suspend the performance of any of its obligations under this
Agreement until such dispute or uncertainty shall be resolved to the sole
satisfaction of the Escrow Agent or until a successor escrow agent shall have
been appointed (as the case may be); and/or
 
 
 

--------------------------------------------------------------------------------

 
 
b.           petition (by means of an interpleader action or any other
appropriate method) any court of competent jurisdiction in any venue convenient
to the Escrow Agent, for instructions with respect to such dispute or
uncertainty, and to the extent required or permitted by law, pay into such
court, for holding and disposition in accordance with the instructions of such
court, the Escrow Fund, after deduction and payment to the Escrow Agent of all
fees and expenses (including court costs and attorneys’ fees) payable to,
incurred by, or expected to be incurred by Escrow Agent in connection with the
performance of its duties and the exercise of its rights hereunder.
 
The Escrow Agent shall have no liability to the Company Securityholders,
participants in the Management Plans, Parent, the Stockholder Representative,
their respective shareholders or any other Person with respect to any suspension
of performance or disbursement into court, specifically including any liability
or claimed liability that may arise, or be alleged to have arisen, out of or as
a result of any delay in the disbursement of funds held in the Escrow Fund or
any delay in or with respect to any other action required or requested of the
Escrow Agent.
 
7.           Investment of Funds.  The Escrow Agent is herein directed and
instructed to hold the Escrowed Cash deposited into the Escrow Fund in a
non-interest bearing account and otherwise in accordance with this Section
7.  With the execution of this document, the parties hereto acknowledge receipt
of prospectuses and/or disclosure materials associated with the investment
vehicle, either through means of hardcopy or via access to the website
associated with the investment, selected by the parties to this Agreement.  The
parties hereto acknowledge that they have discussed the investment and are in
agreement as to the selected investment.  The Stockholder Representative and
Parent may jointly provide written instructions changing the investment of the
cash (subject to applicable minimum investment requirements) by the furnishing
of a Joint Written Direction to Escrow Agent; provided, however, that no
investment or reinvestment may be made except in the following:
 
a.           direct obligations of the United States of America or obligations
the principal of and the interest on which are unconditionally guaranteed by the
United States of America;
 
b.           certificates of deposit issued by any bank, bank and trust company,
or national banking association (including the Escrow Agent and its affiliates),
which certificates of deposit are insured by the Federal Deposit Insurance
Corporation or a similar governmental agency;
 
c.           repurchase agreements with any bank, trust company, or national
banking association (including Escrow Agent and its affiliates); or
 
d.           any institutional money market fund or interest bearing deposit
account offered by the Escrow Agent, including any institutional money market
fund managed by the Escrow Agent or any of its affiliates.
 
If the Escrow Agent has not received a Joint Written Direction at any time that
an investment decision must be made, the Escrow Agent shall invest any cash, or
such portion thereof as to which no Joint Written Direction has been received,
in investments described in Section 7.d above.  Each of the foregoing
investments shall be made in the name of the Escrow Agent.  No investment shall
be made in any instrument or security that has a maturity of greater than six
(6) months.  Notwithstanding anything to the contrary contained herein, the
Escrow Agent may, without notice to Parent and the Stockholder Representative,
sell or liquidate any of the foregoing investments at any time if the proceeds
thereof are required for any disbursement of the Escrow Fund permitted or
required hereunder.  All investment earnings shall become part of the Escrow
Fund and investment losses shall be charged against the Escrow Fund.  The Escrow
Agent shall not be liable or responsible for loss in the value of any investment
made pursuant to this Agreement, or for any loss, cost or penalty resulting from
any sale or liquidation of any cash.  With respect to any cash which is to be
part of the Escrow Fund received by the Escrow Agent after 10:00 a.m.,
Charlotte, North Carolina time, the Escrow Agent shall not be required to invest
such funds or to effect any investment instruction until the next day upon which
banks in Charlotte, North Carolina are open for business.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Resignation of Escrow Agent.  The Escrow Agent may resign and be
discharged from the performance of its duties hereunder at any time by giving
thirty (30) days prior written notice to Parent and the Stockholder
Representative specifying a date when such resignation shall take effect.  Upon
any such notice of resignation, Parent and the Stockholder Representative
jointly shall appoint a successor Escrow Agent hereunder prior to the effective
date of such resignation.  The retiring escrow agent shall transmit all records
pertaining to the Escrow Fund and shall pay the Escrow Fund to the successor
escrow agent, after making copies of such records as the retiring escrow agent
deems advisable and after deduction and payment to the retiring escrow agent of
all fees and expenses (including court costs and attorneys’ fees) payable to,
incurred by, or expected to be incurred by the retiring escrow agent in
connection with the performance of its duties and the exercise of its rights
hereunder.  After any retiring escrow agent’s resignation, the provisions of
this Agreement shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Escrow Agent under this Agreement.  Any
corporation or association into which the Escrow Agent may be merged or
converted or with which it may be consolidated, or any corporation or
association to which all or substantially all of the escrow business of the
Escrow Agent’s corporate trust line of business may be transferred, shall be the
Escrow Agent under this Agreement without further act.
 
9.           Liability of Escrow Agent.  The Escrow Agent undertakes to perform
only such duties as are expressly set forth herein and no duties shall be
implied.  The Escrow Agent shall have no liability under and no duty to inquire
as to the provisions of any agreement other than this Agreement.  The Escrow
Agent shall not be liable for any action taken or omitted by it in good faith
except to the extent that a court of competent jurisdiction determines that the
Escrow Agent’s gross negligence or willful misconduct was the primary cause of
any loss to Parent, the Stockholder Representative, the Company Securityholders
or participants in the Management Plans.  The Escrow Agent’s sole responsibility
shall be for the safekeeping and disbursement of the Escrow Fund in accordance
with the terms of this Agreement.  The Escrow Agent shall have no implied duties
or obligations and shall not be charged with knowledge or notice of any fact or
circumstance not specifically set forth herein.  The Escrow Agent may rely upon
any notice, instruction, request or other instrument, not only as to its due
execution, validity and effectiveness, but also as to the truth and accuracy of
any information contained therein, which the Escrow Agent shall believe to be
genuine and to have been signed or presented by the Person or parties purporting
to sign the same.  In no event shall the Escrow Agent be liable for incidental,
indirect, special, and consequential or punitive damages (including, but not
limited to, lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.  The
Escrow Agent shall not be obligated to take any legal action or commence any
proceeding in connection with the Escrow Fund, any account in which the Escrow
Fund is deposited, this Agreement or the Merger Agreement, or to appear in,
prosecute or defend any such legal action or proceeding.  The Escrow Agent may
consult legal counsel selected by it in the event of any dispute or question as
to the construction of any of the provisions hereof or of any other agreement or
of its duties hereunder, or relating to any dispute involving any party hereto,
and shall incur no liability and shall be fully indemnified from any liability
whatsoever in acting in accordance with the opinion or instruction of such
counsel.  The reasonable expenses of such counsel shall be paid fifty percent
(50%) by Parent and fifty percent (50%) by the Stockholder Representative
(solely on behalf of the Company Securityholders and in its capacity as the
Stockholder Representative, not in its individual capacity) (whose portion may
be paid from the Reserve Fund).  The Escrow Agent shall have no liability or
responsibility to question or determine the accuracy or reasonableness of any
Estimated Claim Amount.
 
 
 

--------------------------------------------------------------------------------

 
 
The Escrow Agent is authorized, in its sole discretion, to comply with orders
issued or process entered by any court with respect to the Escrow Fund, without
determination by the Escrow Agent of such court’s jurisdiction in the
matter.  If any portion of the Escrow Fund is at any time attached, garnished or
levied upon under any court order, or in case the payment, assignment, transfer,
conveyance or delivery of any such property shall be stayed or enjoined by any
court order, or in case any order, judgment or decree shall be made or entered
by any court affecting such property or any part thereof, then and in any such
event, the Escrow Agent is authorized, in its sole discretion, to rely upon and
comply with any such order, writ, judgment or decree which it is advised by
legal counsel selected by it is binding upon it without the need for appeal or
other action; and if the Escrow Agent complies with any such order, writ,
judgment or decree, it shall not be liable to any of the parties hereto or to
any other Person or entity by reason of such compliance even though such order,
writ, judgment or decree may be subsequently reversed, modified, annulled, set
aside or vacated.
 
10.           Indemnification of Escrow Agent.  From and at all times after the
date of this Agreement, Parent and the Stockholder Representative (solely on
behalf of the Company Securityholders and in its capacity as the Stockholder
Representative, not in its individual capacity), jointly and severally, shall,
to the fullest extent permitted by law, defend, indemnify and hold harmless
Escrow Agent and each director, officer, employee, attorney, agent and affiliate
of Escrow Agent (collectively, the “Indemnified Parties”) against any and all
actions, claims (whether or not valid), losses, damages, liabilities, costs and
expenses of any kind or nature whatsoever (including without limitation
reasonable attorneys’ fees, costs and expenses) incurred by or asserted against
any of the Indemnified Parties from and after the date hereof, whether direct,
indirect or consequential, as a result of or arising from or in any way relating
to any claim, demand, suit, action or proceeding (including any inquiry or
investigation) by any Person, including without limitation Parent or the
Stockholder Representative, whether threatened or initiated, asserting a claim
for any legal or equitable remedy against any Person under any statute or
regulation, including, but not limited to, any federal or state securities laws,
or under any common law or equitable cause or otherwise, arising from or in
connection with the negotiation, preparation, execution, performance or failure
of performance of this Agreement or any transactions contemplated herein,
whether or not any such Indemnified Party is a party to any such action,
proceeding, suit or the target of any such inquiry or investigation; provided,
however, that no Indemnified Party shall have the right to be indemnified
hereunder for any liability resulted from the gross negligence or willful
misconduct of such Indemnified Party.  Each Indemnified Party shall, in its sole
discretion, have the right to select and employ separate counsel with respect to
any action or claim brought or asserted against it, and the reasonable fees of
such counsel shall be paid by Parent, but their responsibility to promptly pay,
upon demand, the reasonable fees and expenses of any such counsel shall be the
joint and several obligation of such parties.  The obligations of Parent and the
Stockholder Representative (solely in its capacity as the Stockholder
Representative) under this Section 10 shall survive any termination of this
Agreement and the resignation or removal of Escrow Agent.
 
The parties agree that the payment by Parent or the Stockholder Representative
of any claim by the Escrow Agent for indemnification hereunder shall not impair,
limit, modify, or affect, as between Parent and the Stockholder Representative
or the Company Securityholders and participants in the Management Plans, the
respective rights and obligations of Parent, on the one hand, and the
Stockholder Representative, the Company Securityholders and participants in the
Management Plans, on the other hand, under the Merger Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Fees and Expenses of Escrow Agent.  Parent and the Stockholder
Representative (solely on behalf of the Company Securityholders and in its
capacity as the Stockholder Representative, not in its individual capacity)
shall compensate the Escrow Agent for its services hereunder in accordance with
Schedule A hereto and, in addition, shall reimburse Escrow Agent for all of its
reasonable out-of-pocket expenses, including attorneys’ fees, travel expenses,
telephone and facsimile transmission costs, postage (including express mail and
overnight delivery charges), copying charges and the like.  The additional
provisions and information set forth on Schedule A are hereby incorporated by
this reference, and form a part of this Agreement.  All of the compensation and
reimbursement obligations set forth in this Section 11 shall be payable fifty
percent (50%) by Parent and fifty percent (50%) by the Stockholder
Representative (whose portion may be paid from the Reserve Fund) upon demand by
the Escrow Agent.  The obligations of Parent and the Stockholder Representative
under this Section 11 shall survive any termination of this Agreement and the
resignation or removal of the Escrow Agent.
 
           12.           Representations and Warranties.  Each of Parent, solely
as to itself, and the Stockholder Representative, solely as to itself, makes the
following representations and warranties, respectively, to the Escrow Agent:
 
(i)             Parent is duly organized, validly existing, and in good standing
under the laws of the state of Delaware.
 
(ii)            Parent and the Stockholder Representative have full corporate
power and authority to execute and deliver this Agreement and to perform its or
his obligations hereunder.
 
(iii)           This Agreement has been duly approved by all necessary action,
including any necessary shareholder or board of directors approval and has been
validly executed.
 
(iv)           This Agreement constitutes the valid and binding agreement of
Parent and the Stockholder Representative, enforceable in accordance with its
terms, subject to bankruptcy, insolvency, reorganization or similar laws of
general application affecting the rights and remedies of creditors, and to
general equity principles, and to laws of agency.
 
(v)            The execution, delivery, and performance of this Agreement is in
accordance with the Merger Agreement and will not violate, conflict with, or
cause a default under Parent’s certificate of incorporation or bylaws.
 
(vi)           The execution, delivery, and performance of this Agreement does
not violate, conflict with, or cause a default under any applicable law or
regulation, any court order or administrative ruling or decree to which Parent
or the Stockholder Representative, as applicable, is a party or any of its
property is subject, or any agreement, contract, indenture, or other binding
arrangement, including without limitation the Merger Agreement, to which it or
he is a party or any of its or his property is subject.
 
 
 

--------------------------------------------------------------------------------

 
 
(vii)           The applicable persons designated on Schedule A hereto have been
duly appointed to act as Parent’s representative and the Stockholder
Representative hereunder and have full power and authority to execute and
deliver any Joint Written Direction, to amend, modify or waive any provision of
this Agreement and to take any and all other actions as the representatives
under this Agreement, all without further consent or direction from, or notice
to, it or any other party.
 
(viii)           All of Parent’s or the Stockholder Representative’s
representations and warranties contained herein are true and complete as of the
date hereof and will be true and complete at the time of any disbursement of the
Escrow Fund.
 
13.           Identifying Information.  To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity, the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity.  The
Escrow Agent may also ask to see financial statements, licenses, identification,
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation.
 
14.           Consent to Jurisdiction and Venue.  In the event that any party
hereto commences a lawsuit or other proceeding relating to or arising from this
Agreement, the parties hereto agree that the federal courts of the State of
Delaware shall have the sole and exclusive jurisdiction.  If such court lacks
federal subject matter jurisdiction, the parties agree that the state courts of
the state of Delaware have sole and exclusive jurisdiction.  Any of these courts
shall be proper venue for any such lawsuit or judicial proceeding and the
parties hereto waive any objection to such venue.  The parties hereto consent to
and agree to submit to the jurisdiction of any of the courts specified herein
and agree to accept service of process to vest personal jurisdiction over them
in any of these courts.
 
15.           Notice.  All notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be deemed to have been
given when the writing is delivered if given or delivered by hand, overnight
delivery service or facsimile transmitter (with confirmed receipt) to the
address or facsimile number set forth on Schedule A hereto, or to such other
address as each party may designate for itself by like notice, and shall be
deemed to have been given on the date deposited in the mail, if mailed, by
first-class, registered or certified mail, postage prepaid, addressed as set
forth on Schedule A hereto, or to such other address as each party may designate
for itself by like notice.
 
16.           Amendment or Waiver.  This Agreement may be changed, waived,
discharged or terminated only by a writing signed by Parent, the Stockholder
Representative and the Escrow Agent.  No delay or omission by any party in
exercising any right with respect hereto shall operate as a waiver.  A waiver on
any one occasion shall not be construed as a bar to, or waiver of, any right or
remedy on any future occasion.
 
17.           Severability.  To the extent any provision of this Agreement is
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
18.           Governing Law.  This Agreement shall be construed and interpreted
in accordance with the internal laws of the State of Delaware without giving
effect to the conflict of laws principles thereof.
 
19.           Entire Agreement.  This Agreement and the Merger Agreement
constitutes the entire agreement between the parties relating to the holding,
investment and disbursement of the Escrow Fund and sets forth in their entirety
the obligations and duties of the Escrow Agent with respect to the Escrow Fund.
 
 
 

--------------------------------------------------------------------------------

 
 
20.           Binding Effect.  All of the terms of this Agreement, as amended
from time to time, shall be binding upon, inure to the benefit of and be
enforceable by the respective successors and assigns of Parent, the Stockholder
Representative and the Escrow Agent.
 
21.           Execution in Counterparts; Fax/Electronic Signatures.  This
Agreement and any Joint Written Direction may be executed in two or more
counterparts, which when so executed shall constitute one and the same agreement
or direction.  Any such counterpart executed by a party may be sent to the other
parties by facsimile, “PDF” or other electronic means, and when so executed and
delivered shall be deemed an original, and such counterpart(s) together shall
constitute only one original.
 
22.           Termination.  Upon the first to occur of (i) the Release Date
(provided there is no outstanding Claim Notice on such date), (ii) the
disbursement of all of the Escrow Fund pursuant to Joint Written Directions or
(iii) the disbursement of all of the Escrow Fund into court pursuant to Section
6 or Section 9 hereof, this Agreement shall terminate, the Escrow Agent shall be
released from its obligations hereunder and the Escrow Agent shall have no
further liability with respect to the Escrow Fund, this Agreement, or any action
or refusal to take action hereunder, to Parent, the Company Securityholders,
participants in the Management Plans, the Stockholder Representative, their
respective shareholders or any other Person.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date first above written.
 

  TELULAR CORPORATION                            
By:
        Name:        Title:           

               
SHAREHOLDER REPRESENTATIVE SERVICES LLC,
solely in its capacity as the Stockholder Representative
                       
By:
        Name:        Title:    Managing Director          

             
U.S. BANK NATIONAL ASSOCIATION,
as Escrow Agent
                         
By:
        Name:        Title:           

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 

1. Escrow Fund.               Cash Escrow Funds amount:  $02             Parent
Common Stock: [________] shares             Escrow Fund wiring instructions: 
U.S. Bank National Association       ABA# ___________________       Account #
________________       ATTN: ___________________        ________________________
      Re: ______________________           2. Escrow Agent Fees.              
Acceptance Fee:       Annual Escrow Fee:       Out-of-Pocket Expenses:      
Transactional Costs:              
The Acceptance Fee and the Annual Escrow Fee are payable upon execution of the
escrow documents.  In the event the escrow is not funded, the Acceptance Fee and
all related expenses, including attorneys’ fees, remain due and payable, and if
paid, will not be refunded.  Annual fees cover a full year in advance, or any
part thereof, and thus are not pro-rated in the year of termination.
 
The fees quoted in this schedule apply to services ordinarily rendered in the
administration of an Escrow Account and are subject to reasonable adjustment
based on final review of documents, or when Escrow Agent is called upon to
undertake unusual duties or responsibilities, or as changes in law, procedures,
or the cost of doing business demand.  Services in addition to and not
contemplated in this Agreement, including, but not limited to, document
amendments and revisions, non-standard cash and/or investment transactions,
calculations, notices and reports, and legal fees, will be billed as
extraordinary expenses.
 
Unless otherwise indicated, the above fees relate to the establishment of one
escrow account.  Additional sub-accounts governed by the same Escrow Agreement
may incur an additional charge.  Transaction costs include charges for wire
transfers, checks, internal transfers, and securities transactions.

 

3. Taxpayer Identification Numbers.               Parent:              
Stockholder Representative:    

 
 

--------------------------------------------------------------------------------

2 Subject to increase by operation of Section 4.e, which permits the Stockholder
Representative to substitute cash for Parent Common Stock at any time prior to
termination of this Agreement.
 
 
A-1

--------------------------------------------------------------------------------

 
 

4. Investment Instructions.               See Schedule B.             5.
Representatives.               The following person is hereby designated and
appointed as representative for Parent under the Escrow Agreement:

 

  Joseph Beatty        
Specimen signature
    Jonathan Charak         Specimen signature             The following persons
are hereby designated and appointed as representative for the Stockholder
Representative under the Escrow Agreement:           Paul Koenig        
Specimen signature     Mark Vogel          Specimen signature           6.
Representative Information.  The following information should be provided to
Escrow Agent separately by each representative of Parent, the Stockholder
Representative and any future representative.

 

  1.  Date of Birth       2.  Address       3.  Mailing Address, if different  
    4.  Social Security Number    

 

7.  Notice Addresses.             If to the Stockholder Representative to:  

 

  Shareholder Representative Services LLC     601 Montgomery Street, Suite 2020
    San Francisco, CA 94111     Attention: Managing Director     Facsimile:
(415) 962-4147     Telephone: (415) 367-9400     E-mail:
deals@shareholderrep.com    

 
 
A-2

--------------------------------------------------------------------------------

 
 

  with a copy (which shall not constitute notice) to:             Goodwin
Procter LLP     901 New York Avenue, N.W.     Washington, DC  20001    
Attention: Joshua Klatzkin and Seung Baik     Facsimile:  (202) 346-4444    
E-mail:  jklatzkin@goodwinprocter.com and sbaik@goodwinprocter.com

       

(r)
If to Parent to:
   

 

  Telular Corporation       311 South Wacker Drive, Suite 4300     Chicago,
Illinois  60606       Attention:  Jonathan Charak       Facsimile: (312)
379-8364       E-mail: jcharak@Telular.com               with a copy (which
shall not constitute notice) to:             Kelley Drye & Warren LLP       333
W. Wacker, Suite 2600       Chicago, Illinois  60606       Attention:  Thomas
Ferguson and Timothy R. Lavender       Facsimile:  (312) 857-7095      
E-mail:  tferguson@kelleydrye.com and tlavender@kelleydrye.com         If to
Escrow Agent at:       U.S. Bank National Association, as Escrow Agent    
Corporate Trust Services       1021 East Cary Street, Suite 1850      
Richmond, VA  23219
      Attention:  _________________       Facsimile:  _________________      
E-mail:  ___________________            

 
 
A-3

--------------------------------------------------------------------------------

 
 
 
SCHEDULE B
 
U.S. BANK NATIONAL ASSOCIATION
 
MONEY MARKET ACCOUNT AUTHORIZATION FORM
 
DESCRIPTION AND TERMS
 
 
The U.S. Bank Money Market account is a U.S. Bank National Association (“U.S.
Bank”) interest-bearing money market deposit account designed to meet the needs
of U.S. Bank’s Corporate Trust Services Escrow Group and other Corporate Trust
customers of U.S. Bank.   Selection of this investment includes authorization to
place funds on deposit and invest with U.S. Bank.
 
U.S. Bank uses the daily balance method to calculate interest on this account
(actual/365 or 366).  This method applies a daily periodic rate to the principal
balance in the account each day.  Interest is accrued daily and credited monthly
to the account.  Interest rates are determined at U.S. Bank’s discretion, and
may be tiered by customer deposit amount.
 
(v) The owner of the account is U.S. Bank as Agent for its trust
customers.  U.S. Bank’s trust department performs all account deposits and
withdrawals. Deposit accounts are FDIC Insured per depositor, as determined
under FDIC Regulations, up to applicable FDIC limits.
 
Automatic Authorization
 
 
(vi) In the absence of specific written direction to the contrary, U.S. Bank is
hereby directed to invest and reinvest proceeds and other available moneys in
the U.S. Bank Money Market Account 5 (ticker DDAFC5, cusip 9AMMF05B2) with a
current return of 0.100.  The U.S. Bank Money Market Account is a permitted
investment under the operative documents and this authorization is the permanent
direction for investment of the moneys until notified in writing of alternate
instructions.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
SKYBITZ, INC.
MANAGEMENT  MINIMUM BONUS PLAN
 
ARTICLE X PURPOSE.  THE PRIMARY OBJECTIVE OF THIS SKYBITZ, INC. MANAGEMENT
MINIMUM BONUS PLAN IS TO ENSURE THAT, IN CONNECTION WITH THEIR RESPECTIVE
EMPLOYMENTS WITH THE COMPANY, THE INTEREST OF THE COMPANY'S MANAGEMENT TEAM IS
ALIGNED WITH THE COMPANY'S SHAREHOLDERS' DESIRE TO ENHANCE SHAREHOLDER VALUE.
 
ARTICLE XI DEFINITIONS.  AS USED IN THE PLAN, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:
 
( "Acquisition" means any consolidation or merger of the Company with or into
any other corporation or other entity or person, or any other corporate
reorganization, in which the capital stock of the Company immediately prior to
such consolidation, merger or reorganization, represents less than 50% of the
voting power of the surviving entity (or, if the surviving entity is a wholly
owned subsidiary, its parent) immediately after such consolidation, merger or
reorganization; or (B) any transaction or series of related transactions to
which the Company is a party in which excess of fifty percent (50%) of the
Company's voting power is transferred.  However, an Acquisition shall not
include any transaction or series of transactions principally for bona fide
equity financing purposes in which cash is received by the Company or any
successor or indebtedness of the Company is cancelled or converted or a
combination thereof.
 
"Asset Transfer" means a sale, lease, exclusive license or other disposition of
all or substantially all of the assets of the Company.
 
"Board" means the Board of Directors of the Company.
 
 "Code" means the Internal Revenue Code of 1986, as amended.  "Committee" means
the Compensation Committee of the Board.  "Company" means SkyBitz, Inc.
 
 "Covered Employees" means the President and CEO of the Company and any other
employee of the Company recommended for participation in the Plan by the
President and CEO and whose participation in the Plan is approved by the
Committee in writing.  The initial list of Covered Employees are set forth in
Exhibit A.
 
"Effective Date" means the date on which the Acquisition or Asset Sale closes
and initial value is received by the Company.
 
"Equity Value" is defined as the value that would accrue to equity shareholders
of the Company after payment of all liabilities, and in addition to any
remaining cash as of the Effective Date.
 
 "Incentive Bonus" means any bonus payment due and payable under the Plan.
 
 “Management Carve-Out” means the SkyBitz, Inc. Management Carve Out Plan
effective November 17, 2006 (as may be amended from time to time).
 
 “Management Bonus Plan” means the SkyBitz, Inc. Management Bonus Plan effective
May 5, 2009 (as may be amended from time to time).
 
"Plan" means this SkyBitz, Inc. Management Minimum Bonus Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XII ADMINISTRATION.
 
 The administration and operation of the Plan shall be supervised by the Board
and/or the Committee with respect to all matters.  Except as specifically
prohibited under this Plan, the Board and/or the Committee shall have the sole
discretion to amend or terminate the Plan from time to time, including, without
limitation, to add or remove individuals designated as Covered Employees.  The
Committee may delegate responsibility for the day-to-day administration and
operation of the Plan to such employees of the Company as it shall designate
from time to time.  The Committee shall interpret and construe any and all
provisions of the Plan and any determination made by the Committee under the
Plan shall be final and conclusive.  The President and CEO shall have the right
to exercise the powers conveyed to him or her pursuant to the Plan.  Neither the
Board nor the Committee, nor any member of the Board, nor any employee of the
Company, shall be liable for any act, omission, interpretation, construction or
determination made in connection with the Plan (other than acts of willful
misconduct) and the members of the Board and the Committee and the employees of
the Company shall be entitled to indemnification and reimbursement by the
Company to the maximum extent permitted by law in respect of any claim, loss,
damage or expense (including counsel's fees) arising from their acts, omissions
and conduct in their official capacity with respect to the Plan.
 
ARTICLE XIII ELIGIBILITY AND PARTICIPATION.
 
Only Covered Employees participate in the Plan.  Employees of the Company who
are approved for participation in the Plan by the Committee will participate in
the Plan effective immediately upon such approval.
 
ARTICLE XIV INCENTIVE BONUS.
 
Section 14 Minimum Bonus Pool.  In the event of an Acquisition or Asset Transfer
resulting in Equity Values of between $47.5 million and $102.5 million, there
shall be a bonus pool for the payment of Incentive Bonuses to Covered Employees
(“Minimum Bonus Pool”).  The value of the Minimum Bonus Pool is set such that
each Covered Employee shall be entitled to receive the amount shown in Exhibit B
under “Total,” taking into account the amounts, if any, to be received by such
Covered Employee under the Management Carve-Out and the Management Bonus
Plan.  For Equity Values at or below $82.5 million, the payments shall be first
fulfilled by the Management Carve-Out and subsequently, if necessary, by an
additional bonus, such that the amount to be received by each Covered Employee
is equal to the Total value shown in Exhibit B.  For Equity Values more than
$82.5 million, each Covered Employee shall receive the Management Carve-Out and
Management Bonus Plan, if applicable.
 
 By way of example only, an Acquisition or Asset Transfer at an Equity Value of
$52.5 Million shall result in a payment under this Plan, the Management
Carve-Out and the Management Bonus Plan for each Covered Employee as follows:
 
(a) Dr. Homaira Akbari shall be entitled to a payment of $1,045,000,
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Mr. George Mercuro shall be entitled to a payment of $220,000,
 
(c) Mr. Craig Malone shall be entitled to a payment of $200,000,
 
(d) Mr. Craig Montgomery shall be entitled to a payment of $200,000.
 
(xxi) Payment of the Incentive Bonus shall be made on the same terms as the
consideration provided for in an agreement memorializing an Acquisition or Asset
Transfer.  Incentive Bonuses shall, for example, be subject to any escrow,
holdback, earn-out, or similar provisions (collectively, "Holdbacks") appearing
in such agreement.  All Incentive Bonuses will be paid in the same form of
consideration (e.g. cash and/or securities) and ratio in which the purchase
price for the Company was paid, or, in the sole discretion of the Company, in
cash.  Incentive Bonuses (net any applicable Holdbacks) will be paid to Covered
Employees no earlier than six (6) months after the Effective Date.  Any
subsequent payments due and payable to Covered Employees as a result of
Holdbacks will be paid in accordance with the terms of the applicable
acquisition documents.
 
(xxii) For clarification purposes only, the Incentive Bonus shall be “senior in
preference” to the Management Carve Out.
 
Section 14 Reserved.
 
Section 14 Eligibility.  In order to receive an Incentive Bonus, a Covered
Employee (i) must be actively employed by the Company on the Effective Date, and
(ii) must, if requested by the acquirer of the Company or any of its affiliates
(collectively, the "Acquirer"), remain an employee of the Acquirer, for at least
six months following the Effective Date (the "Transition Period").
 
Section 14 Payment of Incentive Bonus.  Subject to Section 5.3 above, Covered
Employees who remain actively employed by the Company through the Effective Date
shall be entitled to receive an Incentive Bonus, if any, determined in
accordance with this Article V.  Covered Employees who are not actively employed
by the Company through the Effective Date are not entitled to receive an
Incentive Bonus.
 
Section 14 Return of Incentive Bonus.  In the event that any Covered Employee
who is paid his or her Incentive Bonus materially violates the terms of any
other agreement that he/she has entered into with the Company (including but not
limited to employment, non-competition and confidentiality agreements), then
that Covered Employee shall repay the Incentive Bonus in full to the Company
immediately upon request.  In the event that the violation takes place within
six months of the Effective Date, the Incentive Bonus will not be paid.
 
ARTICLE XV GENERAL PROVISIONS.
 
Section 15 Amendment and Termination.  The Committee may at any time amend,
suspend, discontinue or terminate the Plan; provided, however, that no such
amendment, suspension, discontinuance or termination made after the Effective
Date shall adversely affect the rights of any Covered Employee to an Incentive
Bonus.  All determinations concerning the interpretation and application of this
Section 6.1 shall be made by the Committee.
 
Section 15 Designation of Beneficiary.  In the event a Covered Employee dies
after becoming entitled to an Incentive Bonus or during the Transition Period
(if applicable), such payment shall be made to the Covered Employee's estate.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 15 Rights Unsecured.  The right of any Covered Employee to receive an
Incentive Bonus shall constitute an unsecured claim against the general assets
of the Company.
 
Section 15 Withholding Taxes.  The Company shall have the right to deduct from
each Incentive Bonus any federal, state and local taxes required by such laws to
be withheld with respect to any payment under the Plan.
 
Section 15 Miscellaneous.
 
(i) No Right of Continued Employment.  Nothing in the Plan shall be construed as
conferring upon any Covered Employee any right to continue in the employment of
the Company.
 
(ii) No Limitation on Corporate Actions.  Except as specifically prohibited
under this Plan, nothing shall prevent the Company from taking any corporate
action that is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on the Plan or any Incentive
Bonus to be paid under the Plan.  No Covered Employee or other person shall have
any claim against the Company as a result of any such action, consistent with
the terms of this paragraph.
 
(iii) Nonalienation of Benefits.  Except as expressly provided herein, no
Covered Employee shall have the power or right to transfer, anticipate, or
otherwise encumber the Covered Employee's Incentive Bonus or any other interest
under the Plan.  The Company's obligations under the Plan are not assignable or
transferable except to a corporation that acquires all or substantially all of
the assets of the Company or a corporation into which the Company may be merged
or consolidated.  The provisions of the Plan shall inure to the benefit of each
Covered Employee and his or her heirs, executors, administrators or successors
in interest.
 
(iv) Other Plans.  Nothing in this Plan shall be construed to impact the terms
of validity of the Management Carve Out or the Management Bonus Plan.
 
(v) Severability.  If any provision of the Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
 
(vi) Governing Law.  The Plan shall be construed in accordance with and governed
by the laws of the State of Delaware, without reference to the principles of
conflict of laws.
 
(vii) Headings.  Headings are inserted in the Plan for convenience of reference
only and are to be ignored in a construction of the provisions of the Plan.
 
Section 15 Board Authorization.  The Company's Board has approved the Plan in
all respects and has executed resolutions authorizing the execution of this Plan
by the Company.
 
[Signature appears on the following page.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused the Plan to be executed on the 29 day
of October, 2010.
 

  SKYBITZ, INC.          
 
By:
                    Name:  Homaira Akbari     Title:    President and CEO      
  Date:  October 29, 2010    

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
List of Covered Employees as of November 3 2011
 
 
1.  
Dr. Homaira Akbari, the president and CEO of the Company

 
2.  
Mr. George Mercuro, the SVP Finance of the Company

 
3.  
Mr. Craig Montgomery, the SVP Marketing and Business Development of the Company

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Minimum Bonus Pool per Covered Employee
 
 
To come.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E
 
Working Capital Provisions
 
 
To be provided under separate cover.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
December 1, 2011
 
 
 
 
Joseph A. Beatty
Jonathan M. Charak
Telular Corporation
311 South Wacker Drive, Suite 4300
Chicago, IL 60606-6622
 
Dear Joseph & Jonathan,
 
On behalf of Silicon Valley Bank (“SVB” or “Bank”), we are pleased to present
the following commitment to provide Telular Corporation (“Company” or
“Borrower”) with up to $30 million of senior credit.  Our committed facility
will provide:
 
·  
$30.0 million in Term Debt to help facilitate the Company’s acquisition of
‘Identified Target’.

·  
An ongoing commitment by the Bank to consider the extension of additional
capital to facilitate future acquisitions of strategic targets.

 
Summary of Terms
 
Co-Borrowers:
Telular Corporation, SkyBitz, Inc. and TankLink Corporation as Co-Borrowers.
 
Guarantor:
None.
 
Credit Facility:
$30,000,000 Term Note.
 
Availability:
$30,000,000 to be available to Borrower upon date of close.
 
Purpose:
The proceeds of the Senior Secured Credit Facility will be used to support
Telular’s acquisition of ‘Identified Target’.
 
Maturity:
Five years from the closing date.
 
Repayment:
Quarterly payments of Principal plus Interest based on the following
amortization schedule:
(a)10% of funded balance due year one, 15% of funded balance due year two, 20%
of funded balance due years three and four, and 25% of funded balance due year
five. Balloon payment to remain at maturity, if applicable (Please See Exhibit
for Repayment Detail).
 

 
 
 

--------------------------------------------------------------------------------

 
 
Cash Flow Recapture:
A cash flow recapture provision will apply whereby 25% of the Borrower’s Excess
Cash Flow will be applied to repayment of the Term Loan. The cash flow recapture
provision will be applied annually commencing with Telular’s filing of its 1 0-K
for the fiscal year ended 9/30112.
 
Excess Cash Flow to be defined as EBITDA less cash income taxes, less cash
interest expense, less principal payments, unfinanced capital expenditures, and
Dividends.
 
The proposed recapture would be eliminated upon the Borrower realizing Senior
Leverage of less than 1.00x.
 
Rate:
All rates shall be calculated on a 360-day basis (365-day basis for Base Rate
Loans). From and after the first financial covenant test following the Initial
Funding Date, the LIBOR or Prime Margin shall be determined quarterly based upon
the senior leverage ratio reported by the Borrower in accordance with the
definitive credit agreement and the corresponding levels set forth below:

 

     
Margin
 
Pricing Level
Senior Leverage
LIBOR
Prime
 
I
< 1.50x
2.25%
0.25%
 
II
>1.50x
2.50%
0.50%
 
III
> 1.75x
2.75%
0.75%

 

 
Upon re-pricing, the Borrower will have the option of selecting 30, 60, 90 or
180-day LIBOR contracts.
 
Minimum Interest
Rate:
 
At no time, shall the total interest rate be less than 3.00%.
 
Interest Rate
Protection:
 
At or beyond closing, Borrower may enter into a Swap Agreement or purchase other
interest rate protection in form and substance satisfactory to both
parties.  Obligations under the agreement will be secured by the proposed
collateral.  As of 11/28/11, the indicative rate for a Swap would fix the rate
at approximately TBD%.
 
Commitment
Fee:
 
1.00% or $300,000 due at close.
 
Warrants:
None.
 
Early Termination:
An early termination fee would be assessed should the subject credit facility be
refinanced by an outside institution. The fee will be determined as follows
based upon the then outstanding principal amount: 3% if repaid in months 1-12
from closing, 2% if repaid in months 13-24, and 1% thereafter. This fee will not
apply should the Company exit via sale.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Conditions of Funding:
 
 
Company Prepared
Pro-Forma:
 
Prior to funding, Bank to be in receipt of management prepared ProForma
projections for the five-year period spanning the duration of the loans term.
 
FCC Approval:
Funding is contingent upon satisfactory approval of the satellite license
transfer by the FCC.
 
Minimum Liquidity:
Minimum Unrestricted Cash and Cash Equivalents held at SVB at closing after
giving effect to the acquisition to be at least $5,000,000.
 
Other Terms and Conditions:
 
Collateral:
First priority perfected security interest in all assets of Borrowers. including
Intellectual Property (IP).
 
Subordination:
All amounts due to officers, director and shareholders, if any, will be
subordinated to the Borrower’s obligations owing to Lender in form and substance
satisfactory to Lender. As part of the loan documentation, the subject credit
facilities will be “Designated Senior Indebtedness” for purposes of non-payment
defaults and having subordination provisions apply thereto.
 
Dividends:
Dividends will be allowed so long as the Borrowers remain in compliance with all
proposed Financial and Reporting Covenants. Should any Covenant be breached, the
Bank will possess the right to restrict Company dividends.
 
Negative Covenants:
Customary and appropriate affirmative and negative covenants including, but not
limited to, limitations on other indebtedness, liens, investments, guarantees,
restricted junior payments, mergers and acquisitions, sales of assets, capital
expenditures, leases, and transactions with affiliates, including exceptions and
baskets to be mutually agreed upon.
 
Events of Default:
Customary Events of Default including a Material Adverse Change default clause.

 
 
 

--------------------------------------------------------------------------------

 
 
Banking
Borrowers will agree to continue and maintain all of its operating accounts,
excess cash, and investments with the Bank including those currently owned by
‘Identified Target’ and not eliminated post close.
 
Insurance:
The Borrowers will be required to provide insurance against loss or damage to
the equipment and commercial general liability insurance, both with terms and
companies satisfactory to Silicon Valley bank, with SVB named as lender loss
payee and additional insured.
 
Financial Covenants:
 
 
Max. Senior Leverage:
Measured on a quarterly basis, the ratio of Debt Due to SVB to EBITDA for the
trailing Twelve month period not to exceed 2.25x, with level to be reduced to
1.75x by fiscal year end 2012.
 
Min. Fixed Charge
Coverage:
 
Measured quarterly on a trailing twelve month basis, the ratio of the Borrower’s
EBITDA less Cash Taxes Paid, Unfunded Capital Expenditures, and Dividends over
the sum of all Principal Payments and Interest Expense not to fall below 1.25x.
 
Financial
Reporting:
 
1)Provide to Bank monthly Company Prepared Financial Statements and Compliance
Certificate within 30 days of month end.
2)Within 5-days from filing, Borrower to provide Bank relevant 10-Q and 10-K.
3)Provide to Bank management’s projection for the upcoming fiscal year 30 days
after fiscal year end.
4)Other items periodically requested by the Bank (projections, assets listings,
etc.)
 
Expenses:
Borrower will pay all of SVB’s fees, charges, costs and expenses in connection
with the Agreement, including, without limitation, fees of SVB’s legal counsel.
 
Confidential:
This letter is delivered to you with the understanding that neither it nor its
substance shall be disclosed publicly or privately to any third person except
those who are in a confidential relationship to you (such as your legal
counsel), or where the same is required by law and then only on a basis that it
not be further disclosed.
 

 
 
 

--------------------------------------------------------------------------------

 
 
If these basic terms and conditions are acceptable, please indicate so by
returning an executed copy of this letter to Silicon Valley Bank, 230 West
Monroe, Suite 720, Chicago, IL 60606. Attention: Dennis Grunt. This commitment
will expire March 31, 2012.
 
Once executed, Bank will commence the preparation of loan documentation at
Borrower’s expense, which shall supersede this letter. Bank reserves the right
to request a deposit to cover any legal expenses. It is intended that all legal
rights and obligations of Bank and Borrower will be set forth in signed
definitive loan documents.
 
We appreciate the opportunity to present this commitment to you and look forward
to aiding Telular Corporation in its acquisition of ‘Identified Target’.
 
Kind regards,
 
SILICON VALLEY BANK
 
 
 
_______________________________
Dennis P. Grunt
Relationship Manager
Silicon Valley Bank
 
 
 
 
_______________________________
Mike Kohnen
Director, Midwest Technology
Silicon Valley Bank

 
 
AGREED & ACCEPTED, this 2nd day of December, 2011.
 
Telular Corporation
 
By:                                                                
 
Name: Jonathan M. Charak
 
Its: CFO
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT
 
Repayment Schedule:
 
 
 
 
Year
Commitment
 
Amortization
Schedule
Amount
Principal
Balance
(at Year End)
$ 30,000,000
 
 
Quarterly
Payment
 
 
 
Annual Payment
l
10%
$           27,000,000
$              750,000.00
$           3,000,000.00
2
15%
$           22,500,000
$           1,125,000.00
$           4,500,000.00
3
20%
$           16,500,000
$           1,500,000.00
$           6,000,000.00
4
20%
$           10,500,000
$           1,500,000.00
$           6,000,000.00
5
25%
$           3,000,000
$           1,875,000.00
$           7,500,000.00

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF REGISTRATION RIGHTS AGREEMENT3
 
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of ____________ ___, 2012 by and among Telular Corporation, a Delaware
corporation (“Parent”), and each of the undersigned stockholders (each, a
“Stockholder” and, collectively, the “Stockholders”) each of whom is an Eligible
Holder as defined in that certain Agreement and Plan of Merger, dated as of
December 3, 2011 (the “Merger Agreement”), by and among Parent, a wholly-owned
subsidiary of Parent, SkyBitz, Inc., a Delaware corporation (the “Company”) and
Shareholder Representative Services LLC, a Colorado limited liability company as
the representative of the Company’ former stockholders.
 
The parties hereby agree as follows:
 
(A) 1.           Certain Definitions.
 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Merger Agreement.  As used in this Agreement,
the following terms shall have the following meanings:
 
“Prospectus” shall mean the prospectus included in the Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
the Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such prospectus.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing the Registration Statement or similar document in
compliance with the Securities Act (as defined below), and the declaration or
ordering of effectiveness of such Registration Statement or document.
 
“Registrable Securities” shall mean the Shares and any other securities issued
or issuable in exchange for the Shares; provided that a security shall cease to
be a Registrable Security upon (A) sale pursuant to the Registration Statement
or Rule 144 under the Securities Act, or (B) such security becoming eligible for
sale by the Stockholders (other than a Stockholder that is an Affiliate of
Parent) pursuant to Rule 144 without being subject to a volume limitation.
 
“Registration Statement” shall mean the Registration Statement of Parent filed
pursuant to the Merger Agreement and any amendments and supplements to such
Registration Statement, including post-effective amendments, in each case
including the Prospectus, all exhibits thereto, all financial statements and all
material incorporated by reference or deemed to be incorporated by reference in
such Registration Statement.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Shares” means [1,000,000]4 shares of Parent Common Stock, as proportionately
adjusted for stock splits, subdivisions, reverse stock splits, combinations,
recapitalizations, dividends, distributions and the like following the date of
this Agreement.
 



--------------------------------------------------------------------------------

3           Subject to further review and comment from each of the “big five”
institutional investors of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Stockholder” means any Company Securityholder or participant in the Management
Plans entitled to Merger Shares pursuant to the Merger Agreement[ each of whom
is an “accredited investor” as defined in Rule 501 promulgated under the
Securities Act.
 
“WKSI” means a well-known seasoned issuer as defined under Rule 405 of the
Securities Act.
 
(B) 2.           Registration.
 
1. (a)                                           Registration Statements.  As
promptly as practicable following the Closing of the merger contemplated by the
Merger Agreement (but in no event more than ten (10) Business Days following
such Closing, or, if such Closing does not occur prior to March 15, 2012, the
later of (x) April 15, 2012 or (y) ten (10) Business Days following such
Closing), Parent shall prepare and file with the SEC the Registration Statement
on Form S-3 (or, if Form S-3 is not then available to Parent, on such form of
registration statement as is then available to effect a registration for resale
of the Shares), pursuant to Rule 415 under the Securities Act, covering the
resale of the Shares on a delayed or continuous basis.  The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 3(c) to the Stockholders and Goodwin Procter LLP as the Stockholders’
designated counsel, a reasonable time prior to its filing or other submission.
 
2. (b)           Expenses.  Parent will pay all expenses incurred by it in
connection with registration, including filing and printing fees, Parent’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws and
listing fees, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold and fees of the
Stockholders and their respective counsel.
 
3. (c)                                           Effectiveness.  If Parent is
eligible as a WKSI, the Registration Statement shall utilize the automatic shelf
registration process under Rule 415 and Rule 462.  If Parent is not a WKSI or is
otherwise ineligible to utilize the automatic shelf registration process, Parent
shall use commercially reasonable efforts to have the Registration Statement
declared effective as soon as practicable following the filing thereof.  Parent
shall notify the Stockholders by facsimile or e-mail as promptly as practicable
after the Registration Statement is declared effective and shall as soon as
reasonably practicable provide the Stockholders, without charge, with such
number of copies of any related Prospectus (including any amendments,
supplements or exhibits thereto) and such other documents (including any
documents incorporated into the Registration Statement) as the Stockholders may
reasonably request in order to facilitate the sale or other disposition of the
securities covered thereby.
 
(C) 3.           Parent Obligations.  Parent will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto Parent will, as expeditiously as
possible:
 
1. (a)           use commercially reasonable efforts to cause the Registration
Statement to remain continuously effective for a period that will terminate upon
the earlier of (i) the date on which all Registrable Securities covered by the
Registration Statement, as amended from time to time, have been sold, (ii) the
date on which all Registrable Securities covered by the Registration Statement
(other than with respect to Registrable Securities owned by Affiliates of
Parent) may be sold pursuant to Rule 144 without being subject to any
restrictions on resale or (iii) one (1) year from the release of the Shares from
escrow pursuant to the Merger Agreement.
 

--------------------------------------------------------------------------------

4           The number of shares equal to the Aggregate Parent Share
Consideration.  Subject to further adjustment based on calculations to be made
at the Closing in accordance with the Merger Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 
2. (b)           prepare and file with the SEC such amendments, prospectus
supplements or post-effective amendments to the Registration Statement and the
Prospectus as may be necessary to keep the Registration Statement effective for
the period specified in Section 3(a) and to comply with the provisions of the
Securities Act and the Exchange Act with respect to the distribution of all of
the Registrable Securities covered thereby and, upon fifteen (15) Business Days’
notice, shall file any supplement or amendment to the Registration Statement and
Prospectus with respect to the plan of distribution or a Stockholder’s ownership
interests in his, her or its Registrable Securities that is reasonably necessary
to permit the sale of such Registrable Securities pursuant to the Registration
Statement;
 
3. (c)           provide copies to and permit each Stockholder to review the
Registration Statement and all amendments and supplements thereto no fewer than
five (5) Business Days prior to its filing with the SEC and not file any
document to which a Stockholder reasonably objects based upon its belief that
the Registration Statement is not in compliance with applicable laws, rules or
regulations or contains a material misstatement or omission;
 
4. (d)           furnish to each Stockholder (i) promptly after the same is
prepared and publicly distributed, filed with the SEC, or received by Parent,
one (1) copy of the Registration Statement and any amendment thereto, each
preliminary prospectus and Prospectus and each amendment or supplement thereto,
and each letter written by or on behalf of Parent to the SEC or the staff of the
SEC, and each item of correspondence from the SEC or the staff of the SEC, in
each case relating to the Registration Statement (other than any portion thereof
which contains information for which Parent has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as a Stockholder may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Stockholder that are covered by the
Registration Statement;
 
 
 

--------------------------------------------------------------------------------

 
 
5. (e)           use commercially reasonable efforts to (i) prevent the issuance
of any stop order or other suspension of effectiveness and, (ii) if such order
is issued, obtain the withdrawal of any such order at the earliest possible
moment;
 
6. (f)           prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify, or exempt therefrom, or
cooperate with the Stockholders and their counsel in connection with the
registration or qualification, or exemption therefrom, of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions requested by a Stockholder and do any and all other commercially
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that Parent shall not be required in connection
therewith or as a condition thereto to (i) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(f), (ii) subject itself to general taxation in any jurisdiction where
it would not otherwise be so subject but for this Section 3(f), or (iii) file a
general consent to service of process in any such jurisdiction;
 
7. (g)           use commercially reasonable efforts to cause all Registrable
Securities covered by the Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by Parent are then listed and use commercially reasonable
efforts to maintain such listing;
 
8. (h)           immediately notify the Stockholders in writing, at any time
when a Prospectus relating to Registrable Securities is required to be delivered
under the Securities Act, upon discovery that, or upon the happening of any
event or the passage of time as a result of which, the Prospectus included in
the Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and at the request of any Stockholder, promptly
prepare and furnish to such Stockholder a reasonable number of copies of a
supplement to or an amendment of such Prospectus or the Registration Statement
as may be necessary so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing;
 
 
 

--------------------------------------------------------------------------------

 
 
9. (i)           use commercially reasonable efforts to make and keep public
information available, as that term is understood and defined in Rule 144 under
the Securities Act, at all times; and
 
10. (j)           otherwise use commercially reasonable efforts to comply with
all applicable rules and regulations of the SEC under the Securities Act and the
Exchange Act and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder.
 
4.           Obligations of the Stockholder.
 
11. (a)           Each Stockholder shall furnish in writing to Parent such
information regarding Parent securities (including Registrable Securities) held
by such Stockholder, and the intended method of disposition of the Registrable
Securities held by such Stockholder, as shall be reasonably required to effect
the registration of such Registrable Securities and shall execute such documents
in connection with such registration as Parent may reasonably request.  At least
fifteen (15) Business Days prior to the first anticipated filing date of the
Registration Statement, Parent shall notify each Stockholder of the information
Parent requires in order to have the Registrable Securities included in the
Registration Statement.  Each Stockholder shall provide such information to
Parent at least five (5) Business Days prior to the first anticipated filing
date of the Registration Statement.  Parent shall not be required to include any
Registrable Securities of any Stockholder in the Registration Statement if
required information from such Stockholder is not furnished to Parent within the
five (5) Business Days.
 
12. (b)           Each Stockholder agrees to cooperate with Parent as reasonably
requested by Parent in connection with the preparation and filing of the
Registration Statement hereunder, unless such Stockholder has notified Parent in
writing of its election to exclude all of the Registrable Securities held by
such Stockholder from the Registration Statement.
 
13. (c)           Each Stockholder agrees that, upon receipt of any notice
(which may be oral as long as written notice is provided by the next day) from
Parent of the happening of an event pursuant to Section 3(h) hereof, such
Stockholder will discontinue the disposition of Registrable Securities pursuant
to the Registration Statement covering the Registrable Securities, until
otherwise notified in writing by Parent or until such Stockholder receives the
copies of the supplemented or amended prospectus filed with the SEC and until
any related post-effective amendment is declared effective and, if so directed
by Parent, such Stockholder shall deliver or cause to be delivered to Parent (at
the expense of Parent) or destroy or cause to be destroyed (and deliver to
Parent a certificate of destruction) all copies in such Stockholder’s possession
of the Prospectus covering the Registrable Securities current at the time of
receipt of notice of an event described in Section 3(h) hereof.  Each
Stockholder’s mailing address, email address and other contact information as of
the signing of this Agreement is set forth on the applicable signature page
hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
14. (d)           Each Stockholder covenants and agrees that such Stockholder
will comply with the prospectus delivery requirements of the Securities Act as
applicable in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
15. (e)           No Stockholder may use any confidential information received
by them pursuant to this Agreement or the Merger Agreement (including, without
limitation, any notice referred to in Section 2(c)(ii) or 3(h) hereof) in
violation of the Exchange Act or other applicable state or federal securities
law or reproduce, disclose, or disseminate such information to any other person
(other than his or her attorneys, agents and representatives having a need to
know, and then only if they expressly agree to be bound hereby), unless such
information has been made available to the public generally (other than by such
recipient in violation hereof) or such recipient is required to disclose such
information by a governmental body or regulatory agency or by law in connection
with a transaction that is not otherwise prohibited hereby, and then only after
reasonable notice to Parent and Parent has been provided a reasonable
opportunity to object to such disclosure, with the reasonable cooperation and
assistance of the Stockholders.  Each Stockholder agrees to comply with the
Securities Act and other applicable laws in connection with the offer or sale of
any Registrable Securities.  The obligations in this Section 4(f) shall survive
the expiration or termination of this Agreement.
 
(D) 5.           Indemnification.
 
1. (a)           Indemnification by Parent.  Parent will indemnify and hold
harmless, to the fullest extent permitted by law, the Stockholders, and their
respective officers, directors, members, employees and agents, successors and
assigns, and each other person, if any, who controls any Stockholder (each, a
“Holder Indemnitee” and collectively, the “Holder Indemnitees’) within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which they may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by Parent or any written information
furnished by Parent filed, in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof; (iii) the omission or alleged omission to state in the Registration
Statement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof a material fact required to be stated
therein or necessary to make the statements therein not misleading; (iv) any
failure to register or qualify the Registrable Securities included in the
Registration Statement in any state or (v) any violation or alleged violation by
Parent of the Securities Act, the Exchange Act, any state securities law, any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law and, in all such cases, will reimburse the Holder
Indemnitees for any legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that Parent will not be liable in any such case if and to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in conformity with information regarding a Holder Indemnitee
furnished by such Holder Indemnitee in writing specifically for use in the
Registration Statement or Prospectus, or in the case of an event of the type
specified in Section 3(h), the use by such Holder Indemnitee of an outdated or
defective Prospectus after Parent has notified the Stockholders in writing
(including via email) that the Prospectus is outdated or defective and prior to
the receipt by the Stockholders of an amended or supplemented Prospectus, but
only if and to the extent that following the receipt of such amended or
supplemented Prospectus the misstatement or omission giving rise to such
liability would have been corrected.
 
 
 

--------------------------------------------------------------------------------

 
 
 
2. (b)           Indemnification by the Stockholders.  Each Stockholder,
severally and not jointly, agrees to indemnify and hold harmless, to the fullest
extent permitted by law, Parent, its directors, officers, employees,
stockholders and each person who controls Parent (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expense
(including reasonable attorney fees) resulting from any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent that such untrue statement or omission is contained in any
information regarding a Holder Indemnitee furnished in writing by such
Stockholder to Parent specifically for inclusion in the Registration Statement
or Prospectus or amendment or supplement thereto, or in the case of an
occurrence of an event of the type specified in Section 3(h), the use by such
Holder Indemnitee of an outdated or defective Prospectus after Parent has
notified the Stockholders  in writing that the Prospectus is outdated or
defective and prior to the receipt by the Stockholders of an amended or
supplemented Prospectus, but only if and to the extent that following the
receipt of the amended or supplemented Prospectus the misstatement or omission
giving rise to such liability would have been corrected.  In no event shall the
liability of any Stockholder be greater in amount than the dollar amount of the
proceeds received by such Stockholder upon the sale of the Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.
 
 
 

--------------------------------------------------------------------------------

 
 
3. (c)           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to promptly assume the defense of such claim and employ counsel
reasonably satisfactory to such person or (c) in the reasonable judgment of any
such person, based upon advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties except to the extent that
based upon advice of counsel, a conflict of interest exists between the
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.
 
 
 

--------------------------------------------------------------------------------

 
 
4. (d)           Contribution.  If for any reason the indemnification provided
for in the preceding paragraphs (a) and (b) is unavailable to an indemnified
party or insufficient to hold it harmless, other than as expressly specified
therein, then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 5 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.
 
(E) 6.           Miscellaneous.
 
1. (a)           Actions by the Stockholders.  Each Stockholder agrees and
Parent acknowledges and agrees that, at all times, the Stockholders holding a
majority of the Registrable Securities are authorized to take any action or to
give any consent on behalf of the Stockholders.
 
2. (b)           Amendments and Waivers.  This Agreement may be amended only by
a writing signed by Parent and the Stockholders.  Parent may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if Parent shall have obtained the written waiver of the Stockholders,
or the Stockholders’ consent to, such amendment, action or omission to act.
 
3. (c)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 9(g) of the Merger
Agreement and as set forth on the applicable signature pages hereto.
 
4. (d)           Assignments and Transfers by the Stockholders.  This Agreement
may not be assigned by the Stockholders without the prior written consent of
Parent.
 
 
 

--------------------------------------------------------------------------------

 
 
 
5. (e)           Assignments and Transfers by Parent.  This Agreement may not be
assigned by Parent (whether by operation of law or otherwise) without the prior
written consent of the Stockholders, provided, however, that Parent shall assign
its rights and delegate its duties hereunder to any surviving or successor
corporation in connection with a merger or consolidation of Parent with another
corporation, or a sale, transfer or other disposition of all or substantially
all of Parent’s assets to another corporation, without the prior written consent
of the Stockholders.
 
6. (f)           Successors and Assigns; Benefits of the Agreement.  Subject to
Section 6(d) above, the terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement.
 
7. (g)           Counterparts; Faxes; PDF.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Agreement may
also be executed via facsimile or by e-mail delivery of an executed document in
Portable Document Format (PDF), which shall be deemed an original.
 
8. (h)           Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.
 
9. (i)           Governing Law; Waiver of Jury Trial.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
Delaware, without regard to the choice of law principles thereof.  EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
 
 

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement or caused their duly authorized officers to execute this Agreement as
of the date first above written.
 

Parent: TELULAR CORPORATION                      
 
By:
      Name:       Title:    

                          
 
 
 
[Signature Page To Registration Rights Agreement]
                               
 
 

--------------------------------------------------------------------------------

 
 

Stockholder:                    
 
By:
      Name:       Title:    

 

  Address:                       Telephone:               Fax:              
Email:    

 
 
 
[SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
SKYBITZ, INC.
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
Your responses to the questions and the representations set forth below are
being solicited in order to determine whether or not you are an “accredited
investor” as defined in Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), for purposes of the Agreement and Plan
of Merger, dated as of December 3, 2011 (the “Merger Agreement”), between
Telular Corporation, a Delaware corporation (“Telular”), SkyBitz, Inc., a
Delaware corporation (the “Company”), BlueBird Acquisition Corp., a Delaware
corporation and a wholly-owned Subsidiary of Parent, and the Stockholder
Representative for the Company’s securityholders (the “Stockholder
Representative”) named therein.  You must complete and return this questionnaire
to the Company in order to be eligible to receive a number of shares of common
stock, par value $0.01 per share, of Telular (the “Merger Shares”), in
combination with an amount of cash, the proportions of which are to be
determined in accordance with the Merger Agreement, equal in aggregate value to
the amount of the Merger Consideration (as defined in the Merger Agreement), in
exchange for your shares of preferred stock of the Company.
 
1.
The undersigned is a non-accredited investor and is not eligible to receive
Merger Shares.  (Please check the box to indicate agreement and leave the
remainder of this form blank).
¨
         
2.
The undersigned (the “Investor”) is an “accredited investor” within the meaning
of Rule 501 of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”) and has completed and executed this form. (Please check the
box to indicate agreement and complete the remainder of this form.)
¨
 
 
 
 
 
3.
The exact name of the Investor (this name will appear on any Merger Shares
issued by Telular to the Investor
 
    pursuant to the Merger Agreement):                                          
                 
 
 
 
 
4.
The mailing address, telephone, facsimile number and email address of the
Investor listed in response to item 2
 
    above:                            
 
 
 
 
5.
The Tax Identification Number or Social Security Number of the Investor listed
in response to item 2 above:
 
 

 
[SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER]
 
 
 

--------------------------------------------------------------------------------

 
 
6.
 
The Investor makes at least one of the following representations regarding its
net worth and certain related matters and has checked all applicable
representations:
 
¨          a.           The Investor is a director or executive officer of
Telular;
 
¨          b.           The Investor is a natural person with an individual net
worth, or joint net worth with his or her spouse, in excess of $1,000,000,
excluding the value of the primary residence of such natural person, calculated
by subtracting from the estimated fair market value of the property the amount
of debt secured by the property, up to the estimated fair market value of the
property. As used herein, “net worth” means the excess of total assets at fair
market value, including home furnishings and automobiles but excluding primary
residences, over total liabilities;
 
¨          c.           The Investor is a natural person with individual income
(exclusive of any income attributable to his or her spouse) of more than
$200,000 in each of the past two years, or joint income with his or her spouse
of more than $300,000 in each of those years, and reasonably expect to reach the
same income level in the current year;5
 
¨          d.           The Investor is a bank, insurance company, registered
investment company, business development company, or small business investment
company;
 
¨          e.           The Investor is an employee benefit plan, within the
meaning of the Employee Retirement Income Security Act, if a bank, insurance
company, or registered investment adviser makes the investment decisions, or if
the plan has total assets in excess of $5 million;
 
¨          f.           The Investor is a charitable organization, corporation,
or partnership with assets exceeding $5 million;
 
¨          g.           The Investor is trust with assets in excess of $5
million, not formed to acquire the securities offered, whose purchases a
sophisticated person makes; or
 
¨          h.           The Investor is a business in which all the equity
owners qualify as accredited investors under one of the above (a) through (g).

 

--------------------------------------------------------------------------------

5 For purposes of this Questionnaire, individual income means adjusted gross
income, as reported for federal income tax purposes, less any income
attributable to a spouse or to property owned by a spouse, increased by the
following amounts (but not including any amounts attributable to a spouse or to
property owned by a spouse):  (i) the amount of any tax-exempt interest income
under Section 103 of the Code (as defined under Section E herein), received;
(ii) the amount of losses claimed as a limited partner in a limited partnership
as reported on Schedule E of Form 1040; (iii) any deduction claimed for
depletion under Section 611 et seq. of the Code; (iv) amounts contributed to an
Individual Retirement Account (as defined in the Code) or Keogh retirement plan;
(v) alimony paid; and (vi) any elective contributions to a cash or deferred
arrangement under Section 401(k) of the Code.
 
[SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER]
 
 
 

--------------------------------------------------------------------------------

 
 
The answers to the foregoing questions are correctly stated to the best of the
undersigned’s knowledge, information and belief.  The Investor hereby agrees to
notify Telular and the Company promptly of any changes in the foregoing
information.  In addition, the Investor confirms that:
 
1. The Investor understands that any subsequent transfer of the Merger Shares is
subject to certain restrictions and conditions set forth in the certificates
representing the Merger Shares and the undersigned agrees to be bound by, and
not to resell, pledge or otherwise transfer the Merger Shares except in
compliance with, such restrictions and conditions and the Securities Act of
1933, as amended (the “Securities Act”).
 
2. The Investor understands that the offer and sale of the Merger Shares have
not been registered under the Securities Act, and that the Merger Shares may not
be offered or sold except as permitted in the following sentence. Investor
agrees, on its own behalf and on behalf of any accounts for which it is acting
as hereinafter stated, that if the Investor should sell the Merger Shares, it
will do so only (A) to Telular or any subsidiary thereof, (B) in accordance with
Rule 144A under the Securities Act to a “qualified institutional buyer” (as
defined therein), (C) to an institutional “accredited investor” (as defined
below) that, prior to such transfer, furnishes (or has furnished on its behalf
by a U.S. broker-dealer) to Telular a signed letter substantially in the form of
this letter and an Opinion of Counsel in form reasonably acceptable to Telular
to the effect that such transfer is in compliance with the Securities Act, (D)
outside the United States in accordance with Rule 904 of Regulation S under the
Securities Act, (E) pursuant to the provisions of Rule 144 under the Securities
Act or (F) pursuant to an effective registration statement under the Securities
Act, and the Investor further agrees to provide to any Person purchasing Merger
Shares from it in a transaction meeting the requirements of clauses (A) through
(E) of this paragraph a notice advising such purchaser that resales thereof are
restricted as stated herein.
 
3. The Investor understands that, on any proposed resale of the Merger Shares,
the Investor will be required to furnish to Telular such certifications, legal
opinions and other information as Telular may reasonably require to confirm that
the proposed sale complies with the foregoing restrictions. The Investor further
understands that the Merger Shares it purchases will bear a legend to the
foregoing effect.
 
4. The Investor acknowledges that all documents, records and books pertaining to
the Investor’s investment in Telular that have been requested by the Investor
have been made available or delivered to the Investor.
 
5. The Investor has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the Merger Shares, and the Investor and any accounts for which it is acting are
each able to bear the economic risk of its investment.
 
6. The Investor is acquiring the Merger Shares for its own account or for one or
more accounts as to each of which it exercises sole investment discretion.
 
[Signature page follows]
 
The undersigned understands and acknowledges that Telular will rely on the
information set forth herein in connection with the issuance of Merger Shares to
the Investor and Telular is irrevocably authorized to produce this letter or a
copy hereof to any interested party in any administrative or legal proceedings
or official inquiry with respect to the matters covered hereby.
 
[SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER]
 
 
 

--------------------------------------------------------------------------------

 
 

Dated: _______________________ Investor:                                        
 
 
By:
      Name:       Title:    

 
[SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit I
 
Form of Legend for Merger Shares
 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER
THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT OR PURSUANT TO A VALID EXEMPTION FROM REGISTRATION
THEREUNDER.
 
 
[SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER]
 
 